--------------------------------------------------------------------------------

Confidential
Execution Copy



CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R §§ 200.80(b)4, and 240.24b-2


Exhibit 10.10


Amended and Restated
Strategic Neurology Drug Discovery and Development
Collaboration, Option and License Agreement
 
Between
 
Ionis Pharmaceuticals, Inc.
 
And
 
Biogen MA Inc.
 

--------------------------------------------------------------------------------

Confidential
Table of Contents
 
Page
 

ARTICLE 1. RESEARCH AND DEVELOPMENT
2
     
1.1.
Collaboration Overview
2
         
1.2.
Research Programs
3
         
1.3.
Process for Designating High Interest Targets as Collaboration Targets or Biogen
Alternate Modality Targets
7
         
1.4.
Process for Designating Ionis Neurology Targets as Collaboration Targets
8
         
1.5.
Process for Designating ALS Targets as Collaboration Targets
8
         
1.6.
Consequences of Designating Collaboration Targets
9
         
1.7.
Consequences of Designating Biogen Alternate Modality Targets
10
         
1.8.
Deferring the Selection of a Collaboration Target or Biogen Alternate Modality
Target
10
         
1.9.
End of Research Term
12
         
1.10.
Ionis’ Research and Development Responsibilities
12
         
1.11.
Resource Allocations
25
         
1.12.
Research and Development Costs Paid by Ionis
25
         
1.13.
Research and Development Costs Paid by Biogen
26
         
1.14.
Payment Mechanisms
26
         
1.15.
Participation in Regulatory Meetings
29
         
1.16.
Participation in Meetings Sponsored by a Party’s Clinical Development Group
29
         
1.17.
Impact of Accelerated Development Path
29
         
1.18.
Research and Development Management
30
    ARTICLE 2. EXCLUSIVITY COVENANTS
35
     
2.1.
Exclusivity; Right of First Negotiation
35
         
2.2.
Right of First Negotiation for Follow-On Compounds
39
     
ARTICLE 3. EXCLUSIVE OPTION
40
       
3.1.
Option
40
         
3.2.
Changing or Adding Modalities
43
         
3.3.
Restrictions on Ionis’ Right to Grant Diagnostic Rights; Right to Negotiate
Diagnostic Rights
46

 
i

--------------------------------------------------------------------------------

Confidential
ARTICLE 4. LICENSE GRANTS
46
       
4.1.
License Grants to Biogen
46
         
4.2.
Assignment of Ionis Product-Specific Patents; Grant Back to Ionis
49
         
4.3.
Data Licenses
50
         
4.4.
Enabling Licenses
50
         
4.5.
Licenses to Ionis for Biogen Results
52
         
4.6.
Right to Obtain Direct License from Biogen to Ionis Partner; Sublicensees of
Ionis
53
         
4.7.
Ownership of and Assistance with Regulatory Filings
53
         
4.8.
Subcontracting
54
         
4.9.
Technology Transfer
55
   
ARTICLE 5. DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION
58
     
5.1.
Biogen Diligence
58
         
5.2.
Regulatory Matters; Global Safety Database; Pharmacovigilance Agreement
60
         
5.3.
Research and Manufacturing Records
64
         
5.4.
Product Development Plans for ALS Collaboration Programs and Biogen Conducted
Non-ALS Collaboration Programs
64
   
ARTICLE 6. FINANCIAL PROVISIONS
64
     
6.1.
Up-Front Fee
64
         
6.2.
Drug Discovery Milestone Payments
64
         
6.3.
Milestone Payments for Achievement of Milestone Events by Biogen Alternate
Modality Products
65
         
6.4.
Non-ALS Collaboration Program Milestone Payments for Achievement of
Pre-Licensing Milestone Events
65
         
6.5.
ALS Collaboration Program Milestone Payments for Achievement of Pre-Licensing
Milestone Events
66
         
6.6.
License Fee
66
         
6.7.
Milestone Payments for Achievement of Post-Licensing Milestone Events
67
         
6.8.
Limitations on Milestone Payments; Exceptions; Notice
68
         
6.9.
Royalty Payments to Ionis for Biogen Alternate Modality Products
69
         
6.10.
Royalty Payments to Ionis for Collaboration Products
69
         
6.11.
Limitation on Aggregate Reduction for Royalties for Collaboration Products
72
         
6.12.
Reverse Royalty Payments to Biogen for a Discontinued Collaboration Product
72
         
6.13.
Third Party Payment Obligations
73
         
6.14.
Payments
74
         
6.15.
Audits
75
         
6.16.
Taxes
76
         
6.17.
Interest
77

 
ii

--------------------------------------------------------------------------------

Confidential
ARTICLE 7. INTELLECTUAL PROPERTY
77
     
7.1.
Ownership
77
         
7.2.
Prosecution and Maintenance of Patents
81
         
7.3.
Patent Costs
84
         
7.4.
Defense of Claims Brought by Third Parties
85
         
7.5.
Enforcement of Patents Against Competitive Infringement
86
         
7.6.
Other Infringement
89
         
7.7.
Patent Listing
89
         
7.8.
Joint Research Agreement under the Leahy-Smith America Invents Act
90
         
7.9.
Obligations to Third Parties
90
         
7.10.
Additional Right and Exceptions
90
         
7.11.
Patent Term Extension
90
     
ARTICLE 8. REPRESENTATIONS AND WARRANTIES
90
       
8.1.
Representations and Warranties of Both Parties
90
         
8.2.
Representations and Warranties of Ionis
91
         
8.3.
Ionis Covenants
93
         
8.4.
DISCLAIMER
94
     
ARTICLE 9. INDEMNIFICATION; INSURANCE
94
       
9.1.
Indemnification by Biogen
94
         
9.2.
Indemnification by Ionis
95
         
9.3.
Procedure
95
         
9.4.
Insurance
96
         
9.5.
LIMITATION OF CONSEQUENTIAL DAMAGES
96
     
ARTICLE 10. TERM; TERMINATION
97
       
10.1.
Agreement Term; Expiration
97
         
10.2.
Termination of the Agreement
97
         
10.3.
Alternative Remedies to Termination Available to Biogen Prior to Option Exercise
101
         
10.4.
Consequences of Expiration or Termination of the Agreement
103

 
iii

--------------------------------------------------------------------------------

Confidential
ARTICLE 11. CONFIDENTIALITY
114
     
11.1.
Confidentiality; Exceptions
114
         
11.2.
Prior Confidentiality Agreement Superseded
114
         
11.3.
Authorized Disclosure
115
         
11.4.
Press Release; Publications; Disclosure of Agreement
115
     
ARTICLE 12. MISCELLANEOUS
120
       
12.1.
Dispute Resolution
120
         
12.2.
Governing Law; Jurisdiction; Venue; Service of Process
121
         
12.3.
Remedies
122
         
12.4.
Assignment and Successors
122
         
12.5.
Change of Control
123
         
12.6.
Force Majeure
126
         
12.7.
Notices
127
         
12.8.
Export Clause
128
         
12.9.
Waiver
128
         
12.10.
Severability
128
         
12.11.
Entire Agreement
128
         
12.12.
Independent Contractors
129
         
12.13.
Interpretation
129
         
12.14.
Books and Records
129
         
12.15.
Further Actions
129
         
12.16.
Construction of Agreement
129
         
12.17.
Supremacy
129
         
12.18.
Counterparts
130
         
12.19.
Compliance with Laws
130

 
iv

--------------------------------------------------------------------------------

Confidential
AMENDED AND RESTATED STRATEGIC NEUROLOGY DRUG DISCOVERY AND DEVELOPMENT
COLLABORATION, OPTION AND LICENSE AGREEMENT
 
This AMENDED AND RESTATED STRATEGIC NEUROLOGY DRUG DISCOVERY AND DEVELOPMENT
COLLABORATION, OPTION AND LICENSE AGREEMENT (the “Agreement”) is entered into as
of the 20th  day of October, 2017 (the “Amendment Date”) by and between Ionis
Pharmaceuticals, Inc., a Delaware corporation, having its principal place of
business at 2855 Gazelle Court, Carlsbad, CA 92010 (“Ionis”), and Biogen MA
Inc., a Massachusetts corporation, having its principal place of business at 14
Cambridge Center, Cambridge, MA 02142 (“Biogen”). Biogen and Ionis each may be
referred to herein individually as a “Party” or collectively as the “Parties.”
Capitalized terms used in this Agreement, whether used in the singular or the
plural, have the meaning set forth in Appendix 1. All attached appendices and
schedules are a part of this Agreement.
 
RECITALS
 
WHEREAS, Ionis possesses certain Patent Rights, Know-How, technology and
expertise with respect to antisense therapeutics, and has novel and valuable
capabilities for the research, discovery, identification, synthesis and
development of antisense therapeutics;
 
WHEREAS, Biogen has expertise in developing and commercializing human
therapeutics, and is interested in entering into a strategic relationship with
Ionis to explore potential targets for the treatment of neurological and
neuromuscular diseases and to create antisense and other drugs to such targets;
 
WHEREAS, Biogen and Ionis now desire to enter into a new strategic collaboration
in neurological and neuromuscular diseases to include (i) a neurological disease
research program focused on the identification, validation, and applications of
novel targets, (ii) a broad core technology research program focused on
enhancing the Parties’ knowledge of antisense oligonucleotide pharmacokinetics
and pharmacodynamics in the central and peripheral nervous systems, (iii) a
targeted drug discovery and development effort, and (iv) the exclusive
opportunity for Biogen to select collaboration targets from among all available
targets reaching target sanction status in Ionis’ neurology program;
 
WHEREAS, with regard to certain neurology targets Biogen selects as
collaboration targets for development using an antisense molecule, Biogen
desires Ionis to (i) identify a development candidate for each of the
collaboration targets, (ii) develop the development candidate through completion
of the first clinical trial designed to demonstrate proof of mechanism or proof
of therapeutic benefit, and (iii) provide Biogen an option to obtain an
exclusive license under this Agreement to develop, manufacture and commercialize
collaboration products in the Field;
 
WHEREAS, for certain neurology targets relating to ALS and certain other
indications, the Parties will collaborate to develop and identify antisense and
other drugs to such targets as provided herein;
 

--------------------------------------------------------------------------------

Confidential
WHEREAS, Biogen and Ionis are parties to that certain Strategic Neurology Drug
Discovery and Development Collaboration, Option and License Agreement, as
amended (the “Original Agreement”) dated September 5, 2013 (the “Effective
Date”); and
 
WHEREAS, Biogen and Ionis seek to amend and restate the Original Agreement in
its entirety as set forth herein;
 
NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:
 
ARTICLE 1.
RESEARCH AND DEVELOPMENT
 

1.1.
Collaboration Overview.

 

  1.1.1.
The intent of the Collaboration is for the Parties to conduct (i) a neurological
disease research program focused on the identification, validation, and
applications of novel Neurology Targets, (ii) a broad core technology research
program focused on enhancing the Parties’ knowledge of ASO pharmacokinetics and
pharmacodynamics in the central and peripheral nervous systems, and (iii) an
expanded drug discovery and development effort in Neurological Disease,
including a program specifically focused on certain ALS Targets. This Agreement
also provides Biogen the exclusive opportunity to select Collaboration Targets
and Biogen Alternate Modality Targets from among all available Neurology Targets
Ionis is independently researching up through Target Sanction.

 

1.1.2.
Once a Neurology Target reaches Target Sanction, the Neurology Target may be
selected as a Collaboration Target, a Biogen Alternate Modality Target or both
under this Agreement. Ionis will generate at least one Development Candidate, if
feasible for each Collaboration Program that is not focused on an ALS Target or
a Biogen Conducted Non-ALS Target; and advance each such Development Candidate
through the completion of the first PoC Trial under the applicable Collaboration
Program.

 

1.1.3.
When an ALS Target is selected as a Collaboration Target, Ionis will generate at
least one Development Candidate, if feasible, for each ALS Collaboration
Program; and Biogen will use Commercially Reasonable Efforts to advance each
such Development Candidate through at least the completion of the first PoC
Trial under the applicable Collaboration Program.

 

1.1.4.
Once a Biogen Conducted Non-ALS Target reaches Target Sanction, the Biogen
Conducted Non-ALS Target may be selected as a Collaboration Target under this
Agreement. Ionis will generate at least one Development Candidate, if feasible
for each Biogen Conducted Non-ALS Collaboration Program; and Biogen will use
Commercially Reasonable Efforts to advance each such Development Candidate
through at least the completion of the first PoC Trial under the applicable
Collaboration Program.

 
2

--------------------------------------------------------------------------------

Confidential

1.1.5.
Ionis will provide Biogen an option to further Develop and ultimately
Commercialize (I) Compounds and Collaboration Products under such Collaboration
Programs, (II) Biogen Alternate Modality Products or (III) both Collaboration
Products and Biogen Alternate Modality Products, in each case, under an
exclusive license from Ionis.

 

1.1.6.
The Parties have agreed to form a collaboration steering committee to oversee
the Collaboration under this Agreement, a joint research committee reporting to
the CSC to oversee the Core Research Program, the Neurological Disease Research
Program, and each ASO Development Candidate Identification Plan, and one or more
joint development committees reporting to the CSC to oversee the development
activities for Development Candidates.

 

1.1.7.
The purpose of this Section 1.1 is to provide a high-level overview of the
roles, responsibilities, rights and obligations of each Party under this
Agreement, and therefore this Section 1.1 is qualified in its entirety by the
more detailed provisions of this Agreement set forth below.

 

1.2.
Research Programs. Subject to and in accordance with the terms of this
Agreement, during the Research Term, Ionis and Biogen will conduct two research
programs, each under a separate mutually agreed plan. The first research program
will cover research focused on enhancing the Parties’ knowledge of ASO
pharmacokinetics and pharmacodynamics in the central and peripheral nervous
systems (such program, the “Core Research Program” and the plan for such
program, the “Core Research Plan”). The second research program will focus on
the identification and validation of High Interest Targets, and the
identification of ALS Targets, that are eligible to become Collaboration Targets
(such program, the “Neurological Disease Research Program” and the plan for such
program, the “Neurological Disease Research Plan”).  Drafts of the Core Research
Plan and the initial Neurological Disease Research Plan have been mutually
agreed upon by the Parties in writing on or prior to the Effective Date. The
Parties will finalize these initially agreed draft plans within [***] days after
the Effective Date. Thereafter, the Parties will update such plans at least once
before the beginning of each Calendar Year, and submit them to the Neurology JRC
for its review and approval.  Each update to the Neurological Disease Research
Plan will include, at a minimum (i) the activities to support Target Sanction in
the Calendar Year covered by such Neurological Disease Research Plan, (ii) any
Neurological Disease research to support Collaboration Programs, and (iii) any
ongoing work on High Interest Targets from prior Calendar Years. 
Notwithstanding the foregoing, neither Party will be required to complete any
activities under the Core Research Plan or Neurological Disease Research Plan if
such Party in good faith believes that such activities are not technically
feasible given the then-current state of the art.

 

1.2.1.
Research Term. The term for the conduct of the Core Research Program and the
Neurological Disease Research Program will begin on the Effective Date and will
end on the sixth anniversary of the Effective Date (the “Research Term”);
provided, however, that (a) with respect to the Neurological Disease Research
Program, (i) Ionis will not be required to begin target validation activities
under the Neurological Disease Research Program (A) after the [***] anniversary
of the Effective Date for any target that is not an ALS Target or (B) after the
[***] anniversary of the Effective Date for any ALS Target, in each case, unless
otherwise agreed to by the Parties and (ii) if any target validation activities
that are Ionis Activities are ongoing under the Neurological Disease Research
Plan on such sixth anniversary, Ionis will complete such activities in
accordance with the Neurological Disease Research Plan, and the Research Term
will be extended until the completion thereof and (b) with respect to the Core
Research Program, Ionis will complete all Ionis Activities under the Core
Research Plan that are ongoing on such sixth anniversary in accordance with such
plan, and the Research Term will be extended until the completion thereof.

 
3

--------------------------------------------------------------------------------

Confidential

1.2.2.
Core Research Program. The Core Research Program activities will focus primarily
on investigating and optimizing delivery of ASOs to the CNS. Ionis will use
Commercially Reasonable Efforts to conduct the Ionis Activities under the Core
Research Program, and Biogen will use Commercially Reasonable Efforts to conduct
the Biogen Activities under the Core Research Program. The Neurology JRC will
update the Core Research Plan as needed during the Research Term.

 

1.2.3.
Neurological Disease Research Program. The Neurological Disease Research Program
activities will focus primarily on identifying and validating novel Neurology
Targets and prioritizing a list of High Interest Targets (defined below),
including ALS Targets.

 

(a)
High Interest Targets. Under the Neurological Disease Research Plan, Biogen will
establish a prioritized list of Neurology Targets, including ALS Targets to
designate as high interest targets (each such target, a “High Interest Target”
and such list the “High Interest Target List”).  The number of High Interest
Targets cannot exceed [***].  The initial High Interest Target List has been
mutually agreed upon by the Parties in writing on or prior to the Effective
Date.  Biogen will present updates, if any, to the High Interest Target List at
each meeting of the Neurology JRC.  Each Neurology Target added to the High
Interest Target List will be a High Interest Target; provided, however, that if
Ionis notifies Biogen within [***] days after the date on which Ionis receives a
High Interest Target List containing a new High Interest Target that (1) [***],
(2) such gene target is not eligible to become a High Interest Target hereunder
[***], or (3) such gene target is [***], then the applicable gene target will
not be a High Interest Target hereunder.  When Biogen adds a Neurology Target to
the High Interest Target List, Biogen will identify on the High Interest Target
List if Biogen intends such target to be an ALS Target.  Biogen may convert an
ALS Target into a High Interest Target that is not an ALS Target at any meeting
of the Neurology JRC. For clarity, Biogen may add any Ionis Neurology Target to
the High Interest Target List so long as such Ionis Neurology Target is more
than [***] months away from the date on which Ionis in good faith believes
[***]. In addition, once target validating activities for a High Interest Target
have been initiated under the Neurological Disease Research Plan or by Ionis
independently (as presented by Ionis to the Neurology JRC), Biogen may not
remove a High Interest Target from the High Interest Target List until [***].
The Parties acknowledge and agree that, as of August 4, 2014, [***] has been
designated as a Collaboration Target that is an ALS Target under this Agreement.
The Parties further acknowledge and agree that (a) notwithstanding any
scientific determination regarding [***], the ALS Collaboration Program for
[***] shall be treated as an ALS Collaboration Program that is not a [***]
Collaboration Program for purposes of this Agreement, (b) [***] is not a
Multi-Indication Target (as defined below) and (c) [***] is deemed to be a
Pre-Existing Target (as defined below) for purposes of this Agreement.

 
4

--------------------------------------------------------------------------------

Confidential

(b)
Multi-Indication Targets.  No later than [***] days following the addition of a
particular High Interest Target to the High Interest Target List, Ionis may
notify Biogen in writing that Ionis believes, in good faith, based upon
published scientific literature or the results of Ionis’ internal research
efforts, that such High Interest Target may have therapeutic benefit beyond
Neurological Disease (each such High Interest Target, a “Multi-Indication
Target”, and each such notice a “Multi-Indication Target Notice”). The
Multi-Indication Target Notice will (i) include materials supporting Ionis’
belief that such High Interest Target may have therapeutic benefit beyond
Neurological Disease and (ii) specify whether Ionis in good faith believes such
Multi-Indication Target is a Primarily Neuro Multi-Indication Target, Equal
Multi-Indication Target or Primarily Other Multi-Indication Target. If within
[***] days of its receipt of a Multi-Indication Target Notice Biogen notifies
Ionis in writing that Biogen wishes to remove the applicable Multi-Indication
Target from the High Interest Target List, then such Multi-Indication Target
will not be a High Interest Target but will continue to be a Neurology Target
unless and until its status changes by operation of this Agreement. If Biogen
does not so notify Ionis that it wishes to remove the applicable
Multi-Indication Target from the High Interest Target List within such [***] day
period, within [***] days after Biogen’s receipt of the applicable
Multi-Indication Target Notice, Biogen will notify Ionis whether it agrees with
Ionis’ determination as to whether the applicable Multi-Indication Target is a
Primarily Neuro Multi-Indication Target, Equal Multi-Indication Target or
Primarily Other Multi-Indication Target. If Biogen and Ionis agree with respect
to such determination, then the agreed upon designation will be binding upon the
Parties with respect to such Multi-Indication Target and the provisions of
clauses (b)-(e) of Appendix 3 will apply with respect to such Multi-Indication
Target. If Biogen does not agree with such determination, the Multi-Indication
Target will be designated as a Primarily Neuro Multi-Indication Target, Equal
Multi-Indication Target or Primarily Other Multi-Indication Target in accordance
with Section 1.2.3(d) upon the Neurology JRC agreeing to conduct target
validating activities for such Multi-Indication Target under the Neurological
Disease Research Plan pursuant to Section 1.2.3(d) and prior to the commencement
of such activities. For the avoidance of doubt, if Ionis fails to deliver a
Multi-Indication Target Notice within [***] days after the addition of a
particular High Interest Target to the High Interest Target List, such High
Interest Target will not be a Multi-Indication Target hereunder.

 
5

--------------------------------------------------------------------------------

Confidential

(c)
Target Validation Under the Neurological Disease Research Program. The Neurology
JRC will agree on an update to the Neurological Disease Research Plan annually.
The first [***] years of the Research Term are planned to focus on validating
the role of novel Neurology Targets that are not ALS Targets in Neurological
Disease, with the goal of achieving Target Sanction for High Interest Targets,
and providing for all pre-clinical development work under the Neurological
Disease Research Plan required to validate such High Interest Targets.  Biogen
will have final decision-making authority with respect to [***]. The Neurology
JRC will determine the number of High Interest Targets for which activities to
support Target Sanction will be conducted during each Calendar Year of the
Research Term, which number will reflect the number of targets the Neurology JRC
determines that Ionis can, in the exercise of Commercially Reasonable Efforts,
(i) [***], (ii) [***], (iii) [***], and taking into account resources that may
be used for ALS Targets, in each case using the number of FTEs provided for
under Section 1.11.  Prior to the initiation of any activities to support Target
Sanction with respect to any High Interest Target, Biogen will notify Ionis if
such High Interest Target is a Neurology Target with respect to which Biogen has
[***] intended for a neurology indication (a “Pre-Existing Target”).  Ionis will
use Commercially Reasonable Efforts to conduct such activities to support Target
Sanction on such High Interest Targets each year during the Research Term.  The
Neurological Disease Research Plan will identify which Party will be responsible
for the activities related to validation of such targets.  It is anticipated
that Biogen will perform the [***] required under the Neurological Disease
Research Plan where Biogen, at such time, already has in place at Biogen or
through its collaborators the appropriate [***] and the ability to conduct such
[***]; and that all other such [***] will be conducted by Ionis. Each Party will
be responsible for the cost of the work it conducts under the Neurological
Disease Research Program as more specifically detailed in Section 1.12 and
Section 1.13.  Neither Party will be required to conduct work using [***] that
are not similar in cost or technical feasibility to the [***] such Party has
obtained from Third Parties and uses for its other programs.

 

(d)
Target Validation for Multi-Indication Targets. If the Neurology JRC agrees to
conduct target validating activities under the Neurological Disease Research
Plan with respect to any Multi-Indication Target that the Parties did not agree
to designate as a Primarily Neuro Multi-Indication Target, Equal
Multi-Indication Target or Primarily Other Multi-Indication Target pursuant to
Section 1.2.3(b), within [***] days after such agreement, the CSC will meet to
determine whether such target is a Primarily Neuro Multi-Indication Target,
Equal Multi-Indication Target or Primarily Other Multi-Indication Target. If the
CSC agrees on the appropriate classification for such Multi-Indication Target,
the provisions of clauses (b)-(e) of Appendix 3 will apply with respect to such
Multi-Indication Target. If the CSC cannot unanimously agree on the appropriate
classification for a Multi-Indication Target at the applicable meeting, then
such classification will be made pursuant to clause (a) of Appendix 3.

 
6

--------------------------------------------------------------------------------

Confidential

(e)
Neurology Targets that are not High Interest Targets. Subject to the provisions
of Section 1.4 and Section 2.1.1(b) below, during the Research Term, either
Party may work outside of the Collaboration on any Neurology Target that is not
(i) a High Interest Target for which target validating activities are planned
under the then-current Neurological Disease Research Plan, (ii) a Collaboration
Target, or (iii) a Biogen Alternate Modality Target.

 

1.2.4.
Provision of ASOs for Research Outside of the Neurological Disease Research
Program. During the Research Term, in accordance with and subject to the terms
and conditions set forth on Schedule 1.2.4 (which represent the non-financial
terms upon which Ionis generally provides its partners on a non-exclusive basis,
research ASOs for independent research), Biogen may ask Ionis to use its ASO
technology to provide research ASOs for up to [***] gene targets each successive
[***] month period that are the focus of Biogen programs that are not part of
the Collaboration.

 

1.3.
Process for Designating High Interest Targets as Collaboration Targets or Biogen
Alternate Modality Targets.   After the Parties complete the activities to
achieve Target Sanction for a particular High Interest Target that is not an ALS
Target, Ionis will deliver a Target Sanction Data Package for such High Interest
Target to the Neurology JRC for review as soon as reasonably practicable.  Each
time Ionis delivers the Neurology JRC a Target Sanction Data Package for a High
Interest Target under this Section 1.3 the Parties will schedule a meeting of
the Neurology JRC within [***] days following delivery of such Target Sanction
Data Package. At such meetings the Neurology JRC will determine and record in
the Neurology JRC minutes whether an ASO or Alternate Modality is the best
therapeutic approach to pursue for such High Interest Target.  If the Neurology
JRC cannot unanimously agree on which modality is the best therapeutic approach
to pursue for a particular High Interest Target at such meeting, Biogen will
have final decision making authority on the matter. Within the later of (x)
[***] days following such meeting of the Neurology JRC or (y) [***] days after
Biogen’s receipt of the Target Sanction Data Package for such High Interest
Target, by written notice to Ionis, Biogen will either designate such High
Interest Target as a Collaboration Target (in which case Section 1.6 will
apply), a Biogen Alternate Modality Target (in which case Section 1.7 will
apply), or a Deferred Target (in which case Section 1.8 will apply). If Biogen
does not designate such High Interest Target as a Collaboration Target, a Biogen
Alternate Modality Target, or Deferred Target within the timeframe set forth in
the previous sentence, then (A) such High Interest Target (I) will not be
designated a Collaboration Target or Biogen Alternate Modality Target and (II)
will no longer be a Neurology Target under this Agreement and (B) the provisions
of Section 2.1.1(f) will apply with respect to such target.  Notwithstanding the
foregoing, if Ionis delivers the Neurology JRC a Target Sanction Data Package
for a High Interest Target under this Section 1.3 and such High Interest Target
is a Pre-Existing Target, then the Neurology JRC will not meet to discuss which
modality is the best therapeutic approach for such High Interest Target, but
Biogen will have [***] days after receipt of such Target Sanction Data Package
to designate such High Interest Target as a Collaboration Target or a Deferred
Target (treating, for purposes of Section 1.8, such target as a High Interest
Target for which the best therapeutic modality was determined to be an ASO) by
written notice to Ionis, but will not have the right to designate such High
Interest Target as a Biogen Alternate Modality Target.  If Biogen does not
designate such High Interest Target as a Collaboration Target or Deferred Target
within the timeframe set forth in the previous sentence, then (X) such High
Interest Target (I) will not be designated a Collaboration Target or a Deferred
Target and (II) will no longer be a Neurology Target under this Agreement and
(Y) the provisions of clause (x) (but not clause (y)) of Section 2.1.1(f) will
apply with respect to such target.

 
7

--------------------------------------------------------------------------------

Confidential

1.4.
Process for Designating Ionis Neurology Targets as Collaboration Targets.  If,
during the Research Term in the course of conducting work outside of the
Collaboration with respect to any Ionis Neurology Target, Ionis achieves Target
Sanction with respect to such Ionis Neurology Target, then Ionis will deliver a
Target Sanction Data Package for such Ionis Neurology Target to the Neurology
JRC for review as soon as reasonably practicable. Within [***] days after the
date Ionis delivered the applicable Target Sanction Data Package to the
Neurology JRC, by written notice to Ionis, Biogen will either designate such
Ionis Neurology Target as a Collaboration Target (in which case Section 1.6 will
apply), or, to the extent permitted below, a Biogen Alternate Modality Target
(in which case Section 1.7 will apply). If such Ionis Neurology Target was not a
High Interest Target on the date of Target Sanction, Biogen will only have the
right to designate such target as a Collaboration Target (and not, for the
avoidance of doubt, as a Biogen Alternate Modality Target). If Biogen does not
designate such Ionis Neurology Target as a Collaboration Target, or a Biogen
Alternate Modality Target within [***] days after the date Ionis delivered the
applicable Target Sanction Data Package to the Neurology JRC, such Ionis
Neurology Target will no longer be a Neurology Target under this Agreement and
Ionis and its Affiliates may work independently or with any Third Party with
respect to the discovery, research, development, and commercialization of ASOs
(or any other compounds) targeting such Ionis Neurology Target.

 

1.5.
Process for Designating ALS Targets as Collaboration Targets. If Biogen desires
Ionis to initiate ASO drug discovery activities on a particular ALS Target, then
at the same time the Neurological Disease Research Plan for the Calendar Year in
which Biogen desires Ionis to initiate such activities is updated to include
activities for such Calendar Year, Biogen will designate such ALS Target as a
Collaboration Target by providing written notice to Ionis; provided, if such ALS
Target is a Multi-Indication Target, Biogen cannot designate such ALS Target as
a Collaboration Target until such target has been classified by the CSC or by
operation of Appendix 3 as a Primarily Neuro Multi-Indication Target, Equal
Multi-Indication Target or Primarily Other Multi-Indication Target. In addition,
Biogen cannot designate more than [***] ALS Targets as Collaboration Targets in
any successive [***]-month period, and the total number of ALS Targets that are
Collaboration Targets cannot exceed [***] without the Parties’ mutual agreement.

 
8

--------------------------------------------------------------------------------

Confidential

1.6.
Consequences of Designating Collaboration Targets.

 

1.6.1.
Subject to and in accordance with the terms of this Agreement, for each
Collaboration Target designated under Section 1.3, Section 1.4, Section 1.5,
Section 1.8, Section 3.2.1, or Section 3.2.4.1, Ionis and Biogen will be
responsible for conducting collaboration programs in accordance with this
Agreement to discover, Develop and Manufacture Collaboration Products and, upon
Biogen’s exercise of the applicable Option, Biogen will be responsible for
Commercializing Collaboration Products (each, a “Collaboration Program”).  For
each Collaboration Target, an ASO Development Candidate Identification Plan and
Initial Development Plan will be established pursuant to Section 1.10.1 and
Section 1.10.2(d), respectively. For each Collaboration Program, Ionis will use
its Commercially Reasonable Efforts to (i) conduct drug discovery activities,
according to the applicable ASO Development Candidate Identification Plan to
identify a Development Candidate for the applicable Collaboration Target, and
(ii) for each Collaboration Program that is not an ALS Collaboration Program or
a Biogen Conducted Non-ALS Collaboration Program, conduct drug development
activities for each Development Candidate through completion of the first PoC
Trial in accordance with the applicable Initial Development Plan; provided that,
in each case unless the Neurology JRC unanimously agrees under Section 1.11 to
re-allocate resources to support additional Collaboration Programs and, except
for any activities Ionis conducts for Collaboration Targets designated under
that certain side letter between the Parties, dated as of October 28, 2016 (the
“ALS Letter Agreement”) attached hereto as Schedule 1.6.1, Ionis will not be
required to commence work on more than [***] Collaboration Programs in any
rolling [***] month period; provided, further, that, if Biogen has designated
more than [***] High Interest Targets as Collaboration Targets pursuant to
Section 1.3 in any rolling [***] month period, such excess targets will be
treated the same as “Deferred Targets” hereunder until the earlier of (a) such
time as Ionis has agreed to commence work on such excess targets, (b) such time
as Ionis is otherwise obligated to commence such work hereunder because Ionis
has commenced work on fewer than [***] targets in a rolling [***] month period
and (c) the expiration of the Research Term and, notwithstanding the provisions
of Section 6.2.1, Biogen will not be obligated to make the payment under Section
6.2.1 with respect to such target until such time. For each ALS Collaboration
Program and each Biogen Conducted Non-ALS Collaboration Program, Biogen will use
its Commercially Reasonable Efforts to conduct drug development activities for
each Development Candidate through completion of the [***] in accordance with
the applicable Initial Development Plan.

 

1.6.2.
Notwithstanding the foregoing, if the applicable Collaboration Target is an
Equal Multi-Indication Target, the Parties will not conduct any activities under
this Section 1.6 unless and until Ionis and Biogen have agreed on a development
plan and enhanced economic provisions to be paid by Biogen for the
Non-Neurological Indications pursuant to clause (c) of Appendix 3.

 
9

--------------------------------------------------------------------------------

Confidential

1.7.
Consequences of Designating Biogen Alternate Modality Targets. If Biogen
designates a particular Neurology Target as a Biogen Alternate Modality Target
under this Agreement (including Section 1.3, Section 1.4, Section 1.8, Section
3.2.2 or Section 3.2.4.2), Biogen will pay Ionis the milestone payment under
Section 6.2.2 within 45 days of the designation of such Biogen Alternate
Modality Target, provided, however, if Biogen determines that an HSR Filing is
required to be made under the HSR Act for Biogen to receive the license under
Section 4.1.1(b) with respect to such Biogen Alternate Modality Target and
notifies Ionis of such determination within five days after the designation of
such Biogen Alternate Modality Target, the Parties will promptly file an HSR
Filing in accordance with Section 3.1.4 and the due date for Biogen to pay Ionis
the milestone payment under Section 6.2.2 will be extended until 5:00 pm
(Eastern Time) on the [***] Business Day after the HSR Clearance Date.

 

1.8.
Deferring the Selection of a Collaboration Target or Biogen Alternate Modality
Target.

 

1.8.1.
Right to Defer. If under Section 1.3 Biogen provides Ionis a notice (each, a
“Deferral Notice”) electing to defer selecting a High Interest Target as a
Collaboration Target or a Biogen Alternate Modality Target (each, a “Deferred
Target”), and there is at least [***] at the time of Deferral Notice, then
Biogen may defer selecting such High Interest Target as a Collaboration Target
or a Biogen Alternate Modality Target for a period of up to the shorter of (i)
(A) with respect to any High Interest Target for which the best therapeutic
modality was determined to be an ASO, [***] or (B) with respect to any High
Interest Target for which the best therapeutic modality was determined to be an
Alternate Modality, [***], or (ii) the end of the Research Term (the “Deferral
Period”); provided, however, Biogen may only defer up to [***] High Interest
Targets under this Section 1.8.1 at any given time. For the avoidance of doubt,
the limitation in the preceding proviso will not apply with respect to any
Collaboration Target that is treated the same as a Deferred Target pursuant to
Section 1.6.1.

 

1.8.2.
Deferral Fee. For each High Interest Target Biogen elects to defer under this
Section 1.8, Biogen will pay Ionis an annual deferral fee of (a) $[***] for each
such Deferred Target for which the best therapeutic approach is determined to be
an ASO or (b) $[***] for each such Deferred Target for which the best
therapeutic approach is determined to be an Alternate Modality, in each case, in
accordance with Section 1.3. No deferral fee will be due under this Section
1.8.2 with respect to any Collaboration Target that is treated the same as a
Deferred Target pursuant to Section 1.6.1. Each annual deferral fee for a
Deferred Target will be paid in advance for the ensuing [***] month period, with
the initial annual deferral fee for all Deferred Targets due within [***] days
after the date Biogen delivers the applicable Deferral Notice to Ionis, and each
annual deferral fee due thereafter during the Deferral Period on the anniversary
of the date Biogen delivered such Deferral Notice. If any such annual deferral
fee is due after the date that is [***] year prior to the expiration of the
Research Term, such deferral fee will be pro-rated to account for the number of
days remaining in the Research Term (where such pro-ration will be based on the
number of days between the due date for such deferral fee and the end of the
Research Term, divided by 365).

 
10

--------------------------------------------------------------------------------

Confidential

1.8.3.
Designating a Deferred Target as a Collaboration Target or Biogen Alternate
Modality Target; Credit for Deferral Fees. Biogen may designate a Deferred
Target as a Collaboration Target or Biogen Alternate Modality Target, as
applicable, by delivering written notice to Ionis of such designation (and if a
Biogen Alternate Modality Target, the milestone payment under Section 6.2.2),
before the expiration of the applicable Deferral Period under this Section 1.8;
provided, however, that Biogen will not be permitted to designate such Deferred
Target as a Biogen Alternate Modality Target if such Deferred Target is a
Pre-Existing Target.  Biogen may credit [***]% of the total amount paid to Ionis
under Section 1.8.2 for such Deferred Target against the milestone payment under
Section 6.2.1 or Section 6.2.2, as applicable, for such Deferred Target. If
Biogen does not designate a Deferred Target as a Collaboration Target or Biogen
Alternate Modality Target in accordance with this Section 1.8.3 before the
expiration of the applicable Deferral Period, then such gene target will no
longer be a Neurology Target under this Agreement and any payments made by
Biogen under this Section 1.8 for such Deferred Target will be non-creditable
and non-refundable.

 

1.8.4.
Accelerating the Deferral Period with a Deferred Target Development Candidate.

 

(a)
Ionis and its Affiliates may, for its own benefit and not for the benefit of any
Third Party, conduct drug discovery activities to identify a Development
Candidate for any Deferred Target for which the best therapeutic modality was
determined to be an ASO (such Development Candidate, a “Deferred Target
Development Candidate”); provided that Ionis may not use the FTEs provided for
under Section 1.11 to conduct such activities. Ionis will notify the Neurology
JRC of any such activities and keep the Neurology JRC reasonably apprised of the
status thereof at each meeting of the Neurology JRC. If Ionis designates a
Deferred Target Development Candidate targeting a particular Deferred Target
(such target, an “Accelerated Target”), Ionis may notify Biogen in writing
regarding Ionis’ designation of such Deferred Target Development Candidate and
will provide Biogen the applicable Development Candidate Data Package. Within
[***] days following Biogen’s receipt of the applicable Development Candidate
Data Package, Biogen may designate the Accelerated Target as a Collaboration
Target; provided however, that if Biogen designates such Accelerated Target as a
Collaboration Target, in addition to any credits for annual deferral fees under
Section 1.8.3, Biogen may credit a pro-rated portion of the un-credited [***]%
of the last annual deferral fee paid to Ionis under Section 1.8.2 for such
Deferred Target towards the applicable milestone payment under Section 6.2.1
(where such pro-ration will be based on the number of days between the payment
of such deferral fee and the applicable designation of such Accelerated Target
as a Collaboration Target, divided by the lesser of 365 days and the number of
days between the payment of such deferral fee and the end of the Research Term).

 
11

--------------------------------------------------------------------------------

Confidential

(b)
If Biogen does not, within such [***] day period, designate the Accelerated
Target as a Collaboration Target under this Section 1.8.4, then, such
Accelerated Target will no longer be a Neurology Target and Ionis and its
Affiliates may work independently or with any Third Party with respect to the
discovery, research, development, and commercialization of ASOs (or any other
compounds) targeting such Accelerated Target; provided however that if prior to
the end of the Deferral Period originally applicable to such Accelerated Target,
Ionis or any of its Affiliates enters into an agreement with a Third Party
pursuant to which Ionis or its Affiliate grants such Third Party a license to
develop or commercialize such Deferred Target Development Candidate, Ionis will
pay to Biogen [***]% of any amounts (other than Excluded Payments) received by
Ionis or its Affiliate under such agreement with such Third Party until such
time as Ionis has reimbursed Biogen for [***]% of the last annual deferral fee
paid to Ionis under Section 1.8.2 for such Deferred Target.

 

1.9.
End of Research Term. At the end of the Research Term, (i) neither Ionis nor
Biogen will have an obligation to perform any activities under the Core Research
Program or the Neurological Disease Research Program; (ii) the High Interest
Target List (including the ALS Targets) will be dissolved, and any Neurology
Targets that have not been designated Collaboration Targets or Biogen Alternate
Modality Targets will no longer be Neurology Targets under this Agreement; (iii)
Ionis’ obligations and Biogen’s rights under this Agreement with respect to such
Neurology Targets and any ASOs targeting such Neurology Targets will then
terminate; and (iv) at Ionis’ request, Biogen will provide to Ionis any data
generated under the Core Research Program and the Neurological Disease Research
Program and licensed to Ionis under Section 4.3.2. For clarity, the expiration
of the Research Term will not affect Biogen’s rights or Ionis’ obligations with
respect to Collaboration Programs or Biogen Alternate Modality Programs under
this Agreement, including, in the case of Collaboration Programs, Ionis’
obligation under Section 1.10.1 to use Commercially Reasonable Efforts to
identify a Development Candidate for each applicable Collaboration Program.

 

1.10.
Ionis’ Research and Development Responsibilities.

 

1.10.1.
Development Candidate Identification.

 
12

--------------------------------------------------------------------------------

Confidential

(a)
ASO Development Candidate Identification Plans. For each Collaboration Program,
within [***] days after the designation of the applicable Collaboration Target,
Ionis will provide the Neurology JRC an initial draft plan to identify a
Development Candidate under the applicable Collaboration Program, (such plan, as
may be modified from time to time to address the discovery, research and
optimization activities Ionis will conduct under the applicable Collaboration
Program an “ASO Development Candidate Identification Plan”). The Neurology JRC
will review such plan and agree on a final ASO Development Candidate
Identification Plan for such Collaboration Program, which plan will be generally
consistent with Ionis’ other plans for other gene targets. Ionis will carry out
its drug discovery efforts for each Collaboration Program pursuant to the
applicable ASO Development Candidate Identification Plan in a manner consistent
with its internal practices for other gene targets with the goal of identifying
a Development Candidate for the applicable Collaboration Program as soon as
practicable; provided that Ionis will not start work on any Equal
Multi-Indication Target unless and until Ionis and Biogen have agreed on a
development plan and enhanced economic provisions to be paid by Biogen for
Non-Neurological Indications in accordance with Appendix 3. Ionis will update
each ASO Development Candidate Identification Plan as needed and submit it to
the Neurology JRC for its review and approval.  For each Collaboration Program,
Biogen will pay Ionis the milestone payment set forth in Section 6.2.1 following
receipt of the applicable Design Notice.

 

(b)
Biomarker Work. If the Neurology JRC agrees to include biomarker work in the ASO
Development Candidate Identification Plan, the [***] is responsible for
performing such biomarker work taking into consideration [***].

 

(c)
ASO Development Candidate Identification Term. On a Collaboration
Program-by-Collaboration Program basis, the term for the conduct of the
applicable ASO Development Candidate Identification Plan (the “ASO Development
Candidate Identification Term”) will begin on the date the applicable Neurology
Target becomes a Collaboration Target and will end upon the earlier of (i)
designation of a Development Candidate for such Collaboration Program and (ii)
the date on which Ionis notifies Biogen that, Ionis has in good faith determined
that the identification of a Development Candidate under the applicable ASO
Development Candidate Identification Plan is no longer technically feasible
under the then-current state of the art (a “Technical Failure”). If Biogen
disagrees with Ionis’ determination that a Technical Failure has occurred, it
may refer the matter to an independent qualified Third Party expert accepted by
both Parties for final resolution of the dispute. The expert will use the
information, materials and data provided to her or him by either Party to
promptly resolve the dispute.  The decision of the expert will be binding upon
both Parties. [***] the costs of the expert.  Should the Parties fail to agree
on the expert within [***] days following either Party’s request to nominate an
expert under this Section 1.10.1(c), each Party will nominate an independent
expert (who will not be a current or former employee of a Party or any of their
Affiliates or have any personal or financial interest in a Party or any of their
Affiliates), and promptly thereafter, those two independent experts will agree
on the Third Party expert to resolve the dispute in accordance with this Section
1.10.1(c).  In the event of any expert proceeding under this Section 1.10.1(c),
Ionis will not be required to conduct the applicable ASO Development Candidate
Identification Plan during the pendency of such proceeding. The Parties
anticipate that the last ASO Development Candidate Identification Term will end
approximately [***] years after the Effective Date.

 
13

--------------------------------------------------------------------------------

Confidential

(d)
End of ASO Development Candidate Identification Term. At the end of the ASO
Development Candidate Identification Term for a particular Collaboration Program
that did not reach the Development Candidate stage, subject to Section
1.10.1(e), (i) neither Ionis nor Biogen will have an obligation to perform any
activities under this Section 1.10 with respect to such Collaboration Program;
(ii) such program will no longer be a Collaboration Program and the applicable
gene target associated therewith will no longer be a Collaboration Target; (iii)
Ionis’ obligations and Biogen’s rights under this Agreement with respect to the
gene targets and any ASOs targeting such gene targets under such Collaboration
Program will then terminate; and (iv) upon Ionis’ request, Biogen will provide
to Ionis any data generated under the Collaboration Program and licensed to
Ionis under Section 4.3.2. For clarity, with respect to each Development
Candidate that has reached the Development Candidate stage by the end of the ASO
Development Candidate Identification Term, the expiration of the ASO Development
Candidate Identification Term will not affect Ionis’ obligation under Section
1.10.3 and Section 1.10.4 to Develop each such Development Candidate through the
completion of the first PoC Trial.

 

(e)
Carryover Development Candidates. If, by the end of the ASO Development
Candidate Identification Term for a particular Collaboration Program, Ionis has
not designated a Development Candidate for such Collaboration Program, and at
any time during the [***] period after the end of the applicable ASO Development
Candidate Identification Term Ionis’ RMC designates an ASO discovered by Ionis
that is designed to bind to the RNA that encodes the Collaboration Target for
such Collaboration Program as a development candidate ready to start
IND-Enabling Toxicology Studies (such ASO, a “Carryover Development Candidate”),
then, Ionis will notify Biogen and will provide Biogen with the data package
presented to Ionis’ RMC to approve such Carryover Development Candidate. Biogen
will then have [***] days from its receipt of such package to elect to enter
into an amendment to this Agreement under the same terms as set forth in this
Agreement (except that no additional upfront payment under Section 6.1 will be
due). If, within [***] days after Biogen’s receipt of such notice from Ionis,
Biogen provides Ionis with written notice that it accepts such offer from Ionis
for such Carryover Development Candidate, the Parties will execute an amendment
to this Agreement regarding such Carryover Development Candidate on such terms.
Otherwise, Ionis will have no further obligations and Biogen will have no
further rights with respect to such Carryover Development Candidate.

 
14

--------------------------------------------------------------------------------

Confidential

1.10.2.
Development Candidates; Initial Development Plans; Option Acceleration.

 

(a)
Appointment of JDC.  For each Development Candidate, the CSC will appoint a
Neurology JDC approximately [***] days prior to the date Ionis expects to
designate a Development Candidate.  Such Neurology JDC can be either a new or
existing Neurology JDC, but at least one of each Party’s Neurology JDC members
must have the relevant disease area expertise for the particular Development
Candidate.

 

(b)
Development Candidate Data Package. For each Collaboration Program, Ionis will
notify the applicable Neurology JDC in writing within [***] days after
designating a Development Candidate and will provide such Neurology JDC the
applicable Development Candidate Data Package.

 

(c)
IND-Enabling Toxicology Studies.

 

(i)
For each Development Candidate under a Collaboration Program that is not an ALS
Collaboration Program or a Biogen Conducted Non-ALS Collaboration Program, the
applicable Neurology JDC will agree upon a high level pre-clinical toxicology
strategy no later than [***] days following its receipt of the applicable
Development Candidate Data Package. Ionis will conduct the IND-Enabling
Toxicology Studies under such strategy to the extent consistent with the
activities set forth on Schedule 1.10.2(c); provided, however, if the initial
strategy or applicable Initial Development Plan requires IND-Enabling Toxicology
Studies that are in addition to or different from the activities set forth on
Schedule 1.10.2(c), then Biogen will pay Ionis the costs of such additional or
different activities to the extent such costs exceed [***]% of the costs of the
activities set forth on Schedule 1.10.2(c). Such additional costs will be
Biogen-Approved Costs and will be handled in accordance with the process
described in Section 1.14.1.

 
15

--------------------------------------------------------------------------------

Confidential

(ii)
For each ALS Collaboration Program and each Biogen Conducted Non-ALS
Collaboration Program, the applicable Neurology JDC will agree upon a high level
pre-clinical toxicology strategy no later than [***] days following its receipt
of the applicable Development Candidate Data Package.  In addition, the
applicable Neurology JDC will approve any study protocols for the IND-Enabling
Toxicology Studies at least [***] months prior to the anticipated commencement
of such IND-Enabling Toxicology Studies. If the Neurology JDC is unable to agree
on such high level pre-clinical toxicology strategy or study protocols for a
particular ALS Collaboration Program or Biogen Conducted Non-ALS Collaboration
Program within the applicable time period as set forth above in this Section
1.10.2(c)(ii), the matter will be referred to the CSC for resolution. If the CSC
cannot agree on such a high level pre-clinical toxicology strategy within [***]
days after the matter is so referred, or on any such study protocol within [***]
days after the matter is so referred, as applicable, then Biogen will have final
decision-making authority with respect thereto for IND-Enabling Toxicology
Studies conducted by Biogen. Solely with respect to the first ALS Collaboration
Program to have a Development Candidate, Ionis will conduct the IND-Enabling
Toxicology Studies utilizing the same mechanics as set forth in Section
1.10.2(c)(i), and upon Initiation of such IND-Enabling Toxicology Studies Biogen
will pay Ionis the applicable milestone payment under Section 6.5, which
IND-Enabling Toxicology Studies are complete as of the Amendment Date for the
Collaboration Program for [***].  Biogen will conduct, [***], all other
IND-Enabling Toxicology Studies for the ALS Collaboration Programs and the
Biogen Conducted Non-ALS Collaboration Programs, provided that Ionis may perform
study analyses with respect to the Biogen Conducted Non-ALS Collaboration
Programs if mutually agreed by the Parties.  If, with respect to a particular
ALS Collaboration Program or a particular Biogen Conducted Non-ALS Collaboration
Program, Biogen desires Ionis to provide consulting or advisory services, and
Ionis agrees to perform such services, Biogen will pay the costs of performing
such services using the payment mechanisms set forth in Section 1.14.1.

 
For each ALS Collaboration Program and each Biogen Conducted Non-ALS
Collaboration Program (other than the Collaboration Program for [***]), provided
Ionis has delivered the API to support the IND-Enabling Toxicology Studies for
such Collaboration Program to Biogen under Section 1.10.6 at least [***] days
prior to the anticipated commencement of IND-Enabling Toxicology Studies for
such Collaboration Program (subject to Biogen’s timely delivery of an order for
such API), Biogen will Initiate the first IND-Enabling Toxicology Study for such
Collaboration Program within [***] days following Biogen’s receipt of the
applicable Development Candidate Data Package. If Biogen does not Initiate the
first IND-Enabling Toxicology Study for such Collaboration Program within [***]
days following Biogen’s receipt of the applicable Development Candidate Data
Package, if Ionis delivered the API to support the IND-Enabling Toxicology
Studies for such Collaboration Program to Biogen under Section 1.10.6 at least
[***] days prior to the anticipated commencement of IND-Enabling Toxicology
Studies for such Collaboration Program, then Biogen will be deemed to have
terminated this Agreement under Section 10.2.1 solely with respect to such
Collaboration Program; provided, however, that if there is a delay in Initiating
such IND-Enabling Toxicology Study caused by a condition outside of Biogen’s
control (including a delay by a Third Party vendor or a delay in supply of API
from Ionis from the timeline described in this Section 1.10.2(c)(ii)), Biogen
shall be excused from Initiating such IND-Enabling Toxicology Study for so long
as such condition continues, and this Agreement shall not be deemed to be
terminated with respect to such Collaboration Program, for so long as such
condition continues.
 
16

--------------------------------------------------------------------------------

Confidential
With regard to the Collaboration Program for [***], notwithstanding any
provision to the contrary in this Agreement, within [***] days following
Biogen’s receipt of the data generated from the 13 week monkey [***] biomarker
study, Biogen will notify Ionis whether it has received all necessary internal
approvals to commence Development of [***]. If Biogen does not notify Ionis
within such [***]-day period that it has received all necessary internal
approvals to commence Development of [***], Biogen will be deemed to have
terminated this Agreement under Section 10.2.1 solely with respect to such
Collaboration Program. If Biogen notifies Ionis within such [***]-day period
that it has received all necessary internal approvals to commence Development of
[***], Biogen shall, within [***] days of the later of the date of delivery of
such notice and Biogen’s receipt from Ionis of an invoice for such amount, pay
Ionis an amount equal to $[***] for the API Ionis will supply to Biogen to
support such Collaboration Program. If Biogen does not pay Ionis an amount equal
to $[***] for such API within the time period described in the preceding
sentence, then, if Ionis notifies Biogen in writing of such failure to pay and
Biogen has not cured such payment failure within [***] days of such written
notice, Biogen will be deemed to have terminated this Agreement under Section
10.2.1 solely with respect to such Collaboration Program.
 

(d)
Initial Development Plans. For each Development Candidate under a Collaboration
Program, within [***] days after designation of such Development Candidate, the
applicable Neurology JDC will agree on an appropriate clinical development plan
for such Development Candidate through completion of the first PoC Trial (each,
an “Initial Development Plan”). With respect to each ALS Collaboration Program
and each Biogen Conducted Non-ALS Collaboration Program, Biogen shall propose
the initial draft of such Initial Development Plan to the Neurology JDC for
review, comment and approval. With respect to each Collaboration Program that is
not an ALS Collaboration Program or a Biogen Conducted Non-ALS Collaboration
Program, Ionis shall propose the initial draft of such Initial Development Plan
to the Neurology JDC for review, comment and approval. In each case, any such
initial draft of an Initial Development Plan shall include the information set
forth on Schedule 1.10.2(d). If the Neurology JDC cannot agree upon the Initial
Development Plan for a particular Collaboration Program, the matter will be
referred to the CSC for resolution. If the CSC cannot agree on the Initial
Development Plan within [***] days after the matter is so referred, [***] will
have final decision-making authority with respect to the contents of the Initial
Development Plan. In addition, prior to the Initiation of the first Clinical
Study under the Initial Development Plan for a Collaboration Program, the
Parties will endeavor to mutually agree on a communication plan regarding the
public disclosure of data and results arising from such Collaboration Program;
provided, that if the Parties cannot agree on such a communication plan, then
[***] will have final decision-making authority regarding any such
communications occurring prior to Option exercise.

 
17

--------------------------------------------------------------------------------

Confidential

(i)
The Party responsible for conducting the Clinical Studies under a Collaboration
Program will file and maintain the IND and other communications with Regulatory
Authorities for each Collaboration Program consistent with Section 5.2.1. 
Notwithstanding the foregoing, with respect to each Collaboration Program for
which Biogen is responsible for conducting the Clinical Studies, including each
ALS Collaboration Program and each Biogen Conducted Non-ALS Collaboration
Program, Ionis shall provide such reports and/or data as reasonably requested by
Biogen generated from Ionis’ activities performed under the applicable Initial
Development Plan (“Ionis Activities Data”) that may be useful in support of the
IND for the Development Candidate under such Collaboration Program; provided,
that, if, after receiving the Ionis Activities Data, Biogen requests that Ionis
provide Biogen with additional information outside of the scope of the Ionis
Activities Data that Biogen reasonably believes is necessary or useful to
support the IND, then, to the extent such additional information is in Ionis’
possession and delivering such data to Biogen will not breach any obligation
Ionis owes to a Third Party, Ionis will promptly deliver such additional
information to Biogen solely for Biogen to use to support the IND.  [***] will
bear the cost of the transfer of such additional information to Biogen pursuant
to the preceding sentence; provided, that if [***] would incur out-of-pocket
costs in excess of $[***] or FTE Costs in excess of the equivalent of [***] for
one FTE at the then-applicable Ionis FTE Rate in connection with the delivery of
such additional information, then [***] shall reimburse [***] for such excess.

 

(ii)
If the requirements of the Phase 1 Trial Design for a Collaboration Program that
is not an ALS Collaboration Program or a Biogen Conducted Non-ALS Collaboration
Program require (i) more than [***] human subjects, including single ascending
dose and multiple ascending dose arms, or (ii) dosing longer than [***], then
Ionis may elect to either (1) conduct such larger or longer Phase 1 Trial (in
which case Section 1.10.2(e) will apply), or (2) have Biogen conduct such Phase
1 Trial.  If Ionis elects to have Biogen conduct such Phase 1 Trial, then Biogen
will conduct the Phase 1 Trial with Ionis’ reasonable cooperation and in lieu of
the applicable milestone payment payable to Ionis pursuant to Section 6.4 (as
calculated in accordance with Section 1.10.2(e)) with respect to such Phase 1
Trial, Biogen will pay Ionis a milestone payment equal to $[***].

 
18

--------------------------------------------------------------------------------

Confidential

(iii)
If the Initial Development Plan relates to an ALS Collaboration Program or a
Biogen Conducted Non-ALS Collaboration Program, then Biogen will conduct the
Phase 1 Trial and will pay Ionis a milestone payment in the amount as set forth
in Table 2 of Section 6.5 or Table 1 of Section 6.4, as applicable.

 

(iv)
Based on such Initial Development Plan, the CSC will update Schedule 5.1.4 to
add Specific Performance Milestone Events related to Biogen’s Development and
Commercialization of the Development Candidate following Option exercise, which
Specific Performance Milestone Events will be generally consistent with Biogen’s
development timelines for its other drug development programs of similar stage
and market potential.  If the CSC cannot unanimously agree upon the Specific
Performance Milestone Events for a particular Collaboration Program within [***]
days after the date the CSC started discussing such Specific Performance
Milestone Events, the matter will be referred to expert resolution pursuant to
Section 12.1.4. Ionis will update each Initial Development Plan as needed, but
at least once Annually, and submit it to the applicable Neurology JDC for its
review and approval. If the applicable Neurology JDC cannot agree on the
contents of any updated Initial Development Plan, the matter will be resolved in
accordance with the procedures for establishing the Initial Development Plan set
forth in this Section 1.10.2(d).

 

(v)
The study synopsis for each Clinical Study for a Collaboration Program other
than an ALS Collaboration Program or a Biogen Conducted Non-ALS Collaboration
Program shall be agreed on by the applicable Neurology JDC no later than [***]
months prior to the anticipated Initiation of such Clinical Study, and shall
contain the information set forth on Schedule 1.10.2(d)(v) with respect to the
applicable Clinical Study.

 
19

--------------------------------------------------------------------------------

Confidential

(e)
Cost Estimates. After designation of a Development Candidate under a
Collaboration Program that is not an ALS Collaboration Program or a Biogen
Conducted Non-ALS Collaboration Program, the applicable Neurology JDC will agree
on an initial estimate of the expected cost for Ionis to conduct the work [***]
specified in the applicable Initial Development Plan, including Ionis’ expected
[***] and [***] costs (each, a “Cost Estimate”). The initial Cost Estimate [***]
shall be agreed on by the applicable Neurology JDC no later than [***] months
prior to the anticipated [***]. Based on the Cost Estimates, the Neurology JDC
will establish the [***] and [***] milestone payments for such Collaboration
Program, which payments will be equal to (i) [***]; plus (ii) [***]. The Parties
will promptly negotiate in good faith using the Ionis/Biogen Additional
Agreements as a basis for Cost Estimates and, if the total milestone payment
[***] is more than $[***], the Parties will apportion such total milestone
payment into smaller milestone payments in accordance with Schedule 1.10.2(e);
provided, however, that if [***], then the Neurology JDC shall determine whether
and how to apportion such total milestone payment into smaller milestone
payments. Each such smaller milestone payment shall be payable by Biogen within
[***] days after receipt of the applicable invoice by Biogen following the event
that triggered such milestone payment. If the total milestone payment [***] is
$[***] or less, then such milestone payment shall become due in its entirety
upon [***], and shall be payable by Biogen within [***] days after receipt of
the applicable invoice by Biogen following [***]. As part of this process, Ionis
will provide the Neurology JDC with a good faith estimate of the cost to conduct
the work necessary to develop such Development Candidates under the applicable
Initial Development Plan using a similar methodology as used under the
Ionis/Biogen Additional Agreements. [***] months prior to the [***], using the
process set forth above, the Neurology JDC will re-assess the total cost of such
[***] and, if the cost has changed from the initial Cost Estimate, the Neurology
JDC will adjust the applicable milestone payment accordingly, with any such
adjustment to be agreed in writing to no later than the date that is [***]
months prior to the [***]. Once there is less than [***] months prior to the
[***], or such [***], if there are any changes to such [***] in accordance with
this Agreement that result in an increase to the cost of such [***], then (a) if
such cost is increased by more than [***], such increased costs will constitute
an additional milestone payment to be paid in accordance with the provisions of
this Section 1.10.2(e), or (b) if such cost is increased by [***], such increase
will not affect the milestone payments for such [***] established under this
Section 1.10.2(e), but instead will be handled in accordance with Section
1.14.1.  For clarity, with respect to any increase in the cost of a [***] by
more than [***]% under clause (a) of the preceding sentence, if such increased
costs total $[***] or less and such [***], then such increased costs shall
become due in their entirety immediately, and shall be payable by Biogen within
[***] days after receipt of the applicable invoice by Biogen. If the Neurology
JDC cannot agree on the Cost Estimates within [***] days of receiving the
proposed Cost Estimate, the matter will be referred to the CSC for resolution.
Once the Neurology JDC has agreed on a Cost Estimate and/or the [***] milestone
payments for such Collaboration Program are established under this Section
1.10.2(e) or Section 1.14.1, such agreement will be documented in a written side
letter, in the form and format attached hereto as Appendix 4, which shall be
executed by both Parties.

 
20

--------------------------------------------------------------------------------

Confidential

(f)
Obligation to Start Development Activities. Ionis will not be required to
conduct any Development activities for a Development Candidate if the Initial
Development Plan, Specific Performance Milestone Events and the corresponding
Cost Estimates have not been agreed to pursuant to this Section 1.10.2.  Prior
to such time as the Parties mutually agree on such Cost Estimate and/or the
applicable [***] milestone payments and have executed a written side letter with
respect to the foregoing in accordance with Section 1.10.2(e), Ionis may, in its
discretion, commence Development activities for which it is responsible under
this Agreement; provided, however, that Biogen will not be responsible for any
costs of such Development activities if commenced by Ionis prior to the
execution of any such side letter unless and until such a side letter has been
executed by the Parties, and in no event will Biogen be responsible for any
amounts incurred by Ionis for such Development activities in excess of amounts
set forth in the side letter executed by the Parties with respect to such
Development activities.

 

(g)
Option Acceleration. If the PoC Trial for a Collaboration Program that is not an
ALS Collaboration Program or a Biogen Conducted Non-ALS Collaboration Program
will be [***] or more, or require more than [***], then, if Ionis provides to
Biogen the notice described in the following sentence, Ionis will not be
required to conduct such PoC Trial for such Collaboration Program.  Ionis will
notify Biogen within [***] after finalization of the initial PoC Trial Design
pursuant to Section 1.10.2(d) (or each time there is a material change thereto)
for a Collaboration Program that is not an ALS Collaboration Program or a Biogen
Conducted Non-ALS Collaboration Program if Ionis elects not to conduct such PoC
Trial for such Collaboration Program (such notice, an “Option Acceleration
Notice”). If Ionis has delivered an Option Acceleration Notice as provided in
this Section 1.10.2(g), Biogen will have [***] from its receipt of the data
generated under the [***] for the first Phase 1 Trial for such Collaboration
Program (an “Option Acceleration Deadline”) to exercise its Option for the
applicable Collaboration Program.  If Biogen does not exercise its Option for
the applicable Collaboration Program by the applicable Option Acceleration
Deadline, Biogen’s Option under Section 3.1 with respect to such Collaboration
Program will expire and such Collaboration Program will terminate.

 
After Biogen’s receipt of an Option Acceleration Notice with respect to a
particular Collaboration Program, the Parties will mutually agree on the
contents of all correspondence with and submissions to Regulatory Authorities to
the extent related to the PoC Trial for the applicable Collaboration Program;
provided, however, that if the Parties cannot so mutually agree, then [***] will
have final decision-making authority but will not deliver any correspondence to
Regulatory Authorities related to the PoC Trial for the applicable Collaboration
Program that is not mutually agreed by the Parties unless [***] determines such
correspondence is required to be delivered and cannot be delayed.
 
21

--------------------------------------------------------------------------------

Confidential

(h)
Attaching Plans to Neurology JDC Minutes. The Neurology JDC will attach each
Initial Development Plan and, if applicable, associated Cost Estimates to the
minutes of the Neurology JDC for the meeting at which such Initial Development
Plan and, if applicable, Cost Estimates were agreed. For clarity, such Initial
Development Plan and Cost Estimates need not be agreed to at the same meeting of
the Neurology JDC.

 

1.10.3.
Development Term. The term for the conduct of the Drug Development Program will
begin on the designation of the first Development Candidate and will end upon
the earlier of (i) completion of the Initial Development Plans under all
Collaboration Programs, which the Parties estimate will be approximately [***]
years after the Effective Date, (ii) exercise by Biogen of its Option for all
Collaboration Programs; (iii) the termination of the last Collaboration Program;
and (iv) mutual agreement of the Parties to terminate the Drug Development
Program.

 

1.10.4.
Drug Development.

 

(a)
Collaboration Programs Other than ALS Collaboration Programs and Biogen
Conducted Non-ALS Collaboration Programs.  For each Collaboration Program that
is not an ALS Collaboration Program or a Biogen Conducted Non-ALS Collaboration
Program, Ionis will use Commercially Reasonable Efforts to conduct all
activities under each Initial Development Plan on the timeline set forth in the
applicable Initial Development Plan. For each Biogen Conducted Non-ALS
Collaboration Program, Ionis will use Commercially Reasonable Efforts to conduct
all activities allocated to Ionis under each Initial Development Plan on the
timeline set forth in the applicable Initial Development Plan. Without limiting
the foregoing, Ionis may discontinue Development under an Initial Development
Plan if after having consulted, and having given good faith consideration to the
recommendations of the Neurology JDC and a mutually-agreed Third Party expert,
Ionis in good faith believes that continuing such Development would (i) pose an
unacceptable risk or threat of harm in humans, or (ii) violate any Applicable
Law, ethical principles, or principles of scientific integrity. Prior to
discontinuing Development under an Initial Development Plan, Ionis will provide
Biogen with reasonable advance notice of such discontinuation, including the
grounds for Ionis’ determination. If Ionis elects to discontinue Development
under an Initial Development Plan pursuant to this Section 1.10.4(a), Biogen
may, in its discretion, elect to continue Development of the applicable
Development Candidate by providing Ionis with written notice of Biogen’s
exercise of the Option within [***] after Ionis’ written notice to Biogen of
such discontinuation and [***]. If Biogen does not timely exercise its Option
under this Section 1.10.4(a), then the Option will expire.

 
22

--------------------------------------------------------------------------------

Confidential

(b)
Phase 1 Trials. Each Phase 1 Trial will be conducted in accordance with the
applicable Phase 1 Trial Design set forth in the applicable Initial Development
Plan.

 

(i)
At meetings of the applicable Neurology JDC and at other times as appropriate,
Ionis will keep Biogen informed of the progress and status of each Phase 1 Trial
conducted by Ionis. When [***] under a Phase 1 Trial, Ionis will notify Biogen
in writing of such [***] within [***] days of the conclusion of such Phase 1
Trial. Ionis will provide Biogen with the data generated under the [***] for
such Phase 1 Trial as soon as practicable after such notice.

 

(ii)
If Biogen conducts a Phase 1 Trial for a Collaboration Program, including an ALS
Collaboration Program or a Biogen Conducted Non-ALS Collaboration Program, at
meetings of the applicable Neurology JDC and at other times as appropriate,
Biogen will keep Ionis informed of the progress and status of such Phase 1
Trial. When Biogen [***] a Phase 1 Trial, Biogen will notify Ionis in writing of
such [***] within [***] days of the conclusion of such Phase 1 Trial. Biogen
will provide Ionis with the data generated under the [***] for such Phase 1
Trial as soon as practicable after such notice.

 

(c)
PoC Trial. Each PoC Trial will be conducted in accordance with the PoC Trial
Design set forth in the applicable Initial Development Plan.

 

(i)
At meetings of the applicable Neurology JDC and at other times as appropriate,
Ionis will keep Biogen informed of the progress and status of each PoC Trial
conducted by Ionis. When Ionis [***] a PoC Trial under the applicable Initial
Development Plan, Ionis will notify Biogen in writing within [***] days after
such [***]. Ionis will provide Biogen with the [***] as soon as practicable
after such notice.

 

(ii)
If Biogen conducts a PoC Trial for a Collaboration Program, including an ALS
Collaboration Program or a Biogen Conducted Non-ALS Collaboration Program, then
at meetings of the applicable Neurology JDC and at other times as appropriate,
Biogen will keep Ionis informed of the progress and status of the PoC Trial for
such Collaboration Program. When Biogen completes such PoC Trial, Biogen will
notify Ionis in writing within [***] days after such completion, and will
provide Ionis with [***] as soon as practicable after such notice.

 
23

--------------------------------------------------------------------------------

Confidential

1.10.5.
Briefing the Neurology JRC, Neurology JDC and CSC; Conduct of Research and
Development. At each regularly scheduled meeting of the Neurology JRC, the
Parties will provide progress updates on (i) the Neurological Disease Research
Program and progress toward achieving Target Sanction for each High Interest
Target and progress related to ALS Targets; (ii) activities conducted under the
Core Research Program; (iii) progress under each ASO Development Candidate
Identification Plan toward designating a Development Candidate; (iv) activities
on the Deferred Targets conducted pursuant to Section 1.8.4, and (v) the
progress of any Ionis Neurology Targets (including the estimated time for each
Ionis Neurology Target to achieve Target Sanction), in each case, together with
a summary of data associated with each Party’s research and/or Development
activities for each Collaboration Program. At each Neurology JDC meeting, the
Parties will provide progress updates on activities conducted under the Initial
Development Plans for the applicable Development Candidates, together with a
summary of data associated with each Party’s Development activities for the
applicable Collaboration Program. At each CSC meeting, the Parties will provide
any information reasonably requested by the members of the CSC in advance of
such meeting.

 

1.10.6.
Clinical Supplies by Ionis. For Collaboration Programs that are not ALS
Collaboration Programs or Biogen Conducted Non-ALS Collaboration Programs,
Ionis, at its expense, will supply API (on its own or through a CMO approved by
Biogen) and Clinical Supplies to support the Research and Development activities
under each Neurology Plan through Option exercise. If Biogen exercises an Option
for a Collaboration Program that is not an ALS Collaboration Program or a Biogen
Conducted Non-ALS Collaboration Program at least [***] prior to the planned
Initiation of the PoC Trial for the applicable Collaboration Program, Biogen may
elect to either have (a) Ionis supply Clinical Supplies for such PoC Trial (on
its own or through a CMO approved by Biogen), in which case Biogen will pay
Ionis an amount equal to [***], or (b) a CMO supply Clinical Supplies for such
PoC Trial in accordance with the Manufacturing Agreement entered into with such
CMO. If Biogen exercises an Option for a Collaboration Program that is not an
ALS Collaboration Program or a Biogen Conducted Non-ALS Collaboration Program
prior to, but less than [***] before, the planned Initiation of the PoC Trial
for the applicable Collaboration Program, Ionis will supply Clinical Supplies
for such PoC Trial (on its own or through a CMO approved by Biogen) and Biogen
will pay Ionis an amount equal to [***]. For ALS Collaboration Programs and
Biogen Conducted Non-ALS Collaboration Programs, Ionis will supply API (on its
own or through a CMO approved by Biogen) for clinical purposes in accordance
with Schedule 1.10.6, and such supply will be at Biogen’s expense using the
mechanism set forth in Section 1.14.1, and Biogen will be responsible for all
other aspects of Clinical Supply for such clinical activities.

 
24

--------------------------------------------------------------------------------

Confidential

1.10.7.
Collaborations with Academics and Non-Profit Institutions. Each Party (the
“Contracting Party”) may engage one or more academic or non-profit institutions
to conduct work under any Neurology Plan or on any High Interest Target,
Collaboration Target or Deferred Target, provided however that, with respect to
any such academic or non-profit institution engaged to conduct such activities
with respect to a High Interest Target, Collaboration Target or Deferred Target
where such engagement begins after the date such High Interest Target,
Collaboration Target or Deferred Target is designated, (i) the Contracting Party
shall provide the other Party with an opportunity to comment on the proposed
terms of any agreement or amendment to an existing agreement to be entered into
with such institution, and (ii) so long as the other Party provides the
Contracting Party such comments within [***] days of receiving a draft of such
agreement from the Contracting Party, the Contracting Party will [***].  The
Contracting Party will not be responsible for [***] as a result of the other
Party’s [***] to the terms of any agreement with any such academic or non-profit
institution.

 

1.11.
Resource Allocations. During the first [***] following the Effective Date, Ionis
will use Commercially Reasonable Efforts to build a team of [***] FTEs to
perform the activities under the Core Research Plan, the Neurological Disease
Research Plan, and the target validation activities contemplated under Schedule
1.2.4; and thereafter until the sixth anniversary of the Effective Date, Ionis
will dedicate [***] FTEs to perform such activities; provided, Ionis may utilize
such number of such [***] FTEs to perform drug discovery activities on ALS
Targets as agreed by the Neurology JRC. At all times during such period, such
FTEs will have experience and qualifications similar to that of the FTEs
initially assigned to perform such activities hereunder. Biogen will be
responsible for devoting its resources toward specific research efforts under
the Core Research Program and Neurological Disease Research Program as
reasonably determined by Biogen. During the [***] after the Effective Date,
[***] of Ionis’ [***] FTEs will be allocated to activities focused on core
technology research and the Neurology JRC will determine the appropriate
allocation of resources thereafter. Ionis will update the Neurology JRC at each
meeting thereof on the utilization of such FTEs and provide the Neurology JRC
with summaries of resource and FTE utilization in a format mutually agreed to by
each Party’s Alliance Managers. Biogen may also choose to supplement Ionis’
efforts under the Core Research Plan and the Neurological Disease Research Plan
with its own scientists at various points throughout the Research Term. After
the sixth anniversary of the Effective Date, Ionis will provide sufficient
resources to perform its obligations under each Collaboration Program as
reasonably determined by Ionis.

 

1.12.
Research and Development Costs Paid by Ionis.

 

1.12.1.
Research Programs. During the Research Term, Ionis will be responsible for all
Ionis Activities under the Core Research Program and the Neurological Disease
Research Program, and all costs and expenses associated therewith.

 

1.12.2.
Collaboration Programs. During the Option Period, on a Collaboration
Program-by-Collaboration Program basis, Ionis will be responsible for all Ionis
Activities under the ASO Development Candidate Identification Plan and the
Initial Development Plan and, except as otherwise provided under Section 1.13.1,
all costs and expenses associated therewith.

 
25

--------------------------------------------------------------------------------

Confidential

1.13.
Research and Development Costs Paid by Biogen.

 

1.13.1.
Before Option Exercise.

 

(a)
Research Programs. During the Research Term, Biogen will be responsible for all
Biogen Activities under the Core Research Program and Neurological Disease
Research Program, and all costs and expenses associated therewith.

 

(b)
Collaboration Programs. During the Option Period, on a Collaboration
Program-by-Collaboration Program basis, Biogen will be responsible for any
Biogen Activities under the ASO Development Candidate Identification Plan and
the Initial Development Plan and all costs and expenses associated therewith. In
addition, Biogen will be responsible for paying any Biogen-Approved Costs
resulting from Biogen-Approved Changes using the payment mechanisms set forth in
Section 1.14.

 

(c)
Additional Activities Approved by Biogen. If, with respect to a particular
Collaboration Program, Biogen desires that either Ionis or a Third Party [***]
or conduct other work to support Approval of a Collaboration Product, including
[***], prior to Option exercise, and Ionis agrees to perform such work, Biogen
will pay the costs of conducting such work using the payment mechanisms set
forth in Section 1.14.1.

 

1.13.2.
After Option Exercise. After Option exercise, Biogen will be solely responsible
for the costs and expenses related to the Development, Manufacture and
Commercialization of Collaboration Products, including any work performed by
Ionis at Biogen’s request, and all supply chain planning and decision-making.

 

1.14.
Payment Mechanisms.

 

1.14.1.
Payment Mechanics for Additional Activities Approved by Biogen.  Biogen will pay
Ionis (1) costs resulting from requests from Biogen that Ionis perform
additional work under this Agreement, including, the cost of Ionis’ time
incurred in performing such work at the then-applicable Ionis FTE Rate (“FTE
Costs”), the cost of [***], and any [***] incurred by Ionis in performing such
work, or (2) Additional Plan Costs resulting from Biogen-Approved Changes (such
costs, collectively “Biogen-Approved Costs”). For clarity, the Biogen-Approved
Costs shall include Additional Plan Costs for a [***] that result from changes
to such [***] made after the milestone payment with respect to such [***] is
agreed upon in writing by the Parties pursuant to Section 1.10.2(e), if such
cost is increased by [***] as described in Section 1.10.2(e)).  For the
avoidance of doubt, if such cost is increased by more than [***] as described in
Section 1.10.2(e)), such increased costs will constitute an additional milestone
payment to be paid in accordance with the provisions of Section 1.10.2(e), and
will not be handled under this Section 1.14.1.  Ionis will permit Biogen to
review, negotiate (with Ionis) and approve (including through the Neurology JDC)
all Biogen-Approved Costs; provided Biogen will provide a substantive, good
faith response within [***] days of Ionis’ request for approval.  For clarity
(i) this Section 1.14.1 will not be used to establish the initial milestone
payments under Section 1.10.2(e), and (ii) expenses paid under Section 1.14.1(a)
and Section 1.14.1(b) are not subject to reconciliation. Once Biogen-Approved
Costs are mutually agreed under this Section 1.14.1, such agreement will be
documented in a written side letter, in the form and format attached hereto as
Appendix 4, which shall be executed by both Parties. Prior to such time as the
Parties mutually agree on such Biogen-Approved Costs and have executed a written
side letter with respect to the foregoing, Ionis may, in its discretion,
commence Development activities for which it is responsible under this
Agreement; provided, however, that Biogen will not be responsible for any costs
of such Development activities if commenced by Ionis prior to the execution of
any such side letter unless and until such a side letter has been executed by
the Parties, and in no event will Biogen be responsible for any amounts incurred
by Ionis for such Development activities in excess of amounts set forth in the
side letter executed by the Parties with respect to such Development activities.

 
26

--------------------------------------------------------------------------------

Confidential

(a)
For Biogen-Approved Costs resulting from [***], or from [***] that are made
after the milestone payment with respect to such [***] is agreed upon in writing
by the Parties pursuant to Section 1.10.2(e), Biogen will pay Ionis for such
Biogen-Approved Costs [***] within [***] days after receipt of the applicable
invoice by Biogen following [***], or the date that Biogen agrees to such
changes to such [***], as applicable; provided, however, that if such
Biogen-Approved Costs total more than $[***], the Parties will apportion such
total Biogen-Approved Costs into smaller milestone payments in accordance with
Schedule 1.10.2(e) (or, if such Biogen-Approved Costs result from changes to a
[***], then the Neurology JDC shall determine whether and how to apportion such
Biogen-Approved Costs into smaller milestone payments).  Each such smaller
milestone payment shall be payable by Biogen within [***] days after receipt of
the applicable invoice by Biogen following the event that triggered such
milestone payment.  If such Biogen-Approved Costs total $[***] or less, then
such Biogen-Approved Costs shall become due in their entirety upon [***] or the
date that the Parties agree to such Biogen-Approved Costs, if such [***], and
shall be payable by Biogen within [***] days after receipt of the applicable
invoice by Biogen following [***] or the date of such agreement regarding the
Biogen-Approved Costs, as applicable.

 

(b)
For Biogen-Approved Costs resulting from [***], Biogen will pay Ionis, in
accordance with any applicable [***] entered into by the Parties after the
Effective Date, for [***]% of such Biogen-Approved Costs within [***] days after
receipt of the applicable invoice by Biogen following Biogen’s request or
approval for such [***], and the remaining [***]% within [***] days after
receipt of the applicable invoice by Biogen following [***].

 
27

--------------------------------------------------------------------------------

Confidential

(c)
For any Biogen-Approved Cost that (x) has an Estimated Biogen-Approved Cost of
less than $[***] and (y) does not result from [***], from [***] that are made
after the milestone payment with respect to such [***] is agreed upon in writing
by the Parties pursuant to Section 1.10.2(e) or from [***], Ionis will invoice
Biogen directly for such Biogen-Approved Cost in advance, on a [***] basis based
upon the applicable Estimated Biogen-Approved Costs and Biogen will pay the
invoices submitted pursuant to this Section 1.14.1(c) for such Biogen-Approved
Costs within [***] days after receipt of the applicable invoice by Biogen.  For
purposes of this Section 1.14.1(c), “Measurement Period” means each [***].

 

(d)
For any Biogen-Approved Costs that (x) has an Estimated Biogen-Approved Cost of
$[***] or more and (y) does not result from [***], from [***] that are made
after the milestone payment with respect to such [***] is agreed upon in writing
by the Parties pursuant to Section 1.10.2(e) or [***], Ionis will invoice Biogen
directly for such Biogen-Approved Cost in advance on a [***] basis based upon
the applicable Estimated Biogen-Approved Costs and Biogen will pay the invoices
submitted pursuant to this Section 1.14.1(d) for such Biogen-Approved Costs
within [***] days after receipt of the applicable invoice by Biogen.  For
purposes of this Section 1.14.1(d), “Measurement Period” means each [***].

 

(e)
Within [***] days after the end of the applicable Measurement Period, Ionis will
provide Biogen with a written statement (1) reconciling the [***] the Estimated
Biogen-Approved Costs and the [***] within the Biogen-Approved Costs (the
“Actual Biogen-Approved Costs”) incurred by Ionis during the just-ended
Measurement Period and (2) confirming that the FTE Costs portion of the
Estimated Biogen-Approved Costs is a reasonable approximation of the actual FTE
Costs incurred by Ionis during the just-ended Measurement Period. If the
Estimated Biogen-Approved Costs exceed the Actual Biogen-Approved Costs for such
period, Ionis will, offset all such excess payments against any future invoices
under this Agreement until Biogen has recouped all such overpayments.  If the
Estimated Biogen-Approved Costs are less than the Actual Biogen-Approved Costs
for such period, Ionis will invoice Biogen for the remaining amounts owed to
Ionis, and Biogen will pay such invoices within [***] days of receipt of such
invoice. In the case where additional activities under this Section 1.14.1 are
performed by a Third Party, the Parties will arrange for the Third Party to
directly bill Biogen and for Biogen to pay such Third Party directly.

 
28

--------------------------------------------------------------------------------

Confidential

1.15.
Participation in Regulatory Meetings. For each Collaboration Program, each Party
will conduct its interactions and communications with Regulatory Authorities in
accordance with Section 5.2.

 

1.16.
Participation in Meetings Sponsored by a Party’s Clinical Development Group.
With respect to each Collaboration Program (including each ALS Collaboration
Program and each Biogen Conducted Non-ALS Collaboration Program), each Party
will provide the other Party with an invitation to attend, and allow such other
Party to participate in, any meetings sponsored by a Party’s clinical
development group relating to the Development Candidate or the conduct or design
of any Clinical Study; provided, however, that such first Party may exclude the
other Party from any portions of such meetings that do not pertain to such
Development Candidate or all of any such meeting if such Party determines that
it is not feasible for the other Party to attend any such meeting because other
products or matters will be discussed in combination with the Development
Candidate at such meeting; and provided, further, that, the organizing Party
will endeavor to structure such meetings that discuss topics unrelated to the
Development Candidate in a manner that permits the non-organizing Party to
attend (e.g., structuring the agenda of such meeting so that the Development
Candidate is discussed first so that the non-organizing Party may attend that
portion of such meeting only). With respect to any such meetings organized by a
Party, the non-organizing Party shall comply with the organizing Party’s
internal policies disclosed to the non-organizing Party regarding attendance and
participation in such meetings, and the non-organizing Party will participate in
such meeting in a manner that is consistent with the organizing Party’s strategy
for the applicable Development Candidate. If a Party is excluded from any such
meeting, the organizing Party will provide such Party with a written summary of
the portions of such meeting relevant to such Development Candidate within [***]
days after such meeting. For the avoidance of doubt, this Section 1.16 shall not
apply to unplanned meetings or unplanned discussions with investigators or key
opinion leaders. Biogen’s obligation under this Section 1.16 to invite Ionis to
attend and participate in any meetings organized by a Biogen will cease, on a
Collaboration Product-by-Collaboration Product basis, on the date Biogen submits
an NDA or MAA to a Regulatory Authority for such Collaboration Product.

 

1.17.
Impact of [***] Development Path. If the Parties mutually agree to amend an
Initial Development Plan for a Collaboration Program that is not an ALS
Collaboration Program or a Biogen Conducted Non-ALS Collaboration Program, where
such amended plan contemplates [***], then the Parties will make appropriate
changes to the operational terms of this Agreement (e.g., [***]) to reflect such
an [***] development plan, consistent with the comparable provisions necessary
to support the development plan under the [***]; provided, that if the Initial
Development Plan for a Biogen Conducted Non-ALS Collaboration Program
contemplates such an [***] development path, then the Parties will determine by
mutual agreement prior to commencing any [***] under such Initial Development
Plan whether to designate such [***] for such Biogen Conducted Non-ALS
Collaboration Program. Nothing in this Section 1.17 will affect either Party’s
rights or obligations under Section 1.10.2(g).

 
29

--------------------------------------------------------------------------------

Confidential

1.18.
Research and Development Management.

 

1.18.1.
Collaboration Steering Committee. The Parties will establish a Collaboration
steering committee (“CSC”) with the powers, roles and responsibilities set forth
on Schedule 1.18.1 and in this Section 1.18.1 to oversee the Collaboration. The
CSC will consist of up to three representatives appointed by Ionis and up to
three representatives appointed by Biogen. The Neurology JRC and Neurology JDC
under this Agreement will report to the CSC. The CSC will determine the CSC
operating procedures at its first meeting, including the CSC’s policies for
replacement of CSC members, policies for participation by additional
representatives or consultants invited to attend CSC meetings, and the location
of meetings, which will be codified in the written minutes of the first CSC
meeting. Each Party will be responsible for the costs and expenses of its own
employees or consultants attending CSC meetings. Any decision that may be made
by the Neurology JRC or Neurology JDC may be made by the CSC and such decision
by the CSC will have the same effect as if made by the Neurology JRC or the
Neurology JDC under this Agreement. The CSC may delegate any of its functions
specified in Section 1.18.1(a) below to a Neurology JDC by agreeing to and
codifying such delegation in the minutes of the CSC.

 

(a)
Role of the CSC. Without limiting any of the foregoing, subject to Section
1.18.4, the CSC will perform the following functions, some or all of which may
be addressed directly at any given CSC meeting:

 

(i)
approving the terms on which Biogen would develop and commercialize a
Multi-Indication Product as described in Appendix 3;

 

(ii)
determining the primary disease association of a Multi-Indication Target;

 

(iii)
appointing a Neurology JDC for each Development Candidate under this Agreement,
whether by creating a new Neurology JDC or assigning an existing Neurology JDC
to oversee such Development Candidate;

 

(iv)
establishing the Initial Development Plan in the event of a Neurology JDC
dispute as described in Section 1.10.2(d);

 

(v)
establishing the Specific Performance Milestone Events as described in Section
1.10.2(d)(iv);

 

(vi)
establishing the [***] and [***] milestone payments if the Neurology JDC is
unable to agree on such payments as described in Section 1.10.2(e);

 

(vii)
reviewing and assessing reports provided by the Neurology JRC and the Neurology
JDCs;

 

(viii)
providing input to the JPC as appropriate;

 
30

--------------------------------------------------------------------------------

Confidential

(ix)
reviewing and providing input on the CTDs and IDPs as appropriate;

 

(x)
assisting with and participating in the resolution of disputes as contemplated
in Section 12.1.1; and

 

(xi)
such other review and advisory responsibilities as may be assigned to the CSC by
the Parties pursuant to this Agreement.

 

1.18.2.
Neurology JRC. The Parties will establish a joint research committee (the
“Neurology JRC”) reporting to the CSC, to provide advice and make
recommendations on the conduct of activities under the Core Research Program,
Neurological Disease Research Program and each Collaboration Program up to
Development Candidate designation. The Neurology JRC will consist of up to three
representatives appointed by Ionis and up to three representatives appointed by
Biogen. Each Neurology JRC member will have experience and expertise appropriate
for the Core Research Program, Neurological Disease Research Program and/or the
stage of development of the Collaboration Programs. Each Party will designate
one of its representatives who is empowered by such Party to make decisions
related to the performance of such Party’s obligations under this Agreement to
act as the co-chair of the Neurology JRC. The co-chairs will be responsible for
overseeing the activities of the Neurology JRC consistent with the
responsibilities set forth below in this Section 1.18.2. Schedule 1.18.2 sets
forth certain Neurology JRC governance matters agreed to as of the Effective
Date. The Neurology JRC will determine the Neurology JRC operating procedures at
its first meeting, including the Neurology JRC’s policies for replacement of
Neurology JRC members, policies for participation by additional representatives
or consultants invited to attend Neurology JRC meetings, and the location of
meetings, which will be codified in the written minutes of the first Neurology
JRC meeting. Each Party will be responsible for the costs and expenses of its
own employees or consultants attending Neurology JRC meetings. Ionis and Biogen
will use reasonable efforts to schedule meetings of the Neurology JRC to take
place at the same location and on the same dates as meetings of the CSC and the
joint development and steering committees under the Ionis/Biogen Additional
Agreements, to maximize the use of each Party’s time, increase information
sharing efficiencies and reduce the cost of additional travel, lodging and
related expenses.

 

(a)
Role of the Neurology JRC. Without limiting any of the foregoing, subject to
Section 1.18.4, the Neurology JRC will perform the following functions, some or
all of which may be addressed directly at any given Neurology JRC meeting:

 

(i)
maintain the list of High Interest Targets, ALS Targets, Collaboration Targets,
and Biogen Alternate Modality Targets, as such lists may be updated from time to
time in accordance with this Agreement, and attach such lists to the minutes of
the meeting of the Neurology JRC where any update to the High Interest Target
List, ALS Target List or Collaboration Targets, Biogen Alternate Modality
Targets occurred;

 
31

--------------------------------------------------------------------------------

Confidential

(ii)
as described in Section 1.2.3(c), determine the number of High Interest Targets
for which activities to support Target Sanction will be conducted during each
year of the Research Term;

 

(iii)
review and approve amendments to the Core Research Plan and the Neurological
Disease Research Plan as described in Sections 1.2.2 and 1.2.3;

 

(iv)
allocate resources under Section 1.11;

 

(v)
determine the number of FTEs Ionis will use to perform drug discovery activities
on ALS Targets;

 

(vi)
as contemplated under Section 1.6.1, determine whether to re-allocate resources
on additional Collaboration Programs;

 

(vii)
during years [***] through [***] after the Effective Date, determine the
appropriate allocation of Ionis’ resources to the Core Research Plan, the
Neurological Disease Research Plan and each ASO Development Candidate
Identification Plan, as described in Section 1.11;

 

(viii)
review the overall progress of Ionis’ efforts to achieve Target Sanction with
respect to each High Interest Target that has not achieved Target Sanction
status;

 

(ix)
as described in Section 1.3, review each Target Sanction Data Package and
determine the best therapeutic modality to pursue for a High Interest Target;

 

(x)
as described in Section 1.4, review each Target Sanction Data Package for an
Ionis Neurology Target;

 

(xi)
establish an ASO Development Candidate Identification Plan for each
Collaboration Program as described in Section 1.10.1(a);

 

(xii)
agree on any biomarker work to be performed in the ASO Development Candidate
Identification Plan, and [***] is responsible for performing such biomarker work
[***];

 

(xiii)
as described in Section 1.10.2(c) and Section 1.10.2(d), agree upon a high level
pre-clinical toxicology strategy and Initial Development Plan for each
Development Candidate;

 
32

--------------------------------------------------------------------------------

Confidential

(xiv)
review the overall progress of Ionis’ efforts to discover, identify, optimize
and select the Development Candidate for each Collaboration Program;

 

(xv)
monitoring progress of each Collaboration Program and maintaining a calendar of
anticipated milestone achievement dates for each Collaboration Program;

 

(xvi)
establishing teams and committees to oversee and manage activities under the
Core Research Program, Neurological Disease Research Program and each
Collaboration Program up to Development Candidate designation as it deems
necessary;

 

(xvii)
discuss upcoming academic and non-profit collaborations that a Party is
negotiating or considering entering into; and

 

(xviii)
such other review and advisory responsibilities as may be assigned to the
Neurology JRC by the CSC pursuant to this Agreement.

 

1.18.3.
Joint Development Committees. For each Development Candidate, the CSC will
appoint a joint development committee (each, a “Neurology JDC”) approximately
[***] days prior to the date Ionis expects to designate a Development Candidate,
to govern the activities under this Agreement with respect to such Collaboration
Program. Each Neurology JDC will report to the CSC and will consist of an equal
number of representatives appointed by Ionis and Biogen. Each Neurology JDC
member will be a senior clinical development leader or have other experience and
expertise appropriate for the stage of development of the Collaboration Program
in the applicable disease area, and at least one of each Party’s members will
have operational responsibility for the applicable Collaboration Program. Each
Party will designate one of its representatives who is empowered by such Party
to make decisions related to the performance of such Party’s obligations under
this Agreement to act as the co-chair of the Neurology JDC. The co-chairs will
be responsible for overseeing the activities of the Neurology JDC consistent
with the responsibilities set forth below in this Section 1.18.3. Schedule
1.18.3 sets forth certain Neurology JDC governance matters agreed to as of the
Effective Date. Each Neurology JDC will determine its operating procedures at
its first meeting, including the Neurology JDC’s policies for replacement of
Neurology JDC members, policies for participation by additional representatives
or consultants invited to attend Neurology JDC meetings, and the location of
meetings, which will be codified in the written minutes of the first Neurology
JDC meeting. Each Party will be responsible for the costs and expenses of its
own employees or consultants attending Neurology JDC meetings. If practical,
Ionis and Biogen will use reasonable efforts to schedule meetings of each
Neurology JDC to take place at the same location and on the same dates as
meetings of the CSC and the joint development and steering committees under the
Ionis/Biogen Additional Agreements, to maximize the use of each Party’s time,
increase information sharing efficiencies and reduce the cost of additional
travel, lodging and related expenses.

 
33

--------------------------------------------------------------------------------

Confidential

(a)
Role of the Neurology JDCs. Without limiting any of the foregoing, subject to
Section 1.18.4, each Neurology JDC will perform the following functions, some or
all of which may be addressed directly at any given Neurology JDC meeting:

 

(i)
establish the Initial Development Plan for each Development Candidate and update
such plan as needed as provided in Section 1.10.2(d);

 

(ii)
agree on Cost Estimates and the [***] milestone payments under Section
1.10.2(e);

 

(iii)
approve Biogen-Approved Costs pursuant to Section 1.14.1;

 

(iv)
if the milestone payment agreed upon in writing by the Parties pursuant to
Section 1.10.2(e) with respect to a [***] exceeds $[***], establishing whether
and how such payment shall be apportioned into smaller milestone payments as
described in Section 1.10.2(e);

 

(v)
if any Biogen-Approved Costs that result from [***] exceed $[***], establishing
whether and how such payments shall be apportioned into smaller milestone
payments as described in Section 1.14.1(a);

 

(vi)
establish a high-level preclinical toxicology strategy for each Collaboration
Program under Section 1.10.2(c);

 

(vii)
establishing teams and committees to oversee and manage activities under each
Collaboration Program after Development Candidate designation as it deems
necessary; and

 

(viii)
such other review and advisory responsibilities as may be assigned to the
Neurology JDC by the CSC pursuant to this Agreement.

 

1.18.4.
Decision Making.

 

(a)
Committee Decision Making. Decisions by each of the CSC, Neurology JRC and
Neurology JDC will be made by unanimous consent with each Party’s
representatives having, collectively, one vote.  At any given meeting of any
such committee, quorum will have deemed to be reached if a voting representative
of each Party is present or participating in such meeting.  No action taken at
any meeting of any such committee will be effective unless there is a quorum at
such meeting. Unless otherwise specified in this Agreement, no action will be
taken with respect to a matter for which the CSC, Neurology JRC or Neurology
JDC, as applicable, has not reached unanimous consensus.

 
34

--------------------------------------------------------------------------------

Confidential

(b)
Implementation. Each Party will give due consideration to, and consider in good
faith, the recommendations and advice of the CSC, the Neurology JRC and
Neurology JDC (as applicable) regarding the conduct of the Core Research
Program, Neurological Disease Research Program and each Collaboration Program.
Subject to Section 1.10.1 and Section 1.10.2, prior to Option exercise, (i)
Ionis will have the final decision-making authority regarding [***] and (ii)
Biogen will have the final decision-making authority regarding [***]. After
Option exercise for a particular Collaboration Program, Biogen will have sole
decision-making authority regarding [***] of Collaboration Products for such
Collaboration Program, provided, however, that [***]. Except as otherwise
expressly stated in this Agreement, the CSC, the Neurology JRC and Neurology JDC
will have no decision making authority and will act as a forum for sharing
information about the activities conducted by the Parties hereunder and as an
advisory body, in each case only on the matters described in, and to the extent
set forth in, this Agreement.

 

1.18.5.
Ionis Obligation to Participate in the Neurology JRC, Neurology JDC and CSC.
Ionis’ obligation to participate in (i) the Neurology JRC, will terminate at the
end of the ASO Development Candidate Identification Term, (ii) the Neurology
JDC, will terminate upon Biogen’s exercise (or expiration) of the Option for the
last Collaboration Program, and (iii) the CSC, will terminate upon Biogen’s
exercise (or expiration) of the Option for the last Collaboration Program.
Thereafter, for each such governing body, Ionis will have the right, but not the
obligation, to participate in such meetings upon Ionis’ request.

 

1.18.6.
Alliance Managers. Each Party will appoint a representative to act as its
alliance manager under this Agreement (each, an “Alliance Manager”). Each
Alliance Manager will be responsible for supporting the CSC, the Neurology JRC
and Neurology JDC, and performing the activities listed in Schedule 1.18.6.

 
ARTICLE 2.
EXCLUSIVITY COVENANTS
 

2.1.
Exclusivity; Right of First Negotiation.

 

2.1.1.
Exclusivity Covenants.

 

(a)
The Parties’ Exclusivity Covenants During the Research Term for High Interest
Targets. Each Party agrees that, except in the performance of its obligations or
exercise of its rights under this Agreement and except as set forth in Section
1.8.4, Section 2.1.2, Section 2.2, Section 10.4.3 or Section 10.4.4, or as
contemplated by any Neurology Plan, neither it nor any of its Affiliates will
work independently or for or with any Third Party (including the grant of any
license to any Third Party) with respect to the discovery, research,
development, manufacture or commercialization in the Field of an oligonucleotide
that is designed to bind to the RNA that encodes a High Interest Target from the
Effective Date until the earlier to occur of (i) the date such target is removed
from the High Interest Target List, by Biogen or ceases to be a High Interest
Target by operation of this Agreement, or (ii) the date on which the High
Interest Target List is dissolved in accordance with Section 1.9.

 
35

--------------------------------------------------------------------------------

Confidential

(b)
Ionis’ Exclusivity Covenants During the Research Term for Ionis Neurology
Targets. Ionis agrees that neither it nor any of its Affiliates will work for
the benefit of any Third Party (including the grant of any license to any Third
Party that would diminish Biogen’s rights under Section 1.4 or prevent Ionis
from granting Biogen a license under Section 4.1.1) with respect to the
discovery, research, development, manufacture or commercialization in the Field
of an oligonucleotide that is designed to bind to the RNA that encodes an Ionis
Neurology Target from the Effective Date until the earlier to occur of (i) the
date such target ceases to be a Neurology Target by operation of this Agreement,
or (ii) the expiration of the Research Term.




(c)
Ionis’ Exclusivity Covenants for Biogen Alternate Modality Targets. With respect
to each Biogen Alternate Modality Target, except in the performance of its
obligations or exercise of its rights under this Agreement and except as set
forth in Section 2.1.2, Section 10.4.3 or Section 10.4.4, neither Ionis nor any
of its Affiliates will work independently or for or with any Third Party
(including the grant of any license to any Third Party) with respect to the
discovery, research, development, manufacture or commercialization of an
oligonucleotide designed to bind to the RNA encoding such Biogen Alternate
Modality Target without Biogen’s prior written consent; provided, however, that
if (A) Biogen, its Affiliates or Sublicensees have not [***] within [***] (or,
if Biogen has used Commercially Reasonable Efforts to [***], within [***]) after
the date the applicable Neurology Target becomes a Biogen Alternate Modality
Target in accordance with this Agreement, or (B) after [***], Biogen, its
Affiliates and Sublicensees thereafter cease to use Commercially Reasonable
Efforts to develop or commercialize such Product (or otherwise stops developing
or commercializing such Product), then (i) the exclusive license granted to
Biogen under Section 4.1.1(b) for such Biogen Alternate Modality Target will
convert to a non-exclusive license, and (ii) Ionis and its Affiliates may
independently or for or with any Third Party (including the grant of any license
to any Third Party) research, develop, and commercialize oligonucleotides
designed to bind to the RNA encoding such Biogen Alternate Modality Target (each
such oligonucleotide, an “Ionis Non-Exclusive Product”), but not, for the
avoidance of doubt, any molecule or product designed to [***] that is not [***],
and the license to Biogen under Section 4.1.1(b) will become a non-exclusive
license to the extent necessary to allow Ionis to conduct such activities.

 
36

--------------------------------------------------------------------------------

Confidential

(d)
The Parties’ Exclusivity Covenants During the Option Period for Collaboration
Targets. Each Party agrees that, except in the performance of its obligations or
exercise of its rights under this Agreement and except as set forth in Section
2.1.2, Section 2.2, Section 10.4.3 or Section 10.4.4, neither it nor any of its
Affiliates will work independently or for or with any Third Party (including the
grant of any license to any Third Party) with respect to discovery, research,
development, manufacture or commercialization in the Field of an oligonucleotide
that is designed to bind to the RNA that encodes a Collaboration Target from the
date such gene target was designated a Collaboration Target under this Agreement
through the expiration or earlier termination of the applicable Option Period.




(e)
The Parties’ Exclusivity Covenants After Option Exercise. Except in the
performance of its obligations or exercise of its rights under this Agreement
and except as set forth in Section 2.1.2, Section 2.2, Section 10.4.3 or Section
10.4.4, if Biogen timely exercises an Option in accordance with this Agreement,
then neither Ionis nor Biogen nor their respective Affiliates will work
independently or for or with any Third Party (including the grant of any license
to any Third Party) with respect to:




(i)
discovery, research or development in the Field of an oligonucleotide that is
designed to bind to the RNA that encodes the applicable Collaboration Target
related to such Option until [***]; and




(ii)
on a country-by-country basis, commercializing in the Field an oligonucleotide
that is designed to bind to the RNA that encodes such Collaboration Target until
[***].

 
37

--------------------------------------------------------------------------------

Confidential

(f)
Failure to Defer or Designate a High Interest Target a Collaboration Target or
Biogen Alternate Modality Target. If, after a High Interest Target achieves
Target Sanction, Biogen (i) fails to timely designate such High Interest Target
as a Collaboration Target or a Biogen Alternate Modality Target (or, if
applicable elect to defer under Section 1.3) on the applicable timelines set
forth in Section 1.3 or Section 1.8, (ii) fails to timely pay the applicable
milestone payment under Section 6.2.1 or Section 6.2.2, (iii) under Section
10.2.1 or Section 10.2.2 voluntarily terminates its license under Section
4.1.1(b) with respect to a High Interest Target Biogen designated as a Biogen
Alternate Modality Target, or (iv) notifies Ionis that it has terminated an ALS
Collaboration Program after the Initiation of a Phase 1 Trial for such program
or fails to timely pay a milestone payment under Section 6.5 with respect to a
particular ALS Collaboration Program, then in each case for a period of [***]
after the date of such failure or such termination, as applicable, (x) neither
Biogen nor its Affiliates will independently or for or with any Third Party
(including the grant of any license to any Third Party) discover, research,
develop, manufacture or commercialize an oligonucleotide designed to bind to the
RNA encoding such High Interest Target and (y) if Biogen or any of its
Affiliates or licensees discovers, researches, develops, manufactures or
commercializes a Biogen Alternate Modality Product for such High Interest Target
and such High Interest Target is not a Pre-Existing Target, then (A) the
provisions of ARTICLE 6 will apply with respect to such Biogen Alternate
Modality Product, (B) Biogen will pay Ionis all amounts owed (or which would
have been owed absent such original failure or such termination) under such
ARTICLE 6 with respect to such Biogen Alternate Modality Product (to the extent
such amounts have not previously been paid with respect to the applicable Biogen
Alternate Modality Target) in accordance with the terms hereof, (C) to the
extent Ionis has the ability to do so, Ionis will grant Biogen the license under
Section 4.1.1(b) with respect to such Biogen Alternate Modality Target, and (D)
Section 2.1.1(c) will not apply with respect to such Biogen Alternate Modality
Product.  For the avoidance of doubt, nothing in this Agreement shall restrict
Biogen’s or its Affiliate’s or licensee’s discovery, research, development,
manufacture, or commercialization of a product for a Pre-Existing Target that is
not an oligonucleotide designed to bind to the RNA that encodes such
Pre-Existing Target.




2.1.2.
Limitations and Exceptions to Ionis’ Exclusivity Covenants. Notwithstanding
anything to the contrary in this Agreement, Ionis’ practice of the following
will not violate Section 2.1.1, Section 2.2 or Section (d) of Appendix 3:




(a)
Any activities pursuant to the Prior Agreements as in effect on the Effective
Date;




(b)
The granting of, or performance of obligations under, Permitted Licenses;




(c)
The research, development or commercialization of an Ionis Multi-Indication
Compound to the extent permitted under Appendix 3;




(d)
The exercise of its rights under Section 3.2.2; and




(e)
The development or commercialization of a Pre-Existing Competitive Product in
accordance with Section 12.5.2 and Section 12.5.3.




2.1.3.
Effect of Exclusivity on Indications. The Compounds are designed to bind to the
RNA that encodes a Collaboration Target with the intent of treating a
Neurological Disease in the Field. Ionis and Biogen are subject to exclusivity
obligations under Section 2.1; however, the Parties acknowledge and agree that,
except as otherwise provided herein, each Party and its Affiliates (on its own
or with a Third Party) may continue to discover, research, develop, manufacture
and commercialize products that are designed to bind to the RNA that encodes a
gene that is not (i) a High Interest Target to the extent Section 2.1.1(a) still
applies, (ii) a Biogen Alternate Modality Target to the extent Section 2.1.1(c)
still applies, or (iii) a Collaboration Target, in each case for any indication,
even if such products are designed to treat a Neurological Disease.

 
38

--------------------------------------------------------------------------------

Confidential

2.2.
Right of First Negotiation for Follow-On Compounds. On a Collaboration
Program-by-Collaboration Program basis, during the period commencing on the
Effective Date and ending upon (i) if the applicable Option is not exercised in
accordance with this Agreement, [***], or (ii) if the applicable Option is
exercised in accordance with this Agreement, [***] (such period, the “ROFN
Period”), Ionis hereby grants to Biogen a right of first negotiation to develop
and commercialize any Follow-On Compound developed by or on behalf of Ionis,
which right of first negotiation is granted on the following terms and
conditions:




2.2.1.
Within [***], Biogen may provide Ionis with a non-binding, good faith written
notice expressing Biogen’s desire for Ionis to identify a Follow-On Compound (a
“Follow-On Interest Notice”). If (i) Biogen does not, within such [***] period,
provide Ionis with a Follow-On Interest Notice, or (ii) Biogen does timely
provide Ionis with a Follow-On Interest Notice but the Parties do not agree on a
[***] related to such Follow-On Compound by 5:00 pm (Eastern Time) on the [***]
following the date of Option exercise, then, Ionis may work independently or
with any of its Affiliates or any Third Party with respect to the discovery,
research, development and manufacture of a Follow-On Compound; provided,
however, that during the ROFN Period, Ionis will not grant any license (or an
option to obtain such a license) under any intellectual property owned,
controlled or licensed by Ionis to make, use or sell any Follow-On Compound (a
“Follow-On Agreement”) unless and until Ionis provides a written notice to
Biogen (a “Follow-On Negotiation Notice”), which notice identifies [***].  Ionis
will not initiate negotiations regarding or enter into such a Follow-On
Agreement with any Third Party until [***].




2.2.2.
If Biogen or one of its Affiliates responds within [***] after its receipt of
the Follow-On Negotiation Notice indicating that Biogen or one of its Affiliates
desires to negotiate with Ionis regarding the proposed Follow-On Agreement,
Ionis and Biogen or one of its Affiliates will negotiate in good faith with each
other until the [***] after the date Ionis provided Biogen the Follow-On
Negotiation Notice (or such other period as mutually agreed by the Parties) (the
“Negotiation Period”) regarding a mutually satisfactory Follow-On Agreement
(which may take the form of an amendment to this Agreement). During the
Negotiation Period, Ionis will make at least [***] to Biogen or its Affiliate
setting forth all material business and legal terms on which Ionis would be
willing to enter into the proposed Follow-On Agreement with Ionis; provided,
that neither Party will have any obligation to enter into a Follow-On Agreement.
If the Negotiation Period expires before Biogen or its Affiliate and Ionis have
entered into such a Follow-On Agreement, Ionis will have no further obligation
to negotiate with Biogen or its Affiliates with respect to such Follow-On
Agreement and Ionis will be free to negotiate and enter an agreement with a
Third Party with respect to a Follow-On Agreement [***]; provided, however, that
Ionis will not enter into any such Follow-On Agreement with any Third Party
unless the terms and pricing of such Follow-On Agreement, [***] during the
Negotiation Period. If, with respect to any Follow-On Compound that was the
subject of the Follow-On Agreement previously discussed by the Parties, after
the end of the Negotiation Period and prior to Ionis entering into a Follow-On
Agreement with a Third Party, [***] regarding the Follow-On Compound, Ionis’
obligations and Biogen’s rights under Section 2.2.1 and this Section 2.2.2 will
reset and Ionis will provide Biogen with a new Follow-On Negotiation Notice.

 
39

--------------------------------------------------------------------------------

Confidential

2.2.3.
Any Follow-On Agreement entered into by Ionis with a Third Party in accordance
with Section 2.2.2 will be a Permitted License to the extent related to the
Follow-On Compound.




2.2.4.
Notwithstanding anything to the contrary in this Agreement, until [***], Ionis
will provide to Biogen a Follow-On Negotiation Notice for each [***] pursuant to
this Section 2.2, unless Ionis enters into a Follow-On Agreement with a Third
Party pursuant to this Section 2.2 and the terms of such agreement do not permit
Ionis to grant Biogen rights with respect to the applicable Follow-On Compound.



Except as expressly set forth in Section 2.1.2, Section 2.2, or Section 10.4.4,
in no event will Ionis have the right to [***].


ARTICLE 3.
EXCLUSIVE OPTION



3.1.
Option.




3.1.1.
Advance Data Disclosure. On or about 90 days before the date on which Ionis
estimates that the database will be locked for the first PoC Trial for a
particular Collaboration Program that is being conducted by Ionis (each an
“Estimated Lock Date”), Ionis will provide Biogen with a written notice of such
Estimated Lock Date. If Biogen provides written notice to Ionis [***] after
Biogen’s receipt of the notice regarding the Estimated Lock Date that Biogen has
a good faith intention to exercise the Option for the applicable Collaboration
Program under Section 3.1.3, then as soon as reasonably practicable after Ionis
receives such notice from Biogen, Ionis will provide Biogen with an early
preview of the information to be included in the [***] for the applicable
Collaboration Program to the extent then in Ionis’ possession and not already
provided to Biogen, to assist Biogen with its decision of whether to exercise
the Option. Within 15 Business Days after Biogen’s receipt of such data, Biogen
will provide Ionis with a [***] notice of whether Biogen still intends to
exercise the Option for the applicable Collaboration Program, provided, however,
that Biogen’s failure to do so will not be deemed a breach of this Agreement.

 
40

--------------------------------------------------------------------------------

Confidential

3.1.2.
PoC Trial Completion Notice. On a Collaboration Program-by-Collaboration Program
basis where Ionis conducts the first PoC Trial, Ionis will provide to Biogen or
its designated Affiliate (i) a copy of the most recent Investigator’s Brochure
for the applicable Collaboration Product, (ii) written notice from Ionis
regarding completion of the first PoC Trial, and (iii) the PoC Data Package for
such Collaboration Program, to the extent not already provided to Biogen under
Section 3.1.1 above (such notice and package, a “PoC Trial Completion Notice”)
promptly, and in any event within [***] days after database lock for the PoC
Trial for such Collaboration Program.  Within 15 days of receipt of the PoC
Trial Completion Notice, Biogen or an Affiliate will notify Ionis of any
omissions or deficiencies that Biogen or its Affiliate believes in good faith
cause the PoC Trial Completion Notice to be incomplete (“Deficiency Notice”).
Ionis will promptly, and in any event within 15 days of receipt of the
Deficiency Notice, resubmit a complete PoC Trial Completion Notice to Biogen or
its designated Affiliate, including any information required to be included in
the PoC Data Package that Biogen identified in the Deficiency Notice. If the
Parties do not agree as to whether the PoC Trial Completion Notice is complete,
the matter will be referred to the Executives for resolution. The Executives
will meet promptly and negotiate in good faith to resolve the dispute and agree
upon a complete PoC Trial Completion Notice.




3.1.3.
Option and Option Deadline. On a Collaboration Program-by-Collaboration Program
basis, Ionis hereby grants to Biogen and its Affiliates an exclusive option to
obtain the license set forth in Section 4.1.1(a) with respect to such
Collaboration Program (each an “Option”). Each Option for a Collaboration
Program that is not an ALS Collaboration Program or a Biogen Conducted Non-ALS
Collaboration Program will be available to Biogen and its Affiliates until 5:00
pm (Eastern Time) on the [***] following Biogen’s receipt of a complete PoC
Trial Completion Notice for the applicable Collaboration Program (the
“Standard Option Deadline”). Each Option for an ALS Collaboration Program will
be available to Biogen and its Affiliates until 5:00 pm (Eastern Time) on the
earlier of (A) the [***] following Biogen’s receipt of the data generated under
the statistical analysis plan after initial database lock for the first PoC
Trial for the applicable ALS Collaboration Program, and (B) the [***] of the
date a Development Candidate under such ALS Collaboration Program was designated
(the “ALS Option Deadline”). Each Option for a Biogen Conducted Non-ALS
Collaboration Program will be available to Biogen and its Affiliates until 5:00
pm (Eastern Time) on the earlier of (X) the [***] following Biogen’s receipt of
the data generated under the statistical analysis plan after initial database
lock for the first PoC Trial for the applicable Biogen Conducted Non-ALS
Collaboration Program, and (Y) the [***] of the date a Development Candidate
under such Biogen Conducted Non-ALS Collaboration Program was designated (the
“Biogen Conducted Non-ALS Option Deadline”). Notwithstanding the foregoing, if
Biogen determines that an HSR Filing is required to be made under the HSR Act to
exercise an Option and notifies Ionis of such determination within [***] after
Biogen’s receipt of the complete PoC Trial Completion Notice, the Parties will
promptly file an HSR Filing in accordance with Section 3.1.4 and the Option
Deadline will be extended until 5:00 pm (Eastern Time) on the fifth Business Day
after the HSR Clearance Date. If, by the Option Deadline, Biogen or its
designated Affiliate (i) notifies Ionis in writing that it wishes to exercise
the applicable Option, and (ii) pays to Ionis the license fee set forth in
Section 6.6, Ionis will, and hereby does, grant to Biogen or its designated
Affiliate the license set forth in Section 4.1.1(a). If, by the Option Deadline,
Biogen or its designated Affiliate has not both (y) provided Ionis a written
notice stating that Biogen is exercising its Option, and (z) paid Ionis the
license fee in accordance with Section 6.6, then Biogen’s Option for the
applicable Collaboration Program will expire and Biogen will promptly transfer
to Ionis all data, results and information (including Biogen’s Confidential
Information and any regulatory documentation (including drafts)) related to the
testing and Clinical Studies under such Collaboration Program in the possession
of Biogen and its contractors to the extent such data, results and information
were generated by or on behalf of Biogen under this Agreement (and [***] will
pay all out-of-pocket direct Third Party costs and expenses in transferring such
data, results and information together with Biogen’s FTE Cost in transferring
such data, results and information).

 
41

--------------------------------------------------------------------------------

Confidential

3.1.4.
HSR Compliance.




(a)
HSR Filing. If Biogen notifies Ionis pursuant to Section 1.7 or Section 3.1.3
that an HSR Filing is required for Biogen to receive the license under Section
4.1.1(b) or exercise an Option under this Agreement, each of Biogen and Ionis
will, within five Business Days after such notice from Biogen (or such later
time as may be agreed to in writing by the Parties), file with the United States
Federal Trade Commission (“FTC”) and the Antitrust Division of the United States
Department of Justice (“DOJ”), any HSR Filing required with respect to the
transactions contemplated hereby. The Parties will cooperate with one another to
the extent necessary in the preparation of any such HSR Filing. Each Party will
be responsible for its own costs and expenses (other than filing fees, which
Biogen will pay) associated with any HSR Filing.




(b)
HSR Clearance. In furtherance of obtaining HSR Clearance for an HSR Filing filed
under Section 3.1.4(a), Ionis and Biogen will use their respective commercially
reasonable efforts to resolve as promptly as practicable any objections that may
be asserted with respect to this Agreement or the transactions contemplated by
this Agreement under any antitrust, competition or trade regulatory law. In
connection with obtaining such HSR Clearance from the FTC, the DOJ or any other
governmental authority, Biogen and its Affiliates will not be required to (i)
sell, divest (including through a license or a reversion of licensed or assigned
rights), hold separate, transfer or dispose of any assets, operations, rights,
product lines, businesses or interest therein of Biogen or any of its Affiliates
(or consent to any of the foregoing actions); or (ii) litigate or otherwise
formally oppose any determination (whether judicial or administrative in nature)
by a governmental authority seeking to impose any of the restrictions referenced
in clause (i) above.

 
42

--------------------------------------------------------------------------------

Confidential

3.2.
Changing or Adding Modalities.




3.2.1.
Changing to a Collaboration Target. Provided that Biogen has complied with its
diligence obligations under Section 2.1.1(c) and Section 5.1.2, at any time
during the Research Term after Biogen has made the applicable payment under
Section 6.2.2 with respect to a Biogen Alternate Modality Product, subject to
Section 3.2.3(a), Biogen may elect to change such Biogen Alternate Modality
Target to a Collaboration Target upon written notice to Ionis. Thereafter, (i)
Biogen will pay Ionis the milestone payment under Section 6.2.1 (as such payment
may be modified pursuant to Section 3.2.3(a)), such payment to be made within
[***] days after Biogen’s notice under this Section 3.2.1, (ii) Ionis will
prepare and submit to the Neurology JRC an ASO Development Candidate
Identification Plan for such Collaboration Target within [***] days after
receipt of Biogen’s notice pursuant to this Section 3.2.1, which plan will be
agreed upon as provided in Section 1.10.1(a), (iii) the Parties will seek to
discover and develop a Development Candidate for such target pursuant to such
plan and the provisions of this Agreement and (iv) such target will no longer be
a Biogen Alternate Modality Target hereunder.




3.2.2.
Changing to a Biogen Alternate Modality Target.  At any time during the Term
after Biogen has made the applicable payment under Section 6.2.1 for a
Collaboration Program, Biogen may elect to change the applicable Collaboration
Target under such Collaboration Program to a Biogen Alternate Modality Target
upon written notice to Ionis, in which case the provisions of Section 3.2.3(b)
will apply, and as of the date of such notice, Ionis will be deemed to have
granted Biogen the license under Section 4.1.1(b) with respect to such target
and such target will no longer be a Collaboration Target hereunder; provided,
however, that Biogen will not have the right to change a Collaboration Target to
a Biogen Alternate Modality Target if such Collaboration Target is a
Pre-Existing Target.  Within [***] days of the later of (i) Ionis’ receipt of
Biogen’s notice electing to change a particular Collaboration Target to a Biogen
Alternate Modality Target, and (ii) Ionis’ receipt of the data generated under
the statistical analysis plan after initial database lock for any ongoing
Clinical Study under the applicable Collaboration Program, by written notice to
Biogen, Ionis may elect to either (1) cease all development activities under
this Agreement relating to any ASO designed to bind to the applicable Biogen
Alternate Modality Target (i.e., the former Collaboration Target), until
otherwise permitted to conduct such development activities under Section
2.1.1(c), or (2) subject to Section 3.2.3(b), continue to develop and
commercialize on its own or with a Third Party such ASOs (or any other
oligonucleotides) designed to bind to the applicable Biogen Alternate Modality
Target (i.e., the former Collaboration Target).  If Ionis makes an election
under clause (2) of this Section 3.2.2, then Section 10.4.3(d) will apply to
such former Collaboration Target.

 
43

--------------------------------------------------------------------------------

Confidential

3.2.3.
Economics for Changing Modalities.




(a)
If, pursuant to Section 3.2.1, Biogen elects to change a Biogen Alternate
Modality Target to a Collaboration Target, the provisions related to
Collaboration Programs under this Agreement, including to Sections 6.2, 6.4,
6.6, 6.7, and 6.10 will apply with respect to such Collaboration Target,
provided, however, that (i) if Biogen paid Ionis the milestone payment under
Section 6.2.2 with respect to such target prior to the date such target changed
to a Collaboration Target, then the milestone payment under Section 6.2.1 with
respect to such Collaboration Target will be reduced to $[***], (ii) if Biogen
paid Ionis a milestone payment under Section 6.3 with respect to such target
prior to the date such target changed to a Collaboration Target, then Biogen may
credit the amount of such payments against the amounts due Ionis under Sections
6.6 and, to the extent applicable, Section 6.7.




(b)
If, pursuant to Section 3.2.2, Biogen elects to designate a Collaboration Target
as a Biogen Alternate Modality Target, the provisions related to Biogen
Alternate Modality Programs under this Agreement, including Sections 6.3 and 6.9
will apply with respect to such Biogen Alternate Modality Target; provided,
however, that (i) if the Collaboration Target Biogen changed to a Biogen
Alternate Modality Target was not an ALS Target, then no payment will be due
under Section 6.2.2 with respect to such Biogen Alternate Modality Target and
(ii) if Ionis elects to continue to develop and commercialize such
oligonucleotides under clause (2) of Section 3.2.2 Biogen will not be required
to pay Ionis any un-accrued milestone payments or royalties under Section 6.3
and Section 6.9 solely with respect to the applicable Biogen Alternate Modality
Product Developed and Commercialized by Biogen as a result of its conversion to
a Biogen Alternate Modality Target under Section 3.2.2.




3.2.4.
Adding an Additional Modality.




3.2.4.1
Adding a Collaboration Target. Provided that Biogen has complied with its
diligence obligations under Section 2.1.1(c) and Section 5.1.2, at any time
during the Research Term after Biogen has made the applicable payment under
Section 6.2.2 with respect to a Biogen Alternate Modality Target, Biogen may
elect to add such Biogen Alternate Modality Target as a Collaboration Target
upon written notice to Ionis. Thereafter, (i) Biogen will pay Ionis the
milestone payment under Section 6.2.1, such payment to be made within [***] days
after Biogen’s notice under this Section 3.2.4.1, (ii) Ionis will prepare and
submit to the Neurology JRC an ASO Development Candidate Identification Plan for
such Collaboration Target within [***] days after receipt of Biogen’s notice
pursuant to this Section 3.2.4.1, which plan will be agreed upon as provided in
Section 1.10.1(a) and the Parties will seek to discover and develop a
Development Candidate for such target pursuant to such plan and the provisions
of this Agreement (including, for the avoidance of doubt, the provisions of
ARTICLE 6), (iii) Section 2.1.1(c) will not apply with respect to any activities
conducted by Ionis pursuant to a Neurology Plan with respect to such target and
(iv) Biogen may continue Developing, Manufacturing and Commercializing a Biogen
Alternate Modality Product for the applicable Biogen Alternate Modality Target
in accordance with the terms of this Agreement (including, for the avoidance of
doubt, the provisions of ARTICLE 6).

 
44

--------------------------------------------------------------------------------

Confidential

3.2.4.2
Adding a Biogen Alternate Modality Target. At any time during the Term after
Biogen has made the applicable payment under Section 6.2.1 for a Collaboration
Program, Biogen may elect to add such Collaboration Target as a Biogen Alternate
Modality Target upon written notice to Ionis; provided, however, that Biogen
shall not have the right to add such Collaboration Target as a Biogen Alternate
Modality Target if such Collaboration Target is a Pre-Existing Target.
Thereafter, (a) upon Biogen’s payment of the applicable milestone under Section
6.2.2, subject to Section 3.2.5, such payment to be made within [***] days after
Biogen’s notice under this Section 3.2.4.2, (i) Ionis will be deemed to have
granted Biogen the license under Section 4.1.1(b) with respect to such target
and (ii) Biogen may Develop, Manufacture and Commercialize a Biogen Alternate
Modality Product for the applicable Biogen Alternate Modality Target in
accordance with the terms of this Agreement (including, for the avoidance of
doubt, the provisions of ARTICLE 6) and (b) the Parties will continue all
activities under this Agreement with respect to the applicable Collaboration
Program.




3.2.5.
HSR Compliance with Respect to Biogen Alternate Modality Targets.  If Biogen
determines that an HSR Filing is required to be made under the HSR Act for
Biogen to receive the license under Section 4.1.1(b) with respect to any Biogen
Alternate Modality Target that is designated under Section 3.2.2 or Section
3.2.4.2 and notifies Ionis of such determination within 10 days after Biogen’s
notice to Ionis under such section, the Parties will promptly file an HSR Filing
in accordance with Section 3.1.4 and the deadline for Biogen to pay Ionis the
milestone payment (or, if applicable, a portion thereof as provided in Section
3.2.3) under Section 6.2.2 will be extended until 5:00 pm (Eastern Time) on the
fifth Business Day after the HSR Clearance Date.




3.2.6.
Changes One-Time Only. Once Biogen has elected to change a Collaboration Target
to a Biogen Alternate Modality Target, or to change a Biogen Alternate Modality
Target to a Collaboration Target under Section 3.2.1 or Section 3.2.2, as
applicable, Biogen cannot exercise its rights under Section 3.2 to change such
target back to a Collaboration Target or Biogen Alternate Modality Target, as
applicable, or add such a Collaboration Target or Biogen Alternate Modality
Target, as applicable, without Ionis’ written consent.

 
45

--------------------------------------------------------------------------------

Confidential

3.3.
Restrictions on Ionis’ Right to Grant Diagnostic Rights; Right to Negotiate
Diagnostic Rights.




3.3.1.
On a Collaboration Product-by-Collaboration Product and Biogen Alternate
Modality Product-by-Biogen Alternate Modality Product basis, Ionis hereby grants
to Biogen and its Affiliates an option (the “Diagnostic Option”) to negotiate
during the Full Royalty Period or Biogen Alternate Modality Royalty Period, as
applicable, the terms of an agreement under which [***]. The Diagnostic Option
will be available to Biogen and its Affiliates until the expiration of the [***]
or [***], as applicable, for the applicable Collaboration Product or Biogen
Alternate Modality Product.




3.3.2.
During the [***] or [***], as applicable, Ionis (i) has the right to [***], and
(ii) will not [***].




3.3.3.
If, during the [***] or [***], as applicable, Ionis grants any Third Party a
[***], then Ionis will promptly notify Biogen of such [***] and will offer
Biogen a [***].



ARTICLE 4.
LICENSE GRANTS



4.1.
License Grants to Biogen.




4.1.1.
Development and Commercialization Licenses.




(a)
Collaboration Products. Subject to the terms and conditions of this Agreement,
on a Collaboration Program-by-Collaboration Program basis, effective upon
Biogen’s exercise of the Option for a particular Collaboration Program in
accordance with this Agreement, Ionis grants to Biogen a worldwide, exclusive,
royalty-bearing, sublicensable (in accordance with Section 4.1.2 below) license
under the Licensed Technology to research, Develop, Manufacture, have
Manufactured (in accordance with Section 4.1.2 below), register, market and
Commercialize Collaboration Products under such Collaboration Program in the
Field.




(b)
Biogen Alternate Modality Products. Subject to the terms and conditions of this
Agreement, on a Biogen Alternate Modality Target-by-Biogen Alternate Modality
Target basis, effective upon the date Biogen pays Ionis the milestone payment
under Section 6.2.2 for a particular Biogen Alternate Modality Target, Ionis
grants to Biogen a worldwide, exclusive, royalty-bearing, sublicensable (in
accordance with Section 4.1.2 below) license under the Licensed Technology to
research, Develop, Manufacture, have Manufactured (in accordance with Section
4.1.2 below), register, market and Commercialize Biogen Alternate Modality
Products in the Field.

 
46

--------------------------------------------------------------------------------

Confidential

4.1.2.
Sublicense Rights; CMO Licenses.




(a)
Subject to the terms and conditions of this Agreement, Biogen will have the
right to grant sublicenses under the licenses granted under Section 4.1.1(a) and
Section 4.1.1(b) above and Section 4.4.1(b) below:




(i)
under the Ionis Core Technology Patents, Ionis Product-Specific Patents and
Ionis Know-How, to an Affiliate of Biogen or a Third Party; and




(ii)
under the Ionis Manufacturing and Analytical Patents and Ionis Manufacturing and
Analytical Know-How, solely to (y) [***] or (z) [***];



provided that each such sublicense will be subject to, and consistent with, the
terms and conditions of this Agreement. If, within [***] days of first learning
of any breach of such sublicense terms, Biogen fails to take any action to
enforce the sublicense terms of a sublicense granted pursuant to this Section
4.1.2, which failure would cause an adverse effect on Ionis, Biogen hereby
grants Ionis the right to enforce such sublicense terms on Biogen’s behalf and
will cooperate with Ionis (which cooperation will be at Biogen’s sole expense
and will include, Biogen joining any action before a court or administrative
body filed by Ionis against such Sublicensee if and to the extent necessary for
Ionis to have legal standing before such court or administrative body) in
connection with enforcing such terms. Biogen will provide Ionis with a true and
complete copy of any sublicense granted pursuant to this Section 4.1.2 within
[***] days after the execution thereof.



(b)
In connection with Biogen’s selecting and engaging one or more CMOs to supply
Clinical Supplies under Section 4.4.1(b) or after a license is granted under
Section 4.1.1, or supply API and Finished Drug Product for Commercialization,
Ionis will, at Biogen’s option, either (1) grant a license from Ionis to [***]
under the [***] to the extent necessary for [***], which Ionis agrees it will
grant to [***], or (2) permit Biogen to grant a sublicense from Biogen to [***.
For Collaboration Products, each such manufacturing agreement between Biogen and
a CMO will contain [***]. Biogen will provide Ionis with a true and complete
copy of any manufacturing agreement entered into with a CMO within [***] days
after the execution thereof. Notwithstanding the foregoing, if Ionis fails to
comply with the terms of this Section 4.1.2(b) and does not cure such failure
within 90 days after written notice from Biogen specifying the details of any
such failure, Biogen will have the right to [***].

 
47

--------------------------------------------------------------------------------

Confidential

4.1.3.
Effect of Termination on Sublicenses.




(a)
If this Agreement terminates for any reason, any Sublicensee of Biogen will,
from the effective date of such termination, automatically become a direct
licensee of Ionis with respect to the rights sublicensed to the Sublicensee by
Biogen; so long as (i) such Sublicensee is not in breach of its sublicense
agreement, (ii) such Sublicensee agrees in writing to comply with all of the
terms of this Agreement to the extent applicable to the rights originally
sublicensed to it by Biogen, and (iii) such Sublicensee agrees to pay directly
to Ionis such Sublicensee’s payments under this Agreement to the extent
applicable to the rights sublicensed to it by Biogen. Biogen agrees that it will
confirm clause (i) of the foregoing in writing at the request and for the
benefit of Ionis and if requested, the Sublicensee.




(b)
If this Agreement terminates for any reason, any Sublicensee of Biogen under
Section 4.4.2 and any Sublicensee of Ionis under Section 4.6.2 will, from the
effective date of such termination, automatically become a direct licensee with
respect to the rights sublicensed to the Sublicensee by the applicable Party
hereunder; so long as (i) such Sublicensee is not in breach of its sublicense
agreement, (ii) such Sublicensee agrees in writing to comply with all of the
terms of this Agreement to the extent applicable to the rights originally
sublicensed to such Sublicensee, and (iii) with respect to Sublicensees of
Ionis, such Sublicensee agrees to pay directly to Biogen such Sublicensee’s
payments under Section 4.5.2 to the extent applicable to the rights sublicensed
to it by Ionis.  Each Party agrees that it will confirm clause (i) of the
foregoing in writing at the request and for the benefit of the other Party and
if requested, the Sublicensee.




4.1.4.
No Implied Licenses. All rights in and to Licensed Technology not expressly
licensed to Biogen under this Agreement are hereby retained by Ionis or its
Affiliates. All rights in and to Biogen Technology not expressly licensed or
assigned to Ionis under this Agreement, are hereby retained by Biogen or its
Affiliates. Except as expressly provided in this Agreement or to perform Biogen
Activities or Ionis Activities, as applicable, no Party will be deemed by
estoppel or implication to have granted the other Party any license or other
right with respect to any intellectual property.




4.1.5.
License Conditions; Limitations. Subject to Section 6.13, any license granted
under Section 4.1.1, and the sublicense rights under Section 4.1.2 are subject
to and limited by (i) any applicable Third Party Obligations, (ii) the Prior
Agreements, and (iii) the Ionis In-License Agreements, in each case to the
extent the provisions of such obligations or agreements are specifically
disclosed to Biogen in writing (or via electronic data room) prior to the date
the applicable license under Section 4.1.1 is granted hereunder. With respect to
Collaboration Products, Ionis will disclose to Biogen any Third Party
Obligations Ionis believes apply to applicable Collaboration Products each time
Ionis provides (x) the [***]; (y) the [***]; and (z) the [***], and Biogen will
have the right to elect to exclude any Third Party Patent Rights and Know-How to
which such Third Party Obligations apply by providing Ionis written notice prior
to Option exercise. If, prior to the date the applicable license under Section
4.1.1 is granted hereunder, Biogen provides Ionis with such a written notice to
exclude certain Third Party Patent Rights and Know-How from such license, such
Third Party Patent Rights and Know-How will not be included in the Licensed
Technology licensed with respect to the applicable Products under this
Agreement. If Biogen does not provide Ionis with such a written notice to
exclude such Third Party Patent Rights and Know-How prior to the date the
applicable license under Section 4.1.1 is granted hereunder, such Third Party
Patent Rights and Know-How (and any Third Party Obligations to the extent
applicable to Products) will be included in the Licensed Technology licensed
with respect to the applicable Products under this Agreement.

 
48

--------------------------------------------------------------------------------

Confidential

4.1.6.
Trademarks for Products. If Biogen is granted a license under Section 4.1.1 for
a particular Product, to the extent that (i) Ionis owns any trademark(s)
specific to such Product which Ionis used prior to the date such license was
granted, and (ii) Biogen reasonably believes such trademark(s) would be
necessary or useful for the marketing and sale of the applicable Product, then
upon Biogen’s request and at Biogen’s sole cost and expense relating to such
assignment, Ionis will assign its rights and title to such trademark(s) to
Biogen or one or more designated Affiliates sufficiently in advance of the First
Commercial Sale of the Product to enable Biogen or its Affiliates to offer such
Product for sale under such trademark(s). Other than trademarks owned by Ionis
prior to the date the applicable license under Section 4.1.1 is granted
hereunder, Biogen or its designated Affiliate will be solely responsible for
developing, selecting, searching, registering and maintaining, and, subject to
Section 10.4, will be the exclusive owner of, all trademarks, trade dress,
logos, slogans, designs, copyrights and domain names used on or in connection
with Products.




4.2.
Assignment of Ionis Product-Specific Patents; Grant Back to Ionis.




4.2.1.
Assignment to Biogen. After Biogen has obtained the license for a particular
Collaboration Program or Biogen Alternate Modality Target under Section 4.1.1
and following review and consideration by the Joint Patent Committee, Ionis will
assign to Biogen or one or more of its designated Affiliates, Ionis’ ownership
interest in (i) all Ionis Product-Specific Patents related to such Collaboration
Program or Biogen Alternate Modality Target in the Field that are owned by Ionis
(whether solely owned or jointly owned with one or more Third Parties), and (ii)
any Jointly-Owned Program Patents Covering Products related to such
Collaboration Program or such Biogen Alternate Modality Target, and thereafter
Ionis will have no further right to control any aspect of the Prosecution and
Maintenance of such Ionis Product-Specific Patents and such Jointly-Owned
Program Patents. The assignment of Patent Rights assigned in this Section 4.2.1
will occur within [***] days of Biogen obtaining the applicable license under
Section 4.1.1.




4.2.2.
Grant Back to Ionis. Biogen grants to Ionis a worldwide, exclusive,
sublicensable license under any Ionis Product-Specific Patents and Jointly-Owned
Program Patents assigned to Biogen under Section 4.2.1, (i) for all [***], (ii)
to conduct its activities under other ASO Development Candidate Identification
Plans and Initial Development Plans, (iii) to [***] to the extent permitted by
this Agreement, (iv) to [***] to the extent permitted under Appendix 3, and (v)
to exercise Ionis’ rights under Section 2.1.1(f) (if applicable) or Section
3.2.2.

 
49

--------------------------------------------------------------------------------

Confidential

4.3.
Data Licenses.




4.3.1.
Data License to Biogen.  Ionis hereby grants Biogen a worldwide, non-exclusive,
royalty-free, sublicenseable license under any data included in the Ionis
Program Know-How for (a) any use other than in connection with the development,
manufacture or commercialization of an oligonucleotide and (b) use in connection
with the development, manufacture or commercialization any oligonucleotide that
is being developed or commercialized by the Parties under this Agreement or any
Ionis/Biogen Additional Agreement.




4.3.2.
Data License to Ionis.  Biogen hereby grants Ionis a worldwide, non-exclusive,
royalty-free, sublicenseable license under any data included in the Biogen
Program Know-How solely for use in connection with the development, manufacture
or commercialization of oligonucleotides to the extent permitted by this
Agreement and any Ionis/Biogen Additional Agreement.




4.4.
Enabling Licenses.




4.4.1.
Licenses During the Option Period.




(a)
Subject to the terms and conditions of this Agreement, Ionis hereby grants
Biogen a worldwide, non-exclusive, sublicensable (but only as permitted in
Section 4.4.2 below), royalty-free license under the Ionis Manufacturing and
Analytical Know-How and Ionis Manufacturing and Analytical Patents solely to
conduct Manufacturing and drug substance process and formulation development
activities with respect to any Compound, Product or Collaboration Product under
any Collaboration Program during the Option Period for such Collaboration
Program (including the activities set forth on Schedule 4.4.1(a)); provided that
the grant of rights pursuant to this Section 4.4.1(a) shall not include the
right to Manufacture any Compound, Product or Collaboration Product for
Commercialization.




(b)
Subject to the terms and conditions of this Agreement (including Biogen’s
exclusivity covenants under Section 2.1.1), [***] for Biogen to conduct any
Biogen Activities that are Development activities with respect to any High
Interest Target or Collaboration Target during the Option Period in accordance
with this Agreement, Ionis hereby grants Biogen a worldwide, non-exclusive,
sublicensable (but only as permitted in Section 4.1.2 above), royalty-free
license under the Licensed Technology. Biogen will [***] arising under any Third
Party agreement as a result of granting Biogen the license under this Section
4.4.1(b) within [***] days after Biogen’s receipt of the applicable invoice. For
clarity, the grant of rights pursuant to this Section 4.4.1(b) shall not include
the right to Commercialize any such Collaboration Product or to Manufacture any
such Collaboration Product for Commercialization.

 
50

--------------------------------------------------------------------------------

Confidential

4.4.2.
Biogen’s Right to Sublicense.  Biogen will have the right to grant sublicenses
under the license granted under Section 4.4.1(a) above (a) in the case of a
sublicense of Biogen’s right to conduct Manufacturing of Compounds, Products or
Collaboration Products, other than any sublicense to conduct manufacturing in
support of drug substance process and formulation development activities, solely
to (i) [***] or (ii) [***] and (b) in the case of a sublicense of Biogen’s right
to conduct drug substance process and formulation development activities,
including manufacturing in support thereof, to any [***].  If, within [***] days
of first learning of any breach of such sublicense terms by any such
Sublicensee, Biogen fails to take any action to enforce the sublicense terms of
a sublicense granted pursuant to this Section 4.4.2, which failure would cause
an adverse effect on Ionis, Biogen hereby grants Ionis the right to enforce such
sublicense terms on Biogen’s behalf and will cooperate with Ionis (which
cooperation will be at Biogen’s sole expense and will include Biogen joining any
action before or a court or administrative body filed by Ionis against such
Sublicensee if and to the extent necessary to have legal standing before such
court or administrative body) in connection with enforcing such terms. Biogen
will provide Ionis with a true and complete copy of any sublicense granted
pursuant to this Section 4.4.2 within [***] days after the execution thereof. 
For the avoidance of doubt, Section 4.1.3(b) shall apply to sublicenses granted
under this Section 4.4.2.




4.4.3.
Enabling License to Biogen.  Subject to the terms and conditions of this
Agreement (including Biogen’s exclusivity covenants under Section 2.1.1), Ionis
hereby grants Biogen an irrevocable, worldwide, non-exclusive, sublicenseable
license under any Ionis Program Technology Controlled by Ionis or its Affiliates
at any time during the Agreement Term to research, develop, manufacture, have
manufactured and commercialize (a) a product that is being developed or
commercialized by Biogen, its Affiliates or its Sublicensee under any
Ionis/Biogen Additional Agreement other than this Agreement, and (b) products
that do not include an oligonucleotide as an active pharmaceutical ingredient. 
Such license in clause (b) above is royalty-free; except that if a product being
sold by Biogen, its Affiliates or Sublicensees is Covered by a Target Related
Ionis Program Claim, then on a country-by-country basis Biogen will pay Ionis a
royalty equal to [***]% of Net Sales of any product sold by Biogen, its
Affiliates or Sublicensees so long as such product is Covered by such Target
Related Ionis Program Claim in such country.  A “Target Related Ionis Program
Claim” means a Valid Claim that (i) is within an Ionis Program Patent that is
solely owned by Ionis, (ii) Covers a product being sold by Biogen, its
Affiliates or Sublicensee, and (iii) claims a gene target, or a method of
modulating such gene target to achieve a prophylactic or therapeutic
effect/benefit.

 
51

--------------------------------------------------------------------------------

Confidential

4.4.4.
Enabling License to Ionis.  Subject to the terms and conditions of this
Agreement (including Ionis’ exclusivity covenants under Section 2.1.1), Biogen
hereby grants Ionis an irrevocable, worldwide, non-exclusive, sublicenseable
license under any Biogen Program Technology Controlled by Biogen or its
Affiliates at any time during the Agreement Term, other than any Biogen Results
licensed to Ionis under Section 4.5.1, to research, develop, manufacture, have
manufactured and commercialize products that include an oligonucleotide as an
active pharmaceutical ingredient (other than products that include an
oligonucleotide that is designed to bind to the RNA that encodes the same target
as a product that is being developed or commercialized by Biogen, its Affiliates
or Sublicensee under this Agreement or any other Ionis/Biogen Additional
Agreement). Such license is royalty-free; except that if a product being sold by
Ionis, its Affiliates or Sublicensee is Covered by a Target Related Biogen
Program Claim, then on a country-by-country basis Ionis will pay Biogen a
royalty equal to [***]% of net sales of any product sold by Ionis, its
Affiliates or Sublicensees, for so long as such product is Covered by such
Target Related Biogen Program Claim in such country.  For the purpose of the
foregoing royalty calculation, “net sales” will be calculated [***].  The
provisions of Sections 6.14.1, 6.14.2, 6.14.3, 6.15, 6.16.1, 6.16.2(a), 6.16.3
and 6.17 shall apply, mutatis mutandis, to any royalty payments by Ionis to
Biogen under this Section 4.4.4. A “Target Related Biogen Program Claim” means a
Valid Claim that (i) is within a Biogen Program Patent that is solely owned by
Biogen, (ii) Covers a product being sold by Ionis, its Affiliates or
Sublicensee, and (iii) claims a gene target, or a method of modulating such gene
target to achieve a prophylactic or therapeutic effect/benefit.




4.5.
Licenses to Ionis for Biogen Results.




4.5.1.
Subject to the terms and conditions of this Agreement, Biogen hereby grants
Ionis an irrevocable, worldwide, non-exclusive, sublicensable license under the
Biogen Results Controlled by Biogen or its Affiliate at any time during the
Agreement Term, to research, develop, make, have made, import, export, use and
sell products that include an oligonucleotide as an active pharmaceutical
ingredient (other than products that include an oligonucleotide that is designed
to bind to the RNA that encodes the same target as a product that is being
developed or commercialized by the Parties pursuant to an Option or exclusive
license granted from Ionis to Biogen under the Ionis/Biogen Additional
Agreements).




4.5.2.
The license granted in Section 4.5.1 shall be [***] with respect to any [***]. 
Such license will be [***] with respect to any [***] as follows: on a
country-by-country, product-by-product and Biogen Manufacturing Program
Patent-by-Biogen Manufacturing Program Patent basis, Ionis will pay Biogen
[***].  If one or more Biogen Manufacturing Program Patents expires, is
invalidated or otherwise ceases to Cover a product bearing royalties as set
forth above, the applicable royalty rate under this Section 4.5.2 shall be
recalculated to reflect the number of Biogen Manufacturing Program Patents
then-Covering such product.  For the purpose of the foregoing royalty
calculation, [***] will be calculated as follows: [***].  If Ionis grants a
sublicense under this Section 4.5 to an entity that is an Ionis Affiliate at the
time Ionis grants such sublicense, such applicable sublicense will [***].  The
provisions of Section 6.14 (other than Section 6.14.4), Section 6.15, Section
6.16 (other than Section 6.16.2(b)) and Section 6.17 shall apply, mutatis
mutandis, to any royalty payments by Ionis to Biogen under this Section 4.5.2.

 
52

--------------------------------------------------------------------------------

Confidential

4.6.
Right to Obtain Direct License from Biogen to Ionis Partner; Sublicensees of
Ionis.




4.6.1.
If requested by Ionis, Biogen shall grant a direct, [***] license under the
Biogen Results to [***] on the same terms as set forth in Section 4.5 with
respect to sublicenses of Ionis.  Biogen shall endeavor in good faith to grant
such license within [***] days of any such request by Ionis.




4.6.2.
Ionis will have the right to grant sublicenses under the license granted under
Section 4.5, provided that each such sublicense will be subject to, and
consistent with, the terms and conditions of this Agreement. If, within [***]
days of first learning of any breach of such sublicense terms, Ionis fails to
take any action to enforce the sublicense terms of a sublicense granted pursuant
to this Section 4.6.2, which failure would cause an adverse effect on Biogen,
Ionis hereby grants Biogen the right to enforce such sublicense terms on Ionis’
behalf and will cooperate with Biogen (which cooperation will be at Ionis’ sole
expense and will include, Ionis joining any action before a court or
administrative body filed by Biogen against such Sublicensee if and to the
extent necessary for Biogen to have legal standing before such court or
administrative body) in connection with enforcing such terms. Ionis will provide
Biogen with a true and complete copy of any sublicense granted pursuant to this
Section 4.6.2 within [***] days after the execution thereof.




4.7.
Ownership of and Assistance with Regulatory Filings. If requested by Biogen,
Ionis’ and Biogen’s regulatory teams will meet and begin to prepare a plan,
which plan will be completed no later than [***] prior to such anticipated
filing date, for drafting and reviewing the sections of the NDA and MAA for the
applicable Collaboration Product (including establishing responsibilities for
drafting and reviewing common technical document (“CTD”) modules, authorship,
plan activity timelines and associated costs and expenses) and assigning  all
necessary filings with any Regulatory Authority related to the applicable
Collaboration Product to Biogen to ensure a smooth transition to Biogen,
accelerate CTD completion and facilitate rapid NDA and MAA filing. Each CTD will
be consistent with the Specific Performance Milestone Events for the applicable
Collaboration Program.  The Parties regulatory teams will submit such plan to
the CSC, if still active.  The Parties will act in good faith and mutually agree
upon each such plan, provided, however, that, after exercising an Option for the
applicable Collaboration Program, Biogen will have final decision making
authority with respect to the [***]. Once such plan is complete, each Party will
use Commercially Reasonable Efforts to execute their respective tasks and
responsibilities under such plan in the time frames set forth in such plan.
After exercising an Option for a particular Collaboration Program, if Biogen
requests, Ionis will assist Biogen in preparing regulatory filings for the
Collaboration Product, under terms negotiated in good faith between Ionis and
Biogen, including payment for Ionis’ time at Ionis’ then applicable FTE Rate
plus any reasonable out of pocket expenses incurred by Ionis in providing such
assistance, utilizing the payment mechanism set forth in Section 1.14.1.

 
53

--------------------------------------------------------------------------------

Confidential

4.8.
Subcontracting.




4.8.1.
Subject to the terms of this Section 4.8, each Party will have the right to
engage Third Party subcontractors to perform certain of its obligations under
this Agreement. Any subcontractor to be engaged by a Party to perform a Party’s
obligations set forth in the Agreement will meet the qualifications typically
required by such Party for the performance of work similar in scope and
complexity to the subcontracted activity and will enter into such Party’s
standard nondisclosure agreement consistent with such Party’s standard
practices. Any Party engaging a subcontractor hereunder will remain responsible
and obligated for such activities and will not grant rights to such
subcontractor that interfere with the rights of the other Party under this
Agreement. Each Party will be responsible for any income or non-income taxes
that arise as a result of such Party’s use of any Third Party subcontractors
hereunder, including payroll, income, withholding, sales and use, VAT, customs,
duties excise or property taxes, and such taxes will not be reimbursable
expenditures.




4.8.2.
Ionis agrees that, where Biogen wishes to (sub)contract with a Third Party with
respect to any of the rights granted under Section 4.4.1(a), Ionis shall, within
[***] days of any request by Biogen, provide Biogen with a letter of
authorization as necessary for Biogen to be able to contract with such Third
Party in accordance with the terms of this Agreement.  Biogen will ensure that
any Third Party (sub)contractors Biogen uses to conduct the process development
or manufacturing activities contemplated by Section 4.4.1(a) will be obligated
to assign to Biogen all right, title and interest in and to any inventions
developed by such (sub)contractors in the performance of such activities.  For
clarity, solely with respect to the Biogen Results, this Section 4.8.2 shall
supersede and replace Section 7.1.3 of this Agreement to the extent of any
conflict.  Biogen will not enter into any new agreement or other obligation with
any Third Party, or amend an existing agreement with a Third Party, in each case
that restricts, limits, diminishes or encumbers the rights granted to Ionis
under the Manufacturing Process Development Terms. In addition, after the
Amendment Date, Biogen will use reasonable efforts to include, in any agreement
with a (sub)contractor that has substantial material obligations related to the
Development, Manufacture or Commercialization of a Product, provisions requiring
that, in the event the applicable Option is terminated, expires unexercised or
this Agreement is terminated, such (sub)contractor would enter into an agreement
with Ionis with respect to such Product that is substantially similar to such
(sub)contractor’s agreement with Biogen and would reasonably cooperate with
Ionis to facilitate the transition of such Product to Ionis following such
termination or Option expiration, including the transfer to Ionis of data and
information in such (sub)contractor’s possession related to the Product.

 
54

--------------------------------------------------------------------------------

Confidential

4.9.
Technology Transfer.




4.9.1.
Technology Transfer to Biogen during the Option Period. Within [***] days after
the Amendment Date, Ionis will deliver to Biogen or one or more designated
Affiliates, solely for use by Biogen, [***] to conduct any Biogen Activities
that are Development activities with respect to any High Interest Target or
Collaboration Target in accordance with this Agreement, all Ionis Manufacturing
and Analytical Know-How in Ionis’ Control [***] to conduct such Biogen
Activities. If requested by Biogen, Ionis will provide Biogen with a reasonable
level of assistance in connection with such transfer, which Biogen will
reimburse Ionis for its time incurred in providing such assistance at the
then-applicable Ionis FTE Rate, plus any reasonable out-of-pocket expenses
incurred by Ionis in providing such assistance, using the payment mechanism set
forth in Section 1.14.1.




4.9.2.
Technology Transfer to Biogen after Option Exercise. On a Collaboration
Program-by-Collaboration Program basis, Ionis will promptly, but no later than
[***] after Biogen exercises its Option for such Collaboration Program
hereunder, deliver to Biogen or one or more designated Affiliates:




(a)
Ionis Know-How. All Ionis Know-How in Ionis’ possession that has not previously
been provided hereunder, for use solely in accordance with the licenses granted
under Section 4.1.1 and Section 10.4.2, and Ionis will and does hereby assign to
Biogen all of Ionis’ right, title and interest in and to the IND for the
applicable Development Candidate, together with all Regulatory Materials
(including drafts) that relate to the applicable Development Candidate; provided
that, (x) notwithstanding the foregoing, and subject to the provisions of
Section 2.1, the Parties acknowledge that Ionis shall be permitted to use
excerpts or portions of any such assigned Regulatory Materials in any other
regulatory submissions, notifications, registrations, approvals and/or other
filings and correspondence made to or with a Regulatory Authority in any country
or jurisdiction related to products other than the Development Candidate,
provided, further that such excerpts or portions shall not include (i) any
non-public data or information, in each case, related solely to the applicable
Development Candidate, or (ii) any Confidential Information of Biogen, and (y)
for clarity, such assignment of Ionis’ right, title and interest in and to such
Regulatory Materials shall not include the assignment of any Know-How (including
any data) contained therein. If Ionis intends to use any excerpt or portion of
any such assigned Regulatory Materials in accordance with clause (x) of the
preceding sentence that are not in the public domain and do not relate to Ionis’
antisense oligonucleotide platform, Ionis shall, at least [***] days in advance
of the anticipated submission of such excerpt or portion to a Regulatory
Authority, notify Biogen of such intent and provide to Biogen a copy of such
proposed excerpt or portion for review and comment. The Parties shall discuss in
good faith any comments of Biogen with respect to such proposed excerpt or
portion prior to submission thereof. To assist with the transfer and assignment
of such Ionis Know-How, Ionis will make its personnel reasonably available to
Biogen during normal business hours for up to [***] ([***]) of Ionis’ time for
each Collaboration Program to transfer such Ionis Know-How under this Section
4.9.2(a). Thereafter, if requested by Biogen, Ionis will provide Biogen with a
reasonable level of assistance in connection with such transfer, which Biogen
will reimburse Ionis for its time incurred in providing such assistance at the
then-applicable Ionis FTE Rate, plus any reasonable out-of-pocket expenses
incurred by Ionis in providing such assistance, using the payment mechanism set
forth in Section 1.14.1.

 
55

--------------------------------------------------------------------------------

Confidential

(b)
Ionis Manufacturing and Analytical Know-How. Solely for use by Biogen, its
Affiliates or a Third Party acting on Biogen’s behalf to Manufacture API in
Biogen’s own or an Affiliate’s manufacturing facility, all Ionis Manufacturing
and Analytical Know-How in Ionis’ Control relating to applicable Products, which
is necessary for the exercise by Biogen, its Affiliates or a Third Party of the
Manufacturing rights granted under Section 4.1.1(a). Upon Biogen’s request,
subject to Section 4.1.2, Ionis will provide up to [***] for [***] ([***]) of
its time for each Collaboration Program to transfer such Ionis Manufacturing and
Analytical Know-How under this Section 4.9.2(b) to any Third Party Manufacturing
API, Clinical Supplies or Finished Drug Product on Biogen’s behalf solely to
Manufacture API, Clinical Supplies or Finished Drug Product in accordance with
the terms of this Agreement. Thereafter, if requested by Biogen, Ionis will
provide Biogen with a reasonable level of assistance in connection with such
transfer, which Biogen will reimburse Ionis for its time incurred in providing
such assistance at the then-applicable Ionis FTE Rate, plus any reasonable
out-of-pocket expenses incurred by Ionis in providing such assistance, using the
payment mechanism set forth in Section 1.14.1.




(c)
API and Product. Upon Biogen’s written request, Ionis will sell to Biogen any
bulk API, Clinical Supplies and Finished Drug Product in Ionis’ possession at
the time of Option exercise, at a price equal to [***].




(d)
Trial Master File.  Upon Biogen’s written request, Ionis will provide to Biogen
or its designated Affiliate a copy of Ionis’ trial master file for such
Collaboration Program (such trial master file, the “Trial Master File”)
promptly, and in any event within [***] days after Ionis’ receipt of such
written request. Within [***] days after receipt of the Trial Master File,
Biogen or an Affiliate may notify Ionis of any omissions or deficiencies that
Biogen or its Affiliate believes in good faith cause the Trial Master File to be
incomplete (such notice, a “Trial Master File Deficiency Notice”). Ionis will
promptly, and in any event within [***] days after receipt of the Trial Master
File Deficiency Notice, resubmit a complete Trial Master File to Biogen or its
designated Affiliate, including any information required to be included in a
Trial Master File that Biogen requests be included in the Trial Master File. If
the Parties do not agree as to whether the Trial Master File is complete, the
matter will be referred to the Executives for resolution. The Executives will
meet promptly and negotiate in good faith to resolve the dispute and agree upon
a complete Trial Master File. If Ionis is the Commercializing Party of a
Discontinued Collaboration Product, this Section 4.9.2(d) will apply to such
Discontinued Collaboration Product mutatis mutandis such that Biogen will
transfer to Ionis Biogen’s trial master file for such Discontinued Collaboration
Product.

 
56

--------------------------------------------------------------------------------

Confidential

4.9.3.
Results.




(a)
Each Party shall share with the other Party on an Annual basis (preferably at
in-person meetings) the results of such Party’s manufacturing process
development activities, including all data, the identity and location of
vendors, information and results received from vendors, and planned additional
work, (a) in the case of Biogen, to the extent arising under the Manufacturing
Process Development Terms (all Know-How and Patent Rights within the foregoing,
the “Biogen Results”) and (b) in the case of Ionis, to the extent arising under
or otherwise subject to a disclosure obligation of Ionis under this Agreement,
(all Know-How and Patent Rights within the foregoing, the “Ionis Results” and,
collectively with the Biogen Results, the “Results”).  All intellectual property
matters with respect to the Results, including any Patent Rights therein, will
be governed by the intellectual property provisions of this Agreement, and the
Know-How and Patent Rights included in the Ionis Results shall constitute Ionis
Manufacturing and Analytical Know-How and Ionis Manufacturing and Analytical
Patent Rights, respectively, under this Agreement.  If requested by either
Party, Biogen and Ionis will establish a manufacturing committee to facilitate
the exchange of Results between the Parties.  For clarity, Biogen shall have the
right, in its sole discretion, to determine whether to seek patent protection
for any Biogen Results that are not jointly owned with Ionis, and Biogen shall
control and be responsible for all aspects of the Prosecution and Maintenance of
any Patent Right within such Biogen Results (each, a “Biogen Manufacturing
Program Patent”) in accordance with Section 7.2.2(c) of this Agreement.  Biogen
shall notify Ionis within [***] days if Biogen files a patent application
Controlled by Biogen or its Affiliates that claims any Biogen Results and shall
provide Ionis with a copy of such patent application.  Ionis will have no
obligation to incorporate any Biogen Results into Ionis’ manufacturing
processes.




(b)
For clarity, the Manufacturing Process Development Terms, and not the enabling
licenses set forth in Section 4.4.3 and Section 4.4.4, shall govern with respect
to all Results.

 
57

--------------------------------------------------------------------------------

Confidential
ARTICLE 5.
DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION



5.1.
Biogen Diligence.




5.1.1.
Collaboration Products.




(a)
Prior to Option exercise, Biogen will use Commercially Reasonable Efforts to
conduct (i) any Biogen Activities on the timeline set forth in the applicable
Neurology Plan, (ii) except as provided under Section 1.10.2(c)(ii), for each
ALS Collaboration Program all activities under each Initial Development Plan on
the timeline set forth in the applicable Initial Development Plan, and (iii)
except as provided under Section 1.10.2(c)(ii) and Section 1.10.4(a), for each
Biogen Conducted Non-ALS Collaboration Program all activities under each Initial
Development Plan on the timeline set forth in the applicable Initial Development
Plan. Without limiting the foregoing, Biogen may discontinue Development under
such an Initial Development Plan if after having consulted, and having given
good faith consideration to the recommendations of the Neurology JDC and a
mutually-agreed Third Party expert, Biogen in good faith believes that
continuing such Development would (1) pose an unacceptable risk or threat of
harm in humans, or (2) violate any Applicable Law, ethical principles, or
principles of scientific integrity, in which case Biogen will provide Ionis with
reasonable advance notice of such discontinuation, including the grounds for
Biogen’s determination, and Section 10.4.3 will apply.




(b)
Following an Option exercise, Biogen will be solely responsible for all
Development, Manufacturing and Commercialization activities, and for all costs
and expenses associated therewith, with respect to the Development, Manufacture
and Commercialization of applicable Products; and Biogen will use Commercially
Reasonable Efforts to Develop, Manufacture and Commercialize at least one
Product from each Collaboration Program for which an Option has been exercised.




5.1.2.
Biogen Alternate Modality Products. Following the date a license is granted to
Biogen under Section 4.1.1(b) for a particular Biogen Alternate Modality
Product, Biogen will be solely responsible for all Development, Manufacturing
and Commercialization activities, and for all costs and expenses associated
therewith, with respect to the development, manufacture and commercialization of
applicable Biogen Alternate Modality Products; and Biogen will use Commercially
Reasonable Efforts to develop, manufacture and commercialize at least one Biogen
Alternate Modality Product for each Biogen Alternate Modality Target.




5.1.3.
Multi-Indication Targets for Non-Neurological Indications. Without limiting any
of the foregoing, with respect to any plan for the development and
commercialization of a Multi-Indication Target Biogen has agreed to conduct
pursuant to a plan mutually-agreed under Appendix 3, Biogen will use
Commercially Reasonable Efforts to develop, manufacture and commercialize at
least one Product for such Multi-Indication Target in accordance with such
agreed plan.

 
58

--------------------------------------------------------------------------------

Confidential

5.1.4.
Specific Performance Milestone Events for Collaboration Products. Without
limiting any of the foregoing, (i) following an Option exercise for
Collaboration Programs that are not ALS Collaboration Programs, and (ii)
following the designation of the Development Candidate for ALS Collaboration
Programs and Biogen Conducted Non-ALS Collaboration Programs, Biogen will use
Commercially Reasonable Efforts to achieve the specific performance milestone
events set forth in Schedule 5.1.4, as such schedule may be updated from time to
time in accordance with Section 1.10.2(d) (“Specific Performance Milestone
Events”) for a Collaboration Product on the timeline set forth in
Schedule 5.1.4; provided, however, [***].




5.1.5.
Development Results under ALS Collaboration Programs and Biogen Conducted
Non-ALS Collaboration Programs.  Without limiting the other provisions of this
Agreement, promptly following its generation or receipt of the results of a
[***] or a Clinical Study under an ALS Collaboration Program or a Biogen
Conducted Non-ALS Collaboration Program, as applicable, Biogen will provide
Ionis (i) all study reports from [***] studies for the applicable Collaboration
Product that are intended to support an investigational new drug application,
(ii) all study reports for any pre-clinical and clinical trials conducted by
Biogen for such Collaboration Product, (iii) the data generated under the [***]
for the applicable PoC Trial(s), and (iv) copies of all filings submitted to
Regulatory Authorities regarding such Collaboration Product.




5.1.6.
Integrated Development Plan for Products. On a Product-by-Product basis, Biogen
will prepare a Development and global integrated Product plan outlining key
aspects of the Development of each Product through Approval as well as key
aspects of worldwide regulatory strategy, market launch, and Commercialization,
including Product sales forecasts (each, an “Integrated Development Plan” or
“IDP”). Biogen will prepare the IDP no later than (i) [***] after Option
exercise for a Collaboration Product or (ii) after the First Commercial Sale of
a Biogen Alternate Modality Product, and the IDP will include information
consistent in scope and content with the information Biogen’s senior management
uses for internal decision-making for such Product. Schedule 5.1.6 sets forth
examples of the types of information Biogen expects will be available to include
in the IDP at different stages of development and commercialization. Once Biogen
has prepared such plans, Biogen will update the IDP consistent with Biogen’s
standard practice and provide such updates to the CSC [***] (or Ionis after the
CSC terminates under Section 1.18.5). Biogen and Ionis will meet [***] basis to
discuss the draft of the IDP and Biogen will consider, in good faith, any
proposals and comments made by the CSC (or Ionis after the CSC terminates under
Section 1.18.5) for incorporation in the final IDP. Notwithstanding the
foregoing, Biogen’s obligations to provide Ionis with information or reports
with respect to a Product under this Section 5.1.6 will terminate if [***].

 
59

--------------------------------------------------------------------------------

Confidential

5.1.7.
Investigator’s Brochure for Collaboration Products. After Option exercise, Ionis
will provide to Biogen an up-to-date version of the Investigator’s Brochure for
the applicable Collaboration Product. Biogen will keep Ionis reasonably informed
with respect to the status, activities and progress of Development of
Collaboration Products by providing updated versions of the Investigator’s
Brochure for each Collaboration Product to Ionis [***] and when Development of
such Collaboration Product results in any substantive change to the safety or
risk to the Collaboration Product. Biogen’s obligations under this Section 5.1.7
will terminate with respect to a Collaboration Product if [***].




5.1.8.
Applicable Laws. Biogen will perform its activities pursuant to this Agreement
in compliance with good laboratory and clinical practices and cGMP, in each case
as applicable under the laws and regulations of the country and the state and
local government wherein such activities are conducted.




5.2.
Regulatory Matters; Global Safety Database; Pharmacovigilance Agreement.




5.2.1.
IND-Holder. Subject to this Section 5.2, for Collaboration Programs that are not
ALS Collaboration Programs or Biogen Conducted Non-ALS Collaboration Programs,
Ionis will be the IND-holder and will be responsible for all communications with
Regulatory Authorities regarding such Collaboration Programs prior to the
applicable Option exercise.  Subject to this Section 5.2, for ALS Collaboration
Programs and Biogen Conducted Non-ALS Collaboration Programs, Biogen will be the
IND-holder and will be responsible for all communications with Regulatory
Authorities regarding such ALS Collaboration Programs and Biogen Conducted
Non-ALS Collaboration Programs.  Biogen will be the IND-holder after the
applicable Option exercise for each Collaboration Program in accordance with
Section 3.1.3, and, except as otherwise provided in this Section 5.2, shall
thereafter have sole decision-making authority with respect to the matters set
forth in this Section 5.2.

 
60

--------------------------------------------------------------------------------

Confidential

5.2.2.
Pharmacovigilance Agreement. As soon as reasonably practicable following
designation of a particular Development Candidate, and in any event no later
than [***] prior to the date on which Ionis or Biogen anticipates filing an IND
for the associated Collaboration Product with a Regulatory Authority, the
Parties will enter into a Safety Drug Exchange Agreement relating to the
collection, review, assessment, tracking, exchange and filing of information
related to adverse events associated with such Collaboration Product occurring
prior to the First Commercial Sale in any country on terms substantially the
same as the terms of the Safety Drug Exchange Agreement to be entered into by
the Parties with respect to adverse events associated with products developed
under the Ionis/Biogen Additional Agreements. In addition, following the
Amendment Date the Parties will discuss in good faith the possibility of
entering into a single Safety Drug Exchange Agreement with respect to all
activities under this Agreement and the Ionis/Biogen Additional Agreements. No
later than [***] days prior the date on which Biogen reasonably anticipates that
it will exercise an Option, Biogen will so notify Ionis and the
pharmacovigilance departments of each of Ionis and Biogen will meet and
determine the approach to be taken for the collection, review, assessment,
tracking, exchange and filing of information related to adverse events
associated with the applicable Collaboration Product occurring after such First
Commercial Sale, consistent with the provisions of this Section 5.2. Such
approach will be documented in a separate and appropriate written
pharmacovigilance agreement between the Parties which will control with respect
to the subject matter covered therein (the “Pharmacovigilance Agreement”). Such
agreement will specify that the owner of the IND for a Collaboration Product
will be the global commercial safety database owner for such Collaboration
Product with primary responsibility for maintaining such database, and that
Ionis will be and remain the owner of the Ionis Internal ASO Safety Database
with primary responsibility for maintaining such database. Such agreement will
also specify that, prior to Biogen’s exercise of the applicable Option, the
Parties will communicate updates on safety data regarding a Collaboration
Product to Biogen through monthly telephone calls between the drug safety
representatives of Biogen and Ionis.  Biogen and Ionis will jointly review and
discuss safety issues arising under any Collaboration Program that may have
implications on any Initial Development Plan for such Collaboration Program.
Biogen may suggest actions to address Collaboration Product safety data or audit
findings, and Ionis will consider all such suggestions in good faith. The
Pharmacovigilance Agreement will be in accordance with, and will enable the
Parties and their Affiliates or licensees or Sublicensees, as applicable, to
fulfill, local and international regulatory reporting obligations to Regulatory
Authorities and other Applicable Law.




5.2.3.
Regulatory Communications Regarding Clinical Study Trial Designs.




(a)
The Party who is the IND-holder will not initiate discussions with a Regulatory
Authority regarding the [***] for a Collaboration Program until such [***] have
been established pursuant to Section 1.10.2(d), as applicable.




(b)
With respect to a Collaboration Program, to the extent practical, prior to any
scheduled meeting with a Regulatory Authority regarding the [***] for such
Collaboration Program, (i) the applicable Neurology JDC (or the Parties, if
Ionis ceases its participation in such Neurology JDC under Section 1.18.5) will
discuss and mutually agree upon the approximate timing and objectives for such
meeting and (ii) the Party who is the IND-holder will provide the other Party
with (A) an invitation to attend at least [***] and (B) an [***] with the
IND-holder. In addition, the IND-holder will allow the other Party to
participate in any such meeting under the direction of The IND-holder provided,
however, that the IND-holder may exclude such other Party from any portion of
such meeting that does not pertain to such Collaboration Program.

 
61

--------------------------------------------------------------------------------

Confidential

(c)
With respect to a Collaboration Program, in each case, to the extent regarding
the [***] for such Collaboration Program, the Party who is the IND-holder will
promptly provide the other Party with (i) final copies of all material
correspondence with and submission to any Regulatory Authority promptly
following submission thereof, (ii) a [***] from a Regulatory Authority, and
(iii) a [***] with a Regulatory Authority.




(d)
With respect to a Collaboration Program, the Party who is the IND-holder will
provide the other Party with [***] any Regulatory Authority that materially
impact the [***] for such Collaboration Program sufficiently [***] to the
applicable Regulatory Authority to enable the other Party to have a meaningful
[***] thereof.  The [***] any Regulatory Authority must reflect the Initial
Development Plan. The applicable Neurology JDC (or the Parties if Ionis ceases
its participation in such Neurology JDC under Section 1.18.5) will [***] on the
[***]; provided that if [***] prior to a Regulatory Authority’s requirement for
a response as determined by [***] will consider in good faith [***].




5.2.4.
Participation in Regulatory Meetings for Collaboration Products. With respect to
a Collaboration Program, each Party will provide the other Party with as much
advance written notice as practicable of any meetings that such first Party has
or plans to have with a Regulatory Authority regarding pre-approval or Approval
matters for a Collaboration Product under such Collaboration Program or that
directly relate to Ionis’ antisense oligonucleotide chemistry platform, and will
allow two representatives of the other Party to participate in any such meetings
under the direction of such first Party; provided, however, that, if such first
Party is Ionis, Ionis may exclude Biogen from any portion of such meeting that
does not pertain to such Collaboration Product; and provided, further, that, if
such first Party is Biogen, Biogen may exclude Ionis from any portion of such
meeting that does not pertain to such Collaboration Product or to Ionis’
antisense oligonucleotide chemistry platform.




5.2.5.
Regulatory Communications for Collaboration Products. With respect to a
Collaboration Program, each Party will promptly provide the other Party with
copies of documents and communications submitted to (including drafts thereof)
and received from Regulatory Authorities [***] that materially impact the
Development or Commercialization of Collaboration Products under such
Collaboration Program for such other Party’s review and comment, and such first
Party will consider in good faith including any comments provided by such other
Party to such documents and communications.  Each Party will promptly notify the
other Party upon receipt of any such documents or communications from any
Regulatory Authority [***].




5.2.6.
Class Generic Claims for Collaboration Products. To the extent Biogen intends to
make any claims in a Collaboration Product label or regulatory filing that are
class generic to ASOs, Biogen will provide such claims and regulatory filings to
Ionis in advance and will consider in good faith any proposals and comments made
by Ionis, provided, however, that Biogen is not obligated to incorporate such
proposals and comments in any such claims and regulatory filings.

 
62

--------------------------------------------------------------------------------

Confidential

5.2.7.
Ionis’ Antisense Safety Database.




(a)
Ionis maintains an internal database that includes information regarding the
tolerability of its drug compounds, individually and as a class, including
information discovered during pre-clinical and clinical development (the “Ionis
Internal ASO Safety Database”). In an effort to maximize understanding of the
safety profile and pharmacokinetics of Ionis compounds, Biogen will cooperate in
connection with populating the Ionis Internal ASO Safety Database. To the extent
collected by Biogen and in the form in which Biogen uses/stores such information
for its own purposes, Biogen will provide Ionis with information concerning
toxicology, pharmacokinetics, safety pharmacology study(ies), serious adverse
events and other safety information related to Collaboration Product as soon as
practicable following the date such information is available to Biogen (but not
later than [***] days after Biogen’s receipt of such information). In connection
with any reported serious adverse event, Biogen will provide Ionis all serious
adverse event reports, including initial, interim, follow-up, amended, and final
reports. In addition, with respect to Collaboration Product, Biogen will provide
Ionis with copies of Annual safety updates filed with each IND and the safety
sections of any final Clinical Study reports within [***] days following the
date such information is filed or is available to Biogen, as applicable.
Furthermore, Biogen will promptly provide Ionis with any supporting data and
answer any follow-up questions reasonably requested by Ionis. All such
information disclosed by Biogen to Ionis will be Biogen Confidential
Information; provided, however, that Ionis may disclose any such Biogen
Confidential Information to (i) Ionis’ other partners pursuant to Section
5.2.7(b) below if such information is regarding class generic properties of
ASOs, or (ii) any Third Party, in each case, so long as Ionis does not disclose
the identity of a Collaboration Product or Biogen. Biogen will deliver all such
information to Ionis for the Ionis Internal ASO Safety Database to Ionis
Pharmaceuticals, Inc., 2855 Gazelle Court, Carlsbad, California 92010,
Attention: Chief Medical Officer (or to such other address/contact designated in
writing by Ionis). Biogen will also cause its Affiliates and Sublicensees to
comply with this Section 5.2.7(a).




(b)
From time to time, Ionis utilizes the information in the Ionis Internal ASO
Safety Database to conduct analyses to keep Ionis and its partners informed
regarding class generic properties of ASOs, including with respect to safety. As
such, if and when Ionis identifies safety or other related issues that may be
relevant to a Collaboration Product (including any potential class-related
toxicity), Ionis will promptly (and in no event later than five Business Days
following identification by Ionis) inform Biogen of such issues and, if
requested, provide the data supporting Ionis’ conclusions.

 
63

--------------------------------------------------------------------------------

Confidential

5.3.
Research and Manufacturing Records. Each Party shall maintain, consistent with
its then-current internal policies and practices, and cause its employees and
subcontractors to maintain, consistent with its internal policies and Applicable
Law, for at least ten years, records and laboratory notebooks, inventory,
purchase and invoice records and Manufacturing records in each case with respect
to the Collaboration Products in sufficient detail and in a good scientific
manner appropriate for (i) inclusion in filings with Regulatory Authorities for
such Collaboration Products, and (ii) obtaining and maintaining intellectual
property rights and protections, including Patent Rights for such Collaboration
Products. Such records and laboratory notebooks shall be complete and accurate
in all material respects and shall fully and properly reflect all work done,
data and developments made, and results achieved.  Each Party shall allow the
other Party, to the extent necessary for such regulatory or intellectual
property protection purposes, to inspect or copy such records, subject to
redaction by such Party.




5.4.
Product Development Plans for ALS Collaboration Programs and Biogen Conducted
Non-ALS Collaboration Programs. With respect to each ALS Collaboration Program
and each Biogen Conducted Non-ALS Collaboration Program, Biogen shall propose
and develop a product development plan, which shall govern CMC-related matters
for the applicable Collaboration Product.  Ionis shall have the opportunity to
review and comment on each such product development plan and Biogen shall
consider any such comments in good faith.



ARTICLE 6.
FINANCIAL PROVISIONS



6.1.
Up-Front Fee. Within five Business Days following the Effective Date, Biogen
will pay Ionis an up-front fee of $100,000,000.




6.2.
Drug Discovery Milestone Payments.




6.2.1.
Collaboration Targets. For each Collaboration Program, after (a) a Collaboration
Target is designated under this Agreement, and (b) Ionis begins designing human
development candidates under such Collaboration Program for human candidate
screening under the applicable ASO Development Candidate Identification Plan
([***]), Ionis will so notify Biogen (such notice, the “Design Notice”) and
Biogen will pay Ionis a milestone payment equal to (i) $[***] for Collaboration
Programs that are not ALS Collaboration Programs [***], subject to any
applicable credits permitted by Section 1.8.3 or Section 1.8.4, (ii) $[***] for
ALS Collaboration Programs [***], or (iii) $[***].




6.2.2.
Biogen Alternate Modality Targets. On a Biogen Alternate Modality
Target-by-Biogen Alternate Modality Target basis, each time a Neurology Target
is designated a Biogen Alternate Modality Target under this Agreement, Biogen
will pay Ionis a milestone payment equal to $[***], subject to any applicable
credits permitted by Section 1.8.3 or Section 1.8.4.

 
64

--------------------------------------------------------------------------------

Confidential

6.3.
Milestone Payments for Achievement of Milestone Events by Biogen Alternate
Modality Products. Subject to Section 3.2.3(b), for each Biogen Alternate
Modality Target, Biogen will pay to Ionis the milestone payments as set forth in
Table X below when a milestone event (each, a “Biogen Alternate Modality
Milestone Event”) listed in Table X is first achieved by a Biogen Alternate
Modality Product related to such Biogen Alternate Modality Target:

 
Table X
Biogen Alternate Modality Milestone
Event
Milestone Event Payment per Biogen
Alternate Modality Target
[***]
$[***]
[***]
$[***]
[***]
$[***]
[***]
$[***]
[***]
$[***]
[***]
$[***]

 

6.4.
Non-ALS Collaboration Program Milestone Payments for Achievement of
Pre-Licensing Milestone Events. As further consideration for Biogen’s Options,
on a Collaboration Program-by-Collaboration Program basis where such a
Collaboration Program is not an ALS Collaboration Program, Biogen will pay to
Ionis the milestone payments as set forth in Table 1 below when a milestone
event (each, a “Standard Pre-Licensing Milestone Event”) listed in Table 1 is
first achieved by a Collaboration Product under such Collaboration Program:

 
Table 1
Standard Pre-Licensing
Milestone Event
Milestone Event Payment per
Collaboration Program that is not
an ALS Collaboration Program
or Biogen Conducted Non-ALS
Collaboration Program
Milestone Event Payment per
Biogen Conducted Non-ALS
Collaboration Program
[***]
$[***]
$[***]
[***]
[***]
$[***]
[***]
[***]
$[***]

 
On a Collaboration Program-by-Collaboration Program basis, where such a
Collaboration Program is not an ALS Collaboration Program, Biogen will pay to
Ionis the Milestone Event payments as set forth in Table 1 after the applicable
Milestone Event is first achieved by a Collaboration Product under such
Collaboration Program, even if Biogen has exercised the applicable Option prior
to achievement of the Milestone Event; provided, however, that if Biogen
exercises the Option prior to achievement of the [***] Milestone Event, then the
milestone payment for achievement of the [***] Milestone Event will be reduced
to $[***].
 
65

--------------------------------------------------------------------------------

Confidential

6.5.
ALS Collaboration Program Milestone Payments for Achievement of Pre-Licensing
Milestone Events. As further consideration for Biogen’s Options, on an ALS
Collaboration Program-by-ALS Collaboration Program basis, Biogen will pay to
Ionis the milestone payments as set forth in Table 2 below when a milestone
event (each, an “ALS Pre-Licensing Milestone Event”) listed in Table 2 is first
achieved by a Collaboration Product under such a Collaboration Program. Subject
to the penultimate paragraph of Section 6.7, the amount of the payment for such
Milestone Events will be determined based on whether or not such ALS
Collaboration Program is a [***] Collaboration Program:

 
Table 2
 
 
ALS Pre-Licensing
Milestone Event
Column 1
Milestone Event
Payment per ALS
Collaboration Program
that is not a [***]
Collaboration Program
[***]
Column 2
Milestone Event
Payment per [***]
Collaboration Program
Column 3
Milestone
Event Payment for the [***]
[***]
$[***]
$[***]
[***]
[***]
$[***]
$[***]
[***]
[***]
$[***]
$[***]
[***]
[***]
[***]
[***]
$[***]
[***]
$[***]
$[***]
$[***]



On an ALS Collaboration Program-by-ALS Collaboration Program basis, Biogen will
pay to Ionis the Milestone Event payments as set forth in Table 2 after the
applicable Milestone Event is first achieved by a Collaboration Product under
such an ALS Collaboration Program, even if Biogen has exercised the applicable
Option prior to achievement of the Milestone Event.



6.6.
License Fee. On an Option-by-Option basis, together with Biogen’s written notice
to Ionis stating that Biogen is exercising such Option in accordance with this
Agreement, Biogen will pay to Ionis a license fee of (A) $[***] for any
Collaboration Program [***]; provided, however, that if (i) Biogen exercises the
Option prior to the [***], the license fee for such Option will be [***] or (ii)
Biogen exercises the Option to a [***] Collaboration Program, subject to the
last paragraph of Section 6.7, the license fee for such Option will be [***], or
(B) $[***]; provided, however, that if Biogen exercises the Option prior to the
[***], the license fee for such Option will be [***]. If Biogen notifies Ionis
that it desires to exercise an Option prior to the [***], then the Parties will
discuss and negotiate in good faith.

 
66

--------------------------------------------------------------------------------

Confidential

6.7.
Milestone Payments for Achievement of Post-Licensing Milestone Events. On a
Collaboration Program-by-Collaboration Program basis, Biogen will pay to Ionis
the milestone payments as set forth in Table 3 below when a milestone event
(each, a “Post-Licensing Milestone Event”) listed in Table 3 is first achieved
by a Collaboration Product under such Collaboration Program, where (subject to
the last paragraph of Section 6.7) the amount of the payment for such Milestone
Event will be determined based on whether or not such Collaboration Program is a
[***] Collaboration Program:

 
Table 3
 
 
 
Post-Licensing Milestone
Event
Column 1
Milestone Event Payment per
Collaboration Program that is
not a [***] Collaboration
Program
Column 2
 
Milestone Event
Payment per [***] Collaboration
Program
[***]
$[***]
$[***]
[***]
$[***]
$[***]
[***]
$[***]
$[***]
[***]
$[***]
$[***]

 
On a Collaboration Program-by-Collaboration Program basis, if Biogen exercises
an Option for a Collaboration Program that is not a [***] Collaboration Program,
prior to the [***], Biogen will pay to Ionis [***] upon the earlier of (a) [***]
or (b) [***]. For the avoidance of doubt, if such $[***] payment is paid
pursuant to clause (b) of the preceding sentence, such payment will be in
addition to the amount due upon the occurrence of the corresponding
Post-Licensing Milestone Event under Table 3 above.


If, with respect to a particular [***] Collaboration Program, Biogen Initiates a
Phase 2 Trial in an indication other than [***] (e.g., [***] or a [***]
indication) Biogen will pay Ionis [***] within [***] days of the Initiation of
such Phase 2 Trial.


If, with respect to a particular [***] Collaboration Program, Biogen Initiates a
Phase 3 Trial or files for Approval in an indication other than [***] (e.g.,
[***] or a [***] indication) such Collaboration Program will thereafter be a
Collaboration Program (and not a [***] Collaboration Program) under this
Agreement, and Biogen will pay Ionis (i) $[***] and (ii) [***] within [***] days
of the Initiation of such Phase 3 Trial or filing for Approval.
 
67

--------------------------------------------------------------------------------

Confidential

6.8.
Limitations on Milestone Payments; Exceptions; Notice.




6.8.1.
On a Collaboration Product-by-Collaboration Product basis, the [***] milestone
payment in Table 3 is creditable against the first Milestone Event payment for
[***]. For example, if the [***] Milestone Event is achieved by a Collaboration
Product in the United States, then the milestone payment for such Milestone
Event is creditable against the first to occur of the (i) [***] (ii) [***] or
(iii) [***] milestone payments for such Collaboration Product.




6.8.2.
On a Biogen Alternate Modality Target-by-Biogen Alternate Modality Target basis,
each milestone payment set forth in Table X above will be paid only once upon
the first achievement of the Milestone Event regardless of how many Biogen
Alternate Modality Products related to such Biogen Alternate Modality Target
achieve such Milestone Event.




6.8.3.
On a Collaboration Program-by-Collaboration Program basis, each milestone
payment set forth in Table 1, Table 2 and Table 3 above will be paid only once
upon the first achievement of the Milestone Event regardless of how many
Collaboration Products under such Collaboration Program achieve such Milestone
Event.




6.8.4.
If a particular Milestone Event is not achieved because Development activities
transpired such that achievement of such earlier Milestone Event was unnecessary
or did not otherwise occur, then upon achievement of a later Milestone Event the
Milestone Event payment applicable to such earlier Milestone Event will also be
due. For example, if a Party proceeds directly to [***] without achieving the
[***] then upon achieving the [***] Milestone Event, both the [***] and [***]
Milestone Event payments are due. Similarly, if a Party proceeds directly to
[***] without achieving the [***] then upon achieving the [***] Milestone Event,
both the [***] and [***] Milestone Event payments are due. If Biogen [***] for a
Biogen Alternate Modality Product, then both the [***] milestone payment and the
[***] milestone payment will be due upon [***].




6.8.5.
Each time a Milestone Event is achieved under this ARTICLE 6, Biogen will send
Ionis, or Ionis will send Biogen, as the case may be, a written notice thereof
promptly (but no later than five Business Days) following the date of
achievement of such Milestone Event and such payment will be due within [***]
days of the date such notice was delivered.




6.8.6.
With respect to the [***] Collaboration Program for [***], except as expressly
set forth in Section 6.5, the milestone payments and license fees set forth in
Section 6.5, Section 6.6 and Section 6.7 for [***] Collaboration Programs that
are not [***] Collaboration Programs shall apply with respect to such [***]
Collaboration Program.  For clarity, the provisions of the Neurology Drug
Discovery and Development Collaboration, Option and License Agreement between
Ionis and Biogen, dated as of December 10, 2012, as such agreement may be
amended from time to time, shall not apply with respect to the [***]
Collaboration Program for [***].

 
68

--------------------------------------------------------------------------------

Confidential

6.9.
Royalty Payments to Ionis for Biogen Alternate Modality Products.




6.9.1.
Royalties for Biogen Alternate Modality Products. As partial consideration for
the rights granted to Biogen hereunder, subject to the provisions of Section
3.2.3(b) and Section 6.9.2, Biogen will pay to Ionis a [***]% royalty on Annual
worldwide Net Sales of Biogen Alternate Modality Products sold by Biogen, its
Affiliates or Sublicensees, on a country-by-country basis (the “Biogen Alternate
Modality Royalty”).




6.9.2.
Royalty Period for Biogen Alternate Modality Products. Biogen’s obligation to
pay Ionis the Biogen Alternate Modality Royalty above with respect to a Biogen
Alternate Modality Product will continue on a country-by-country and Biogen
Alternate Modality Product-by-Biogen Alternate Modality Product basis from the
date of First Commercial Sale of such Biogen Alternate Modality Product until
the [***] anniversary of the First Commercial Sale of such Biogen Alternate
Modality Product in such country (such royalty period, the “Biogen Alternate
Modality Royalty Period”); provided, that Biogen will pay [***] (if applicable)
for as long as Biogen, its Affiliates or Sublicensees are selling Biogen
Alternate Modality Products.




(a)
Biogen will pay Ionis royalties on Net Sales of Biogen Alternate Modality
Products arising from named patient and other similar programs under Applicable
Laws, and Biogen will provide reports and payments to Ionis consistent with
Section 6.14.




(b)
No royalties are due on Net Sales of Biogen Alternate Modality Products arising
from compassionate use and other programs providing for the delivery of Biogen
Alternate Modality Product at no cost.




(c)
The sales of Biogen Alternate Modality Products arising from named patient,
compassionate use, or other similar programs will not be considered a First
Commercial Sale for purposes of calculating the Biogen Alternate Modality
Royalty Period.




6.10.
Royalty Payments to Ionis for Collaboration Products.




6.10.1.
Biogen Full Royalty for Collaboration Products. As partial consideration for the
rights granted to Biogen hereunder, subject to the provisions of this Section
6.10.1 and Section 6.10.2, Biogen will pay to Ionis royalties on a Collaboration
Program-by-Collaboration Program basis, on Annual worldwide Net Sales of
Collaboration Products included in the applicable Collaboration Program sold by
Biogen, its Affiliates or Sublicensees, on a country-by-country basis, in each
case in the amounts as follows in Table 4 below (the “Biogen Full Royalty”):

 
69

--------------------------------------------------------------------------------

Confidential
Table 4
Royalty
Tier
Annual Worldwide Net Sales of Collaboration Products for the applicable
Collaboration Program
Royalty
Rate
1
For the portion of Annual Worldwide Net Sales        < $[***]
 
[***]%
2
For the portion of Annual Worldwide Net Sales        > $[***] but < $[***]
 
[***]%
3
For the portion of Annual Worldwide Net Sales        > $[***] but < $[***]
 
[***]%
4
For the portion of Annual Worldwide Net Sales        > $[***]
 
[***]%

 
Annual worldwide Net Sales of Collaboration Products will be calculated by
[***].



(a)
Biogen will pay Ionis royalties on Net Sales of Collaboration Products arising
from named patient and other similar programs under Applicable Laws, and Biogen
will provide reports and payments to Ionis consistent with Section 6.14. No
royalties are due on Net Sales of Collaboration Products arising from
compassionate use and other programs providing for the delivery of Collaboration
Product at no cost. The sales of Collaboration Products arising from named
patient, compassionate use, or other similar programs will not be considered a
First Commercial Sale for purposes of calculating the Full Royalty Period.




(b)
For purposes of clarification, any Ionis Product-Specific Patents assigned to
Biogen as set forth in Section 4.2.1 will still be considered Ionis
Product-Specific Patents for determining the royalty term and applicable royalty
rates under this ARTICLE 6.




(c)
For clarity, the provisions of this Section 6.10 shall apply to Net Sales of
Collaboration Products under the [***] Collaboration Program for [***], and the
provisions of the Neurology Drug Discovery and Development Collaboration, Option
and License Agreement between Ionis and Biogen, dated as of December 10, 2012,
as such agreement may be amended from time to time, shall not apply.

 
70

--------------------------------------------------------------------------------

Confidential

6.10.2.
Application of Royalty Rates for Collaboration Products. All royalties set forth
under Section 6.10.1 are subject to the provisions of this Section 6.10.2, and
are payable as follows:




(a)
Full Royalty Period for Collaboration Products. Biogen’s obligation to pay Ionis
the Biogen Full Royalty above with respect to a Collaboration Product will
continue on a country-by-country and Collaboration Product-by-Collaboration
Product basis from the date of First Commercial Sale of such Collaboration
Product until the later of the date of expiration of (i) the last Valid Claim
within the Licensed Patents Covering such Collaboration Product in the country
in which such Collaboration Product is made, used or sold, (ii) the data
exclusivity period conferred by the applicable Regulatory Authority in such
country with respect to such Collaboration Product (e.g., such as in the case of
an orphan drug), or (iii) the [***] anniversary of the First Commercial Sale of
such Collaboration Product in such country (such royalty period, the “Full
Royalty Period”).




(b)
Competition from Generic Products for Collaboration Products. Subject to Section
6.11, on a country-by-country and Collaboration Product-by-Collaboration Product
basis, if, within the [***], a Generic Product is sold in a country, then the
Biogen Full Royalty rate used to pay Ionis royalties on such Collaboration
Product in such country will be reduced to [***]% of the otherwise applicable
Biogen Full Royalty rate. For the purpose of determining the [***] for a
particular Collaboration Product under this Section 6.10.2(b), if requested by
Biogen, Ionis and Biogen will meet and confer and mutually agree upon the
Parties’ best estimate of when the Full Royalty Period [***] in each country
where Collaboration Products are being sold.




(c)
Reduced Royalty Period for Collaboration Products. Subject to Section 6.11, on a
country-by-country and Collaboration Product-by-Collaboration Product basis,
after the expiration of the Full Royalty Period and until the end of the Reduced
Royalty Period, in lieu of the royalty rates set forth in Table 4 of Section
6.10.1, Biogen will pay Ionis royalty rates (the “Biogen Reduced Royalty”) on
Net Sales of Collaboration Products calculated on a Calendar Year-by-Calendar
Year basis by [***]; provided, however, that the Biogen Reduced Royalty rate in
each country will in no event exceed the [***].




(d)
End of Royalty Obligation for Collaboration Products. On a country-by-country
and Collaboration Product-by-Collaboration Product basis, other than [***],
Biogen’s obligation to make royalty payments hereunder for such Collaboration
Product in such country will end on the expiration of the Reduced Royalty Period
in such country. “Reduced Royalty Period” means, on a country by country basis,
the period commencing upon the expiration of the [***] for such Collaboration
Product in such country and ending when the [***].

 
71

--------------------------------------------------------------------------------

Confidential

(e)
Royalty Examples. Schedule 6.10.2(e) attached hereto contains examples of how
royalties will be calculated under this Section 6.10.




(f)
Allocation of Net Sales. If, by reason of one or more royalty rate adjustments
under this Section 6.10.2, different royalty rates apply to Net Sales of
Collaboration Products from different countries, Biogen will [***] such Net
Sales [***]. Schedule 6.10.2(f) attached hereto contains examples of how Net
Sales of Collaboration Products from different countries at different royalty
rates will be [***].




6.11.
Limitation on Aggregate Reduction for Royalties for Collaboration Products.




6.11.1.
In no event will the aggregate royalty reductions under Section 6.10.2(b) and
Section 6.10.2(c) reduce the royalties payable to Ionis on Net Sales of a
Collaboration Product in any given period to an amount that is less than the
[***] for such Collaboration Product.




6.11.2.
In no event will the aggregate royalty offsets under Section 6.13.3(b), Section
6.13.3(d) and Section 7.1.3(b) reduce the royalties payable to Ionis on Net
Sales of a Collaboration Product in any given period to an amount that is less
than the greater of [***].



For example, if the Royalty Quotient during a given Calendar Year in the Reduced
Royalty Period is less than [***]%, then the offsets under Section 6.13.3(b),
Section 6.13.3(d) and Section 7.1.3(b) will not apply during such Calendar Year
but the full Royalty Quotient reduction pursuant to Section 6.10.2(c) will
apply.


As an additional example, if the Royalty Quotient during a given Calendar Year
in the Reduced Royalty Period is [***]%, and the [***] in such Calendar Year are
[***]% of the applicable royalty rates in Table 4 of Section 6.10.1, then Biogen
may apply the offsets under Section 6.13.3(b), Section 6.13.3(d) and Section
7.1.3(b) until the actual royalty payment made to Ionis in such Calendar Year is
equal to [***]% of the applicable royalty rates in Table 4 of Section 6.10.1.



6.12.
Reverse Royalty Payments to Biogen for a Discontinued Collaboration Product.




6.12.1.
Reverse Royalty for a Discontinued Collaboration Product. If Ionis or any of its
Affiliates or Sublicensees Commercializes a Discontinued Collaboration Product
for which Biogen has paid Ionis the license fee under Section 6.5, then
following the First Commercial Sale of such Discontinued Collaboration Product
by Ionis or its Affiliates or Sublicensees, Ionis will pay Biogen or its
designated Affiliate a royalty of [***]% of Annual worldwide Net Sales of such
Discontinued Collaboration Product (“Reverse Royalties”). Ionis’ obligation to
pay Biogen Reverse Royalties will [***].




6.12.2.
Applicable Royalty Provisions. In addition to this Section 6.12, the definition
of Net Sales in Appendix 1 and the other provisions contained in this ARTICLE 6
governing payment of royalties from Biogen to Ionis will govern the payment of
Reverse Royalties from Ionis to Biogen under this Section 6.12, mutatis
mutandis, including the provisions of Sections 6.10.2, 6.13, 6.14, 6.15, 6.16,
and 6.17.

 
72

--------------------------------------------------------------------------------

Confidential

6.13.
Third Party Payment Obligations.




6.13.1.
Existing Ionis In-License Agreements.




(a)
Certain of the Licensed Technology Controlled by Ionis as of the Effective Date
licensed to Biogen under Section 4.1.1(a) or Section 4.1.1(b) were in-licensed
or were acquired by Ionis under the agreements with Third Party licensors or
sellers listed on Schedule 6.13.1 or in a separate written agreement between the
Parties (all such license or purchase agreements being the “Ionis In-License
Agreements”), and certain milestone or royalty payments and license maintenance
fees may become payable by Ionis to such Third Parties under the Ionis
In-License Agreements based on the Development and Commercialization of a
Product by Biogen under this Agreement.




(b)
Any payment obligations arising under the Ionis In-License Agreements as
existing on the Effective Date as they apply to Collaboration Products for High
Interest Targets designated as of the Effective Date, will be paid by [***] as
[***]. 




6.13.2.
New In-Licensed Ionis Product-Specific Patents; Ionis Manufacturing and
Analytical Patents. If after the Effective Date, Ionis obtains Third Party
Patent Rights necessary or useful to Develop, Manufacture or Commercialize a
Product that would have been considered an Ionis Product-Specific Patent had
Ionis Controlled such Patent Rights on the Effective Date, to the extent
Controlled by Ionis, Ionis will include such Third Party Patent Rights in the
license granted to Biogen under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable) if Biogen agrees in writing to pay Ionis as [***].




6.13.3.
Additional Core IP In-License Agreements.




(a)
Biogen will promptly provide Ionis written notice of any Additional Core IP
Biogen believes it has identified and Ionis will have the first right, but not
the obligation, to negotiate with, and obtain a license from the Third Party
Controlling such Additional Core IP. If Ionis obtains such a Third Party
license, Ionis will include such Additional Core IP in the license granted to
Biogen under Section 4.1.1(a), and any financial obligations under such Third
Party agreement will be paid solely by [***] as [***].




(b)
If, however, Ionis elects not to obtain such a license to such Third Party
intellectual property, Ionis will so notify Biogen, and Biogen may obtain such a
Third Party license and, subject to Section 6.11.2, Biogen may offset an amount
equal to [***]% of any [***] paid by Biogen under such Third Party license
against any [***] of this Agreement in such country for [***].

 
73

--------------------------------------------------------------------------------

Confidential

(c)
If it is unclear whether certain intellectual property identified by Biogen
pursuant to Section 6.13.3(a) is Additional Core IP under Section 6.13.3(b),
Ionis will send written notice to such effect to Biogen, and the Parties will
engage a mutually agreed upon independent Third Party intellectual property
lawyer with expertise in the patenting of oligonucleotides, and appropriate
professional credentials in the relevant jurisdiction, to determine the question
of whether or not such Third Party intellectual property is Additional Core IP.
The determination of the Third Party expert engaged under the preceding sentence
will be binding on the Parties solely for purposes of determining whether Biogen
is permitted to [***]. The costs of any Third Party expert engaged under this
Section 6.13.3(c) will be paid by the Party against whose position the Third
Party lawyer’s determination is made.




(d)
Notwithstanding the determination of the Third Party lawyer under Section
6.13.3(c), if a Third Party Controlling Additional Core IP is awarded a judgment
from a court of competent jurisdiction arising from its claim against Biogen
asserting that [***], Biogen will be permitted to [***].




6.13.4.
Other Third Party Payments.




(a)
Ionis’ Third Party Agreements. Except as otherwise expressly agreed to by Biogen
under Section 6.13.2, after Biogen is granted the license under Section 4.1.1(a)
or Section 4.1.1(b) for a particular Product, Biogen will be responsible for
paying [***]% of the [***] arising under any Third Party agreements entered into
by Ionis where either [***].




(b)
Biogen’s Third Party Agreements. Without limiting any applicable [***] under
Section 6.13.3(b), Biogen will be responsible for paying [***]% of the [***]
arising under any Third Party agreements entered into by Biogen as they apply to
Products.




6.14.
Payments.




6.14.1.
Commencement. Beginning with the Calendar Quarter in which the First Commercial
Sale for a Product is made and for each Calendar Quarter thereafter, Biogen will
make royalty payments to Ionis under this Agreement within [***] following the
end of each such Calendar Quarter. Each royalty payment will be accompanied by a
report, summarizing Net Sales for Products during the relevant Calendar Quarter
and the calculation of royalties due thereon, including country, units, sales
price, the exchange rate used and the type of Product (i.e., whether it is a
Collaboration Product or Biogen Alternate Modality Product) and the aggregate
reduction to gross sales to arrive at Net Sales. Following the end of the first
full Calendar Quarter subsequent to First Commercial Sale in a Major Market of
any Product (but not in any subsequent Calendar Quarter unless there is a
material change in the amount of any reduction to gross sales or the methodology
used by Biogen to calculate any such reduction), Biogen will also include in
such report a description of the reductions to gross sales to arrive at Net
Sales, broken down by each category of reduction listed in clauses (a) through
(d) of the definition of “Net Sales” and a non-binding qualitative analysis
describing how Biogen anticipates such reductions may fluctuate over time. If no
royalties are payable in respect of a given Calendar Quarter, Biogen will submit
a written royalty report to Ionis so indicating together with an explanation as
to why no such royalties are payable. In addition, beginning with the Calendar
Quarter in which the First Commercial Sale for a Product is made and for each
Calendar Quarter thereafter, within [***] following the end of each such
Calendar Quarter, Biogen will provide Ionis a [***] report estimating the total
Net Sales of, and royalties payable to Ionis for Products projected for such
Calendar Quarter.

 
74

--------------------------------------------------------------------------------

Confidential

6.14.2.
Mode of Payment. All payments under this Agreement will be (i) payable in full
in U.S. dollars, regardless of the country(ies) in which sales are made, (ii)
made by wire transfer of immediately available funds to an account designated by
Ionis in writing, and (iii) non-creditable ([***]), irrevocable and
non-refundable. Whenever for the purposes of calculating the royalties payable
under this Agreement conversion from any foreign currency will be required, all
amounts will first be calculated in the currency of sale and then converted into
United States dollars by applying the monthly average rate of exchange
calculated by using the foreign exchange rates published in Bloomberg during the
applicable month starting two Business Days before the beginning of such month
and ending two Business Days before the end of such month as utilized by Biogen,
in accordance with generally accepted accounting principles, fairly applied and
as employed on a consistent basis throughout Biogen’s operations.




6.14.3.
Records Retention. Commencing with the First Commercial Sale of a Product,
Biogen will keep complete and accurate records pertaining to the sale of
Products for a period of [***] after the year in which such sales occurred, and
in sufficient detail to permit Ionis to confirm the accuracy of the Net Sales or
royalties paid by Biogen hereunder.




6.14.4.
No Payments for non-ASOs for Pre-Existing Targets.  For the avoidance of doubt,
in no event shall any payments be due to Ionis under this Agreement with respect
to any non-oligonucleotide product developed or commercialized for a
Pre-Existing Target.




6.15.
Audits. After Biogen is granted the license under Section 4.1.1(a) or Section
4.1.1(b) for a particular Product, during the Agreement Term and for a period of
[***] thereafter, at the request and expense of Ionis, Biogen will permit an
independent certified public accountant of nationally recognized standing
appointed by Ionis, at reasonable times and upon reasonable notice, but in no
case more than [***], to examine such records as may be necessary for the
purpose of verifying the calculation and reporting of Net Sales and the
correctness of any royalty payment made under this Agreement for any period
within the preceding [***]. As a condition to examining any records of Biogen,
such auditor will sign a nondisclosure agreement reasonably acceptable to Biogen
in form and substance. Any and all records of Biogen examined by such
independent certified public accountant will be deemed Biogen’s Confidential
Information. Upon completion of the audit, the accounting firm will provide both
Biogen and Ionis with a written report disclosing whether the royalty payments
made by Biogen are correct or incorrect and the specific details concerning any
discrepancies (“Audit Report”). If, as a result of any inspection of the books
and records of Biogen, it is shown that Biogen’s payments under this Agreement
were less than the royalty amount which should have been paid, then Biogen will
make all payments required to be made by paying Ionis the difference between
such amounts to eliminate any discrepancy revealed by said inspection within
[***] days of receiving the Audit Report, with interest calculated in accordance
with Section 6.17. If, as a result of any inspection of the books and records of
Biogen, it is shown that Biogen’s payments under this Agreement were greater
than the royalty amount which should have been paid, then [***]; provided,
however, that if [***]. Ionis will pay for such audit, except that if Biogen is
found to have underpaid Ionis by more than [***]% of the amount that should have
been paid, Biogen will reimburse Ionis’ reasonable costs of the audit.

 
75

--------------------------------------------------------------------------------

Confidential

6.16.
Taxes.




6.16.1.
Taxes on Income. Each Party will be solely responsible for the payment of all
taxes imposed on its share of income arising directly or indirectly from the
activities of the Parties under this Agreement.




6.16.2.
Withholding Tax.




(a)
The Parties agree to cooperate with one another and use reasonable efforts to
lawfully avoid or reduce tax withholding or similar obligations in respect of
royalties, milestone payments, and other payments made by the paying Party to
the receiving Party under this Agreement. To the extent the paying Party is
required to deduct and withhold taxes, interest or penalties on any payment, the
paying Party will pay the amounts of such taxes to the proper governmental
authority for the account of the receiving Party and remit the net amount to the
receiving Party in a timely manner. The paying Party will promptly furnish the
receiving Party with proof of payment of such taxes. If documentation is
necessary in order to secure an exemption from, or a reduction in, any
withholding taxes, the Parties will provide such documentation to the extent
they are entitled to do so.




(b)
With respect to any commercial supply agreement entered between the Parties for
the commercial supply of API under this Agreement, such supply agreement will
(i) provide that only Biogen will claim any tax benefit allowed under IRC
Section 199 Income Attributable to Domestic Production Activities, and (ii)
include compensation to Ionis reflecting the value of the reasonably anticipated
tax benefit under IRC Section 199 Income Attributable to Domestic Production
Activities forfeited by Ionis.  If the IRS determines that Biogen is not
entitled to the tax benefits under Section 199, Ionis is not required to
reimburse Biogen for this tax benefit unless Ionis receives a cash benefit on
its federal tax return.   A cash benefit will include any utilization of net
operating losses that were generated in a year in which Ionis claimed any IRC
Sec 199 deduction.  The reimbursement to Biogen would be an amount equal to the
Section 199 deduction times thirty-five percent, less any administrative costs
to compute the tax benefit.  The reimbursement would be due to Biogen within 90
days after filing any original or amended federal tax return.  If the IRS
determines that Ionis is not eligible for the tax benefit or determines the tax
benefit should be a different amount, Biogen will pay back to Ionis the amount
of any adjustment.  Ionis will notify Biogen within 30 days of filing a return
that claims such deduction or utilizes a related net operating loss.

 
76

--------------------------------------------------------------------------------

Confidential

6.16.3.
Tax Cooperation. Ionis will provide Biogen with any and all tax forms that may
be reasonably necessary in order for Biogen to lawfully not withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty.
Following Biogen’s timely receipt of such tax forms from Ionis, Biogen will not
withhold tax or will withhold tax at a reduced rate under an applicable
bilateral income tax treaty, if appropriate under the Applicable Laws.  Ionis
will provide any such tax forms to Biogen upon request and in advance of the due
date. Each Party will provide the other with reasonable assistance to determine
if any taxes are applicable to payments under this Agreement and to enable the
recovery, as permitted by Applicable Law, of withholding taxes resulting from
payments made under this Agreement, such recovery to be for the benefit of the
Party who would have been entitled to receive the money but for the application
of withholding tax under this Section 6.16.



The provisions of this Section 6.16 are to be read in conjunction with the
provisions of Section 12.4 below.



6.17.
Interest. Any undisputed payments to be made hereunder that are not paid on or
before the date such payments are due under this Agreement will bear interest at
a rate per annum equal to the lesser of (i) the rate announced by Bank of
America (or its successor) as its prime rate in effect on the date that such
payment would have been first due plus 1% or (ii) the maximum rate permissible
under Applicable Law.



ARTICLE 7.
INTELLECTUAL PROPERTY



7.1.
Ownership.




7.1.1.
Ionis Technology and Biogen Technology. As between the Parties, Ionis will own
and retain all of its rights, title and interest in and to the Licensed Know-How
and Licensed Patents and Biogen will own and retain all of its rights, title and
interest in and to the Biogen Know-How and Biogen Patents, subject to any
assignments, rights or licenses expressly granted by one Party to the other
Party under this Agreement.

 
77

--------------------------------------------------------------------------------

Confidential

7.1.2.
Agreement Technology. As between the Parties, Biogen is the sole owner of any
Know-How discovered, developed, invented or created solely by or on behalf of
Biogen or its Affiliates under this Agreement (“Biogen Program Know-How”) and
any Patent Rights that claim or cover Biogen Program Know-How (“Biogen Program
Patents” and together with the Biogen Program Know-How, the “Biogen Program
Technology”), and will retain all of its rights, title and interest thereto,
subject to any rights or licenses expressly granted by Biogen to Ionis under
this Agreement. As between the Parties, Ionis is the sole owner of any Know-How
discovered, developed, invented or created solely by or on behalf of Ionis or
its Affiliates (“Ionis Program Know-How”) and any Patent Rights that claim or
cover such Know-How (“Ionis Program Patents” and together with the Ionis Program
Know-How, the “Ionis Program Technology”), and will retain all of its rights,
title and interest thereto, subject to any assignment, rights or licenses
expressly granted by Ionis to Biogen under this Agreement. Any Know-How
discovered, developed, invented or created jointly under this Agreement by or on
behalf of both Parties or their respective Affiliates or Third Parties acting on
their behalf (“Jointly-Owned Program Know-How”), and any Patent Rights that
claim or cover such Jointly-Owned Program Know-How (“Jointly-Owned Program
Patents”, and together with the Jointly-Owned Program Know-How, the
“Jointly-Owned Program Technology”), are owned jointly by Biogen and Ionis on an
equal and undivided basis, including all rights, title and interest thereto,
subject to any rights or licenses expressly granted by one Party to the other
Party under this Agreement. Except as expressly provided in this Agreement,
neither Party will have any obligation to account to the other for profits with
respect to, or to obtain any consent of the other Party to license or exploit,
Jointly-Owned Program Technology by reason of joint ownership thereof, and each
Party hereby waives any right it may have under the laws of any jurisdiction to
require any such consent or accounting. Each Party will promptly disclose to the
other Party in writing, and will cause its Affiliates to so disclose, the
discovery, development, invention or creation of any Jointly-Owned Program
Technology. The Biogen Program Patents, Ionis Program Patents and Jointly-Owned
Program Patents are collectively referred to herein as the “Program Patents.”




7.1.3.
Joint Patent Committee.




(a)
The Parties will establish a “Joint Patent Committee” or “JPC.”  The JPC will
serve as the primary contact and forum for discussion between the Parties with
respect to intellectual property matters arising under this Agreement, and will
cooperate with respect to the activities set forth in this ARTICLE 7. Ionis’
obligation to participate in the JPC will terminate upon Biogen’s exercise of
(or the expiration or termination of) the last Option. Thereafter, Ionis will
have the right, but not the obligation, to participate in JPC meetings. A
strategy will be discussed with regard to intellectual property considerations
when selecting each Development Candidate, prosecution and maintenance, defense
and enforcement of Ionis Product-Specific Patents that would be or are licensed
to Biogen under Section 4.1.1 in connection with a Product and Biogen
Product-Specific Patents, defense against allegations of infringement of Third
Party Patent Rights, and licenses to Third Party Patent Rights or Know-How, in
each case to the extent such matter would be reasonably likely to have a
material impact on the Agreement or the licenses granted hereunder, which
strategy will be considered in good faith by the Party entitled to designate a
Development Candidate or prosecute, enforce and defend such Patent Rights, as
applicable, hereunder, but will not be binding on such Party.

 
78

--------------------------------------------------------------------------------

Confidential

(b)
Ionis or Biogen (as applicable) will provide the Joint Patent Committee with
notice of any Know-How or Patent Rights discovered, developed, invented or
created jointly by such Party and a Third Party in the performance of activities
under the Neurology Plans or solely by a Third Party performing activities under
the Neurology Plans on such Party’s behalf (such Know-How and Patent Rights, the
“Collaborator IP”) promptly after such Party receives notice or otherwise
becomes aware of the existence of such Collaborator IP. The JPC will determine
whether any such Collaborator IP would be infringed by the Development,
registration, Manufacture or Commercialization of the applicable Development
Candidate or any Compound under consideration by Ionis for potential designation
as a Development Candidate. If the JPC (or independent patent counsel engaged
pursuant to this Section 7.1.3(b)) determines that any Collaborator IP would be
infringed by such Development, registration, Manufacture or Commercialization,
[***]; provided that, if such Party is unable to obtain [***] license to such
Collaborator IP or if the Parties mutually agree that it is not necessary to
obtain [***] license, such Party shall use Commercially Reasonable Efforts to
obtain a [***] license to such Collaborator IP from such Third Party (any such
[***] with such Third Party, a “Collaborator License”), and in each case such
Party will endeavor to obtain in such Collaborator License the right to
sublicense such Collaborator IP to the other Party on terms that contain no
greater restrictions on the other Party’s use of such Collaborator IP than those
set forth in this Agreement.



Notwithstanding any provision to the contrary in this Agreement, except for
[***] obligation to pay any costs arising under any Third Party agreement as a
result of granting Biogen the license under Section 4.4.1(b), if Collaborator IP
(other than Additional Core IP) arises from activities performed by a Third
Party under the applicable Neurology Plan, then any payment obligations arising
under the applicable Collaborator License based on the Development or
Commercialization of a Product will be paid as follows: (A) in the case where
[***] enters into such Collaborator License, [***] will be solely responsible
for paying any payment obligations that [***], and [***] will be solely
responsible for paying any payment obligations that [***], and (B) in the case
where [***] enters into such Collaborator License, [***] will be [***]
responsible for paying any payment obligations that [***].
 
79

--------------------------------------------------------------------------------

Confidential
With respect to any such Collaborator IP licensed by Ionis under a Collaborator
License with such Third Party, Biogen will have the right in accordance with
Section 4.1.5 to elect to exclude any such Collaborator IP from the applicable
license granted to Biogen under Section 4.1.1 by providing Ionis written notice
prior to Option exercise. If, prior to the date the applicable license under
Section 4.1.1 is granted hereunder, Biogen provides Ionis with such a written
notice to exclude certain of such Collaborator IP from such license, such
Collaborator IP will not be included in the Licensed Technology licensed with
respect to the applicable Products under this Agreement. If Biogen does not
provide Ionis with such a written notice to exclude such Collaborator IP prior
to the date the applicable license under Section 4.1.1 is granted hereunder,
such Collaborator IP (and any Third Party Obligations to the extent applicable
to Products) will be included in the Licensed Technology licensed with respect
to the applicable Products under this Agreement.


In case of a dispute in the Joint Patent Committee over whether any Collaborator
IP would be infringed by the Development, registration, Manufacture or
Commercialization of the applicable Development Candidate or any Compound under
consideration by Ionis for potential designation as the Development Candidate,
at the non-contracting Party’s request, such dispute will be resolved by
independent patent counsel not engaged or regularly employed in the past two
years by either Party and reasonably acceptable to both Parties, taking into
account any existing prior art. The decision of such independent patent counsel
will be binding on the Parties. Expenses of such patent counsel will be borne by
the non-contracting Party.



(c)
In addition, the Joint Patent Committee will be responsible for the
determination of inventorship of Program Patents in accordance with United
States patent laws. In case of a dispute in the Joint Patent Committee (or
otherwise between Ionis and Biogen) over inventorship of Program Patents, if the
Joint Patent Committee cannot resolve such dispute, even after seeking the CSC’s
input, such dispute will be resolved by independent patent counsel not engaged
or regularly employed in the past two years by either Party and reasonably
acceptable to both Parties. The decision of such independent patent counsel will
be binding on the Parties. Expenses of such patent counsel will be shared
equally by the Parties.




(d)
The JPC will comprise an equal number of members from each Party. The Joint
Patent Committee will meet as often as agreed by them (and at least
semi-Annually), to discuss matters arising out of the activities set forth in
this ARTICLE 7. The JPC will determine by unanimous consent the JPC operating
procedures at its first meeting, including the JPC’s policies for replacement of
JPC members, and the location of meetings, which will be codified in the written
minutes of the first JPC meeting. To the extent reasonably requested by either
Party, the Joint Patent Committee will solicit the involvement of more senior
members of their respective legal departments (up to the most senior
intellectual property attorney, where appropriate) with respect to critical
issues, and may escalate issues to the Executives for input and resolution
pursuant to Section 12.1. Each Party’s representatives on the Joint Patent
Committee will consider comments and suggestions made by the other in good
faith. If either Party deems it reasonably advisable, the Parties will enter
into a mutually agreeable common interest agreement covering the matters
contemplated by this Agreement.

 
80

--------------------------------------------------------------------------------

Confidential

7.2.
Prosecution and Maintenance of Patents.




7.2.1.
Patent Filings. The Party responsible for Prosecution and Maintenance of any
Patent Rights as set forth in Section 7.2.2 and Section 7.2.3 will endeavor to
obtain patent protection for the applicable Product as it Prosecutes and
Maintains its other patents Covering products in development, using counsel of
its own choice but reasonably acceptable to the other Party, in such countries
as the responsible Party sees fit. On a Collaboration Program-by-Collaboration
Program basis or Biogen Alternate Modality Target-by-Biogen Alternate Modality
Target basis (as applicable), until the earlier of the date Biogen is granted
the license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable) and the
expiration or termination of Biogen’s right to be granted such license, Ionis
will use Commercially Reasonable Efforts to diligently Prosecute and Maintain
all Ionis Product-Specific Patents and any Jointly-Owned Program Patents
Covering Products, in each case to the extent that Ionis has the right to
Prosecute and Maintain such Patent Rights.




7.2.2.
Licensed Patents and Biogen Patents.




(a)
Licensed Patents In General. Prior to the date Biogen is granted the license
under Section 4.1.1(a) or Section 4.1.1(b) (as applicable), Ionis will control
and be responsible for all aspects of the Prosecution and Maintenance of all
Licensed Patents that are the subject of such license grant, subject to Section
7.2.2(b) and Section 7.2.3. During the Agreement Term, Ionis will control and be
responsible for all aspects of the Ionis Core Technology Patents and Ionis
Manufacturing and Analytical Patents.




(b)
Licensed Patents After License Grant. After Ionis assigns to Biogen or one or
more designated Affiliates Ionis’ ownership interest in (i) all Ionis
Product-Specific Patents that are owned (whether solely owned or jointly owned
with one or more Third Parties) by Ionis, and (ii) any Jointly-Owned Program
Patents Covering Products in accordance with Section 4.2, Biogen will control
and be responsible for all aspects of the Prosecution and Maintenance of all
such Ionis Product-Specific Patents and Jointly-Owned Program Patents to the
same extent Ionis had the right to control and was responsible for such
Prosecution and Maintenance immediately prior to such assignment, subject to
Section 7.2.3, and will grant Ionis the license set forth in Section 4.2.2.

 
81

--------------------------------------------------------------------------------

Confidential

(c)
Biogen Patents. Biogen will control and be responsible for all aspects of the
Prosecution and Maintenance of all Biogen Patents, subject to Section 7.2.3.




7.2.3.
Jointly-Owned Program Patents. Ionis will control and be responsible for all
aspects of the Prosecution and Maintenance of Jointly-Owned Program Patents that
do not Cover Products. Prior to the date Biogen is granted the license under
Section 4.1.1(a) or Section 4.1.1(b) (as applicable), Ionis will control and be
responsible for all aspects of the Prosecution and Maintenance of Jointly-Owned
Program Patents Covering Products that are the subject of such license. After
the date Biogen is granted the license under Section 4.1.1(a) or Section
4.1.1(b) (as applicable), Biogen will control and be responsible for all aspects
of the Prosecution and Maintenance of Jointly-Owned Program Patents Covering
Products that are the subject of such license.




7.2.4.
Prosecution of Multi-Indication Product-Specific Patents; Biogen Supremacy to
Enforce and Extend.  With respect to Product-Specific Patent Rights related to
Multi-Indication Products, the Parties will endeavor to prosecute such Patent
Rights to claim inventions related to Neurological Diseases separately from
inventions related to Non-Neurological Indications. If there is an Ionis
Product-Specific Patent that Covers both (i) a Multi-Indication Product licensed
to Biogen under Section 4.1.1(a), and (ii) a Multi-Indication Product of Ionis
(each such Ionis Product-Specific Patent, a “Multi-Indication Product-Specific
Patent”), then so long as Biogen is Developing and Commercializing such
Multi-Indication Product pursuant to its license under Section 4.1.1(a), Biogen
will have the sole and exclusive right, but not the obligation, to institute and
control any (i) Proceeding related to the infringement of such Multi-Indication
Product-Specific Patent, (ii) Prosecution and Maintenance of such
Multi-Indication Product-Specific Patent and (iii) patent term extension related
to such Multi-Indication Product-Specific Patent.




7.2.5.
Other Matters Pertaining to Prosecution and Maintenance of Patents.




(a)
Each Party will keep the other Party informed through the Joint Patent Committee
as to material developments with respect to the Prosecution and Maintenance of
the Ionis Core Technology Patents set forth on Schedule 8.2.4(a), together with
all Product-Specific Patents or Jointly-Owned Program Patents for which such
Party has responsibility for Prosecution and Maintenance pursuant to Section
7.2.2, Section 7.2.3 or this Section 7.2.5, including by providing copies of
material data as it arises, any office actions or office action responses or
other correspondence that such Party provides to or receives from any patent
office, including notice of all interferences, reissues, re-examinations,
oppositions or requests for patent term extensions, and all patent-related
filings, and by providing the other Party the timely opportunity to have
reasonable input into the strategic aspects of such Prosecution and Maintenance.

 
82

--------------------------------------------------------------------------------

Confidential

(b)
If Biogen elects (a) not to file and prosecute patent applications for the
Jointly-Owned Program Patent Rights or Ionis Product-Specific Patents that have
been licensed or assigned to Biogen under this Agreement or the Biogen
Product-Specific Patents (“Biogen-Prosecuted Patents”) in a particular country,
(b) not to continue the prosecution (including any interferences, oppositions,
reissue proceedings, re-examinations, and patent term extensions, adjustments,
and restorations) or maintenance of any Biogen-Prosecuted Patent in a particular
country, or (c) not to file and prosecute patent applications for the
Biogen-Prosecuted Patent in a particular country following a written request
from Ionis to file and prosecute in such country, then Biogen will so notify
Ionis promptly in writing of its intention (including a reasonably detailed
rationale for doing so) in good time to enable Ionis to meet any deadlines by
which an action must be taken to establish or preserve any such Patent Right in
such country; and except as set forth in Section 7.2.5(c) Ionis will have the
right, but not the obligation, to file, prosecute, maintain, enforce, or
otherwise pursue such Biogen-Prosecuted Patent in the applicable country at its
own expense with counsel of its own choice. In such case, Biogen will cooperate
with Ionis to file for, or continue to Prosecute and Maintain or enforce, or
otherwise pursue such Biogen-Prosecuted Patent in such country in Ionis’ own
name, but only to the extent that Biogen is not required to take any position
with respect to such abandoned Biogen-Prosecuted Patent that would be reasonably
likely to adversely affect the scope, validity or enforceability of any of the
other Patent Rights being prosecuted and maintained by Biogen under this
Agreement. Notwithstanding anything to the contrary in this Agreement, if Ionis
assumes responsibility for the Prosecution and Maintenance of any such
Biogen-Prosecuted Patent under this Section 7.2.5(b), Ionis will have no
obligation to notify Biogen if Ionis intends to abandon such Biogen-Prosecuted
Patent.




(c)
Notwithstanding Section 7.2.5(b) above, if, after having consulted with outside
counsel, Biogen reasonably determines that filing or continuing to prosecute a
patent application in a particular country for a Biogen-Prosecuted Patent (the
“Conflicting Patent Right”) is reasonably likely to adversely affect the scope,
validity or enforceability of a patent application or issued patent in a
particular country for another Biogen-Prosecuted Patent (the “Superior Patent
Right”), in each case where both the Conflicting Patent Right and the Superior
Patent Right if issued would meet the criteria set forth in clause (i) of
Section 6.10.2(a), then so long as Biogen continues to Prosecute and Maintain
the Superior Patent Right in accordance with this Agreement, Ionis will not have
the right under Section 7.2.5(b) above to file or prosecute the Conflicting
Patent Right.

 
83

--------------------------------------------------------------------------------

Confidential

(d)
If, during the Agreement Term, Ionis intends to abandon any Ionis
Product-Specific Patent for which Ionis is responsible for Prosecution and
Maintenance without first filing a continuation or substitution, then, if
Biogen’s right to obtain a license under Section 4.1.1 to such Ionis
Product-Specific Patent has not expired or terminated, Ionis will notify Biogen
of such intention at least [***] days before such Patent Right will become
abandoned, and Biogen will have the right, but not the obligation, to assume
responsibility for the Prosecution and Maintenance thereof at its own expense
(subject to Section 7.3.1) with counsel of its own choice.  Notwithstanding
anything to the contrary in this Agreement, if Biogen assumes responsibility for
the Prosecution and Maintenance of any such Ionis Product-Specific Patent under
this Section 7.2.5(d), Biogen will have no obligation to notify Ionis if Biogen
intends to abandon such Ionis Product-Specific Patent.




(e)
The Parties, through the Joint Patent Committee, will cooperate in good faith to
determine if and when any divisional or continuation applications will be filed
with respect to any Program Patents or Product-Specific Patents, and where a
divisional or continuation patent application filing would be practical and
reasonable, then such a divisional or continuation filing will be made.




(f)
If the Party responsible for Prosecution and Maintenance pursuant to Section
7.2.3 intends to abandon such Jointly-Owned Program Patent without first filing
a continuation or substitution, then such Party will notify the other Party of
such intention at least [***] days before such Jointly-Owned Program Patent will
become abandoned, and such other Party will have the right, but not the
obligation, to assume responsibility for the Prosecution and Maintenance thereof
at its own expense (subject to Section 7.3.1) with counsel of its own choice, in
which case the abandoning Party will, and will cause its Affiliates to, assign
to the other Party (or, if such assignment is not possible, grant a fully-paid
exclusive license in) all of their rights, title and interest in and to such
Jointly-Owned Program Patents. If a Party assumes responsibility for the
Prosecution and Maintenance of any such Jointly-Owned Program Patents under this
Section 7.2.5(f), such Party will have no obligation to notify the other Party
of any intention of such Party to abandon such Jointly-Owned Program Patents.




(g)
In addition, the Parties will consult, through the Joint Patent Committee, and
take into consideration the comments of the other Party for all matters relating
to interferences, reissues, re-examinations and oppositions with respect to
those Patent Rights in which such other Party (i) has an ownership interest,
(ii) has received a license thereunder in accordance with this Agreement, or
(iii) may in the future, in accordance with this Agreement, obtain a license or
sublicense thereunder.




7.3.
Patent Costs.




7.3.1.
Jointly-Owned Program Patents. Unless the Parties agree otherwise, Ionis and
Biogen will share equally the Patent Costs associated with the Prosecution and
Maintenance of Jointly-Owned Program Patents; provided that either Party may
decline to pay its share of costs for filing, prosecuting and maintaining any
Jointly-Owned Program Patents in a particular country or particular countries,
in which case the declining Party will, and will cause its Affiliates to, assign
to the other Party (or, if such assignment is not possible, grant a fully-paid
exclusive license in) all of their rights, titles and interests in and to such
Jointly-Owned Program Patents.

 
84

--------------------------------------------------------------------------------

Confidential

7.3.2.
Licensed Patents and Biogen Patents. Except as set forth in Section 7.3.1, each
Party will be responsible for all Patent Costs incurred by such Party prior to
and after the Effective Date in all countries in the Prosecution and Maintenance
of Patent Rights for which such Party is responsible under Section 7.2;
provided, however, that after the date the license under Section 4.1.1(a) or
Section 4.1.1(b) (as applicable) is granted to Biogen, Biogen will be solely
responsible for Patent Costs arising from the Prosecution and Maintenance of the
Ionis Product-Specific Patents.




7.4.
Defense of Claims Brought by Third Parties.




7.4.1.
If a Third Party initiates a Proceeding claiming a Patent Right owned by or
licensed to such Third Party is infringed by the Development, Manufacture or
Commercialization of a Product, (a) Ionis will have the first right, but not the
obligation, to defend against any such Proceeding initiated prior to the date
Biogen is granted the license under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable) at its sole cost and expense, and (b) Biogen will have the first
right, but not the obligation, to defend against any such Proceeding initiated
after the date Biogen is granted the license under Section 4.1.1(a) or Section
4.1.1(b) (as applicable) at its sole cost and expense. If the Party having the
first right to defend against such Proceeding (the “Lead Party”) elects to
defend against such Proceeding, then the Lead Party will have the sole right to
direct the defense and to elect whether to settle such claim (but only with the
prior written consent of the other Party, not to be unreasonably withheld,
conditioned or delayed). The other Party will reasonably assist the Lead Party
in defending such Proceeding and cooperate in any such litigation at the request
and expense of the Lead Party. The Lead Party will provide the other Party with
prompt written notice of the commencement of any such Proceeding that is of the
type described in this Section 7.4, and the Lead Party will keep the other Party
apprised of the progress of such Proceeding. If the Lead Party elects not to
defend against a Proceeding, then the Lead Party will so notify the other Party
in writing within [***] days after the Lead Party first receives written notice
of the initiation of such Proceeding, and the other Party (the “Step-In Party”)
will have the right, but not the obligation, to defend against such Proceeding
at its sole cost and expense and thereafter the Step-In Party will have the sole
right to direct the defense thereof, including the right to settle such claim.
In any event, the Party not defending such Proceeding will reasonably assist the
other Party and cooperate in any such litigation at the request and expense of
the Party defending such Proceeding.  Each Party may at its own expense and with
its own counsel join any defense initiated or directed by the other Party under
this Section 7.4. Each Party will provide the other Party with prompt written
notice of the commencement of any such Proceeding under this Section 7.4, and
such Party will promptly furnish the other Party with a copy of each
communication relating to the alleged infringement that is received by such
Party.

 
85

--------------------------------------------------------------------------------

Confidential

7.4.2.
Discontinued Collaboration Product. If a Third Party initiates a Proceeding
claiming that any Patent Right or Know-How owned by or licensed to such Third
Party is infringed by the Development, Manufacture or Commercialization of a
Discontinued Collaboration Product, Ionis will have the first right, but not the
obligation, to defend against and settle such Proceeding at its sole cost and
expense. Biogen will reasonably assist Ionis in defending such Proceeding and
cooperate in any such litigation at the request and expense of Ionis. Each Party
may at its own expense and with its own counsel join any defense directed by the
other Party. Ionis will provide Biogen with prompt written notice of the
commencement of any such Proceeding, or of any allegation of infringement of
which Ionis becomes aware and that is of the type described in this Section
7.4.2, and Ionis will promptly furnish Biogen with a copy of each communication
relating to the alleged infringement received by Ionis.




7.4.3.
Interplay Between Enforcement of IP and Defense of Third Party Claims.  
Notwithstanding the provisions of Section 7.4.1 and Section 7.4.2, to the extent
that a Party’s defense against a Third Party claim of infringement under this
Section 7.4 involves (i) the enforcement of the other Party’s Know-How or Patent
Rights (e.g., a counterclaim of infringement), or (ii) the defense of an
invalidity claim with respect to such other Party’s Know-How or Patent Rights,
then, in each case, the general concepts of Section 7.5 will apply to the
enforcement of such other Party’s Know-How or Patent Rights or the defense of
such invalidity claim (i.e., each Party has the right to enforce its own
intellectual property, except that the relevant Commercializing Party will have
the initial right, to the extent provided in Section 7.5, to enforce such
Know-How or Patent Rights or defend such invalidity claim, and the other Party
will have a step-in right, to the extent provided in Section 7.5, to enforce
such Know-How or Patent Rights or defend such invalidity claim).




7.5.
Enforcement of Patents Against Competitive Infringement.




7.5.1.
Duty to Notify of Competitive Infringement. If either Party learns of an
infringement, unauthorized use, misappropriation or threatened infringement by a
Third Party to which such Party does not owe any obligation of confidentiality
with respect to any Product-Specific Patents by reason of the development,
manufacture, use or commercialization of (i) a product directed against the RNA
that encodes a Collaboration Target in the Field, or (ii) a non-oligonucleotide
product that is designed to bind, mimic or otherwise affect a protein or RNA
that is encoded by a Biogen Alternate Modality Target
(“Competitive Infringement”), such Party will promptly notify the other Party in
writing and will provide such other Party with available evidence of such
Competitive Infringement; provided, however, that for cases of Competitive
Infringement under Section 7.5.7 below, such written notice will be given within
10 days.

 
86

--------------------------------------------------------------------------------

Confidential

7.5.2.
Prior to License Grant. For any Competitive Infringement with respect to a
Product occurring after the Effective Date but before the date Biogen is granted
the license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable), Ionis
will have the first right, but not the obligation, to institute, prosecute, and
control a Proceeding with respect thereto, by counsel of its own choice, and
Biogen will have the right to be represented in that action by counsel of its
own choice at its own expense, however, Ionis will have the sole right to
control such litigation. Ionis will provide Biogen with prompt written notice of
the commencement of any such Proceeding, and Ionis will keep Biogen apprised of
the progress of such Proceeding. If Ionis fails to initiate a Proceeding within
a period of 90 days after receipt of written notice of such Competitive
Infringement (subject to a 90 day extension to conclude negotiations, which
extension will apply only in the event that Ionis has commenced good faith
negotiations with an alleged infringer for elimination of such Competitive
Infringement within such 90 day period), Biogen will have the right to initiate
and control a Proceeding with respect to such Competitive Infringement by
counsel of its own choice; provided that Ionis will have the right to be
represented in any such action by counsel of its own choice at its own expense.
Notwithstanding the foregoing, Ionis will at all times have the sole right to
institute, prosecute, and control any Proceeding under this Section 7.5.2 to the
extent involving any Ionis Core Technology Patents or Ionis Manufacturing and
Analytical Patents.




7.5.3.
Following License Grant. For any Competitive Infringement with respect to a
particular Product (except for a Discontinued Collaboration Product) occurring
after the date Biogen is granted the license under Section 4.1.1(a) or Section
4.1.1(b) (as applicable), so long as part of such Proceeding Biogen also
enforces any Patent Rights Controlled by Biogen (including any Ionis
Product-Specific Patents assigned by Ionis to Biogen under this Agreement) being
infringed that Cover the Product, then Biogen will have the first right, but not
the obligation, to institute, prosecute, and control a Proceeding with respect
thereto by counsel of its own choice at its own expense, and Ionis will have the
right, at its own expense, to be represented in that action by counsel of its
own choice, however, Biogen will have the right to control such litigation. If
Biogen fails to initiate a Proceeding within a period of 90 days after receipt
of written notice of such Competitive Infringement (subject to a 90 day
extension to conclude negotiations, if Biogen has commenced good faith
negotiations with an alleged infringer for elimination of such Competitive
Infringement within such 90 day period), Ionis will have the right to initiate
and control a Proceeding with respect to such Competitive Infringement by
counsel of its own choice, and Biogen will have the right to be represented in
any such action by counsel of its own choice at its own expense. Notwithstanding
the foregoing, Ionis will at all times have the sole right to institute,
prosecute, and control any Proceeding under this Section 7.5.3 to the extent
involving any Ionis Core Technology Patents or Ionis Manufacturing and
Analytical Patents.




7.5.4.
Joinder.

 
87

--------------------------------------------------------------------------------

Confidential

(a)
If a Party initiates a Proceeding in accordance with this Section 7.5, the other
Party agrees to be joined as a party plaintiff where necessary and to give the
first Party reasonable assistance and authority to file and prosecute the
Proceeding. Subject to Section 7.5.5, the costs and expenses of each Party
incurred pursuant to this Section 7.5.4(a) will be borne by the Party initiating
such Proceeding.




(b)
If one Party initiates a Proceeding in accordance with this Section 7.5.4, the
other Party may join such Proceeding as a party plaintiff where necessary for
such other Party to seek lost profits with respect to such infringement.




7.5.5.
Share of Recoveries. Any damages or other monetary awards recovered with respect
to a Proceeding brought pursuant to this Section 7.5 will be shared as follows:




(a)
the amount of such recovery will first be applied to the Parties’ reasonable
out-of-pocket costs incurred in connection with such Proceeding (which amounts
will be allocated pro rata if insufficient to cover the totality of such
expenses); then




(b)
any remaining proceeds constituting direct or actual damages for acts of
infringement occurring prior to the date Biogen is granted the license under
Section 4.1.1(a) or Section 4.1.1(b) (as applicable) will be (i) [***]; or (ii)
[***]; then




(c)
any remaining proceeds constituting direct or actual damages for acts of
infringement occurring after the date Biogen is granted the license under
Section 4.1.1(a) or Section 4.1.1(b) (as applicable) [***]; then




(d)
any remaining proceeds constituting punitive or treble damages will be allocated
between the Parties as follows: the Party initiating the Proceeding will receive
and retain [***]% of such proceeds and the other Party will receive and retain
[***]% of such proceeds.




7.5.6.
Settlement. Notwithstanding anything to the contrary under this ARTICLE 6,
neither Party may enter a settlement, consent judgment or other voluntary final
disposition of a suit under this ARTICLE 6 that disclaims, limits the scope of,
admits the invalidity or unenforceability of, or grants a license, covenant not
to sue or similar immunity under a Patent Right Controlled by the other Party
without first obtaining the written consent of the Party that Controls the
relevant Patent Right.




7.5.7.
35 USC 271(e)(2) Infringement. Notwithstanding anything to the contrary in this
Section 7.5, solely with respect to Licensed Patents that have not been assigned
to Biogen under this Agreement for a Competitive Infringement under 35 USC
271(e)(2), the time period set forth in Section 7.5.2 during which a Party will
have the initial right to bring a Proceeding will be shortened to a total of 25
days, so that, to the extent the other Party has the right, pursuant to such
Section to initiate a Proceeding if the first Party does not initiate a
Proceeding, such other Party will have such right if the first Party does not
initiate a Proceeding within 25 days after such first Party’s receipt of written
notice of such Competitive Infringement.

 
88

--------------------------------------------------------------------------------

Confidential

7.6.
Other Infringement.




7.6.1.
Jointly-Owned Program Patents. With respect to the infringement of a
Jointly-Owned Program Patent which is not a Competitive Infringement, the
Parties will cooperate in good faith to bring suit together against such
infringing party or the Parties may decide to permit one Party to solely bring
suit. Any damages or other monetary awards recovered with respect to a
Proceeding brought pursuant to this Section 7.6.1 will be shared as follows: (i)
the amount of such recovery will first be applied to the Parties’ reasonable
out-of-pocket costs incurred in connection with such Proceeding (which amounts
will be allocated pro rata if insufficient to cover the totality of such
expenses); (ii) any remaining proceeds constituting direct damages will be
[***], and (iii) any remaining proceeds constituting punitive or treble damages
will be allocated as follows: (A) if the Parties jointly initiate a Proceeding
pursuant to this Section 7.6.1, [***]; and (B) if only one Party initiates the
Proceeding pursuant to this Section 7.6.1, such Party will receive [***]% of
such proceeds and the other Party will receive [***]% of such proceeds.




7.6.2.
Patents Solely Owned by Ionis. Ionis will retain all rights to pursue an
infringement of any Patent Right solely owned by Ionis which is other than a
Competitive Infringement and Ionis will retain all recoveries with respect
thereto.




7.6.3.
Patents Solely Owned by Biogen. Biogen will retain all rights to pursue an
infringement of any Patent Right solely owned by Biogen which is other than a
Competitive Infringement and Biogen will retain all recoveries with respect
thereto.




7.7.
Patent Listing.




7.7.1.
Biogen’s Obligations. Biogen will promptly, accurately and completely list, with
the applicable Regulatory Authorities during the Agreement Term, all applicable
Patent Rights that Cover a Product.  Prior to such listings, the Parties will
meet, through the Joint Patent Committee, to evaluate and identify all
applicable Patent Rights, and Biogen will have the right to review, where
reasonable, original records relating to any invention for which Patent Rights
are being considered by the Joint Patent Committee for any such listing.
Notwithstanding the preceding sentence, Biogen will retain final decision-making
authority as to the listing of all applicable Patent Rights for the Product that
are not Ionis Core Technology Patents or Ionis Manufacturing and Analytical
Patents, regardless of which Party owns such Patent Rights.




7.7.2.
Ionis’ Obligations. Ionis will promptly, accurately and completely list, with
the applicable Regulatory Authorities during the Agreement Term, all applicable
Patent Rights that Cover a Discontinued Collaboration Product. Prior to such
listings, the Parties will meet, through the Joint Patent Committee, to evaluate
and identify all applicable Patent Rights, and Ionis will have the right to
review, where reasonable, original records relating to any invention for which
Patent Rights are being considered by the Joint Patent Committee for any such
listing. Notwithstanding the preceding sentence, Ionis will retain final
decision-making authority as to the listing of all applicable Patent Rights for
such Discontinued Collaboration Products, as applicable, regardless of which
Party owns such Patent Rights.

 
89

--------------------------------------------------------------------------------

Confidential

7.8.
Joint Research Agreement under the Leahy-Smith America Invents Act.
Notwithstanding anything to the contrary in this ARTICLE 6, neither Party will
have the right to make an election under 35 U.S.C. § 102(c) of the Leahy-Smith
America Invents Act when exercising its rights under this ARTICLE 6 without the
prior written consent of the other Party, which will not be unreasonably
withheld, conditioned or delayed.  With respect to any such permitted election,
each Party will use reasonable efforts to cooperate and coordinate their
activities with the other Party with respect to any submissions, filings or
other activities in support thereof. The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in 35 U.S.C. § 100(h).




7.9.
Obligations to Third Parties. Notwithstanding any of the foregoing, each Party’s
rights and obligations with respect to Licensed Technology under this ARTICLE 6
will be subject to the Third Party rights and obligations under any (i) New
Third Party License the restrictions and obligations of which Biogen has agreed
to under Section 6.13.2, (ii) Prior Agreements, and (iii) Ionis In-License
Agreements; provided, however, that, to the extent that Ionis has a
non-transferable right to prosecute, maintain or enforce any Patent Rights
licensed to Biogen hereunder and, this Agreement purports to grant any such
rights to Biogen, Ionis will act in such regard with respect to such Patent
Rights at Biogen’s direction.




7.10.
Additional Right and Exceptions. Notwithstanding any provision of this ARTICLE
6, Ionis retains the sole right to Prosecute and Maintain Ionis Core Technology
Patents and Ionis Manufacturing and Analytical Patents during the Agreement Term
and to control any enforcement of Ionis Core Technology Patents and Ionis
Manufacturing and Analytical Patents, and will take the lead on such enforcement
solely to the extent that the scope or validity of any Patent Rights Controlled
by Ionis and Covering the Ionis Core Technology Patents or Ionis Manufacturing
and Analytical Patents is at risk.




7.11.
Patent Term Extension. The Parties will cooperate with each other in gaining
patent term extension wherever applicable to the Product. After the date Biogen
is granted the license under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable), Biogen will determine which relevant patents will be extended.



ARTICLE 8.
REPRESENTATIONS AND WARRANTIES



8.1.
Representations and Warranties of Both Parties. Each Party hereby represents and
warrants to the other Party, as of the Effective Date, that:

 
90

--------------------------------------------------------------------------------

Confidential

8.1.1.
such Party is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;




8.1.2.
such Party has taken all necessary action on its part to authorize the execution
and delivery of this Agreement and the performance of its obligations hereunder;




8.1.3.
this Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation, enforceable against it in
accordance with the terms hereof;




8.1.4.
the execution, delivery and performance of this Agreement by such Party will not
constitute a default under or conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it is bound,
or violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over such Party;




8.1.5.
no government authorization, consent, approval, license, exemption of or filing
or registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, under any Applicable
Laws, rules or regulations currently in effect, is or will be necessary for, or
in connection with, the transaction contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement and such other agreements; and




8.1.6.
it has not employed (and, to the best of its knowledge, has not used a
contractor or consultant that has employed) and in the future will not employ
(or, to the best of its knowledge, use any contractor or consultant that
employs, provided that such Party may reasonably rely on a representation made
by such contractor or consultant) any Person debarred by the FDA (or subject to
a similar sanction of EMA or foreign equivalent), or any Person which is the
subject of an FDA debarment investigation or proceeding (or similar proceeding
of EMA or foreign equivalent), in the conduct of the Pre-Clinical Studies or
Clinical Studies of the Product and its activities under each Collaboration
Program.




8.2.
Representations and Warranties of Ionis. Ionis hereby represents and warrants to
Biogen, as of the Effective Date, that:




8.2.1.
To the best of its knowledge and belief, there are no additional licenses
(beyond those that would be granted to Biogen under Section 4.1.1(a) upon the
exercise of the Option for a Collaboration Product arising under the
Collaboration Programs) under any intellectual property owned or Controlled by
Ionis or its Affiliates as of the Effective Date that would be required in order
for Biogen to further Develop and Commercialize a Collaboration Product.




8.2.2.
The Licensed Technology existing as of the Effective Date constitutes all of the
Patent Rights and Know-How Controlled by Ionis as of the Effective Date that are
necessary to Develop, Manufacture or Commercialize Compounds contemplated under
the Collaboration Programs in the Field. Ionis has not previously assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
the Licensed Technology in a manner that conflicts with any rights granted to
Biogen hereunder with respect to Collaboration Products.

 
91

--------------------------------------------------------------------------------

Confidential

8.2.3.
Neither Ionis nor its Affiliates owns or Controls any Patent Rights or Know-How
covering formulation or delivery technology as of the Effective Date that would
be useful or necessary in order for Biogen to further Develop or Commercialize
Compounds contemplated under the Collaboration Programs.




8.2.4.
Schedule 8.2.4(a) and Schedule 8.2.4(b) set forth true, correct and complete
lists of all Ionis Core Technology Patents and Ionis Manufacturing and
Analytical Patents that apply to the Compounds contemplated under the
Collaboration Programs as of the Effective Date (the “Ionis Platform
Technology”), respectively, and indicates whether each such Patent Right is
owned by Ionis or licensed by Ionis from a Third Party and if so, identifies the
licensor or sublicensor from which the Patent Right is licensed.  Ionis Controls
such Patent Rights existing as of the Effective Date and is entitled to grant
all rights and licenses (or sublicenses, as the case may be) under such Patent
Rights it purports to grant to Biogen under this Agreement.




8.2.5.
There are no claims, judgments or settlements against or owed by Ionis or its
Affiliates or pending against Ionis or, to the best of Ionis’ knowledge,
threatened against Ionis, in each case relating to the Ionis Platform
Technology, Ionis Manufacturing and Analytical Know-How, Ionis Know-How,
Collaboration Targets or High Interest Targets that could impact activities
under this Agreement. To the best of Ionis’ knowledge, there are no claims,
judgments or settlements against or owed by any Third Party that is party to a
Prior Agreement, or pending or threatened claims or litigation against any Third
Party that is party to a Prior Agreement, in each case relating to the Ionis
Platform Technology, Ionis Manufacturing and Analytical Know-How, Ionis Know-How
or High Interest Targets that would impact activities under this Agreement.




8.2.6.
At the Effective Date (a) there is no fact or circumstance known by Ionis that
would cause Ionis to reasonably conclude that any Ionis Core Technology Patent
or Ionis Manufacturing and Analytical Patent is invalid or un-enforceable, (b)
there is no fact or circumstance known by Ionis that would cause Ionis to
reasonably conclude the inventorship of each Ionis Core Technology Patent or
Ionis Manufacturing and Analytical Patent is not properly identified on each
patent, and (c) all official fees, maintenance fees and annuities for the Ionis
Core Technology Patent or Ionis Manufacturing and Analytical Patent have been
paid and all administrative procedures with governmental agencies have been
completed.




8.2.7.
Ionis has set forth on Schedule 6.13.1 or in a separate written agreement with
Biogen true, correct and complete lists of the agreements with Third Party
licensors or sellers pursuant to which Ionis has licensed or acquired the
Licensed Technology Controlled by Ionis as of the Effective Date licensed to
Biogen under Section 4.1.1(a) that is necessary or useful to conduct the
research, Development, Manufacture or Commercialization of any High Interest
Target listed on the High Interest Target List as of the Effective Date.  All
Ionis In-License Agreements are in full force and effect and have not been
modified or amended. Neither Ionis nor, to the best knowledge of Ionis, the
Third Party licensor in an Ionis In-License Agreement is in default with respect
to a material obligation under such Ionis In-License Agreement, and neither such
party has claimed or has grounds upon which to claim that the other party is in
default with respect to a material obligation under, any Ionis In-License
Agreement.

 
92

--------------------------------------------------------------------------------

Confidential

8.2.8.
Schedule 8.2.8 is a complete and accurate list of all agreements that create
Third Party Obligations with respect to the Ionis Core Technology Patents and
Ionis Manufacturing and Analytical Patents that affect the rights granted by
Ionis to Biogen under this Agreement with respect to Collaboration Programs.




8.3.
Ionis Covenants. Ionis hereby covenants to Biogen that, except as expressly
permitted under this Agreement:




8.3.1.
Ionis will promptly amend Schedule 8.2.4(a), Schedule 8.2.4(b) and
Schedule 8.2.4(c) and submit such amended Schedules to Biogen if Ionis becomes
aware that any Ionis Core Technology Patents, Ionis Manufacturing and Analytical
Patents or Ionis Product-Specific Patents are not properly identified on such
Schedule.




8.3.2.
during the Agreement Term, Ionis will maintain and not breach any Ionis
In-License Agreements and any agreements with Third Parties entered into after
the Effective Date (“New Third Party Licenses”) that provide a grant of rights
from such Third Party to Ionis that are Controlled by Ionis and are licensed or
may become subject to a license from Ionis to Biogen for a Development Candidate
under this Agreement;




8.3.3.
Ionis will promptly notify Biogen of any material breach by Ionis or a Third
Party of any New Third Party License, and in the event of a breach by Ionis,
will permit Biogen to cure such breach on Ionis’ behalf upon Biogen’s request;




8.3.4.
Ionis will not amend, modify or terminate any Ionis In-License Agreement or New
Third Party License in a manner that would adversely affect Biogen’s rights
hereunder without first obtaining Biogen’s written consent, which consent may be
withheld in Biogen’s sole discretion;




8.3.5.
Ionis will not enter into any new agreement or other obligation with any Third
Party, or amend an existing agreement with a Third Party, in each case that
restricts, limits or encumbers the rights granted to Biogen under this
Agreement;




8.3.6.
Ionis will cause its Affiliates, licensees and sublicensees to comply with the
terms of Section 2.1;




8.3.7.
all employees and contractors of Ionis performing Development activities
hereunder on behalf of Ionis will be obligated to assign all right, title and
interest in and to any inventions developed by them, whether or not patentable,
to Ionis or such Affiliate, respectively, as the sole owner thereof; and

 
93

--------------------------------------------------------------------------------

Confidential

8.3.8.
If, after the Effective Date, Ionis becomes the owner or otherwise acquires
Control of any formulation or delivery technology that would be necessary or
useful in order for Biogen to further Develop, Manufacture or Commercialize a
Collaboration Product, and Biogen has exercised its Option and the license
granted to Biogen under this Agreement is in effect, Ionis will make such
technology available to Biogen on commercially reasonable terms.




8.4.
DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY NOR ITS AFFILIATES MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. BIOGEN AND IONIS UNDERSTAND THAT EACH PRODUCT
IS THE SUBJECT OF ONGOING RESEARCH AND DEVELOPMENT AND THAT NEITHER PARTY CAN
ASSURE THE SAFETY, USEFULNESS OR COMMERCIAL OR TECHNICAL VIABILITY OF EACH
PRODUCT.



ARTICLE 9.
INDEMNIFICATION; INSURANCE



9.1.
Indemnification by Biogen. Biogen will indemnify, defend and hold harmless Ionis
and its Affiliates, and its or their respective directors, officers, employees
and agents, from and against any and all liabilities, damages, losses, costs and
expenses including the reasonable fees of attorneys (collectively “Losses”)
arising out of or resulting from any and all Third Party suits, claims, actions,
proceedings or demands (“Claims”) based upon:




9.1.1.
the gross negligence or willful misconduct of Biogen, its Affiliates or
Sublicensees and its or their respective directors, officers, employees and
agents, in connection with Biogen’s performance of its obligations or exercise
of its rights under this Agreement;




9.1.2.
any breach of any representation or warranty or express covenant made by Biogen
under ARTICLE 8 or any other provision under this Agreement;




9.1.3.
the Development or Manufacturing activities that are conducted by or on behalf
of Biogen or its Affiliates or Sublicensees (which will exclude any Development
or Manufacturing activities that are conducted by or on behalf of Ionis pursuant
to this Agreement); or




9.1.4.
the Commercialization of a Product by or on behalf of Biogen or its Affiliates
or Sublicensees;



except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Ionis or its Affiliates,
licensees, Sublicensees or contractors, and it’s or their respective directors,
officers, employees and agents or other circumstance for which Ionis has an
indemnity obligation pursuant to Section 9.2.
 
94

--------------------------------------------------------------------------------

Confidential

9.2.
Indemnification by Ionis. Ionis will indemnify, defend and hold harmless Biogen
and its Affiliates, and its or their respective directors, officers, employees
and agents, from and against any and all Losses arising out of or resulting from
any and all Claims based upon:




9.2.1.
the gross negligence or willful misconduct of Ionis, its Affiliates or
Sublicensees or its or their respective directors, officers, employees and
agents, in connection with Ionis’ performance of its obligations or exercise of
its rights under this Agreement;




9.2.2.
any breach of any representation or warranty or express covenant made by Ionis
under ARTICLE 8 or any other provision under this Agreement;




9.2.3.
any Development or Manufacturing activities that are conducted by or on behalf
of Ionis or its Affiliates or Sublicensees (which will exclude any Development
or Manufacturing activities that are conducted by or on behalf of Biogen
pursuant to this Agreement); or




9.2.4.
any development, manufacturing or commercialization activities that are
conducted by or on behalf of Ionis or its Affiliates or Sublicensees with
respect to a Discontinued Collaboration Product.



except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Biogen or its Affiliates,
licensees, Sublicensees or contractors and its or their respective directors,
officers, employees and agents or other circumstance for which Biogen has an
indemnity obligation pursuant to Section 9.1.



9.3.
Procedure. If a Person entitled to indemnification under Section 9.1 or Section
9.2 (an “Indemnitee”) seeks such indemnification, such Indemnitee will (i)
inform the indemnifying Party in writing of a Claim as soon as reasonably
practicable after such Indemnitee receives notice of such Claim, (ii) permit the
indemnifying Party to assume direction and control of the defense of the Claim
(including the sole right to settle such Claim at the sole discretion of the
indemnifying Party, provided that (A) such settlement or compromise does not
admit any fault or negligence on the part of the Indemnitee, or impose any
obligation on, or otherwise materially adversely affect, the Indemnitee or other
Party and (B) the indemnifying Party first obtain the written consent of the
Indemnitee with respect to such settlement, which consent will not be
unreasonably withheld), (iii) cooperate as reasonably requested (at the expense
of the indemnifying Party) in the defense of the Claim, and (iv) undertake
reasonable steps to mitigate any Losses with respect to the Claim. The
provisions of Section 7.4 will govern the procedures for responding to a Claim
of infringement described therein. Notwithstanding anything in this Agreement to
the contrary, the indemnifying Party will have no liability under Section 9.1 or
Section 9.2, as the case may be, for Claims settled or compromised by the
Indemnitee without the indemnifying Party’s prior written consent.

 
95

--------------------------------------------------------------------------------

Confidential

9.4.
Insurance.




9.4.1.
Ionis’ Insurance Obligations. Ionis will maintain, at its cost, reasonable
insurance against liability and other risks associated with its activities
contemplated by this Agreement, provided, that, at a minimum, Ionis will
maintain, in force from [***] days prior to enrollment of the first patient in a
Clinical Study, a [***] insurance policy providing coverage of at least $[***]
per claim and $[***] Annual aggregate. Ionis will furnish to Biogen evidence of
such insurance upon request.




9.4.2.
Biogen’s Insurance Obligations. Biogen will maintain, at its cost, reasonable
insurance against liability and other risks associated with its activities
contemplated by this Agreement, provided, that, at a minimum, Biogen will
maintain, in force from [***] days prior to enrollment of the first patient in a
Clinical Study, a [***] insurance policy providing coverage of at least $[***]
per claim and $[***] Annual aggregate and, provided further that such coverage
is increased to at least $[***] at least [***] days before Biogen initiates the
First Commercial Sale of a Product hereunder. Biogen will furnish to Ionis
evidence of such insurance upon request. Notwithstanding the foregoing, Biogen
may self-insure to the extent that it self-insures for its other products, but
at a minimum will self-insure at levels that are consistent with levels
customarily maintained against similar risks by similar companies in Biogen’s
industry.




9.5.
LIMITATION OF CONSEQUENTIAL DAMAGES. EXCEPT FOR (a) CLAIMS OF A THIRD PARTY THAT
ARE SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE 9, (b) CLAIMS ARISING OUT OF A
PARTY’S WILLFUL MISCONDUCT OF THIS AGREEMENT, (c) A PARTY’S BREACH OF ARTICLE 2,
OR A BREACH OF SECTION 10.4.4(a) BY BIOGEN OR ITS AFFILIATES OR (d) CLAIMS
ARISING OUT OF A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS
AGREEMENT, NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE TO THE OTHER
PARTY TO THIS AGREEMENT OR ITS AFFILIATES FOR ANY INCIDENTAL, CONSEQUENTIAL,
SPECIAL, PUNITIVE OR OTHER INDIRECT DAMAGES OR LOST OR IMPUTED PROFITS OR
ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES,
WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
PRODUCT LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT
PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE
MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

 
96

--------------------------------------------------------------------------------

Confidential
ARTICLE 10.
TERM; TERMINATION



10.1.
Agreement Term; Expiration. This Agreement is effective as of the Effective Date
and, unless earlier terminated pursuant to the other provisions of this ARTICLE
10, will continue in full force and effect until this Agreement expires as
follows:




10.1.1.
on a country-by-country basis, on the date of expiration of all payment
obligations by the Commercializing Party under this Agreement with respect to
all Products (or Discontinued Collaboration Product(s)) in such country;




10.1.2.
in its entirety upon the expiration of all payment obligations under this
Agreement with respect to all Products (or Discontinued Collaboration Products)
in all countries pursuant to Section 10.1.1;




10.1.3.
where there are no Collaboration Targets and no Biogen Alternate Modality
Targets designated by the expiration of the Research Term as described in
Section 1.9;




10.1.4.
where there are no Biogen Alternate Modality Targets designated by the
expiration of the Research Term as described in Section 1.9, and no Development
Candidates designated by the expiration of the ASO Development Candidate
Identification Term as described in Section 1.10.1(d); and




10.1.5.
where there are no Biogen Alternate Modality Targets designated by the
expiration of the Research Term as described in Section 1.9, and every Option
has expired as a result of Biogen not providing Ionis a written notice stating
Biogen is exercising such Options and paying Ionis the applicable license fees
under Section 6.6 by the Option Deadline, or as a result of Section 1.10.2(g) or
Section 10.4.3.



The period from the Effective Date until the date of expiration of this
Agreement pursuant to this Section 10.1 is the “Agreement Term.”



10.2.
Termination of the Agreement.




10.2.1.
Biogen’s Termination for Convenience. At any time following payment by Biogen of
the upfront fee under Section 6.1, subject to Section 10.4.1 below, Biogen will
be entitled to terminate this Agreement as a whole, or terminate this Agreement
in part with respect to a particular Collaboration Program or Biogen Alternate
Modality Target, for convenience by providing 90 days written notice to Ionis of
such termination. 




10.2.2.
Termination for Failure to Divest Directly Competitive Collaboration Product. If
a Competing Collaboration Acquirer or Competing Alternate Modality Acquirer, as
applicable, does not, during the Collaboration Divestiture Period or Alternate
Modality Divestiture Period, as applicable, divest itself of a Directly
Competitive Collaboration Product, Directly Competitive Collaboration Program,
Directly Competitive Biogen Alternate Modality Product or Directly Competitive
Biogen Alternate Modality Program, as applicable, or terminate the development
and commercialization of such Directly Competitive Collaboration Product or
Directly Competitive Biogen Alternate Modality Product or activities under such
Directly Competitive Collaboration Program or Directly Competitive Biogen
Alternate Modality Program, as applicable, or assign this Agreement to a Third
Party that is not itself developing or commercializing such a Directly
Competitive Biogen Alternate Modality Product, or engaged in such Directly
Competitive Collaboration Program or Directly Competitive Biogen Alternate
Modality Program, as applicable, as set forth in Sections 12.5.2 and 12.5.3,
Biogen may terminate this Agreement solely with respect to the Collaboration
Program or Biogen Alternate Modality Program affected thereby immediately upon
providing written notice to Ionis.

 
97

--------------------------------------------------------------------------------

Confidential

10.2.3.
Termination Due to Failure to Obtain HSR Clearance.




(a)
If the Parties make an HSR Filing with respect to a proposed Biogen Alternate
Modality Program or Collaboration Program under Section 1.7, Section 3.1.3 or
Section 3.2.5 of this Agreement and the HSR Clearance Date has not occurred on
or prior to 90 days after the effective date of the latest HSR Filing made by
the Parties, this Agreement will terminate solely with respect to the applicable
proposed Biogen Alternate Modality Program or Collaboration Program (i) at the
election of either Party immediately upon notice to the other Party, if the FTC
or the DOJ has instituted (or threatened to institute) any action, suit or
proceeding including seeking, threatening to seek or obtaining a preliminary
injunction under the HSR Act against Biogen and Ionis to enjoin or otherwise
prohibit the transactions contemplated by this Agreement related to such
proposed Biogen Alternate Modality Program or Collaboration Program, or (ii) at
the election of either Party, immediately upon notice to the other Party, if the
Parties have not resolved any and all objections of the FTC and DOJ as
contemplated by Section 3.1.4(b). Notwithstanding the foregoing, this Section
10.2.3 will not apply if an HSR Filing is not required to fully perform this
Agreement with respect to a proposed Biogen Alternate Modality Program or
Collaboration Program, as applicable.




(b)
If this Agreement is terminated with respect to a Collaboration Program in
accordance with Section 10.2.3(a), then, until [***] as follows:




(i)
If Ionis [***]; and




(ii)
If Ionis, its Affiliates or the licensee [***].



Nothing in this Section 10.2.3(b) obligates Ionis to (y) [***] or (z) [***].



10.2.4.
Termination for Material Breach.




(a)
Biogen’s Right to Terminate. If Biogen believes that Ionis is in material breach
of this Agreement (other than with respect to a failure to use Commercially
Reasonable Efforts under ARTICLE 1, which is governed by Section 10.2.5 below),
then Biogen may deliver notice of such material breach to Ionis. If the breach
is curable, Ionis will have [***] days to cure such breach. If Ionis fails to
cure such breach within the [***] day period, or if the breach is not subject to
cure, Biogen may terminate this Agreement with respect to the Neurology Target
or Collaboration Program affected by such breach by providing written notice to
Ionis. Without limiting the foregoing, breach by a Party of ARTICLE 2 of this
Agreement constitutes a material breach of this Agreement with respect to the
Neurology Target or Collaboration Program affected by such breach.

 
98

--------------------------------------------------------------------------------

Confidential

(b)
Ionis’ Right to Terminate. If Ionis believes that Biogen is in material breach
of (i) a payment obligation under ARTICLE 6  or (ii) one or more material
provisions of this Agreement where such material breaches have occurred multiple
times over the course of at least a [***]-month period (where such material
breach is not a single continuous event) demonstrating a pattern of failing to
timely comply with Biogen’s obligations under this Agreement (other than with
respect to a failure to use Commercially Reasonable Efforts under Section 5.1,
which is governed by Section 10.2.5 below), then Ionis may deliver notice of
such material breach to Biogen. If the breach is curable, Biogen will have [***]
days to cure such breach (except to the extent such breach involves the failure
to make a payment when due, which breach must be cured within [***] days
following such notice). If Biogen fails to cure such breach within the [***] day
or [***] day period, as applicable, or if the breach is not subject to cure,
Ionis in its sole discretion may terminate this Agreement with respect to the
Neurology Target or Collaboration Program affected by such breach by providing
written notice thereof to Biogen.




10.2.5.
Remedies for Failure to Use Commercially Reasonable Efforts.




(a)
If Ionis, in Biogen’s reasonable determination, fails to use Commercially
Reasonable Efforts in the activities contemplated in ARTICLE 1 prior to the date
Biogen is granted a license under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable) with respect to a particular High Interest Target or Collaboration
Program, Biogen will notify Ionis and, within [***] days thereafter, Ionis and
Biogen will meet and confer to discuss and resolve the matter in good faith, and
attempt to devise a mutually agreeable plan to address any outstanding issues
related to Ionis’ use of Commercially Reasonable Efforts in ARTICLE 1. Following
such a meeting, if Ionis fails to use Commercially Reasonable Efforts as
contemplated by ARTICLE 1 with respect to such High Interest Target or
Collaboration Program, then subject to Section 10.2.6 below, Biogen will have
the right, at its sole discretion, to (i) terminate this Agreement as it relates
to the applicable High Interest Target or Collaboration Program or, (ii) if the
breach involves a Collaboration Program prior to Option exercise, Biogen may
elect to trigger the alternative remedy provisions of Section 10.3 below as it
relates to the applicable Collaboration Program in lieu of terminating this
Agreement for such Collaboration Program by providing written notice to Ionis.
This Section 10.2.5(a) sets forth Biogen’s sole and exclusive remedies if Ionis
fails to use Commercially Reasonable Efforts in the activities contemplated in
ARTICLE 1 prior to the date Biogen is granted a license under Section 4.1.1(a)
or Section 4.1.1(b) (as applicable).

 
99

--------------------------------------------------------------------------------

Confidential

(b)
If Biogen, in Ionis’ reasonable determination, fails to use Commercially
Reasonable Efforts under Section 5.1 with respect to a Collaboration Program,
Ionis will notify Biogen and, within [***] days thereafter, Ionis and Biogen
will meet and confer to discuss and resolve the matter in good faith, and
attempt to devise a mutually agreeable plan to address any outstanding issues
related to Biogen’s use of Commercially Reasonable Efforts in Section 5.1.
Following such a meeting, if Biogen fails to use Commercially Reasonable Efforts
with respect to the applicable Collaboration Program as contemplated by Section
5.1, then subject to Section 10.2.6 below, Ionis will have the right, at its
sole discretion, to terminate this Agreement as it relates to such Collaboration
Program.




10.2.6.
Disputes Regarding Material Breach. Notwithstanding the foregoing, if the
Breaching Party in Section 10.2.4 or Section 10.2.5 disputes in good faith the
existence, materiality, or failure to cure of any such breach which is not a
payment breach, and provides notice to the Non-Breaching Party of such dispute
within such [***] day period, the Non-Breaching Party will not have the right to
terminate this Agreement in accordance with Section 10.2.4 or Section 10.2.5, or
the alternative remedy provisions of Section 10.2.5, as applicable, unless and
until it has been determined in accordance with Section 12.1 that this Agreement
was materially breached by the Breaching Party and the Breaching Party fails to
cure such breach within [***] days following such determination. It is
understood and acknowledged that during the pendency of such dispute, all the
terms and conditions of this Agreement will remain in effect and the Parties
will continue to perform all of their respective obligations hereunder,
including satisfying any payment obligations.




10.2.7.
Termination for Insolvency.




(a)
Either Party may terminate this Agreement if, at any time, the other Party files
in any court or agency pursuant to any statute or regulation of any state or
country a petition in bankruptcy or insolvency or for reorganization or for an
arrangement or for the appointment of a receiver or trustee of the Party or of
substantially all of its assets; or if the other Party proposes a written
agreement of composition or extension of substantially all of its debts; or if
the other Party will be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition will not be dismissed within 90
days after the filing thereof; or if the other Party will propose or be a party
to any dissolution or liquidation; or if the other Party will make an assignment
of substantially all of its assets for the benefit of creditors.




(b)
All rights and licenses granted under or pursuant to any section of this
Agreement are and will otherwise be deemed to be for purposes of Section 365(n)
of Title 11, United States Code (the “Bankruptcy Code”) licenses of rights to
“intellectual property” as defined in Section 101(56) of the Bankruptcy Code.
The Parties will retain and may fully exercise all of their respective rights
and elections under the Bankruptcy Code.  Upon the bankruptcy of any Party, the
non-bankrupt Party will further be entitled to a complete duplicate of, or
complete access to, any such intellectual property, and such, if not already in
its possession, will be promptly delivered to the non-bankrupt Party, unless the
bankrupt Party elects in writing to continue, and continues, to perform all of
its obligations under this Agreement.

 
100

--------------------------------------------------------------------------------

Confidential

10.2.8.
Termination for Patent Challenge. Ionis may terminate this Agreement if Biogen
(i) commences or otherwise voluntarily determines to participate in any action
or proceeding, challenging or denying the enforceability or validity of any
claim within an issued patent or patent application within such Licensed
Patents, or (ii) directs, supports or actively assists any other Person in
bringing or prosecuting any action or proceeding challenging or denying the
validity of any claim within an issued patent or patent application within such
Licensed Patents and, in each case ((i) or (ii)), within [***] days’ written
notice from Ionis, Biogen fails to rescind any and all of such actions, provided
however that, nothing in this clause prevents Biogen from taking any of the
actions referred to in this clause and provided further that Ionis will not have
the right to terminate if Biogen:




(a)
takes any such action as described in clause (i) or (ii) above as may be
necessary or reasonably required to assert a cross-claim or a counter-claim or
to respond to a court request or order or administrative law request or order,
including asserting invalidity as a defense in any court proceeding brought by
Ionis asserting infringement of a Licensed Patent; or




(b)
Acquires a Third Party that has an existing challenge, whether in a court or
administrative proceeding, against a Licensed Patent; or




(c)
licenses a product for which Ionis has an existing challenge, whether in a court
or administrative proceeding, against a Licensed Patent.




10.3.
Alternative Remedies to Termination Available to Biogen Prior to Option
Exercise. If, prior to Option exercise, with respect to a particular
Collaboration Program Biogen elects to (i) exercise the alternative remedy
provisions of this Section 10.3 in lieu of terminating this Agreement for such
Collaboration Program by providing written notice of such election to Ionis in
accordance with Section 10.2.5(a), or (ii) exercise the Option in accordance
with [***], then, in each case, solely with respect to the Collaboration Program
giving rise to Biogen’s exercise of these alternative remedy provisions, this
Agreement will continue in full force and effect with the following
modifications:




(a)
Ionis will have no further rights or obligations to Develop the Collaboration
Product under the applicable Collaboration Program or participate in the
Neurology JRC, the applicable Neurology JDC, JPC or any other subcommittees or
working groups established pursuant to this Agreement. Biogen will solely make
all decisions that this Agreement would otherwise require or permit the
Neurology JRC, the applicable Neurology JDC, JPC or any other subcommittees or
working groups, or the Parties collectively, to make; provided, however, that
Biogen will not have the right to create any obligations or incur any
liabilities for or on behalf of Ionis;

 
101

--------------------------------------------------------------------------------

Confidential

(b)
effective as of the date of Biogen’s notice to Ionis electing the alternative
remedy provisions of this Section 10.3, Biogen will be deemed for all purposes
of this Agreement to have exercised the applicable Option;




(c)
Biogen will have and Ionis grants, the exclusive license granted to Biogen under
Section 4.1.1(a) for the applicable Collaboration Program;




(d)
Biogen may exclude Ionis from all discussions with Regulatory Authorities
regarding the applicable Collaboration Products, except to the extent Ionis’
participation is required by a Regulatory Authority or is otherwise reasonably
necessary to comply with Applicable Law;




(e)
Biogen’s obligation to make further disclosures of Know-How or other information
to Ionis regarding the applicable Collaboration Products pursuant to this
Agreement (including pursuant to Section 4.9 and Section 5.2.7) will terminate,
other than reports required by Section 6.14.1, Section 10.4.4 (if applicable),
and as reasonably required to permit Ionis to perform its obligations under this
Agreement; provided such remedy will not limit or diminish the scope of any
licenses granted by Biogen to Ionis under this Agreement;




(f)
Ionis will perform its obligations under Section 4.9 with respect to the
applicable Collaboration Product within [***] days of Biogen electing to
exercise its alternative remedies under this Section 10.3 or exercising the
Option in accordance with [***], and will provide to Biogen and its Third Party
contractors all Know-How, assistance, assignments and other support reasonably
requested to assist Biogen in assuming complete responsibility for the
Development and Manufacture of the applicable Collaboration Products in an
efficient and orderly manner; and




(g)
If such Collaboration Program is not an ALS Collaboration Program the financial
provisions of ARTICLE 6 as they apply to such Collaboration Program will be
modified as follows:




(i)
[***] Payments. Biogen will [***]; and




(ii)
License Fee. The license fee set forth in Section 6.6 for the applicable
Collaboration Product will be [***]. Such [***] will be due within 90 days after
[***] and Biogen’s [***].



The milestone provisions of Section 6.7 and the royalty provisions of Section
6.10 will [***].
 
102

--------------------------------------------------------------------------------

Confidential

10.4.
Consequences of Expiration or Termination of the Agreement.




  10.4.1.
In General. If this Agreement expires or is terminated by a Party in accordance
with this ARTICLE 10 at any time and for any reason, the following terms will
apply to any Biogen Alternate Modality Product or Collaboration Product (as
applicable) that is the subject of such expiration or termination:




(a)
Return of Information and Materials. The Parties will return (or destroy, as
directed by the other Party) all data, files, records and other materials
containing or comprising the other Party’s Confidential Information, except to
the extent such Confidential Information is necessary or useful to conduct
activities for a surviving Product. Notwithstanding the foregoing, the Parties
will be permitted to retain one copy of such data, files, records, and other
materials for archival and legal compliance purposes.




(b)
Accrued Rights. Termination or expiration of this Agreement for any reason will
be without prejudice to any rights or financial compensation that will have
accrued to the benefit of a Party prior to such termination or expiration. Such
termination or expiration will not relieve a Party from obligations that are
expressly indicated to survive the termination or expiration of this Agreement.
For purposes of clarification, milestone payments under ARTICLE 6 accrue as of
the date the applicable Milestone Event is achieved even if the payment is not
due at that time.




(c)
Survival. The following provisions of this Agreement will survive the expiration
or termination of this Agreement: Section 1.9 (End of Research Term), Section
1.10.1(d) (End of ASO Development Candidate Identification Term), Section
2.1.1(f) (Failure to Defer or Designate a High Interest Target a Collaboration
Target or Biogen Alternate Modality Target), Section 3.1.3 (Option and Option
Deadline) (but only with respect to Biogen’s transfer obligations thereunder),
Section 4.1.3 (Effect of Termination on Sublicenses), Section 4.2.2 (Grant Back
to Ionis), Section 4.3 (Data Licenses), Section 4.4.3 (Enabling License to
Biogen), Section 4.4.4 (Enabling License to Ionis), Section 4.5 (Licenses to
Ionis for Biogen Results), Section 4.6 (Right to Obtain Direct License from
Biogen to Ionis Partner; Sublicensees of Ionis), Section 4.9.2 (Technology
Transfer after Option Exercise) (but only to the extent necessary to satisfy the
requirements of Section 10.4.4), Section 6.12 (Reverse Royalty Payments to
Biogen for a Discontinued Collaboration Product), Section 6.14.3 (Records
Retention), Section 6.15 (Audits), Section 7.1.1 (Ionis Technology and Biogen
Technology), Section 7.1.2 (Agreement Technology), Section 8.4 (Disclaimer),
ARTICLE 9 (Indemnification; Insurance), Section 10.2.3(b), Section 10.2.7
(Termination for Insolvency), Section 10.4 (Consequences of Expiration or
Termination of the Agreement) (except Section 10.4.5 (Remedies Available to
Biogen for Ionis’ Material Breach After Option Exercise)), ARTICLE 11
(Confidentiality), ARTICLE 12 (Miscellaneous) and Appendix 1 (Definitions) (to
the extent definitions are embodied in the foregoing listed Articles and
Sections).

 
103

--------------------------------------------------------------------------------

Confidential

10.4.2.
Natural Expiration. If this Agreement expires in accordance with Section 10.1.1
or Section 10.1.2, the following terms will apply to any Biogen Alternate
Modality Product or Collaboration Product (as applicable) that is the subject of
such expiration:




(a)
Perpetual, Royalty-Free Non-Exclusive License. If Biogen has been granted a
license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable) for a
particular Product, then upon expiration of the Biogen Alternate Modality
Royalty Period or Reduced Royalty Period, as the case may be, in all countries
in which the applicable Products are being or have been sold, Ionis will and
hereby does grant to Biogen a perpetual, non-exclusive, worldwide, royalty-free,
fully paid-up, sublicensable license under the Ionis Know-How to Manufacture,
Develop and Commercialize the applicable Product.




10.4.3.
Termination Before License Grant. If this Agreement expires or is terminated by
a Party in accordance with this ARTICLE 10 before Biogen has been granted a
license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable) for a
particular Product, then, in addition to the terms set forth in Section 10.4.1,
the following terms will apply to each Product, Neurology Target, High Interest
Target or Collaboration Program that is the subject of such expiration or
termination:




(a)
Biogen’s right to designate High Interest Targets as Collaboration Targets or
Biogen Alternate Modality Targets under this Agreement will expire and Ionis
will be free to Develop and Commercialize the applicable Product (and any other
applicable Compounds) on its own or with a Third Party.




(b)
Biogen’s Option under Section 3.1 will expire and Ionis will be free to Develop
and Commercialize the applicable Collaboration Product (and any other applicable
Compounds) on its own or with a Third Party.




(c)
Neither Party will have any further obligations under Section 2.1 of this
Agreement with respect to the terminated Neurology Targets and Collaboration
Program(s).




(d)
To the extent requested by Ionis, Biogen will promptly (1) assign to Ionis any
manufacturing agreements with a CMO identified by Ionis to which Biogen is a
party, solely to the extent such manufacturing agreements relate to the
terminated Collaboration Program and (2) transfer to Ionis all data, results and
information (including Biogen’s Confidential Information and any regulatory
documentation (including drafts)) related to the testing and Clinical Studies
under the terminated Collaboration Program(s) in the possession of Biogen and
its contractors to the extent such data, results and information were generated
by or on behalf of Biogen under this Agreement; and Ionis will pay all
out-of-pocket direct Third Party costs and expenses in transferring such data,
results and information together with Biogen’s FTE Cost in transferring such
data, results and information.

 
104

--------------------------------------------------------------------------------

Confidential

(e)
If Biogen terminates this Agreement for convenience with respect to a
Collaboration Program after the 30th day following Biogen’s receipt of the
Development Candidate Data Package for such Collaboration Program, but prior to
Option exercise for such Collaboration Program, then Biogen will [***].




(f)
Except as explicitly set forth in Section 10.4.1(a), Section 10.4.1(b) or
Section 10.4.1(c), Biogen will have no further rights and Ionis will have no
further obligations with respect to each terminated Collaboration Program.




(g)
If Biogen terminates this Agreement for convenience with respect to a
Collaboration Program that is not an ALS Collaboration Program or a Biogen
Conducted Non-ALS Collaboration Program, then solely with respect to such
Collaboration Program:




(i)
Biogen will, and does hereby, grant to Ionis a sublicensable, worldwide,
exclusive license or sublicense, as the case may be, to all Biogen Technology
Controlled by Biogen as of the date of such reversion that Covers the applicable
Discontinued Collaboration Product(s) solely as necessary to Develop, make, have
made, use, sell, offer for sale, have sold, import and otherwise Commercialize
the applicable Discontinued Collaboration Product(s) in the Field (such license
will be sublicensable by Ionis in accordance with Section 4.1.2, mutatis
mutandis); and




(ii)
Within [***] days following the date of the termination, Biogen will assign, and
hereby does assign, to Ionis all of Biogen’s right, title and interest in and to
all Regulatory Materials, including any IND and orphan drug designation that
relate to the applicable Discontinued Collaboration Product(s), provided that,
(x) notwithstanding the foregoing, and subject to the provisions of Section 2.1,
the Parties acknowledge that Biogen shall be permitted to use excerpts or
portions of any such assigned Regulatory Materials in any other regulatory
submissions, notifications, registrations, approvals and/or other filings and
correspondence made to or with a Regulatory Authority in any country or
jurisdiction related to products under the Ionis/Biogen Additional Agreements or
products that do not include an oligonucleotide as an active pharmaceutical
ingredient, provided, further that, for such products that do not include an
oligonucleotide as an active pharmaceutical ingredient, such excerpts or
portions shall not include any Confidential Information of Ionis, and (y) for
clarity, such assignment of Biogen’s right, title and interest in and to such
Regulatory Materials shall not include the assignment of any Know-How (including
any data) contained therein.  If Biogen intends to use any excerpt or portion of
any such assigned Regulatory Materials in accordance with clause (x) of the
preceding sentence, Biogen shall, at least [***] days in advance of the
anticipated submission of such excerpt or portion to a Regulatory Authority,
notify Ionis of such intent and provide to Ionis a copy of such proposed excerpt
or portion for review and comment.  The Parties shall discuss in good faith any
comments of Ionis with respect to such proposed excerpt or portion prior to
submission thereof.

 
105

--------------------------------------------------------------------------------

Confidential

(h)
If Biogen terminates this Agreement for convenience with respect to an ALS
Collaboration Program or a Biogen Conducted Non-ALS Collaboration Program, then
solely with respect to such Collaboration Program:




(i)
Biogen will, and does hereby, grant to Ionis a sublicensable, worldwide,
exclusive license or sublicense, as the case may be, to all Biogen Technology
Controlled by Biogen as of the date of such reversion that Covers the applicable
Discontinued Collaboration Product(s) solely as necessary to Develop, make, have
made, use, sell, offer for sale, have sold, import and otherwise Commercialize
the applicable Discontinued Collaboration Product(s) in the Field (such license
will be sublicensable by Ionis in accordance with Section 4.1.2, mutatis
mutandis);




(ii)
Within [***] days following the date of the termination, Biogen will transfer to
Ionis for use with respect to the Development and Commercialization of the
applicable Discontinued Collaboration Product(s), any Know-How, data, results
and copies of Regulatory Materials in the possession of Biogen as of the date of
such reversion to the extent related to such Discontinued Collaboration
Product(s), and any other information or material specified in Section 4.9,
provided that, for the avoidance of doubt, as between the Parties, title to any
intellectual property that is Biogen Technology within any of the foregoing will
remain with Biogen subject to the license granted to Ionis under Section
10.4.3(h)(i);

 
106

--------------------------------------------------------------------------------

Confidential

(iii)
Within [***] days following the date of the termination, Biogen will assign, and
hereby does assign, to Ionis all of Biogen’s right, title and interest in and to
all Regulatory Materials, including any IND and orphan drug designation that
relate to the applicable Discontinued Collaboration Product(s), provided that,
(x) notwithstanding the foregoing, and subject to the provisions of Section 2.1,
the Parties acknowledge that Biogen shall be permitted to use excerpts or
portions of any such assigned Regulatory Materials in any other regulatory
submissions, notifications, registrations, approvals and/or other filings and
correspondence made to or with a Regulatory Authority in any country or
jurisdiction related to products under the Ionis/Biogen Additional Agreements or
products that do not include an oligonucleotide as an active pharmaceutical
ingredient, provided, further that, for such products that do not include an
oligonucleotide as an active pharmaceutical ingredient, such excerpts or
portions shall not include any Confidential Information of Ionis, and (y) for
clarity, such assignment of Biogen’s right, title and interest in and to such
Regulatory Materials shall not include the assignment of any Know-How (including
any data) contained therein.  If Biogen intends to use any excerpt or portion of
any such assigned Regulatory Materials in accordance with clause (x) of the
preceding sentence, Biogen shall, at least [***] days in advance of the
anticipated submission of such excerpt or portion to a Regulatory Authority,
notify Ionis of such intent and provide to Ionis a copy of such proposed excerpt
or portion for review and comment.  The Parties shall discuss in good faith any
comments of Ionis with respect to such proposed excerpt or portion prior to
submission thereof; and




(iv)
To the extent requested by Ionis, Biogen will promptly assign to Ionis any
manufacturing agreements solely to the extent related to the applicable
Discontinued Collaboration Products and identified by Ionis to which Biogen is a
party.




10.4.4.
Termination After License Grant. If this Agreement is terminated by a Party in
accordance with this ARTICLE 10 after Biogen has been granted a license under
Section 4.1.1(a) or Section 4.1.1(b) (as applicable) for a particular Product,
then, in addition to the terms set forth in Section 10.4.1, the following terms
will apply to any Product or Collaboration Program that is the subject of such
termination:




(a)
The applicable licenses granted by Ionis to Biogen under this Agreement will
terminate. Biogen, its Affiliates and Sublicensees will cease selling the
applicable Products, unless Ionis elects to have Biogen continue to sell the
applicable Products as part of the Transition Services to the extent provided in
Section 10.4.6.




(b)
Neither Party will have any further obligations under Section 2.1 of this
Agreement with respect to the terminated Product, Neurology Target and
Collaboration Program(s).

 
107

--------------------------------------------------------------------------------

Confidential

(c)
Except as explicitly set forth in Section 10.4.1(a), Biogen will have no further
rights and Ionis will have no further obligations with respect to the terminated
Product, Neurology Target and Collaboration Program(s).




(d)
If (i) Biogen terminates the Agreement under Section 10.2.1 (Biogen’s
Termination for Convenience) or (ii) Ionis terminates this Agreement under
Section 10.2.4(b) (Ionis’ Right to Terminate) or Section 10.2.5 (Remedies for
Failure to Use Commercially Reasonable Efforts), then the following additional
terms will also apply solely with respect to the terminated Products and/or
Collaboration Program(s):




(i)
Biogen will, and does hereby, grant to Ionis a sublicensable, worldwide,
exclusive license or sublicense, as the case may be, to all Biogen Technology
Controlled by Biogen as of the date of such reversion that Covers the applicable
Discontinued Collaboration Product(s) solely as necessary to Develop, make, have
made, use, sell, offer for sale, have sold, import and otherwise Commercialize
the applicable Discontinued Collaboration Product(s) in the Field (such license
will be sublicensable by Ionis in accordance with Section 4.1.2, mutatis
mutandis);




(ii)
Within [***] days following the date of the termination, Biogen will assign back
to Ionis any Product-Specific Patent Rights and Ionis’ interest in any Program
Patents that relate to the applicable Biogen Alternate Modality Product(s)
and/or Discontinued Collaboration Product(s) previously assigned by Ionis to
Biogen under this Agreement;




(iii)
Within [***] days following the date of the termination, Biogen will transfer to
Ionis solely for use with respect to the Development and Commercialization of
the applicable Discontinued Collaboration Product(s), any Know-How, data,
results and copies of Regulatory Materials in the possession of Biogen as of the
date of such reversion to the extent related to such Discontinued Collaboration
Product(s), and any other information or material specified in Section 4.9,
provided that, for the avoidance of doubt, as between the Parties, title to any
intellectual property that is Biogen Technology within any of the foregoing will
remain with Biogen subject to the license granted to Ionis under Section
10.4.4(d)(i), except as otherwise provided in Section 10.4.4(d)(iv) below;

 
108

--------------------------------------------------------------------------------

Confidential

(iv)
Within [***] days following the date of the termination, Biogen will assign, and
hereby does assign, to Ionis all of Biogen’s right, title and interest in and to
all Regulatory Materials, including any NDA, IND and orphan drug designation
that relate to the applicable terminated Product(s), provided that, (x)
notwithstanding the foregoing, and subject to the provisions of Section 2.1, the
Parties acknowledge that Biogen shall be permitted to use excerpts or portions
of any such assigned Regulatory Materials in any other regulatory submissions,
notifications, registrations, approvals and/or other filings and correspondence
made to or with a Regulatory Authority in any country or jurisdiction related
to  products under the Ionis/Biogen Additional Agreements or products that do
not include an oligonucleotide as an active pharmaceutical ingredient, provided,
further that, for such products that do not include an oligonucleotide as an
active pharmaceutical ingredient, such excerpts or portions shall not include
any Confidential Information of Ionis, and (y) for clarity, such assignment of
Biogen’s right, title and interest in and to such Regulatory Materials shall not
include the assignment of any Know-How (including any data) contained therein. 
If Biogen intends to use any excerpt or portion of any such assigned Regulatory
Materials in accordance with clause (x) of the preceding sentence, Biogen shall,
at least [***] days in advance of the anticipated submission of such excerpt or
portion to a Regulatory Authority, notify Ionis of such intent and provide to
Ionis a copy of such proposed excerpt or portion for review and comment.  The
Parties shall discuss in good faith any comments of Ionis with respect to such
proposed excerpt or portion prior to submission thereof;




(v)
Biogen will, and does hereby, exclusively license to Ionis any trademarks that
are specific to a Discontinued Collaboration Product(s) solely for use with such
Discontinued Collaboration Product(s), in accordance with Section 4.1.6, mutatis
mutandis; provided, however, in no event will Biogen have any obligation to
license to Ionis any trademarks used by Biogen both in connection with the
Product and in connection with the sale of any other product or service,
including any BIOGEN- or BIOGEN-formative marks;




(vi)
Ionis will control and be responsible for all aspects of the Prosecution and
Maintenance of all Jointly-Owned Program Patents arising from the terminated
Product and/or Collaboration Program, and Biogen will provide Ionis with (and
will instruct its counsel to provide Ionis with) all of the information and
records in Biogen’s and its counsel’s possession related to the Prosecution and
Maintenance of such Jointly-Owned Program Patents; provided, however, if Ionis
intends to abandon any such Jointly-Owned Program Patents without first filing a
continuation or substitution, then Ionis will notify Biogen of such intention at
least [***] days before such Patent Right will become abandoned, and Biogen will
have the right, but not the obligation, to assume responsibility for the
Prosecution and Maintenance thereof at its own expense with counsel of its own
choice; and

 
109

--------------------------------------------------------------------------------

Confidential

(vii)
Ionis will have the obligation to pay royalties to Biogen under Section 6.12
with respect to the applicable Discontinued Collaboration Product(s).  Such
payments will be governed by the financial provisions in Section 6.14, and the
definition of Net Sales will apply to sales of Discontinued Collaboration
Product(s) by Ionis, in each case mutatis mutandis.




(e)
With respect to Discontinued Collaboration Products, if Ionis terminates this
Agreement due to Biogen’s material breach or Biogen terminates this Agreement
for convenience, upon Ionis’ written request pursuant to a mutually agreed
supply agreement, Biogen will sell to Ionis any bulk API, Clinical Supplies and
Finished Drug Product in Biogen’s possession at the time of such termination, at
a price equal to [***].




(f)
To the extent requested by Ionis, Biogen will promptly assign to Ionis any
manufacturing agreements solely to the extent related to the applicable
Discontinued Collaboration Products and identified by Ionis to which Biogen is a
party.




(g)
If Biogen under Section 10.2.1 or Section 10.2.2 voluntarily terminates its
license under Section 4.1.1(b) with respect to a High Interest Target Biogen
designated as a Biogen Alternate Modality Target then Section 2.1.1(f) will
apply.




10.4.5.
Remedies Available to Biogen for Ionis’ Material Breach After Option Exercise.




(a)
Termination of Committees and Information Sharing. If, after Option exercise,
Ionis materially breaches this Agreement and fails to cure such breach within
the time periods set forth under Section 10.2.4(a), and Biogen does not wish to
terminate this Agreement in its entirety (an “Ionis Breach Event”), then, in
addition to any other remedies Biogen may have under this Agreement or
otherwise, Biogen will have the right to do any or all of the following in
Biogen’s discretion solely with respect to the Collaboration Programs that are
the subject of the Ionis Breach Event:




(i)
Terminate Ionis’ right to participate in the CSC, Neurology JRC, the applicable
Neurology JDC, JPC and any other subcommittees or working groups established
pursuant to this Agreement;




(ii)
Terminate Ionis’ participation in any ongoing research and development programs
under the applicable Collaboration Program and Biogen’s funding obligations
associated therewith;




(iii)
Solely make all decisions required or permitted to be made by such committees or
the Parties collectively under this Agreement in connection with the Development
and Commercialization of the applicable Collaboration Product; provided,
however, that Biogen will not have the right to create any obligations or incur
any liabilities for or on behalf of Ionis;

 
110

--------------------------------------------------------------------------------

Confidential

(iv)
Exclude Ionis from all discussions with Regulatory Authorities regarding
applicable Products, except to the extent Ionis’ participation is required by a
Regulatory Authority or is otherwise reasonably necessary to comply with
Applicable Law;




(v)
Terminate Biogen’s obligation to make further disclosures of Know-How or other
information to Ionis pursuant to this Agreement related to the applicable
Collaboration Products, including pursuant to Section 4.9 and Section 5.2.7,
other than reports required by Section 6.14.1, Section 10.4.4 (if applicable),
and as reasonably required to permit Ionis to perform its obligations under this
Agreement; provided such remedy will not limit or diminish the scope of any
licenses granted by Biogen to Ionis under this Agreement; and




(vi)
If Ionis has not completed the Development activities that are its
responsibility under the applicable ASO Development Candidate Identification
Plan and Initial Development Plan, then Biogen may, but will not be obligated
to, assume all responsibility for all such Development activities that would
have otherwise been Ionis’ responsibility under this Agreement.



Ionis will cooperate with the foregoing and provide to Biogen and its Third
Party contractors all Know-How, assistance, assignments and other support
reasonably requested to assist Biogen in assuming complete responsibility for
the Development and Manufacture of the applicable Products in an efficient and
orderly manner.
 
111

--------------------------------------------------------------------------------

Confidential

(b)
Biogen’s Right of Setoff. If there is [***] and Biogen does not wish to [***],
then, in addition to any other remedies Biogen may have under this Agreement or
otherwise, Biogen may setoff against any amounts owed to Ionis pursuant to
ARTICLE 6 (Financial Provisions) solely with respect to the Collaboration
Program that is the subject of the Ionis Breach Event [***] (the “Setoff
Amount”). If Biogen exercises its setoff right under this Section 10.4.5(b),
Biogen will provide Ionis with a written certificate, signed by Biogen’s Chief
Financial Officer, certifying that the amount setoff by Biogen represents [***].
Notwithstanding the foregoing, if Ionis notifies Biogen in writing (a “Setoff
Dispute Notice”) that it disputes Biogen’s assertion that Ionis is in material
breach of this Agreement or the amount setoff by Biogen (a “Setoff Dispute”),
then (i) both Parties will participate in the dispute resolution process set
forth on Schedule 10.4.5(b), and (ii) pending the Parties' agreement regarding
the appropriate setoff (if any) or a determination by the Advisory Panel of the
proper amount that Biogen may setoff (if any) in accordance with Schedule
10.4.5(b), Biogen will pay the Setoff Amount into an interest-bearing escrow
account established for the purpose at a bank. If the Parties cannot settle
their dispute by mutual agreement, then, in accordance with Schedule 10.4.5(b)
the Advisory Panel will determine (1) the amount (if any) that Biogen may setoff
against future payments solely with respect to the Collaboration Program that is
the subject of the Ionis Breach Event to Ionis going forward, and (2) whether
any portion of the escrow account should be released to Ionis or returned to
Biogen, provided that any decision or determination by the Advisory Panel (a
“Panel Decision”) will not be treated as an arbitral award but will be binding
on the Parties until and unless a court of competent jurisdiction (the “Trial
Court”) has determined in a judgment regarding some or all of the issues decided
in the Panel Decision, and in any Action contemplated by the next sentence
hereof the Trial Court will determine the facts and the law de novo, and will
give a Panel Decision only such persuasive effect, if any, that after review of
all of the facts and the law presented to the Trial Court by the Parties, the
Trial Court deems appropriate, provided that the escrow agent will comply with a
Panel Decision that determines that any portion of the escrow account should be
released to Ionis or returned to Biogen. If it is determined in a judgment by
the Trial Court that Ionis owes Biogen any damages, then, during the pendency of
any appeal of the Trial Court’s decision (or, if the Trial Court’s decision is
not appealed, until Biogen recoups such amount), Biogen may setoff against any
future payments solely with respect to the Collaboration Programs that are the
subject of the Ionis Breach Event to Ionis under this Agreement the amount of
any such damages not paid by Ionis.  If it is determined in a Trial Court that
Biogen has setoff an amount that exceeds the amount of losses, damages and
expenses actually incurred by Biogen as a result of Ionis’ breach of this
Agreement, then Biogen will promptly pay Ionis the amount of such excess, plus
interest on such amount as provided for in Section 6.17 (Interest on Late
Payments), with interest accruing from the time Biogen applied such excess
setoff.  If, with respect to a Setoff Dispute, Ionis provides a Setoff Dispute
Notice to Biogen and Biogen fails to do any of the following: (X) appoint a
member of the Advisory Panel to the extent required in Section 2 of Schedule
10.4.5(b); (Y) meet with the Advisory Panel as required in Section 3 of Schedule
10.4.5(b); or (Z) pay the Setoff Amount into an interest-bearing escrow account
established for the purpose at a bank, then Biogen will forfeit its right to set
off under this Section 10.4.5(b) and Schedule 10.4.5(b) with respect to any and
all Setoff Disputes.

 
112

--------------------------------------------------------------------------------

Confidential

10.4.6.
Transition Services.




(a)
In the case where (i) Biogen terminates the Agreement under Section 10.2.1
(Biogen’s Termination for Convenience) or (ii) Ionis terminates this Agreement
under Section 10.2.4(b) (Ionis’ Right to Terminate) or Section 10.2.5 (Remedies
for Failure to Use Commercially Reasonable Efforts) with respect to one or more
Products, the Parties wish to provide a mechanism to ensure that patients who
were being treated with the Product prior to such termination or who desire
access to the Product can continue to have access to such Product while the
regulatory and commercial responsibilities for the Product are transitioned from
Biogen to Ionis. As such, Ionis may request Biogen perform transition services
as listed on Schedule 10.4.6 and such other transition services that the Parties
mutually agree in writing to (1) provide patients with continued access to the
applicable Products, (2) transition the responsibilities under all Approvals and
ongoing clinical studies for the applicable Product to Ionis or its designee,
and (3) transition the then-current supply process and responsibilities for the
Product to Ionis or its designee (collectively, the “Transition Services”).
Subject to the Parties agreeing on a transition plan as described in Section
10.4.6(b), Biogen will perform such Transition Services using reasonable efforts
for a period not to exceed [***] months from the termination date; provided that
Biogen and Ionis may mutually agree to conduct the Transition Services for a
longer period of time.




(b)
Ionis may elect to have Biogen perform the Transition Services by providing
written notice to Biogen no later than [***] days following the effective date
of the termination. If Ionis requests Transition Services, then Ionis shall
propose a transition plan setting forth the Transition Services to be performed
by Biogen, including delivery and transition dates consistent with those set
forth on Schedule 10.4.6, and, for a period of [***] days after such request,
the Parties will use good faith efforts to negotiate a mutually agreeable
version of such transition plan.  In addition, the Parties will, within [***]
days after such request, establish a transition committee consisting of at least
each Party’s Alliance Managers, a representative from each Party’s chemistry,
manufacturing and controls (CMC) group who was responsible for the Product prior
to the termination, and up to two additional representatives from each Party who
are from other relevant functional groups to facilitate a smooth transition.
While Biogen is providing Transition Services, Biogen and Ionis will mutually
agree on talking points and a communication plan to customers, specialty
pharmacies, physicians, regulatory authorities, patient advocacy groups, and
clinical study investigators, and Biogen will make all such communication to
such entities in accordance with the mutually agreed talking points.




(c)
Ionis will pay Biogen for the Transition Services at [***] to perform the
Transition Services, calculated [***]. In addition, Ionis will reimburse [***]
to perform the Transition Services. Ionis will own all revenue derived from the
Product after the termination date and Biogen will remit all such revenues to
Ionis no later than the [***] day following the end of the month in which such
revenue was received.

 
113

--------------------------------------------------------------------------------

Confidential

(d)
Ionis or its designee will be sufficiently prepared to accept the transition of
Development, Manufacturing and Commercialization activities with respect to the
Products to Ionis or such designee on the timelines set forth on Schedule 10.4.6
for the Transition Services.  Biogen will have no liability under this Agreement
with respect to a failure of or delay in the Transition Services to the extent
caused by any failure or delay by Ionis or its designee in accepting the
transition of Development, Manufacturing and Commercialization activities with
respect to the Products.  In the event that Biogen encounters any delays beyond
Biogen’s reasonable control, the Parties shall discuss in good faith and agree
upon extended timelines for completion of the Transition Services.



ARTICLE 11.
CONFIDENTIALITY



11.1.
Confidentiality; Exceptions. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
Agreement Term and for five years thereafter, the receiving Party (the
“Receiving Party”) and its Affiliates will keep confidential and will not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any confidential or proprietary information or materials,
patentable or otherwise, in any form (written, oral, photographic, electronic,
magnetic, or otherwise) which is disclosed to it by the other Party (the
“Disclosing Party”) or its Affiliates or otherwise received or accessed by a
Receiving Party in the course of performing its obligations or exercising its
rights under this Agreement, including trade secrets, Know-How, inventions or
discoveries, proprietary information, formulae, processes, techniques and
information relating to the past, present and future marketing, financial, and
research and development activities of any product or potential product or
useful technology of the Disclosing Party or its Affiliates and the pricing
thereof (collectively, “Confidential Information”).




11.2.
Prior Confidentiality Agreement Superseded. As of the Effective Date, this
Agreement supersedes the Confidential Disclosure Agreement executed by Ionis and
Biogen on February 28, 2011 (including any and all amendments thereto). All
information exchanged between the Parties under such Confidential Disclosure
Agreement will be deemed Confidential Information hereunder and will be subject
to the terms of this ARTICLE 11.

 
114

--------------------------------------------------------------------------------

Confidential

11.3.
Authorized Disclosure. Except as expressly provided otherwise in this Agreement,
a Receiving Party or its Affiliates may use and disclose to Third Parties
Confidential Information of the Disclosing Party as follows: (i) solely in
connection with the performance of its obligations or exercise of rights granted
or reserved in this Agreement under confidentiality provisions no less
restrictive than those in this Agreement, provided that Confidential Information
may be disclosed by a Receiving Party to a governmental entity or agency without
requiring such entity or agency to enter into a confidentiality agreement; (ii)
to the extent reasonably necessary to file or prosecute patent, copyright and
trademark applications (subject to Section 11.4 below), complying with
applicable governmental regulations, obtaining Approvals, conducting
Pre-Clinical Studies or Clinical Studies, marketing the Product, or as otherwise
required by Applicable Law, regulation, rule or legal process (including the
rules of the SEC and any stock exchange); provided, however, that if a Receiving
Party or any of its Affiliates is required by law or regulation to make any such
disclosure of a Disclosing Party’s Confidential Information it will, except
where impracticable for necessary disclosures, give reasonable advance notice to
the Disclosing Party of such disclosure requirement and will use its reasonable
efforts to secure confidential treatment of such Confidential Information
required to be disclosed; (iii) in communication with actual or potential
lenders, investors, merger partners, acquirers, consultants, or professional
advisors on a need-to-know basis, in each case under confidentiality provisions
no less restrictive than those of this Agreement; (iv) to the extent such
disclosure is required to comply with existing expressly stated contractual
obligations owed to such Party’s or its Affiliates’ licensor with respect to any
intellectual property licensed to the other Party under this Agreement; or (v)
as mutually agreed to in writing by the Parties.




11.4.
Press Release; Publications; Disclosure of Agreement.




11.4.1.
Appointment of a Communications Lead. Prior to the Initiation of each Clinical
Study under the Initial Development Plan for any Collaboration Program for which
Biogen has not yet been granted a license under Section 4.1.1(a) or Section
4.1.1(b) (as applicable) with respect to a Product, the Neurology JDC for such
Collaboration Program shall appoint one of the Parties as the communications
lead to take the lead role in drafting, coordinating and facilitating the public
disclosure of data and results arising from such Clinical Study (the
“Communications Lead”); provided, however, that (a) if a single Party is the
IND-holder and sponsor of the Clinical Study, and is responsible for the conduct
of the Clinical Study, then that Party shall automatically be deemed to be the
Communications Lead and (b) if the applicable Neurology JDC cannot agree upon
the designation of a Communications Lead, such matter shall be submitted to the
CSC for resolution. The Communications Lead shall be responsible for drafting
the initial publication and for coordinating and facilitating the disclosure
activities for such Clinical Study as set forth in Sections 11.4.5 and 11.4.6;
provided, however, that if, after having worked together in good faith, the
Communications Lead and the other Party cannot agree on a matter related to the
public disclosure of data and results arising from such a Clinical Study, then,
subject to and without limiting Sections 11.4.5 and 11.4.6, (i) prior to Option
exercise, Ionis will have final decision-making authority regarding such matter,
and (ii) after Option exercise, Biogen will have final decision-making authority
regarding such matter.




11.4.2.
Public Announcements. On or promptly after the Effective Date, the Parties will
jointly issue a public announcement of the execution of this Agreement in form
and substance mutually agreed by the Parties. Except to the extent required to
comply with Applicable Law, regulation, rule or legal process or as otherwise
permitted in accordance with this Section 11.4, neither Party nor such Party’s
Affiliates will make any public announcements, press releases or other public
disclosures concerning this Agreement or the terms or the subject matter hereof
without the prior written consent of the other, which will not be unreasonably
withheld, conditioned or delayed.

 
115

--------------------------------------------------------------------------------

Confidential

11.4.3.
Use of Name. Except as set forth in Section 11.4.11, neither Party will use the
other Party’s name in a press release or other publication without first
obtaining the prior consent of the Party to be named.




11.4.4.
Notice of Significant Events. Each party will immediately notify (and provide as
much advance notice as possible, but at a minimum two Business Days advance
notice to) the other Party of any event materially related to a Product
(including in such notice any disclosure of starting/stopping of a Clinical
Study, clinical data or results, material regulatory discussions, filings,
Approval or Biogen’s sales projections) so the Parties may analyze the need for
or desirability of publicly disclosing or reporting such event.




11.4.5.
Prior to License Grant. Prior to the date Biogen has been granted a license
under Section 4.1.1(a) or Section 4.1.1(b) (as applicable) with respect to a
Product, such Product is the sole property of Ionis and, subject to any
communication plan for such Product mutually agreed to by the Parties in
accordance with Section 1.10.2(d) and to the provisions of this Section 11.4.5
and Section 11.4.7, Ionis will have the sole right to issue press releases,
publish, present or otherwise disclose the progress and results regarding such
Product to the public, which shall be consistent with its practice with its
other compounds and products; provided that, with respect to any proposed press
release or other similar public communication by Ionis disclosing regulatory
discussions, the efficacy or safety data or clinical results related to such
Product, (i) Ionis will submit such proposed communication to Biogen for review
at least two Business Days in advance of such proposed public disclosure, (ii)
Biogen will have the right to review and recommend changes to such
communication, and (iii) Ionis will in good faith consider any changes that are
timely recommended by Biogen; and provided further that, if Biogen conducted or
co-conducted a Clinical Study that is the subject of such public announcement,
press release or other public disclosure, then any such public announcement,
press release or other public disclosure shall be jointly issued by the Parties
(unless Biogen expressly waives in writing its right to jointly issue such
public announcement, press release or other public disclosure). If Biogen
desires to make any public announcement, issue a press release or make any other
public disclosure with respect to a Clinical Study that was conducted or
co-conducted by Biogen prior to the date Biogen has been granted a license under
Section 4.1.1(a) or Section 4.1.1(b) (as applicable) with respect to a Product,
Biogen shall so notify Ionis and shall provide Ionis with a draft thereof at
least two Business Days prior to the proposed publication thereof. Ionis may
review and provide comments to Biogen and the Parties shall discuss in good
faith any such comments and seek to mutually agree on a final version of such
proposed public announcement, press release or other public disclosure.
Notwithstanding the foregoing, Ionis shall, pursuant to this Section 11.4.5,
retain final decision-making authority over (x) whether such proposed public
announcement, press release or other public disclosure shall be issued or made,
and (y) the content thereof, and in no event shall Biogen issue any such public
announcement, press release or other public disclosure under this Section 11.4.5
except in the final version approved by Ionis.

 
116

--------------------------------------------------------------------------------

Confidential

11.4.6.
After License Grant. After the date Biogen has been granted a license under
Section 4.1.1(a) or Section 4.1.1(b) (as applicable) with respect to a Product,
subject to the provisions of this Section 11.4.6 and Section 11.4.7, Biogen will
have the sole right to issue press releases, publish, present or otherwise
disclose the progress and results regarding such Product to the public, which
shall be consistent with its practice with its other compounds and products;
provided that with respect to any proposed press release or other similar public
communication by Biogen disclosing regulatory discussions, the efficacy or
safety data or results related to such Product or Biogen’s sales projections,
(i) Biogen will submit such proposed communication to Ionis for review at least
two Business Days in advance of such proposed public disclosure, (ii) Ionis will
have the right to review and recommend changes to such communication, and (iii)
Biogen will in good faith consider any changes that are timely recommended by
Ionis; and provided further that, if Ionis conducted or co-conducted a Clinical
Study that is the subject of such public announcement, press release or other
public disclosure, then any such public announcement, press release or other
public disclosure shall be jointly issued by the Parties (unless Ionis expressly
waives in writing its right to jointly issue such public announcement, press
release or other public disclosure). If Ionis desires to make any public
announcement, issue a press release or make any other public disclosure with
respect to a Clinical Study that was conducted or co-conducted by Ionis, Ionis
shall so notify Biogen and shall provide Biogen with a draft thereof at least
two Business Days prior to the proposed publication thereof. Biogen may review
and provide comments to Ionis and the Parties shall discuss in good faith any
such comments and seek to mutually agree on a final version of such proposed
public announcement, press release or other public disclosure. Notwithstanding
the foregoing, Biogen shall, pursuant to this Section 11.4.6, retain final
decision-making authority over  (x) whether such proposed public announcement,
press release or other public disclosure shall be issued or made, and (y) the
content thereof, and in no event shall Ionis issue any such public announcement,
press release or other public disclosure under this Section 11.4.6 except in the
final version approved by Biogen.




11.4.7.
Resolution of Disagreements Regarding Public Announcements. If the Parties
cannot mutually agree on the need for or content of any press release,
presentation or other public disclosure under Section 11.4.5 or Section 11.4.6
that is intended to be jointly issued, then either Party may promptly refer for
resolution to a “C” level executive of each Party (e.g., a Party’s Chief
Operating Officer, Chief Executive Officer or Chief Business Officer) or to one
of the Party’s CSC members. During the at least two Business Day advance review
period described in Section 11.4.5 or Section 11.4.6 (as applicable), such “C”
level executives or CSC members will meet in person at a mutually acceptable
time and location or by means of telephone or video conference to discuss in
good faith and attempt to resolve such dispute.

 
117

--------------------------------------------------------------------------------

Confidential

11.4.8.
Scientific or Clinical Presentations for Collaboration Products. Regarding any
proposed scientific publications or public presentations related to summaries of
results from any Clinical Studies generated by Ionis or Biogen for a
Collaboration Product, the Parties acknowledge that scientific lead time is a
key element of the value of the Collaboration Products under this Agreement and
further agree to use Commercially Reasonable Efforts to control public
scientific disclosures of the results of the Development activities under this
Agreement to prevent any potential adverse effect of any premature public
disclosure of such results. The Parties will establish a procedure for
publication review and each Party will first submit to the other Party through
the Joint Patent Committee an early draft of all such publications or
presentations, whether they are to be presented orally or in written form, at
least [***] days prior to submission for publication including to facilitate the
publication of any summaries of Clinical Studies data and results as required on
the clinical trial registry of each respective Party. Each Party will review
such proposed publication in order to avoid the unauthorized disclosure of a
Party’s Confidential Information and to preserve the patentability of inventions
arising from the Collaboration Programs. If, during such [***] day period, the
other Party informs such Party that its proposed publication contains
Confidential Information of the other Party, then such Party will delete such
Confidential Information from its proposed publication. In addition, if at any
time during such [***] day period, the other Party informs such Party that its
proposed publication discloses inventions made by either Party in the course of
the Development under this Agreement that have not yet been protected through
the filing of a patent application, or the public disclosure of such proposed
publication could be expected to have a material adverse effect on any Patent
Rights or Know-How solely owned or Controlled by such other Party, then such
Party will either (i) delay such proposed publication for up to [***] days from
the date the other Party informed such Party of its objection to the proposed
publication, to permit the timely preparation and first filing of patent
application(s) on the information involved or (ii) remove the identified
disclosures prior to publication. With respect to each Clinical Study, (a) if
such Clinical Study is Initiated prior to the date Biogen has been granted a
license under Section 4.1.1(a) or Section 4.1.1(b) (as applicable) with respect
to the applicable Product, Ionis shall determine authorship or attribution with
respect to any proposed publications regarding the results of such Clinical
Study, and (b) if such Clinical Study is Initiated after the date Biogen has
been granted a license under Section 4.1.1(a) or Section 4.1.1(b) (as
applicable) with respect to the applicable Product, Biogen shall determine
authorship or attribution with respect to any proposed publications regarding
the results of such Clinical Study, in each case ((a) and (b)), by interpreting
and applying the authorship and attribution principles of the International
Committee of Medical Journal Editors’ Recommendations for the Conduct,
Reporting, Editing and Publication of Scholarly Work in Medical Journals,
provided that (x) in each case, the Party that has the right to determine
attribution or authorship in accordance with this Section 11.4.7 shall consider
in good faith any reasonable comments timely made by the other Party with
respect thereto, (y) any determination of authorship or attribution under this
Section 11.4.7 shall be in compliance with the requirements of the applicable
journal of the proposed publication, and (z) the Party that does not have the
right to determine attribution or authorship in accordance with this Section
11.4.7 for any such proposed publication will have the right to have at least
one author listed in such publication if such Party conducted or co-conducted
such Clinical Study.

 
118

--------------------------------------------------------------------------------

Confidential

11.4.9.
SEC Filings. Each Party will give the other Party a reasonable opportunity to
review all material filings with the SEC describing the terms of this Agreement
prior to submission of such filings, and will give due consideration to any
reasonable comments by the non-filing Party relating to such filing.




11.4.10.
Subsequent Disclosure. Notwithstanding the foregoing, to the extent information
regarding this Agreement or the Product has already been publicly disclosed,
either Party (or its Affiliates) may subsequently disclose the same information
to the public without the consent of the other Party.




11.4.11.
Acknowledgment. Each Party will acknowledge in any press release, public
presentation or publication regarding the Collaboration or a Product, the other
Party’s role in discovering and developing the Product or Discontinued
Collaboration Product, as applicable, that the Product is under license from
Ionis and otherwise acknowledge the contributions from the other Party, and each
Party’s stock ticker symbol (e.g., Nasdaq: IONS, BIIB).




(a)
Biogen understands and acknowledges the importance to Ionis of continuing to be
associated with the drugs it discovers under the Collaboration. As such, Biogen
agrees that it will use reasonable efforts to prominently acknowledge Ionis’
role in the discovery of a Product in any scientific, medical and other
Product-related communications to the extent such communications address the
research, discovery or commercialization of a Product, by prominently including
the words “Discovered by Ionis” or equivalent language (collectively, the “Ionis
Attribution Language”) in any such communications; provided, however, that
Biogen shall have no obligation to include the Ionis Attribution Language in any
of the following: (i) communications or materials where such inclusion would be
prohibited by Applicable Laws or applicable Third Party institutional, corporate
or other policies; (ii) communications that Biogen does not control, such as
publications with non-Biogen lead authors; (iii) materials primarily focused on
or directed to patients, or other materials where Biogen branding is not
prominently featured; or (iv) abstracts or other communications with a word
limitation, if Biogen reasonably determines that such word limitation would
preclude the inclusion of the Ionis Attribution Language, provided that, in each
case Biogen will use reasonable efforts to have the Ionis Attribution Language
included in any such communication, consistent with the efforts that Biogen uses
to have statements regarding its own contributions to the Product included in
such communication.

 
119

--------------------------------------------------------------------------------

Confidential

(b)
Ionis may include the Product (and identify Biogen as its partner for the
Product) in Ionis’ drug pipeline.



ARTICLE 12.
MISCELLANEOUS



12.1.
Dispute Resolution.




12.1.1.
Escalation. In the event of any Dispute (other than a Setoff Dispute, which
Setoff Dispute will be resolved pursuant to Section 12.1.3, or dispute regarding
the construction, validity or enforcement of either Party’s Patent Rights, which
disputes will be resolved pursuant to Section 12.2), either Party may, within
[***] days after either Party notifies the other Party that the Dispute has not
been resolved (provided, that such notice cannot be given less than [***] days
after the Dispute has arisen), make a written request that the Dispute be
referred for resolution to the Executive Vice President, Business Development of
Biogen and the Chief Operating Officer of Ionis (the “Executives”). Within [***]
days of either Party’s written request that the Dispute be referred to the
Executives, the Executives will meet in person at a mutually acceptable time and
location or by means of telephone or video conference to negotiate a settlement
of a Dispute. Each Party may elect to have such Party’s CSC representatives
participate in such meeting, if desired, provided that it provides the other
Party with reasonable advance notice of such intent so as to enable the other
Party to have its CSC representatives also participate in such meeting, if
desired. If the Executives fail to resolve the Dispute within such [***] day
period, then the Dispute will be referred to mediation under Section 12.1.2.




12.1.2.
Mediation. If a Dispute subject to Section 12.1.1 cannot be resolved pursuant to
Section 12.1.1, or if neither Party timely makes the written request that the
Dispute be referred to the Executives, the Parties will resolve any such Dispute
in accordance with the dispute resolution procedures set forth in Schedule
12.1.2.




12.1.3.
Setoff Disputes. Setoff Disputes will be resolved in accordance with Section
10.4.5(b) and Schedule 10.4.5(b).

 
120

--------------------------------------------------------------------------------

Confidential

12.1.4.
Expert Resolution. In the event that a matter is referred for expert resolution
under this Section 12.1.4 pursuant to Section 1.10.2(d) or under Appendix 3, the
matter will be resolved by a panel of three (3) industry experts experienced in
the issues comprising such dispute.  One expert will be chosen by Ionis, one
expert will be chosen by Biogen and the third expert will be chosen by mutual
agreement of the experts chosen by Ionis and Biogen.  The place of such expert
resolution will be in Chicago, Illinois. Within [***] days after the selection
of the third expert (which will occur not later than [***] days after a Party
notifies the other Party that it elects to have a dispute resolved pursuant to
this Section 12.1.4), the Parties will each simultaneously submit to the expert
panel and one another a written statement of their respective positions on the
relevant dispute.  Each Party will have [***] days from receipt of the other
Party’s submission to submit a written response thereto, which will include any
scientific and technical information in support thereof.  The expert panel will
conduct at least one hearing at which each Party will have the opportunity to
advocate its position before the other Party and the expert panel.  The expert
panel will have the right to further meet with both Parties together, as
necessary to make a determination.  There will be no ex parte communications
between an individual Party and either the expert panel or one or more experts. 
All documents submitted will be in the English language.  Further, the expert
panel will have the right to request information and materials and to require
and facilitate discovery as it will determine is appropriate in the
circumstances, taking into account the needs of the Parties and the desirability
of making discovery expeditious and cost-effective determinations.  No later
than 90 days after the designation of the third expert or as otherwise agreed by
the Parties, the expert panel will make a determination.  The expert panel will
provide the Parties with a written statement setting forth the basis of the
determination in connection therewith.  The decision of the expert panel will be
final, binding and conclusive, absent manifest error.  Each Party will bear its
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges, travel expenses, etc.) and the Parties
will share equally (50/50) the fees and costs of the expert panel.  Judgment
upon any award rendered pursuant to this Section 12.1.4 may be entered by any
court having jurisdiction over the Parties’ assets.  Except to the extent
necessary to confirm or enforce an award or as may be required by law, neither
Party nor any of the experts may disclose the existence, content or results of
any proceeding under this Section 12.1.4 without the prior written consent of
both Parties.




12.2.
Governing Law; Jurisdiction; Venue; Service of Process.




12.2.1.
This Agreement and any Dispute will be governed by and construed and enforced in
accordance with the laws of the State of Delaware, U.S.A., without reference to
conflicts of laws principles.




12.2.2.
Subject to the provisions of Section 12.1, each Party by its execution hereof,
(a) hereby irrevocably submits to the exclusive jurisdiction of the United
States District Court for the District of Delaware (or, if but only if such
court lacks, or will not exercise, subject matter jurisdiction over the entirety
of a Dispute, the Court of Chancery of  the State of Delaware, or, if but only
if such court lacks, or will not exercise, subject matter jurisdiction over the
entirety of a Dispute, the Superior Court of the State of Delaware, with respect
to the Dispute) for the purpose of any Dispute arising between the Parties in
connection with this Agreement (each, an “Action”) and (b) hereby waives to the
extent not prohibited by Applicable Law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that venue in
the above-named courts  is improper, that its property is exempt or immune from
attachment or execution, that any such Action brought in the above-named courts
should be dismissed on grounds of forum non conveniens, should be transferred or
removed to any court other than the above-named courts, or should be stayed by
reason of the pendency of some other proceeding in any other court other than
the above-named courts, or that this Agreement or the subject matter hereof may
not be enforced in or by such courts and (c) hereby agrees not to commence any
such Action other than before the above-named courts.  Notwithstanding the
previous sentence, a Party may commence any Action in a court other than the
above-named court solely for the purpose of enforcing an order or judgment
issued by the above-named court.

 
121

--------------------------------------------------------------------------------

Confidential

12.2.3.
Each Party hereby agrees that service of process: (a) made in any manner
permitted by Delaware law, or (b) made by overnight express courier service
(signature required), prepaid, at its address specified pursuant to Section
12.7, will constitute good and valid service of process in any such Action and
(c) waives and agrees not to assert (by way of motion, as a defense, or
otherwise) in any such Action any claim that service of process made in
accordance with clause (a) or (b) does not constitute good and valid service of
process.




12.3.
Remedies. Notwithstanding anything to the contrary in this Agreement, each Party
will be entitled to seek, in addition to any other right or remedy it may have,
at law or in equity, a temporary restraining order or a preliminary injunction,
without the posting of any bond or other security, enjoining or restraining the
other Party from any violation or threatened violation of this Agreement, and
the Parties agree that in the event of a threatened or actual material breach of
this Agreement injunctive relief would be appropriate. Neither Party will be
entitled to recover any Losses relating to any matter arising under one
provision of this Agreement to the extent that such Party has already recovered
Losses with respect to such matter pursuant to other provisions of this
Agreement (including recoveries under Section 9.1 or Section 9.2, and the
offsets under Section 6.13.3(c)).  Except for the offsets and credits explicitly
set forth in Section 1.8.3, Section 6.15, Section 6.13.3(b), Section 6.13.3(d)
and Section 10.4.5(b), neither Party will have the right to setoff any amount it
is owed or believes it is owed against payments due or payable to the other
Party under this Agreement.




12.4.
Assignment and Successors. Neither this Agreement nor any obligation of a Party
hereunder may be assigned by either Party without the consent of the other,
which will not be unreasonably withheld, delayed or conditioned, except that
each Party may assign this Agreement and the rights, obligations and interests
of such Party, in whole or in part, without the other Party’s consent, to any of
its Affiliates, to any purchaser of all or substantially all of its assets or
all or substantially all of its assets to which this Agreement relates or to any
successor corporation resulting from any merger, consolidation, share exchange
or other similar transaction; provided, if Biogen transfers or assigns this
Agreement to [***] described in this Agreement, then Biogen (or such Affiliate),
will [***] due Ionis under ARTICLE 6 for the [***] assignment. In addition,
Ionis may assign or transfer its rights to receive payments under this Agreement
(but no liabilities), without Biogen’s consent, to an Affiliate or to a Third
Party in connection with a payment factoring transaction. Any purported
assignment or transfer made in contravention of this Section 12.4 will be null
and void.



The [***].
 
122

--------------------------------------------------------------------------------

Confidential
To the extent Ionis utilizes a [***] in any year, Ionis will [***] to Biogen
[***]. To assist Biogen in determining when a refund is due from Ionis pursuant
to the foregoing sentence, beginning with the first Annual tax return for the
year in which Biogen [***] payment under this Section 12.4, and each year
thereafter (including, for clarity, all years in which Ionis utilizes a [***],
Ionis will provide Biogen with Ionis’ Annual tax returns (federal and state)
and, in years in which Ionis utilizes [***], supporting documentation for such
[***]. Notwithstanding the foregoing, if the [***].



12.5.
Change of Control.




12.5.1.
Research Activities. If, at any time during the Research Term, a Change of
Control occurs, then at any time prior to the [***] anniversary of the closing
of such Change of Control, upon written notice to Ionis, Biogen may either:




(a)
Extend the Research Term until such time as Ionis has completed target
validating activities that are Ionis Activities under the Neurological Disease
Research Plan for a total of [***] High Interest Targets;




(b)
Terminate the Research Term, in which case: (i) Ionis will complete all ongoing
target validation work that are Ionis Activities under the Neurological Disease
Research Plan and advance each such target to Target Sanction (but for clarity,
no target validation work will be initiated for any new target under the
Neurological Disease Research Plan); (ii) Ionis will complete all ongoing Ionis
Activities under the Core Research Plan (but for clarity, no new work will be
initiated under the Core Research Plan); (iii) for each Collaboration Target
that is not an ALS Target that reaches Target Sanction or each ALS Target
designated a Collaboration Target, an ASO Development Candidate Identification
Plan will be prepared and Ionis will carry out its obligations under such plan,
all in accordance with Section 1.10.1; (iv) Ionis will continue to perform its
obligations under each ongoing ASO Development Candidate Identification Plan
until the end of the applicable ASO Development Candidate Identification Term
and under each ongoing Initial Development Plan until completion of all Ionis
Activities thereunder; (v) for each Collaboration Program for which a
Development Candidate is identified as provided herein, Biogen may, upon written
notice to Ionis, such notice to be delivered within [***] days after designating
a Development Candidate for the applicable Collaboration Program, elect to
either (A) exercise the applicable Option by notifying Ionis in writing of
Biogen’s election to license the Collaboration Product [***] and will be paid to
Ionis within [***] days after Biogen’s election under clause (A) of this Section
12.5.1(b), and after such exercise, Biogen will not be obligated [***], or (B)
establish an Initial Development Plan for such Collaboration Program pursuant to
Section 1.10.2(d), in which case Ionis and Biogen will continue to exercise
their rights and perform their respective obligations with respect to the
applicable Collaboration Program under the terms of this Agreement; (vi) the
Research Term will end upon Ionis’ completion of all Ionis Activities under
clauses (i), (ii) and (iii) above; and (vii) within [***] days after the end of
the Research Term, Ionis will [***]; or

 
123

--------------------------------------------------------------------------------

Confidential

(c)
Allow such [***] period to lapse without providing any such notice of election
under this Section 12.5.1, in which case Ionis and Biogen will continue to
exercise their rights and perform their respective obligations under the terms
of this Agreement.




12.5.2.
Collaboration Programs. On a Collaboration Program-by-Collaboration Program
basis, if, at any time during the Option Period, a Change of Control occurs
involving Ionis and a Person that, at the time of the close of such Change of
Control, is developing in human clinical trials or commercializing a Directly
Competitive Collaboration Product within the Field or is engaged in a Directly
Competitive Collaboration Program (such pre-existing Directly Competitive
Collaboration Product, a “Pre-Existing Competitive Product”) or, at any time
during the Term after the closing of such Change of Control, develops or
acquires a Directly Competitive Collaboration Product or begins a Directly
Competitive Collaboration Program (such Person being hereinafter referred to as
a “Competing Collaboration Acquirer”) and such Competing Collaboration Acquirer
has not, within [***] of either (i) the closing of the Change of Control in the
event the Directly Competitive Collaboration Product is being developed in human
clinical trials or commercialized, or the Directly Competitive Collaboration
Program exists, as of such closing date or (ii) the date of first development or
acquisition of such Directly Competitive Collaboration Product or the date on
which such Competing Collaboration Acquirer begins such Directly Competitive
Collaboration Program (the “Collaboration Divestiture Period”) divested itself
of the Directly Competitive Collaboration Product or Directly Competitive
Collaboration Program, or terminated development and commercialization of such
Directly Competitive Collaboration Product or such Directly Competitive
Collaboration Program, then (A) Ionis will provide written notice to Biogen of
the closing of such Change of Control or Collaboration Divestiture Period, as
applicable, (B) [***], (C) solely with respect to any Collaboration Program that
relates to such Directly Competitive Collaboration Product or Directly
Competitive Collaboration Program for which Initiation of IND-Enabling
Toxicology Studies have not occurred, subject to Section 12.5.3, elect to have
Ionis complete Ionis Activities under this Agreement for such Collaboration
Program until such time as the applicable Collaboration Program is ready to
begin IND-Enabling Toxicology Studies, after which Biogen may elect to exercise
its rights under clause (D) of this Section 12.5.2 with respect to such
Collaboration Program (in which case the applicable deadline for Biogen’s notice
under such clause will be extended until [***] after designation of a
Development Candidate for such Collaboration Program), and (D) solely with
respect to any Collaboration Product affected by such Directly Competitive
Collaboration Product or Directly Competitive Collaboration Program, Biogen will
have the right, within [***] following such written notice, to either:

 
124

--------------------------------------------------------------------------------

Confidential

(a)
if unexercised, exercise the applicable Option by notifying Ionis in writing of
Biogen’s election to license the Collaboration Product at a prorated license fee
payment as compared to the license fee payment set forth in Section 6.5, based
upon the stage of Development of the applicable Collaboration Product at the
time of Change of Control or Collaboration Divestiture Period, as applicable,
which license fee payments are set forth on Table A of Schedule 12.5 hereto. If
Biogen exercises the applicable Option pursuant to this Section 12.5.2(a),
Biogen will not be obligated [***]. Upon Biogen’s exercise of its Option
pursuant to this Section 12.5.2(a), Biogen will be deemed to have obtained and
Ionis will be deemed to have granted the license set forth in Section 4.1.1; or




(b)
Allow such [***] period to lapse without providing any such notice of election
under this Section 12.5.2, or otherwise provide Ionis with written notice within
such period electing not to exercise the applicable Option pursuant to Section
12.5.2(a) above, in either of which cases, subject to Section 12.5.3, Ionis and
Biogen will continue to exercise their rights and perform their respective
obligations with respect to the Collaboration Product under the terms of this
Agreement.



Provided that Ionis complies with Section 12.5.3, Biogen’s rights as set forth
in this Section 12.5.2 shall be Biogen’s exclusive remedies for the failure of a
Competing Collaboration Acquirer to divest or terminate development and
commercialization of a Directly Competitive Collaboration Product or Directly
Competitive Collaboration Program during the Collaboration Divestiture Period in
accordance with this Section 12.5.2, and the development or commercialization of
a Pre-Existing Competitive Product by a Competing Collaboration Acquirer will
not be a violation of Ionis’ exclusivity covenants under Section 2.1.1.  Upon
Biogen’s exercise of an Option pursuant to Section 12.5.2(a) above, Ionis will
carry out its technology transfer obligations pursuant to Section 4.9 with
respect to the Collaboration Product. For the avoidance of doubt, except as set
forth in this Section 12.5.2, all other terms and conditions of this Agreement
will apply to any such license granted pursuant to Biogen’s exercise of its
rights hereunder.



12.5.3.
Protective Provisions. At any time while Ionis is conducting activities pursuant
to Section 12.5.2, to separate its Development activities under this Agreement
from development activities relating to a Directly Competitive Collaboration
Product (“Directly Competing Development Activities”), Ionis will, and will
cause the Competing Collaboration Acquirer to, (a) establish separate teams to
conduct Development activities under this Agreement and such Directly Competing
Development Activities, (b) prevent any Know-How that is Confidential
Information relating to the Development of the applicable Collaboration Product
from being disclosed to, or used by, individuals performing such Directly
Competing Development Activities and (c) not use or reference any Know-How that
is Confidential Information or conduct any activities Covered by any Patent
Rights, in each case Controlled by Ionis or its Affiliates prior to the
effective date of the Change of Control in the development, manufacture or
commercialization of the Directly Competitive Collaboration Product.

 
125

--------------------------------------------------------------------------------

Confidential

12.5.4.
Biogen Alternate Modality Programs. On a Biogen Alternate Modality
Product-by-Biogen Alternate Modality Product basis, if, at any time during the
Term, a Change of Control occurs involving Ionis and a Person that, at the time
of the closing of such Change of Control, is developing in human clinical trials
or commercializing a Directly Competitive Biogen Alternate Modality Product
within the Field or is engaged in a Directly Competitive Biogen Alternate
Modality Program or, at any time during the Term after such closing of the
Change of Control, develops or acquires a Directly Competitive Biogen Alternate
Modality Product or begins a Directly Competitive Biogen Alternate Modality
Program (such Person being hereinafter referred to as a “Competing Alternate
Modality Acquirer”) and such Competing Alternate Modality Acquirer has not,
within [***] of either (i) closing of the Change of Control in the event the
Directly Competitive Biogen Alternate Modality Product is being developed in
human clinical trials or commercialized, or the Directly Competitive Biogen
Alternate Modality Program exists, as of such closing date or (ii) the date of
first development or acquisition of such Directly Competitive Biogen Alternate
Modality Product or the date on which such Competing Alternate Modality Acquirer
begins such Directly Competitive Biogen Alternate Modality Program (the
“Alternate Modality Divestiture Period”) divested itself of the Directly
Competitive Biogen Alternate Modality Product or Directly Competitive Biogen
Alternate Modality Program, terminated development and commercialization of such
Directly Competitive Biogen Alternate Modality Product or such Biogen Alternate
Modality Program or assigned this Agreement pursuant to Section 12.4 to a Third
Party that is not itself developing or commercializing a Directly Competitive
Collaboration Product or engaged in a Directly Competitive Biogen Alternate
Modality Program, then (i) Ionis will provide written notice to Biogen of the
closing of such Change of Control or Alternate Modality Divestiture Period, as
applicable, and (ii) [***].  For clarity, Biogen’s rights as set forth in this
Section 12.5.4 shall be Biogen’s exclusive remedies for the failure of a
Competing Alternate Modality Acquirer to divest or terminate development and
commercialization of a Directly Competitive Biogen Alternate Modality Product or
Directly Competitive Collaboration Program or assigned this Agreement to an
applicable Third Party, in each case, during the Alternate Modality Divestiture
Period in accordance with this Section 12.5.4.




12.6.
Force Majeure. No Party will be held responsible to the other Party nor be
deemed to be in default under, or in breach of any provision of, this Agreement
for failure or delay in performing any obligation of this Agreement when such
failure or delay is due to force majeure, and without the fault or negligence of
the Party so failing or delaying. For purposes of this Agreement, force majeure
means a cause beyond the reasonable control of a Party, which may include acts
of God; acts, regulations, or laws of any government; war; terrorism; civil
commotion; fire, flood, earthquake, tornado, tsunami, explosion or storm;
pandemic; epidemic and failure of public utilities or common carriers.  In such
event the Party so failing or delaying will immediately notify the other Party
of such inability and of the period for which such inability is expected to
continue. The Party giving such notice will be excused from such of its
obligations under this Agreement as it is thereby disabled from performing for
so long as it is so disabled for up to a maximum of 90 days, after which time
the Parties will negotiate in good faith any modifications of the terms of this
Agreement that may be necessary to arrive at an equitable solution, unless the
Party giving such notice has set out a reasonable timeframe and plan to resolve
the effects of such force majeure and executes such plan within such timeframe. 
To the extent possible, each Party will use reasonable efforts to minimize the
duration of any force majeure.

 
126

--------------------------------------------------------------------------------

Confidential

12.7.
Notices. Any notice or request required or permitted to be given under or in
connection with this Agreement will be deemed to have been sufficiently given if
in writing and personally delivered or sent by certified mail (return receipt
requested), facsimile transmission (receipt verified), or overnight express
courier service (signature required), prepaid, to the Party for which such
notice is intended, at the address set forth for such Party below:



If to Ionis, addressed to:
Ionis Pharmaceuticals, Inc.
 
2855 Gazelle Court
 
Carlsbad, CA  92010
 
Attention:  Chief Operating Officer
 
Fax:  760-918-3592
   
with a copy to:
Ionis Pharmaceuticals, Inc.
 
2855 Gazelle Court
 
Carlsbad, CA  92010
 
Attention:  General Counsel
 
Fax:  760-268-4922
   
If to Biogen, addressed to:
Biogen MA Inc.
 
14 Cambridge Center
 
Cambridge, MA 02142
 
Attention: Senior Vice President Corporate Development
 
Fax:  866-795-0181
   
with a copy to:
Ropes & Gray LLP
 
Prudential Tower
 
800 Boylston Street
 
Boston, MA 02199-3600
 
Attention:  Marc A. Rubenstein, Esq.
 
Fax:  617-235-0706



or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery will be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery will be deemed to be the next Business Day after such notice or
request was deposited with such service.  If sent by certified mail, the date of
delivery will be deemed to be the third Business Day after such notice or
request was deposited with the U.S. Postal Service.
 
127

--------------------------------------------------------------------------------

Confidential

12.8.
Export Clause. Each Party acknowledges that the laws and regulations of the
United States restrict the export and re-export of commodities and technical
data of United States origin.  Each Party agrees that it will not export or
re-export restricted commodities or the technical data of the other Party in any
form without the appropriate United States and foreign government licenses.




12.9.
Waiver. Neither Party may waive or release any of its rights or interests in
this Agreement except in writing.  The failure of either Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.  No waiver by either
Party of any condition or term in any one or more instances will be construed as
a continuing waiver or subsequent waiver of such condition or term or of another
condition or term.




12.10.
Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties will negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof will remain in
full force and effect in such jurisdiction and will be liberally construed in
order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.




12.11.
Entire Agreement. This Agreement (together with the Schedules and Appendices
hereto, including the ALS Letter Agreement), amends and restates the Original
Agreement, is a comprehensive and integrated statement of the agreement between
the Parties with respect to the subject matter hereof and fully supersedes the
Original Agreement for the period commencing on the Amendment Date and
continuing thereafter. Without limiting the foregoing, this Agreement supersedes
that certain side letter between the Parties, dated as of October 9, 2015,
relating to drug substance process development and manufacturing, solely to the
extent such side letter relates to Collaboration Programs under this Agreement.
For clarity, such side letter shall remain in full force and effect with respect
to the Ionis/Biogen Additional Agreements. For the avoidance of doubt, this
Agreement in no way supersedes, modifies or otherwise affects any of the
Ionis/Biogen Additional Agreements, which will remain in full force and effect
in accordance with each of their respective terms. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties with respect to the subject matter
hereof other than as set forth herein. No subsequent alteration, amendment,
change or addition to this Agreement will be binding upon the Parties hereto
unless reduced to writing and signed by the respective authorized officers of
the Parties.

 
128

--------------------------------------------------------------------------------

Confidential

12.12.
Independent Contractors. Nothing herein will be construed to create any
relationship of employer and employee, agent and principal, partnership or joint
venture between the Parties. Each Party is an independent contractor. Neither
Party will assume, either directly or indirectly, any liability of or for the
other Party.  Neither Party will have the authority to bind or obligate the
other Party and neither Party will represent that it has such authority.




12.13.
Interpretation. Except as otherwise explicitly specified to the contrary, (a)
references to a section, exhibit or schedule means a section of, or schedule or
exhibit to this Agreement, unless another agreement is specified, (b) the word
“including” (in its various forms) means “including without limitation,” (c) the
words “shall” and “will” have the same meaning, (d) references to a particular
statute or regulation include all rules and regulations thereunder and any
predecessor or successor statute, rules or regulation, in each case as amended
or otherwise modified from time to time, (e) words in the singular or plural
form include the plural and singular form, respectively, (f) references to a
particular Person include such Person’s successors and assigns to the extent not
prohibited by this Agreement, (g) unless otherwise specified, “$” is in
reference to United States dollars, and (h) the headings contained in this
Agreement, in any exhibit or schedule to this Agreement and in the table of
contents to this Agreement are for convenience only and will not in any way
affect the construction of or be taken into consideration in interpreting this
Agreement.




12.14.
Books and Records. Any books and records to be maintained under this Agreement
by a Party or its Affiliates or Sublicensees will be maintained in accordance
with U.S. Generally Accepted Accounting Principles (or any successor standard),
consistently applied.




12.15.
Further Actions. Each Party will execute, acknowledge and deliver such further
instruments, and do all such other acts, as may be necessary or appropriate in
order to carry out the expressly stated purposes and the clear intent of this
Agreement.




12.16.
Construction of Agreement. The terms and provisions of this Agreement represent
the results of negotiations between the Parties and their representatives, each
of which has been represented by counsel of its own choosing, and neither of
which has acted under duress or compulsion, whether legal, economic or
otherwise. Accordingly, the terms and provisions of this Agreement will be
interpreted and construed in accordance with their usual and customary meanings,
and each of the Parties hereto hereby waives the application in connection with
the interpretation and construction of this Agreement of any rule of law to the
effect that ambiguous or conflicting terms or provisions contained in this
Agreement will be interpreted or construed against the Party whose attorney
prepared the executed draft or any earlier draft of this Agreement.




12.17.
Supremacy. In the event of any express conflict or inconsistency between this
Agreement and any Schedule or Appendix hereto, the terms of this Agreement will
apply. The Parties understand and agree that the Schedules and Appendices hereto
are not intended to be the final and complete embodiment of any terms or
provisions of this Agreement, and are to be updated from time to time during the
Agreement Term, as appropriate and in accordance with the provisions of this
Agreement.

 
129

--------------------------------------------------------------------------------

Confidential

12.18.
Counterparts. This Agreement may be signed in counterparts, each of which will
be deemed an original, notwithstanding variations in format or file designation
which may result from the electronic transmission, storage and printing of
copies of this Agreement from separate computers or printers. Facsimile
signatures and signatures transmitted via electronic mail in PDF format will be
treated as original signatures.




12.19.
Compliance with Laws. Each Party will, and will ensure that its Affiliates and
Sublicensees will, comply with all relevant laws and regulations and good
laboratory and clinical practices and cGMP in exercising its rights and
fulfilling its obligations under this Agreement.



[SIGNATURE PAGE FOLLOWS]


* - * - * - *
 
130

--------------------------------------------------------------------------------

Confidential
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Amendment Date.


BIOGEN MA INC.
   
By:
 
/s/ John McDonald
 
Name:
John McDonald
Title:
Vice President, Business Development

 
Signature Page to Amended and Restated Strategic Neurology Drug Discovery and
Development Collaboration, Option and License Agreement
 
131

--------------------------------------------------------------------------------

Confidential
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Amendment Date.


IONIS PHARMACEUTICALS, INC.
   
By:
 
/s/ B. Lynne Parshall
 
Name:
B. Lynne Parshall
Title:
Chief Operating Officer

 
Signature Page to Amended and Restated Strategic Neurology Drug Discovery and
Development Collaboration, Option and License Agreement
 
132

--------------------------------------------------------------------------------

Confidential
List of Appendices and Schedules


Appendix 1 – Definitions


Appendix 2 – Development Candidate Checklist


Appendix 3 – Multi-Indication Target Process


Appendix 4 – Form of Side Letter


Schedule 1.1.4 – Biogen Conducted Non-ALS Targets


Schedule 1.2.4 – Terms and Conditions for Provision of Research ASOs to Biogen


Schedule 1.6.1 – ALS Letter Agreement


Schedule 1.10.2(c) – Ionis’ Standard IND-Enabling Toxicology Studies


Schedule 1.10.2(d) – Initial Development Plan Requirements


Schedule 1.10.2(d)(v) – Study Synopsis Requirements


Schedule 1.10.2(e) – Apportionment of Certain Milestone Payments and
Biogen-Approved Costs


Schedule 1.10.6 – Ionis API Supply for ALS Collaboration Programs and Biogen
Conducted Non-ALS Collaboration Programs


Schedule 1.18.1 – Collaboration Steering Committee Governance


Schedule 1.18.2 – Neurology JRC Governance


Schedule 1.18.3 – Neurology JDC Governance


Schedule 1.18.6 – Alliance Management Activities


Schedule 4.4.1(a) – Drug Substance Process and Formulation Development
Activities


Schedule 4.9.2(c) – Ionis’ Fully Absorbed Cost of Goods Methodology


Schedule 5.1.4 – Biogen’s Development and Commercialization Activities


Schedule 5.1.6 – Integrated Development Plan Content


Schedule 6.10.2(e) – Royalty Calculation Examples


Schedule 6.10.2(f) – Allocation of Net Sales


Schedule 6.13.1 – Certain Ionis In-License Agreements


Schedule 8.2.4(a) – Ionis Core Technology Patents


Schedule 8.2.4(b) – Ionis Manufacturing and Analytical Patents


Schedule 8.2.4(c) – Ionis Product-Specific Patents


Schedule 8.2.8 – Prior Agreements


Schedule 10.4.5(b) – Advisory Panel Regarding Setoff Disputes


Schedule 10.4.6 – Transition Services


Schedule 12.1.2 – Mediation


Schedule 12.5 – Applicable License Fee Payments in Change of Control for
Collaboration Products, and [***]
 
133

--------------------------------------------------------------------------------

Confidential
Appendix 1


DEFINITIONS


For purposes of this Agreement, the following capitalized terms will have the
following meanings:


“Accelerated Target” has the meaning set forth in Section 1.8.4.


“Acceptance” means, with respect to an NDA, MAA or JNDA filed for a Product, (a)
in the United States, the receipt of written notice from the FDA in accordance
with 21 C.F.R. §314.101(a)(2) that such NDA is officially “filed,” (b) in the
European Union, receipt by Biogen of written notice of acceptance by the EMA of
such MAA for filing under the centralized European procedure in accordance with
any feedback received from European Regulatory Authorities; provided that if the
centralized filing procedure is not used, then Acceptance will be determined
upon the acceptance of such MAA by the applicable Regulatory Authority in a
Major Market in the EU, (c) in any Major Market in Europe that is not a European
Union country, receipt by Biogen of written notice of acceptance by the
applicable Regulatory Authority of such MAA for filing in such country, and (d)
in Japan, receipt by Biogen of written notice of acceptance of filing of such
JNDA from the Koseisho (i.e., the Japanese Ministry of Health and Welfare, or
any successor agency thereto).


“Action” has the meaning set forth in Section 12.2.2.


“Actual Biogen-Approved Costs” has the meaning set forth in Section 1.14.1(e).


“Additional Core IP” means Third Party intellectual property that is necessary
to [***]. For clarity, Additional Core IP does not include any Patent Rights
claiming (or intellectual property related to) [***].


“Additional Plan Costs” means [***].


“Advisory Panel” has the meaning in Schedule 10.4.5(b) of this Agreement.


“Affiliate” of an entity means any corporation, firm, partnership or other
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with a Party to this Agreement. An
entity will be deemed to control another entity if it (i) owns, directly or
indirectly, at least 50% of the outstanding voting securities or capital stock
(or such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of such other entity, or has other
comparable ownership interest with respect to any entity other than a
corporation; or (ii) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of the entity.
For clarity, Regulus Therapeutics Inc. will not be deemed an “Affiliate” of
Ionis for the purposes of this Agreement under any circumstances.
 
134

--------------------------------------------------------------------------------

Confidential
“Agreement” has the meaning set forth in the Preamble of this Agreement.


“Agreement Term” has the meaning set forth in Section 10.1.


“Alliance Manager” has the meaning set forth in Section 1.18.6.


“ALS” means the disease amyotrophic lateral sclerosis.


“ALS Collaboration Program” means a Collaboration Program focused on an ALS
Target.


“ALS Option Deadline” has the meaning set forth in Section 3.1.3.


“ALS Pre-Licensing Milestone Event” has the meaning set forth in Section 6.5.


“ALS Target” means the initial ALS-associated High Interest Targets identified
as ALS Targets on Schedule 1.2.3(a) on the Effective Date, plus any
ALS-associated High Interest Target that is designated as an ALS Target in
accordance with Section 1.2.3(a).


“ALS Target List” means the list of ALS-associated High Interest Targets
identified as ALS Targets on the High Interest Target List.  For clarity, at any
given time, if a gene target is not on the ALS Target List at such time, then
such gene target is not an ALS Target.


“Alternate Modality” means a therapeutic approach for a gene target that is not
an oligonucleotide approach.


“Alternate Modality Divestiture Period” has the meaning set forth in Section
12.5.4.


“Amendment Date” has the meaning set forth in the Preamble of this Agreement.


“ANDA” means an Abbreviated New Drug Application and all amendments and
supplements thereto filed with the FDA, or the equivalent application filed with
any equivalent agency or governmental authority outside the U.S. (including any
supra-national agency such as the EMA in the EU).


“Annual” means the period covering a Calendar Year or occurring once per
Calendar Year, as the context requires.


“API” means the bulk active pharmaceutical ingredient manufactured in accordance
with cGMP for a Collaboration Product.


“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including any applicable
rules, regulations, guidelines, or other requirements of the Regulatory
Authorities that may be in effect from time to time.
 
135

--------------------------------------------------------------------------------

Confidential
“Approval” means, with respect to a Product in any regulatory jurisdiction,
approval from the applicable Regulatory Authority sufficient for the
manufacture, distribution, use, marketing and sale of such Product in such
jurisdiction in accordance with Applicable Laws. In jurisdictions where the
applicable Regulatory Authority sets the pricing or reimbursement authorizations
necessary for the general marketing and sale of such Product in the marketplace,
Approval will not be deemed to have occurred if the final approval to market and
sell such Product is being withheld because Biogen (or its Affiliate or
Sublicensee) and the Regulatory Authority have not yet determined pricing or
reimbursement even if all other approvals, licenses, registrations or
authorizations necessary for marketing, sale or use of such Product in such
jurisdiction have been obtained. “Approval” does not include authorization by a
Regulatory Authority to conduct named patient, compassionate use or other
similar activities.


“ASO” means an oligonucleotide compound, or analog, variant, mimic, or mimetic
thereof, having a sequence that is at least six bases long and that modulates
expression or splicing of a gene target via the binding, partially or wholly, of
such compound to the RNA of such gene target, excluding any double stranded
oligonucleotide compounds that are designed to act through the RNA-induced
silencing complex.


“ASO Development Candidate Identification Plan” has the meaning set forth in
Section 1.10.1(a).


“ASO Development Candidate Identification Term” has the meaning set forth in
Section 1.10.1(b).


“Audit Report” has the meaning set forth in Section 6.15.


“Bankruptcy Code” has the meaning set forth in Section 10.2.7(b).


“Biogen” has the meaning set forth in the Preamble of this Agreement.


“Biogen Activities” means, under any Neurology Plan, any and all research,
pre-clinical and/or clinical activities that Biogen agrees to conduct; provided
that Biogen will be deemed to have agreed to conduct any activities designated
as Biogen Activities under any Neurology Plan it approves.


“Biogen Alternate Modality Milestone Event” has the meaning set forth in Section
6.3.


“Biogen Alternate Modality Product” means a finished drug product that contains
a molecule that is (i) not an oligonucleotide, (ii) designed to bind, mimic or
otherwise affect a protein or RNA that is encoded by a Biogen Alternate Modality
Target, and (iii) discovered by Biogen or its Affiliates or any Third Party
acting on their behalf.


“Biogen Alternate Modality Program” means a program to discover, Develop,
Manufacture and Commercialize a Biogen Alternate Modality Product.


“Biogen Alternate Modality Royalty” has the meaning set forth in Section 6.9.1.


“Biogen Alternate Modality Royalty Period” has the meaning set forth in Section
6.9.2.
 
136

--------------------------------------------------------------------------------

Confidential
“Biogen Alternate Modality Target” is either (i) a High Interest Target that is
designated as a Biogen Alternate Modality Target under Section 1.3, Section 1.4
or Section 1.8, (ii) a Collaboration Target that is changed to a Biogen
Alternate Modality Target under Section 3.2.2, or (v) a Collaboration Target
that is added as a Biogen Alternate Modality Target under Section 3.2.4.2.


“Biogen-Approved Changes” means any changes (including number of subjects,
duration of dosing, additional studies, additional endpoints, additional
analysis, etc.) to the applicable Neurology Plan for a Product that are
requested by either Party after the Parties have set the initial Cost Estimates
for such Neurology Plan under Section 1.10.2(e), and (i) required by a
Regulatory Authority or (ii) agreed to be paid for by Biogen.


“Biogen-Approved Costs” has the meaning set forth in Section 1.14.1


“Biogen Conducted Non-ALS Collaboration Program” means a Collaboration Program
focused on a Biogen Conducted Non-ALS Target.


“Biogen Conducted Non-ALS Option Deadline” has the meaning set forth in Section
3.1.3.


“Biogen Conducted Non-ALS Target” means each of the High Interest Targets listed
on Schedule 1.1.4, which may be updated by mutual written agreement of the
Parties to include additional High Interest Targets relating to [***].


“Biogen Full Royalty” has the meaning set forth in Section 6.10.1.


“Biogen Know-How” means any Know-How owned, used, developed by, or licensed to
Biogen or its Affiliates, in each case to the extent Controlled by Biogen or its
Affiliates on the Effective Date or at any time during the Agreement Term, but
specifically excluding the Biogen Program Know-How.


“Biogen Manufacturing Program Patents” has the meaning set forth in Section
4.9.3.


“Biogen Patents” means any Patent Rights included in the Biogen Technology.


“Biogen Product-Specific Patents” means all Product-Specific Patents owned,
used, developed by, or licensed to Biogen or its Affiliates, in each case to the
extent Controlled by Biogen or its Affiliates on the Effective Date or at any
time during the Agreement Term.


“Biogen Program Know-How” has the meaning set forth in Section 7.1.2.


“Biogen Program Patents” has the meaning set forth in Section 7.1.2.


“Biogen Program Technology” has the meaning set forth in Section 7.1.2.


“Biogen-Prosecuted Patents” has the meaning set forth in Section 7.2.5(b).


“Biogen Reduced Royalty” has the meaning set forth in Section 6.10.2(c).


“Biogen Results” has the meaning set forth in Section 4.9.3.
 
137

--------------------------------------------------------------------------------

Confidential
“Biogen Supported Pass-Through Costs” means [***].


“Biogen Technology” means the Biogen Program Technology, Jointly-Owned Program
Technology, Biogen Product-Specific Patents and any trademarks described in
Section 4.1.6, owned, used, developed by, or licensed to Biogen or its
Affiliates that is necessary or useful to Develop, register, Manufacture or
Commercialize a Product.


“Biogen’s FTE Cost” means the FTE Rate applicable to Biogen, multiplied by the
applicable number of FTEs.


“Breaching Party” means the Party that is believed by the Non-Breaching Party to
be in material breach of this Agreement.


“Business Day” means any day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for business.


“[***]” means [***], or any alternative splice variants, mutants, polymorphisms
and fragments thereof.


“Calendar Quarter” means a period of three consecutive months ending on the last
day of March, June, September, or December, respectively, and will also include
the period beginning on the Effective Date and ending on the last day of the
Calendar Quarter in which the Effective Date falls.


“Calendar Year” means a year beginning on January 1 (or, with respect to 2013,
the Effective Date) and ending on December 31.


“Carryover Development Candidate” has the meaning set forth in Section
1.10.1(e).


“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.


“Change of Control” means, with respect to Ionis, (a) a merger or consolidation
of Ionis with a Third Party which results in the voting securities of Ionis
outstanding immediately prior thereto ceasing to represent at least 50% of the
combined voting power of the surviving entity immediately after such merger or
consolidation, (b) a transaction or series of related transactions in which a
Third Party, together with its Affiliates, becomes the owner of 50% or more of
the combined voting power of Ionis’ outstanding securities, (c) the sale or
other transfer to a Third Party of all or substantially all of Ionis’ business
to which the subject matter of this Agreement relates, or (d) the stockholders
or equity holders of Ionis will approve a plan of complete liquidation of Ionis
or an agreement for the sale or disposition by Ionis of all or a substantial
portion of its assets, other than pursuant to the transaction as described above
or to an Affiliate. Notwithstanding the foregoing, the sale or issuance of
shares in exchange for cash for purposes of a bona fide financing will not
constitute a Change of Control.


“Claims” has the meaning set forth in Section 9.1.
 
138

--------------------------------------------------------------------------------

Confidential
“Clinical Study” or “Clinical Studies” means a Phase 1 Trial, Phase 2 Trial,
Phase 3 Trial or Phase 4 Trial, or such other study in humans that is conducted
in accordance with good clinical practices and is designed to generate data in
support or maintenance of an NDA, MAA or other similar marketing application.


“Clinical Supplies” means API and finished drug Collaboration Product for use in
a Clinical Study.


“CMC” has the meaning set forth in Section 1.13.1(c).


“CMO” means a Third Party contract manufacturer Manufacturing API, Clinical
Supplies or Finished Drug Product for any purpose under this Agreement.


“Collaboration” means the conduct of the Neurology Plans in accordance with this
Agreement.


“Collaboration Divestiture Period” has the meaning set forth in Section 12.5.2.


“Collaboration Product” means, on a Collaboration Program-by-Collaboration
Program basis, a finished drug product containing a Compound as an active
pharmaceutical ingredient.


“Collaboration Program” has the meaning set forth in Section 1.6.1.


“Collaboration Target” means a gene target for which the Parties wish to start
an ASO drug discovery program that is either (i) a High Interest Target that is
not an ALS Target and is designated as a Collaboration Target under Section 1.3
or Section 1.8, (ii) an ALS Target designated as a Collaboration Target under
Section 1.5, (iii) an Ionis Neurology Target designated as a Collaboration
Target under Section 1.4, (iv) a Biogen Alternate Modality Target that is
changed to a Collaboration Target under Section 3.2.1, or (v) a Neurology Target
that is added as a Collaboration Target under Section 3.2.4.1.  As of the
Effective Date [***] is a Collaboration Target that is an ALS Target and is not
a Multi-Indication Target.


“Collaborator IP” has the meaning set forth in Section 7.1.3(b).


“Commercialize,” “Commercialization” or “Commercializing” means any and all
activities directed to marketing, promoting, detailing, distributing, importing,
having imported, exporting, having exported, selling or offering to sell a
Product following receipt of Approval for such Product in the applicable
country, including conducting pre-and post-Approval activities, including
studies reasonably required to increase the market potential of the Product and
studies to provide improved formulation and Product delivery, and launching and
promoting such Product in each country.


“Commercializing Party” means (a) Biogen, with respect to a Product that is
being Developed and Commercialized by or on behalf of Biogen, its Affiliates or
Sublicensees hereunder, and (b) Ionis, with respect to a Discontinued
Collaboration Product that is being Developed and Commercialized by or on behalf
of Ionis, its Affiliates or Sublicensees hereunder.
 
139

--------------------------------------------------------------------------------

Confidential
“Commercially Reasonable Efforts” means the carrying out of discovery, research,
development or commercialization activities using good-faith commercially
reasonable and diligent efforts that the applicable Party would reasonably
devote to a compound or product of similar market potential or profit potential
at a similar stage in development or product life resulting from its own
research efforts, based on conditions then prevailing and taking into account,
without limitation, issues of safety and efficacy, regulatory authority-approved
labeling, product profile, the competitiveness of alternative products in the
marketplace, the likely timing of the product’s entry into the market, the
patent and other proprietary position, the likelihood of Approval and other
relevant scientific, technical and commercial factors. Without limiting any of
the foregoing, Commercially Reasonable Efforts as it applies to Biogen’s
Development or Commercialization of a Product hereunder includes the use of
Commercially Reasonable Efforts to perform (i) any Biogen Activities in a
Neurology Plan, and (ii) the “General Activities” described in Schedule 5.1.4,
and Commercially Reasonable Efforts as it applies to Ionis’ Development of a
Product hereunder includes use of Commercially Reasonable Efforts to adhere to
the activities and timelines set forth in each Neurology Plan.


“Communications Lead” has the meaning set forth in Section 11.4.1.


“Competing Alternate Modality Acquirer” has the meaning set forth in Section
12.5.4.


“Competing Collaboration Acquirer” has the meaning set forth in Section 12.5.2.


“Competitive Infringement” has the meaning set forth in Section 7.5.1.


“Compound” means, on a Collaboration Program-by-Collaboration Program basis, any
ASO that is designed to bind to the RNA that encodes the applicable
Collaboration Target, where such ASO is discovered by Ionis prior to or in the
performance of any Neurology Plan, including each Development Candidate under
such Collaboration Program.


“Confidential Information” has the meaning set forth in Section 11.1.
“Confidential Information” does not include information that:



(a)
was in the lawful knowledge and possession of the Receiving Party or its
Affiliates prior to the time it was disclosed to, or learned by, the Receiving
Party or its Affiliates, or was otherwise developed independently by the
Receiving Party or its Affiliates, as evidenced by written records kept in the
ordinary course of business, or other documentary proof of actual use by the
Receiving Party or its Affiliates;




(b)
was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the Receiving Party or its Affiliates;




(c)
became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the Receiving
Party or its Affiliates in breach of this Agreement; or




(d)
was disclosed to the Receiving Party or its Affiliates, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party or its Affiliates not to disclose such information to others.



“Conflicting Patent Right” has the meaning set forth in Section 7.2.5(c).
 
140

--------------------------------------------------------------------------------

Confidential
“Contracting Party” has the meaning set forth in Section 1.10.7.


“Control” or “Controlled” means possession of the ability to grant a license or
sublicense hereunder without violating the terms of any agreement with any Third
Party; provided, however, that if a Party has a right to grant a license or
sublicense, with respect to an item of intellectual property to the other Party
only upon payment of compensation (including milestones or royalties) to a Third
Party (“Third Party Compensation”) (other than Ionis Supported Pass-Through
Costs in the case of Ionis, and other than Biogen Supported Pass-Through Costs
in the case of Biogen), then the first Party will be deemed to have “Control” of
the relevant item of intellectual property only if the other Party agrees to
bear the cost of such Third Party Compensation. Notwithstanding anything to the
contrary under this Agreement, with respect to any Third Party that becomes an
Affiliate of a Party after the Effective Date (including a Third Party
acquirer), no intellectual property of such Third Party will be included in the
licenses granted hereunder by virtue of such Third Party becoming an Affiliate
of such Party.


“Core Research Plan” has the meaning set forth in Section 1.2.


“Core Research Program” has the meaning set forth in Section 1.2.


“Cost Estimate” has the meaning set forth in Section 1.10.2(e).


“Cover,” “Covered” or “Covering” means, with respect to a patent, that, but for
rights granted to a Person under such patent, the act of making, using or
selling by such Person would infringe a Valid Claim included in such patent, or
in the case of a patent that is a patent application, would infringe a Valid
Claim in such patent application if it were to issue as a patent.


 “CSC” has the meaning set forth in Section 1.18.1.


“CTD” has the meaning set forth in Section 4.5.


“Deferral Notice” has the meaning set forth in Section 1.8.1.


“Deferral Period” has the meaning set forth in Section 1.8.1.


“Deferred Target” has the meaning set forth in Section 1.8.1.


“Deferred Target Development Candidate” means a Development Candidate identified
in accordance with Section 1.8.4.


“Deficiency Notice” has the meaning set forth in Section 3.1.2.


“Design Notice” has the meaning set forth in Section 6.2.1.


“Develop,” “Developing” or “Development” means with respect to a Product, any
and all discovery, characterization, or preclinical (including IND-Enabling
Toxicology Studies), clinical, or regulatory activity with respect to the
Product to seek Approval (including the submission of all necessary filings with
applicable Regulatory Authorities to support such preclinical and clinical
activities and Approval), including human clinical trials conducted after
Approval of the Product to seek Approval for additional indications for the
Product.
 
141

--------------------------------------------------------------------------------

Confidential
“Development Candidate” means a Compound that is reasonably determined by Ionis’
RMC in accordance with Ionis’ standard procedures for designating development
candidates [***] as ready to start IND-Enabling Toxicology Studies; provided,
however, that with respect to any Primarily Neuro Multi-Indication Target, such
Compound will be reasonably selected by Biogen (giving good faith consideration
to the input of Ionis’ representatives on the Neurology JRC) as a Development
Candidate from the body of work Ionis used to determine the applicable Compound
Ionis believes is ready to start IND-Enabling Toxicology Studies. The checklist
Ionis uses as of the Effective Date when reviewing potential development
candidates for approval is attached hereto as Appendix 2.


“Development Candidate Data Package” means, with respect to a [***], the [***];
provided such package contains [***]. The checklist Ionis uses as of the
Effective Date when reviewing potential development candidates for approval is
attached hereto as Appendix 2.


“Diagnostic Option” has the meaning set forth in Section 3.3.1.


“Directly Competing Development Activities” has the meaning set forth in Section
12.5.3.


“Directly Competitive Biogen Alternate Modality Product” means with respect to a
Biogen Alternate Modality Product, a product designed to bind to or directly
modulate the Biogen Alternate Modality Target targeted by such Biogen Alternate
Modality Program.


“Directly Competitive Biogen Alternate Modality Program” means any internal
research program for which [***] or [***], with the goal of discovering and
developing a Directly Competitive Biogen Alternate Modality Product for which
drug discovery activities have been initiated.


“Directly Competitive Collaboration Product” means with respect to a
Collaboration Product, any product, other than such Collaboration Product, that
is designed to bind to or directly modulate the Collaboration Target targeted by
such Collaboration Product.


“Directly Competitive Collaboration Program” means any internal research program
for which [***] or [***], with the goal of discovering and developing a Directly
Competitive Collaboration Product for which drug discovery activities have been
initiated.


“Disclosing Party” has the meaning set forth in Section 11.1.


“Discontinued Collaboration Product” means a Collaboration Product that is the
subject of a termination under this Agreement.


“Dispute” means any dispute arising between the Parties relating to, arising out
of or in any way connected with this Agreement or any term or condition hereof,
or the performance by either Party of its obligations hereunder, whether before
or after termination of this Agreement that cannot be resolved by the Parties.
 
142

--------------------------------------------------------------------------------

Confidential
“DMPK Agreement” means the DMPK Research, Development, Option and License
Agreement between the Parties dated June 27, 2012, as amended and/or restated
from time to time.


“DOJ” has the meaning set forth in Section 3.1.4(a).


“Drug Development Program” means the aggregate drug development activities
related to each Development Candidate through completion of the first Phase 2
PoC Trial under a Collaboration Program in accordance with the applicable
Initial Development Plan for all Collaboration Programs under this Agreement.


“Effective Date” has the meaning set forth in the Preamble of this Agreement.


“EMA” means the European Medicines Agency and any successor entity thereto.


“Equal Multi-Indication Target” has the meaning set forth in Appendix 3.


“Estimated Biogen-Approved Costs” means Ionis’ good faith estimate of the
Biogen-Approved Costs it will incur during the applicable Measurement Period.


“Estimated Lock Date” has the meaning set forth in Section 3.1.1.


“European Union” or “EU” means each and every country or territory that is
officially part of the European Union.


“Excluded Payments” means (i) royalty or profit sharing payments, or any other
type of payment based on periodic sales of a Collaboration Product or Deferred
Target Development Candidate; (ii) payments made in consideration of Ionis’ or
Ionis’ Affiliate’s equity or debt securities at fair market value; (iii)
payments made to pay for or reimburse Ionis or Ionis’ Affiliate for the
fully-burdened cost of research and development; (iv) payments made to pay for
or reimburse Ionis or Ionis’ Affiliate for the cost of prosecuting, maintaining
or defending Patent Rights; and (v) payments made to Ionis or Ionis’ Affiliate
to pass-through to a Third Party in satisfaction of a payment obligation Ionis
or Ionis’ Affiliate has to such Third Party.


“Executives” has the meaning set forth in Section 12.1.1.


“FDA” means the United States Food and Drug Administration and any successor
entity thereto.


“[***]” means any form of the [***].


“[***] Collaboration Program” means an [***] Collaboration Program solely and
exclusively focused on [***].


“Field” means, except as may be limited under Section 4.1.5, the prophylactic or
therapeutic use or form of administration of a Product for any indication.


“Finished Drug Product” means any drug product containing API as an active
ingredient in finished bulk form for the Development or Commercialization by a
Party under this Agreement.
 
143

--------------------------------------------------------------------------------

Confidential
“First Commercial Sale” means with respect to a Product, the first sale of such
Product by Biogen, its Affiliate or its Sublicensee to a Third Party in a
particular country after Approval of the Product has been obtained in such
country.


“Follow-On Agreement” has the meaning set forth in Section 2.2.1.


“Follow-On Compound” means, with respect to a given Compound for a given
Collaboration Target, any ASO (other than the Development Candidate for such
Collaboration Target) that is designed to bind to the RNA that encodes such
Collaboration Target discovered by or on behalf of Ionis following exercise of
the applicable Option by Biogen.


“Follow-On Interest Notice” has the meaning set forth in Section 2.2.1.


“Follow-On Negotiation Notice” has the meaning set forth in Section 2.2.1.


“FTC” has the meaning set forth in Section 3.1.4(a).


“FTE” means a total of 47 weeks or 1880 hours per year of work on the
Development, Manufacturing or Commercialization of a Product carried out by
employees of a Party having the appropriate relevant expertise to conduct such
activities.


“FTE Costs” has the meaning set forth in Section 1.14.1.


“FTE Rate” means $[***] for the Calendar Year 2013. The FTE Rate will be
increased each Calendar Year thereafter by the [***].


“Full Royalty Period” has the meaning set forth in Section 6.10.2(a).


“Fully Absorbed Cost of Goods” means the costs incurred by Ionis as determined
using the methodology set forth in Schedule 4.9.2(c) fairly applied and as
employed on a consistent basis throughout Ionis’ operations.


“Generic Product” means, with respect to a particular Collaboration Product, one
or more Third Party product(s) (i) having the same active pharmaceutical
ingredient as such Collaboration Product and for which in the U.S. an ANDA has
been filed naming such Collaboration Product as the reference listed drug or
outside of the U.S., an equivalent process where bioequivalence to such
Collaboration Product has been asserted, and (ii) such Third Party product(s)
when taken in the aggregate have a market share (measured in number of
prescriptions with the numerator of such fractional share being such Third Party
product(s) taken in the aggregate, and the denominator being the total of such
Third Party product(s) taken in the aggregate plus such Collaboration Product
taken in the aggregate, as provided by IMS) during the applicable Calendar
Quarter in such country of at least [***]%.


“GLP” means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58, and comparable foreign
regulatory standards.
 
144

--------------------------------------------------------------------------------

Confidential
“High Interest Target” has the meaning set forth in Section 1.2.3(a).  For
clarity, at any given time, if a gene target is not on the High Interest Target
List at such time, then such gene target is not a High Interest Target.


“High Interest Target List” has the meaning set forth in Section 1.2.3(a).


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.


“HSR Clearance” means all applicable waiting periods under the HSR Act with
respect to the transactions contemplated under this Agreement have expired or
have been terminated.


“HSR Clearance Date” means the earliest date on which the Parties have actual
knowledge that all applicable waiting periods under the HSR Act with respect to
the transactions contemplated under this Agreement have expired or have been
terminated.


“HSR Filing” means filings by Biogen and Ionis with the United States Federal
Trade Commission and the Antitrust Division of the United States Department of
Justice of a Notification and Report Form for Certain Mergers and Acquisitions
(as that term is defined in the HSR Act) with respect to the matters set forth
in this Agreement, together with all required documentary attachments thereto.


“Incremental Tax Cost” has the meaning set forth in Section 12.4.


“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or its foreign
counterparts.


“IND-Enabling Toxicology Studies” means the pharmacokinetic and toxicology
studies required to meet the requirements for filing an IND.


“Indemnitee” has the meaning set forth in Section 9.3.


“Initial Development Plan” has the meaning set forth in Section 1.10.2(d).


“Initiation” or “Initiate” means, with respect to any IND-Enabling Toxicology
Study, dosing of the first animal subject in such IND-Enabling Toxicology Study
and, with respect to any Clinical Study, dosing of the first human subject in
such Clinical Study.


“Integrated Development Plan” or “IDP” has the meaning set forth in Section
5.1.6.


“Ionis” has the meaning set forth in the Preamble of this Agreement.


“Ionis Activities” means the research, pre-clinical and/or clinical activities
for which Ionis is designated as responsible under any Neurology Plan.


“Ionis Activities Data” has the meaning set forth in Section 1.10.2(d)(i).


“Ionis Attribution Language” has the meaning set forth in Section 11.4.11.
 
145

--------------------------------------------------------------------------------

Confidential
 “Ionis/Biogen Additional Agreements” means the (i) SMN Agreement, (ii) DMPK
Agreement and (iii) the Neurology Drug Discovery and Development Collaboration,
Option and License Agreement between the Parties dated December 10, 2012, in
each case, as amended and/or restated from time to time.


“Ionis Breach Event” has the meaning set forth in Section 10.4.5(a).


“Ionis Core Technology Patents” means all Patent Rights owned, used, developed
by, or licensed to Ionis or its Affiliates, in each case to the extent
Controlled by Ionis or its Affiliates on the Effective Date or at any time
during the Agreement Term, claiming subject matter generally applicable to ASOs,
other than Ionis Product-Specific Patents or Ionis Manufacturing and Analytical
Patents. A list of Ionis Core Technology Patents as of the Effective Date is set
forth on Schedule 8.2.4(a) attached hereto.


“Ionis In-License Agreements” has the meaning set forth in Section 6.13.1(a).


“Ionis Internal ASO Safety Database” has the meaning set forth in Section 5.2.7.


“Ionis Know-How” means any Know-How, including any Jointly-Owned Program
Know-How and Ionis Program Know-How, owned, used, developed by, or licensed to
Ionis or its Affiliates, in each case to the extent Controlled by Ionis or its
Affiliates on the Effective Date or at any time during the Agreement Term. Ionis
Know-How does not include the Ionis Manufacturing and Analytical Know-How.


“Ionis Manufacturing and Analytical Know-How” means Know-How, including
Jointly-Owned Program Know-How, that relates to the synthesis or analysis of a
Product regardless of sequence or chemical modification, owned, used, developed
by, or licensed to Ionis or its Affiliates, in each case to the extent
Controlled by Ionis or its Affiliates on the Effective Date or at any time
during the Agreement Term. Ionis Manufacturing and Analytical Know-How does not
include the Ionis Know-How.


“Ionis Manufacturing and Analytical Patents” means Patent Rights, including
Jointly-Owned Program Patents, that claim methods and materials used in the
synthesis or analysis of a Product regardless of sequence or chemical
modification, owned, used, developed by, or licensed to Ionis or its Affiliates,
in each case to the extent Controlled by Ionis or its Affiliates on the
Effective Date or at any time during the Agreement Term. A list of Ionis
Manufacturing and Analytical Patents as they related to ASOs as of the Effective
Date is set forth on Schedule 8.2.4(b) attached hereto. Ionis Manufacturing and
Analytical Patents do not include the Ionis Product-Specific Patents or the
Ionis Core Technology Patents.


“Ionis Multi-Indication Compound” has the meaning set forth in Appendix 3.


“Ionis Neurology Target” means a Neurology Target that (1) is not (i) a High
Interest Target for which target validating activities are planned under the
then-current Neurological Disease Research Plan, (ii) an ALS Target, (iii) a
Collaboration Target, or (iv) a Biogen Alternate Modality Target and (2) has a
Neurological Disease as its primary disease association.


“Ionis Non-Exclusive Product” has the meaning set forth in Section 2.1.1(c).
 
146

--------------------------------------------------------------------------------

Confidential
“Ionis Platform Technology” has the meaning set forth in Section 8.2.4.


“Ionis Product-Specific Patents” means all Product-Specific Patents, in each
case to the extent Controlled by Ionis or its Affiliates on the Effective Date
or at any time during the Agreement Term. A list of Ionis Product-Specific
Patents as of the Effective Date is set forth on Schedule 8.2.4(c) attached
hereto.


“Ionis Program Know-How” has the meaning set forth in Section 7.1.2.


“Ionis Program Patents” has the meaning set forth in Section 7.1.2.


“Ionis Program Technology” has the meaning set forth in Section 7.1.2.


“Ionis Results” has the meaning set forth in Section 4.9.3.


“Ionis Supported Pass-Through Costs” means [***].


“Japan NDA” or “JNDA” means the Japanese equivalent of an NDA filed with the
Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto).


“JNDA Approval” means the Approval of a JNDA by the Koseisho (i.e., the Japanese
Ministry of Health and Welfare, or any successor agency thereto) for the
applicable Product in Japan.


“Joint Patent Committee” or “JPC” has the meaning set forth in Section 7.1.3(a).


“Jointly-Owned Program Know-How” has the meaning set forth in Section 7.1.2.


“Jointly-Owned Program Patents” has the meaning set forth in Section 7.1.2.


“Jointly-Owned Program Technology” has the meaning set forth in Section 7.1.2.


“Know-How” means inventions, technical information, know-how and materials,
including technology, data, compositions, formulas, biological materials,
assays, reagents, constructs, compounds, discoveries, procedures, processes,
practices, protocols, methods, techniques, results of experimentation or
testing, knowledge, trade secrets, skill and experience, in each case whether or
not patentable or copyrightable, and in each case that are unpatented.


“Lead Party” has the meaning set forth in Section 7.4.1.


“Licensed Know-How” means Ionis Manufacturing and Analytical Know-How, and Ionis
Know-How. For clarity, Licensed Know-How does not include any Know-How covering
formulation technology or delivery devices.


“Licensed Patents” means the Ionis Product-Specific Patents, Ionis Core
Technology Patents, Ionis Manufacturing and Analytical Patents and Ionis’
interest in Jointly-Owned Program Patents. For clarity, Licensed Patents do not
include any Patent Rights claiming formulation technology or delivery devices
unless such Patent Rights are included in the Jointly-Owned Program Patents. 
For clarity, Licensed Patents that are jointly-owned by Ionis and Biogen will
count toward the calculation of the Full Royalty Period in a particular country
if the use or sale of a Product by an unauthorized Third Party in such country
would infringe a Valid Claim of such Licensed Patent.
 
147

--------------------------------------------------------------------------------

Confidential
“Licensed Technology” means, on a Product-by-Product basis, any and all Licensed
Patents, Licensed Know-How, and any trademarks described in Section 4.1.6, to
the extent necessary or useful to Develop, register, Manufacture or
Commercialize such Product.  Licensed Technology does not include any technology
in-licensed by Ionis from [***] under the [***].


“Losses” has the meaning set forth in Section 9.1.


“MAA” means, with respect to a particular Product, a marketing authorization
application filed with the EMA or other European Regulatory Authority after
completion of Clinical Studies to obtain Approval for such Product under the
centralized European filing procedure or, if the centralized EMA filing
procedure is not used, filed using the applicable procedures in any European
Union country or other country in Europe.


“MAA Approval” means, with respect to a particular Product, the Approval of an
MAA by the EMA for such Product in any European Union country or other country
in Europe.


“Major Market” means any of the following countries: the United States, Japan,
the United Kingdom, Germany, France, Italy and Spain.


“Manufacture” or “Manufactured” or “Manufacturing” means any activity involved
in or relating to the manufacturing, quality control testing (including
in-process, release and stability testing), releasing or packaging, for
pre-clinical and clinical purposes, of API or the bulk active pharmaceutical
ingredient for a Biogen Alternate Modality Product, or a Collaboration Product
or Biogen Alternate Modality Product in finished form.


“Manufacturing Process Development Terms” means Section 4.1.3(b), Section
4.4.1(a), Section 4.4.2, Section 4.5, Section 4.6, Section 4.8.2 and Section
4.9.3 of this Agreement.


“Measurement Period” has the meaning set forth in Section 1.14.1(c) or Section
1.14.1(d), as applicable.


“Milestone Event” means a Biogen Alternate Modality Milestone Event, a
Pre-Licensing Milestone Event or a Post-Licensing Milestone Event, as the case
may be.


“Minimum Third Party Payments” means [***].


“[***]” means a disease that has, as its [***].


“Multi-Indication Product” means a product for a Non-Neurological Indication
associated with a Multi-Indication Target.


“Multi-Indication Target” has the meaning set forth in Section 1.2.3(b).


“Multi-Indication Target Notice” has the meaning set forth in Section 1.2.3(b).
 
148

--------------------------------------------------------------------------------

Confidential
“NDA” means a New Drug Application filed with the FDA after completion of
Clinical Studies to obtain Approval for a Product in the United States.


“NDA Approval” means the Approval of an NDA by the FDA for a Product in the U.S.


“Negotiation Period” has the meaning set forth in Section 2.2.2.


“Net Sales” means the gross amount billed or invoiced on sales of a Product by
Biogen, its Affiliates and Sublicensees, less the following: (a) customary
trade, quantity, or cash discounts to non-affiliated brokers or agents to the
extent actually allowed and taken; (b) amounts repaid or credited by reason of
rejection or return; (c) to the extent separately stated on purchase orders,
invoices, or other documents of sale, any taxes or other governmental charges
levied on the production, sale, transportation, delivery, or use of such Product
which is paid by or on behalf of Biogen; and (d) outbound transportation costs
prepaid or allowed and costs of insurance in transit.


In any transfers of a Product between Biogen, its Affiliates and Sublicensees,
Net Sales are calculated based on the final sale of such Product to an
independent Third Party. If Biogen, its Affiliate or a Sublicensee receives
non-monetary consideration for a Product, Net Sales are calculated based on the
fair market value of that consideration. If Biogen, its Affiliates or
Sublicensees uses or disposes of a Product in the provision of a commercial
service, the Product is sold and the Net Sales are calculated based on the sales
price of the Product to an independent Third Party during the same royalty
period or, in the absence of sales, on the fair market value of the Product as
determined by the Parties in good faith. Net Sales will not include any
transfers of supplies of the applicable Product for (i) use in clinical trials,
Pre-Clinical Studies or other research or development activities, or (ii) a bona
fide charitable purpose; or (iii) a commercially reasonable sampling program.


With respect to Net Sales as it applies to royalties payable by Ionis, the
Parties agree that any reasonable definition of “net sales” that is (x)
customarily used in pharmaceutical industry technology licensing or
collaboration contracts and (y) consistent with generally accepted accounting
principles in the United States (“GAAP”) or International Financial Reporting
Standards and is subsequently agreed to by Ionis (or a Third Party acquirer or
assignee) and Ionis’ Sublicensee or commercialization partner in an arms-length
transaction under a particular sublicense or commercialization agreement will
replace the definition of Net Sales in this Agreement and will be used in
calculating the royalty payment to Biogen on sales of products sold pursuant to
such agreement. If Ionis uses such an alternate definition of “net sales” in a
particular sublicense, (A) Ionis will include such “net sales” definition in the
applicable royalty reports to assist Biogen with verifying royalty payments and
(B) if such definition is not consistent with GAAP or International Financial
Reporting Standards, upon Biogen’s request, Ionis will reconcile the royalties
calculated under such definition with GAAP or International Financial Reporting
Standards.


“Neurological Disease Research Plan” has the meaning set forth in Section 1.2.


“Neurological Disease Research Program” has the meaning set forth in Section
1.2.


“Neurology JDC” has the meaning set forth in Section 1.18.3.
 
149

--------------------------------------------------------------------------------

Confidential
“Neurology JRC” has the meaning set forth in Section 1.18.2.


“Neurology Plan” means any of the following plans: (i) the Core Research Plan,
(ii) the Neurological Disease Research Plan, (iii) any ASO Development Candidate
Identification Plans, or (iv) any Initial Development Plans.


“Neurology Target” means any gene target that (i) as of the Effective Date, (y)
has not been encumbered by Ionis under an agreement with a Third Party that
would prevent Ionis from granting Biogen the license under Section 4.1.1 of this
Agreement with respect to such gene target, and (z) has not yet achieved Target
Sanction status, and (ii) as of the Effective Date or during the Research Term,
the expression or activity of the gene in neurons is demonstrated to have an
association to any one of the following (each of (a) through (e) below, a
“Neurological Disease”):


[***].


For purposes of clarity, [***] are expressly excluded from the above-listed
[***] and therefore any gene target that has as its primary disease association
an association to [***] will not be a Neurology Target, and any [***] will not
be a Product under this Agreement. In addition, [***] or [***] are expressly
excluded from the above-listed [***] and therefore any gene target that has as
its [***] will not be a Neurology Target.  For purposes of further clarity, a
gene target that has as its [***] would not be considered a Neurology Target.


“New Third Party Licenses” has the meaning set forth in Section 8.3.2.


“Non-Breaching Party” means the Party that believes the Breaching Party is in
material breach of this Agreement.


“Non-Neurological Indications” means therapeutic uses that are not designed to
treat neurological diseases or [***] diseases.


“[***]” means diseases that have, as their [***]


“Option” has the meaning set forth in Section 3.1.3.


“Option Acceleration Deadline” has the meaning set forth in Section 1.10.2(g).


“Option Acceleration Notice” has the meaning set forth in Section 1.10.2(g).


“Option Deadline” means the Standard Option Deadline, the ALS Option Deadline or
the Biogen Conducted Non-ALS Option Deadline, as applicable.


“Option Period” means, with respect to a Collaboration Program, the period
beginning on the date a Neurology Target is designated a Collaboration Target
hereunder and ending on the expiration or earlier termination of the Option with
respect to such Collaboration Program.


“Original Agreement” has the meaning set forth in the Preamble of this
Agreement.


“Panel Decision” has the meaning set forth in Section 10.4.5(b).
 
150

--------------------------------------------------------------------------------

Confidential
“Party” or “Parties” means Biogen and Ionis individually or collectively.


“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel, and filing, maintenance and other reasonable out-of-pocket expenses
paid to Third Parties, incurred in connection with the Prosecution and
Maintenance of Patent Rights.


“Patent Rights” means (a) patents, patent applications and similar
government-issued rights protecting inventions in any country or jurisdiction
however denominated, (b) all priority applications, divisionals, continuations,
substitutions, continuations-in-part of and similar applications claiming
priority to any of the foregoing, and (c) all patents and similar
government-issued rights protecting inventions issuing on any of the foregoing
applications, together with all registrations, reissues, renewals,
re-examinations, confirmations, supplementary protection certificates, and
extensions of any of (a), (b) or (c).


“Permitted Licenses” means (1) licenses granted by Ionis before or after the
Effective Date to any Third Party under the Ionis Core Technology Patents, the
Ionis Manufacturing and Analytical Patents, or the Ionis Manufacturing and
Analytical Know-How (but not under the Ionis Product-Specific Patents) to (a)
use oligonucleotides (or supply oligonucleotides to end users) solely to conduct
pre-clinical research, or (b) enable such Third Party to manufacture or
formulate oligonucleotides, where (i) such Third Party is primarily engaged in
providing contract manufacturing or services and is not primarily engaged in
drug discovery, development or commercialization of therapeutics; and (ii) Ionis
does not assist such Third Party to identify, discover or make a Compound or
Product; and (2) material transfer agreements with academic collaborators or
non-profit institutions solely to conduct non-commercial research.


“Person” will mean any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.


“Pharmacovigilance Agreement” has the meaning set forth in Section 5.2.2.


“Phase 1 Trial” means the first clinical study in human beings Initiated by
Ionis or Biogen under the applicable Initial Development Plan pursuant to an IND
that has been filed with a Regulatory Authority in a Major Market or Canada. If
Biogen exercises the Option before Ionis Initiates such a Phase 1 Trial for a
given Development Candidate, then the definition of “Phase 1 Trial” means the
first clinical study of the applicable Development Candidate in human beings
Initiated by Biogen, its Affiliate or its Sublicensee.


“Phase 1 Trial Design” means, with respect to a Collaboration Program, the Phase
1 Trial design set forth in the applicable Initial Development Plan, which may
be amended from time to time during the Agreement Term as mutually agreed in
writing by the Parties (in consultation with the Neurology JDC).


“Phase 2 Trial” means, with respect to a Product, a Clinical Study that is
intended to explore the feasibility, safety, dose ranging or efficacy of such
Product, that is prospectively designed to generate sufficient data (if
successful) to commence a Phase 3 Trial (or foreign equivalent) of such product,
as further defined in 21 C.F.R. 312.21(b) or the corresponding regulation in
jurisdictions other than the United States.
 
151

--------------------------------------------------------------------------------

Confidential
“Phase 3 Trial” means, with respect to a Product, a pivotal Clinical Study in
humans performed to gain evidence with statistical significance of the efficacy
of such product in a target population, and to obtain expanded evidence of
safety for such product that is needed to evaluate the overall benefit-risk
relationship of such product, to form the basis for approval of an NDA by a
Regulatory Authority and to provide an adequate basis for physician labeling, as
described in 21 C.F.R. 312.21(c), as amended from time to time, or the
corresponding regulation in jurisdictions other than the United States.


“Phase 4 Trial” means, with respect to a Product, (a) any Clinical Study
conducted to satisfy a requirement of a Regulatory Authority in order to
maintain a Regulatory Approval for such Product or (b) any Clinical Study
conducted after the first Regulatory Approval in the same disease state for
which such Product received Regulatory Approval other than for purposes of
obtaining Regulatory Approval.


“PoC Data Package” means, with respect to a Collaboration Product, [***], (iv)
copies of all filings submitted to Regulatory Authorities regarding such
Collaboration Product, (v) a summary of the patent status relating to such
Collaboration Product, and (vi) a summary of any Third Party Obligations Ionis
believes relate to the Collaboration Product.


“PoC Trial” means, with respect to a Collaboration Program, the first phase 2a
Clinical Study in human patients with a pharmacokinetic or target reduction
endpoint or other therapeutic or physiological endpoint.


“PoC Trial Completion Notice” has the meaning set forth in Section 3.1.2.


“PoC Trial Design” means the PoC Trial design set forth in each Initial
Development Plan, which may be amended from time to time during the Agreement
Term as mutually agreed in writing by the Parties (in consultation with the
Neurology JDC).


“Post-Licensing Milestone Event” has the meaning set forth in Section 6.7.


“Pre-Clinical Studies” means in vitro and in vivo studies of a Product, not in
humans, including those studies conducted in whole animals and other test
systems, designed to determine the toxicity, bioavailability, and
pharmacokinetics of such Product and whether such Product has a desired effect.


“Pre-Existing Competitive Product” has the meaning set forth in Section 12.5.2.


“Pre-Existing Target” has the meaning set forth in Section 1.2.3(c).


“Pre-Licensing Milestone Event” means an ALS Pre-Licensing Milestone Event or a
Standard Pre-Licensing Milestone Event, as applicable.


“Primarily Neuro Multi-Indication Target” has the meaning set forth in Appendix
3.


“Primarily Other Multi-Indication Target” has the meaning set forth in Appendix
3.


 “Prior Agreements” means the agreements listed on Schedule 8.2.8 attached
hereto.
 
152

--------------------------------------------------------------------------------

Confidential
“Proceeding” means an action, suit or proceeding.


“Product” means (i) a Biogen Alternate Modality Product, or (ii) a Collaboration
Product.


“Product-Specific Patents” means Patent Rights Controlled by a Party or any of
its Affiliates on or after the Effective Date, including any Program Patents,
claiming (i) the specific composition of matter of a Collaboration Product, or
(ii) methods of using a Product as a prophylactic or therapeutic; provided
however, Patent Rights Controlled by Ionis or any of its Affiliates that (y)
include claims that are directed to subject matter applicable to ASOs or
products in general, or (z) include an ASO, the sequence of which targets the
RNA that encodes a Collaboration Target and the RNA of a gene that does not
encode a Collaboration Target (or similarly, a non-ASO molecule that binds,
mimics or otherwise affects a protein or RNA that is encoded by a Biogen
Alternate Modality Target and the RNA of a gene that does not encode a Biogen
Alternate Modality Target), will not be considered Product-Specific Patents, and
in the case of (y) and (z), such Patent Rights will be considered Ionis Core
Technology Patents.


“Program Patents” has the meaning set forth in Section 7.1.2.


“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent Right, the preparing, filing, prosecuting and maintenance of such
Patent Right, as well as handling re-examinations, reissues, and requests for
patent term extensions with respect to such Patent Right, together with the
conduct of interferences, the defense of oppositions and other similar
proceedings with respect to the particular Patent Right. For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” will not include any
other enforcement actions taken with respect to a Patent Right.


“[***]” means a [***].


“Receiving Party” has the meaning set forth in Section 11.1.


“Reduced Royalty Period” has the meaning set forth in Section 6.10.2(d).


“Regulatory Approval” means the approval necessary for the commercial
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export, and sale of a pharmaceutical product in a jurisdiction regulated by a
Regulatory Authority.


“Regulatory Authority” means any governmental authority, including the FDA, EMA
or Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto), that has responsibility for granting any licenses or approvals
or granting pricing or reimbursement approvals necessary for the marketing and
sale of a Product in any country.


“Regulatory Materials” means, with respect to a Product, any regulatory
submissions, notifications, registrations, approvals and/or other filings and
correspondence made to or with a Regulatory Authority in any country or
jurisdiction, and any other records required by Applicable Law to be maintained
that may be necessary or useful to develop, manufacture, market, sell or
otherwise commercialize such Product in any such country or jurisdiction.
 
153

--------------------------------------------------------------------------------

Confidential
“Research” means conducting the research activities with ASOs or Compounds as
set forth in the Neurology Plans, including pre-clinical research and lead
optimization, but specifically excluding Development and Commercialization. When
used as a verb, “Researching” means to engage in Research.


“Research Term” has the meaning set forth in Section 1.2.1.


“Results” has the meaning set forth in Section 4.9.3.


“Reverse Royalties” has the meaning set forth in Section 6.12.1.


“RMC” means Ionis’ Research Management Committee, or any successor committee.


“ROFN Period” has the meaning set forth in Section 2.2.


“Royalty Quotient” has the meaning set forth in Section 6.10.2(c).


“Service Provider” means the Third Party(ies) conducting the original and
revised studies under the applicable Initial Development Plan.


“Setoff Amount” has the meaning set forth in Section 10.4.5(b).


“Setoff Dispute” has the meaning set forth in Section 10.4.5(b).


“Setoff Dispute Notice” has the meaning set forth in Section 10.4.5(b).


“SMN Agreement” means the Development, Option and License Agreement between the
Parties dated January 3, 2012, as amended and/or restated from time to time.


“Specific Performance Milestone Events” has the meaning set forth in Section
5.1.4.


“[***]” means the form of the [***].


“Standard Option Deadline” has the meaning set forth in Section 3.1.3.


“Standard Pre-Licensing Milestone Event” has the meaning set forth in Section
6.4.


“Step-In Party” has the meaning set forth in Section 7.4.1.


“Sublicensee” means a Third Party to whom a Party or its Affiliates or
Sublicensees has granted a sublicense or license under any Licensed Technology
or Biogen Technology, as the case may be, licensed to such Party in accordance
with the terms of this Agreement.


“Subsequent Deal” has the meaning set forth in Section 10.2.3(b)(i).


“Superior Patent Right” has the meaning set forth in Section 7.2.5(c).


“Target Related Biogen Program Claim” has the meaning set forth in Section
4.4.4.
 
154

--------------------------------------------------------------------------------

Confidential
“Target Related Ionis Program Claim” has the meaning set forth in Section 4.4.2.


“Target Sanction” means when the therapeutic potential of a Neurology Target has
been demonstrated in pre-clinical disease models and such Neurology Target has
received approval by Ionis’ RMC to justify expending resources to identify a
human Development Candidate, all in accordance with Ionis’ standard processes.


“Target Sanction Data Package” means, with respect to a Neurology Target, the
data package Ionis presented to its RMC to obtain approval to justify expending
resources to identify a human Development Candidate, all in accordance with
Ionis’ standard processes; provided such package contains the same level of
detail as the data packages Ionis currently presents to its Research Management
Committee to approve Ionis’ own internal gene targets.


“Technical Failure” has the meaning set forth in Section 1.10.1(b).


“Third Party” means a Person or entity other than the Parties or their
respective Affiliates.


“Third Party Obligations” means any financial and non-financial encumbrances,
obligations, restrictions, or limitations imposed by an agreement between Ionis
and a Third Party (including the Ionis In-License Agreements) that relate to a
Product, Biogen Alternate Modality Target or a Collaboration Target, including
field or territory restrictions, covenants, milestone payments, diligence
obligations, sublicense revenue, royalties, or other payments.


“Transition Services” has the meaning set forth in Section 10.4.6.


“Trial Court” has the meaning set forth in Section 10.4.5(b).


“United States” or “U.S.” means the fifty states of the United States of America
and all of its territories and possessions and the District of Columbia.


“Valid Claim” means a claim (i) of any issued, unexpired United States or
foreign Patent Right, which will not, in the country of issuance, have been
donated to the public, disclaimed, nor held invalid or unenforceable by a court
of competent jurisdiction in an unappealed or unappealable decision, or (ii) of
any United States or foreign patent application within a Patent Right, which
will not, in the country in question, have been cancelled, withdrawn, abandoned
nor been pending for more than seven years, not including in calculating such
seven-year period of time in which such application is in interference or
opposition or similar proceedings or time in which a decision of an examiner is
being appealed. Notwithstanding the foregoing, on a country-by-country basis, a
patent application pending for more than seven years will not be considered to
have any Valid Claim for purposes of this Agreement unless and until a patent
meeting the criteria set forth in clause (i) above with respect to such
application issues.
 
155

--------------------------------------------------------------------------------

Confidential
Appendix 2


Development Candidate Checklist


[***]
 
156

--------------------------------------------------------------------------------

Confidential
Appendix 3


Multi-Indication Target Process


Neurology Targets with Broader Therapeutic Benefit.



(a)
If, pursuant to Section 1.2.3(d), the CSC is unable to agree upon whether a
Multi-Indication Target is a Primarily Neuro Multi-Indication Target, Equal
Multi-Indication Target or Primarily Other Multi-Indication Target, the Parties
will engage an expert panel under Section 12.1.4 to make such determination.
Such expert panel will first determine the net present value (“NPV”) of a
therapeutic targeting such Multi-Indication Target and allocate such NPV between
the markets for Neurological Disease indications and for Non-Neurological
Indications, where such NPV calculations and allocations will take into
consideration, and risk-adjust for, the relevant market sizes, competitive
landscapes, scientific rationale for each market and any other factors deemed
relevant by such expert panel.  Based on such NPV calculations and allocations,
Multi-Indication Targets will be classified as either “Primarily Neuro
Multi-Indication Targets”; “Equal Multi-Indication Targets” or “Primarily Other
Multi-Indication Targets”, where (1) a Multi-Indication Target with [***]% or
more of its NPV allocated to the market for Neurological Disease indications
will be a Primarily Neuro Multi-Indication Target, (2) a Multi-Indication Target
with less than [***]% but more than [***]% of its NPV allocated to the market
for Neurological Disease indications will be an Equal Multi-Indication Target,
and (3) a Multi-Indication Target with [***]% or less of its NPV allocated to
the market for Neurological Disease indications will be Primarily Other
Multi-Indication Target.




(b)
Primarily Neuro Multi-Indication Targets.  If a Multi-Indication Target is
classified as a Primarily Neuro Multi-Indication Target, then within [***] days
of such classification, Biogen will send Ionis a written notice either (1)
electing to negotiate in good faith with Ionis a development plan and [***]
(i.e., [***]) for the Non-Neurological Indications if Developed and
Commercialized under this Agreement, which plan and provisions will be
recommended to the CSC for approval; (2) granting Ionis and its Affiliates the
right to work on their own or with a Third Party to discover, develop and
commercialize an oligonucleotide against such Multi-Indication Target for
primarily Non-Neurological Indications (an “Ionis Multi-Indication Compound”);
or (3) precluding Ionis and its Affiliates from working on their own or with a
Third Party to discover, develop commercialize an Ionis Multi-Indication
Compound.  If under this clause (b) Ionis or any of its Affiliates or licensees
Commercializes a product incorporating an Ionis Multi-Indication Compound, and
Biogen has paid the applicable license fee under Section 6.6 for the applicable
Collaboration Program, then until the earlier of (i) the [***] anniversary of
the date of First Commercial Sale of such product or (ii) the date Biogen, its
Affiliates and Sublicensees stop Commercializing the Product related to such
Multi-Indication Target, Ionis will pay Biogen a royalty of [***]% of Annual
worldwide Net Sales of such product sold by Ionis, its Affiliates or
Sublicensees. The definition of Net Sales in Appendix 1 and the other provisions
contained in Sections 6.14, 6.15, 6.16, and 6.17 governing payment of royalties
from Biogen to Ionis will govern the payment of such royalty from Ionis to
Biogen under this clause (b), mutatis mutandis.  If within [***] days of Biogen
making an election under clause (1) of this clause (b) to pursue the
Non-Neurological Indication, the CSC has not agreed on a development plan and
enhanced economic provisions to be paid by Biogen for the Non-Neurological
Indication, then (I) Ionis and its Affiliates will not work on their own or with
a Third Party to discover, develop and commercialize in the Field an Ionis
Multi-Indication Compound unless otherwise permitted under this Agreement and
(II) Biogen and its Affiliates will not work on their own or with a Third Party
to discover, develop or commercialize Compounds related to such Multi-Indication
Target for Non-Neurological Indications.

 
157

--------------------------------------------------------------------------------

Confidential

(c)
Equal Multi-Indication Targets. If a Multi-Indication Target is classified as an
Equal Multi-Indication Target, neither Party nor its respective Affiliates,
licensees or Sublicensees may develop or commercialize a product targeting such
Multi-Indication Target for any indication unless and until Ionis and Biogen
have agreed on (i) a development plan and enhanced economic provisions to be
paid by Biogen (i.e., multi-indication filing and approval milestone payments,
but not additional license fees) for the Non-Neurological Indications, and (ii)
the restrictions under which Ionis or Biogen (as applicable) would develop or
commercialize a product targeting such Multi-Indication Target (which terms may
include the requirements set forth under clause (d)(2) below).




(d)
Primarily Other Multi-Indication Targets.  If a Multi-Indication Target is
classified as a Primarily Other Multi-Indication Target, then (A) Biogen may
continue to Develop and Commercialize Products for Neurological Disease
indications pursuant to the terms of this Agreement, and (B) within [***] days
of such classification, Biogen will send Ionis a written notice either (1)
electing to negotiate in good faith with Ionis and agree on a development plan
and [***] (i.e., [***]) for the Non-Neurological Indications if Developed and
Commercialized under this Agreement, which plan and provisions will be
recommended to the CSC for approval; or (2) granting Ionis and its Affiliates
the right to work on their own or with a Third Party to discover, develop and
commercialize an Ionis Multi-Indication Compound so long as such Ionis
Multi-Indication Compound [***], provided, in addition to the foregoing
provisions, if the Development Candidate targeting such Multi-Indication Target
being Developed or Commercialized by Biogen, its Affiliates or Sublicensees
under this Agreement is [***], Ionis cannot develop or commercialize such Ionis
Multi-Indication Compound for [***].

 
158

--------------------------------------------------------------------------------

Confidential

(e)
If within [***] days of Biogen making an election under clause (b)(1) of this
Appendix 3 to pursue the Non-Neurological Indication, the CSC has not agreed on
a development plan and [***] (i.e., [***]) for the Non-Neurological Indications,
then Ionis and its Affiliates will have the right to work on their own or with a
Third Party to discover, develop and commercialize an Ionis Multi-Indication
Compound so long as such Ionis Multi-Indication Compound [***].

 
159

--------------------------------------------------------------------------------


 
Appendix 4


Form of Side Letter
 
[Date]
 
Ionis Pharmaceuticals, Inc.
2855 Gazelle Court
Carlsbad, CA 92010
Attention:  Chief Operating Officer
Fax: (760) 918-3592






Re:  Establishment of Cost Estimates and Milestone Payments


Dear [Chief Operating Officer]:


Reference is hereby made to that certain Amended and Restated Strategic
Neurology Drug Discovery and Development Collaboration, Option and License
Agreement by and between Ionis and Biogen dated _________ ___, [2017] (the
“Neurology II Agreement”), as supplemented and/or amended to date.  Any
capitalized terms not defined herein will have the meaning set forth in the
Neurology II Agreement.


This letter memorializes the Cost Estimates and corresponding milestone payments
set forth on the exhibit attached hereto as Exhibit A for the Collaboration
Program and Development Candidate specified on Exhibit A, which Cost Estimates
and corresponding milestone payments have been agreed by the applicable
Neurology JDC in accordance with Section 1.10.2(e) of the Neurology II
Agreement. Exhibit A hereto supersedes and replaces any previously approved Cost
Estimates and corresponding milestone payments for the Collaboration Program and
Development Candidate set forth on Exhibit A.


Please indicate your concurrence with the accuracy of Exhibit A as agreed to by
the applicable Neurology JDC by executing a copy of this letter and returning it
to Biogen. This letter may be executed in counterparts, each of which will be
deemed an original, notwithstanding variations in format or file designation
which may result from electronic transmission, store and printing of copies of
this letter from separate computers or printers.  Facsimile signatures and
signatures transmitted via electronic mail in PDF format will be treated as
original signatures.
 
[The remainder of this page is intentionally left blank.]
 
225 Binney Street, Cambridge, MA 02142 • Phone 781-464-2000 • www.biogen.com
 
160

--------------------------------------------------------------------------------

 
Sincerely,
 
 
 
[SVP of Corporate Development]
 
Senior Vice President, Corporate Development
 
Biogen MA Inc.

 
CONFIRMED ON BEHALF OF IONIS PHARMACEUTICALS, INC.:
 
By:
         
Name:
         
Title:
         
Date:
   

 
Cc:
Ionis Pharmaceuticals, Inc.
 
2855 Gazelle Court
 
Carlsbad, CA 92010
 
Attention:  General Counsel
Fax:  (760) 268-4922

 
225 Binney Street, Cambridge, MA 02142 • Phone 781-464-2000 • www.biogen.com
 
161

--------------------------------------------------------------------------------

Exhibit A
 
Collaboration Program:
         
Development Candidate:
         
[***]
   

 
162

--------------------------------------------------------------------------------





[Date]
 
Ionis Pharmaceuticals, Inc.
2855 Gazelle Court
Carlsbad, CA 92010
Attention:  Chief Operating Officer
Fax: (760) 918-3592
 
Re:  Establishment of Biogen-Approved Costs


Dear [Chief Operating Officer]:


Reference is hereby made to that certain Amended and Restated Strategic
Neurology Drug Discovery and Development Collaboration, Option and License
Agreement by and between Ionis and Biogen dated _________ ___, [2017] (the
“Neurology II Agreement”), as supplemented and/or amended to date.  Any
capitalized terms not defined herein will have the meaning set forth in the
Neurology II Agreement.


This letter memorializes certain Biogen-Approved Costs set forth on the exhibit
attached hereto as Exhibit A for the Collaboration Program and Development
Candidate specified on Exhibit A, which Biogen-Approved Costs have been mutually
agreed by the Parties (including, if applicable, through the applicable
Neurology JDC) in accordance with Section 1.14.1 of the Neurology II Agreement.


Please indicate your concurrence with the accuracy of Exhibit A as agreed to by
the Parties by executing a copy of this letter and returning it to Biogen. This
letter may be executed in counterparts, each of which will be deemed an
original, notwithstanding variations in format or file designation which may
result from electronic transmission, store and printing of copies of this letter
from separate computers or printers.  Facsimile signatures and signatures
transmitted via electronic mail in PDF format will be treated as original
signatures.
 
[The remainder of this page is intentionally left blank.]
 
225 Binney Street, Cambridge, MA 02142 • Phone 781-464-2000 • www.biogen.com
 
163

--------------------------------------------------------------------------------

 
Sincerely,
 
 
 
[SVP of Corporate Development]
 
Senior Vice President, Corporate Development
 
Biogen MA Inc.

 
CONFIRMED ON BEHALF OF IONIS PHARMACEUTICALS, INC.:


By:
         
Name:
         
Title:
         
Date:
   

 
Cc:
Ionis Pharmaceuticals, Inc.
 
2855 Gazelle Court
 
Carlsbad, CA 92010
 
Attention:  General Counsel
Fax:  (760) 268-4922

 
225 Binney Street, Cambridge, MA 02142 • Phone 781-464-2000 • www.biogen.com
 
164

--------------------------------------------------------------------------------

Exhibit A
 
Collaboration Program:
         
Development Candidate:
         

 

 
[***]
 
Biogen-Approved Costs
 
Apportionment of
Biogen-Approved Costs
under Section 1.14.1(a)
[***]
                                   

 
165

--------------------------------------------------------------------------------

Schedule 1.1.4


Biogen Conducted Non-ALS Targets
 

1.
[***]




2.
[***]




3.
[***]




4.
[***]

 
166

--------------------------------------------------------------------------------

Schedule 1.2.3(a)


ALS Targets



1.
[***]




2.
[***]




3.
[***]




4.
[***]




5.
[***]




6.
[***]

 
167

--------------------------------------------------------------------------------

Schedule 1.2.4


Terms and Conditions for Provision of Research ASOs to Biogen


ARTICLE 1
DEFINITIONS


The terms used in this Schedule 1.2.4 with initial letters capitalized, whether
used in the singular or the plural, will have the meaning set forth in
Attachment 1, or if not listed in Attachment 1, the meaning designated in places
throughout the Agreement (or Appendix 1 to the Agreement).
 
ARTICLE 2
PROVISION OF RESEARCH ASOS OUTSIDE OF THE DISEASE RESEARCH PROGRAM


2.1. Scope of Collaboration.



a)
Ionis will generate Research ASOs for Accepted Gene Targets in accordance with
the terms and conditions of this Schedule 1.2.4.




b)
Each Party will devote commercially reasonable efforts to performing its
obligations under the Target Validation Plan.

 
ARTICLE 3
CONDUCT OF THE TARGET VALIDATION OUTSIDE OF THE DISEASE RESEARCH PROGRAM


3.1. Selection of Biogen TV Targets; Target Validation Activities.



a)
During the Research Term, Biogen will have the right to propose gene targets
that are the focus of Biogen programs that are not part of the Collaboration
(each, a “Biogen TV Target”) for up to a total of [***] Accepted Gene Targets
per [***] period. Biogen will propose such Biogen TV Targets by written notice
to the Ionis Alliance Manager.




b)
Ionis may reject a proposed Biogen TV Target if, at the time of such proposal,
[***].




c)
Each Biogen TV Target that is not rejected by Ionis will be an “Accepted Gene
Target.” During the Research Term, Ionis and Biogen will use Commercially
Reasonable Efforts to perform the activities outlined in the Target Validation
Plan on each Accepted Gene Target.



3.2. Biogen’s Use of Research ASOs and Information.



a)
The Research ASOs and any related Confidential Information provided to Biogen by
Ionis hereunder are proprietary to Ionis.  Biogen will not distribute or release
the Research ASOs to any Person other than its employees, academic
collaborators, Affiliates, agents or (sub)contractors, solely for purposes of
performing work in support of Biogen’s drug discovery activities. Subject to the
terms and conditions of this Schedule 1.2.4, Ionis hereby grants Biogen a
non-exclusive, fully paid, license to use the Ionis Confidential Information
(including data generated by Ionis with Research ASOs in the performance of the
Target Validation Plan) and Research ASOs solely for use in support of Biogen'
drug discovery purposes. In exercising its rights under this Schedule 1.2.4,
Biogen may use data generated by Biogen using the Research ASOs (the “Biogen
Data”) to support Patent Rights filed by or on behalf of Biogen, including
Patent Rights that claim methods of treating disease by modulating the
applicable Accepted Gene Target. The claims of any such Biogen Patent Right
using such Biogen Data that generically claims methods of treating disease by
modulating the applicable Accepted Gene Target, but are not directed to specific
compounds or agents, are referred to as the “Biogen Licensed Claims.”
Notwithstanding the foregoing, Biogen will not use such Biogen Data to support
claims directed to one or more oligonucleotides as a composition of matter or
one or more oligonucleotides as a pharmaceutical product, without the prior
written consent of Ionis. In addition, Biogen may not use Ionis data disclosed
to Biogen in connection with this Schedule 1.2.4 or the Research ASOs to make
products that incorporate oligonucleotides.

 
168

--------------------------------------------------------------------------------

b)
Biogen hereby grants Ionis a non-exclusive, fully-paid sublicensable license
under any Biogen Licensed Claims solely for the purpose of discovering,
developing or commercializing an oligonucleotide(s) as a pharmaceutical product,
provided, however, that such license will only be sublicensable by Ionis to a
Third Party licensee in connection with the grant of an exclusive license to
such Third Party under other Ionis intellectual property with respect to such
oligonucleotide. No other license is granted to Ionis under any Biogen-owned or
controlled Patent Right or other intellectual property under this Schedule
1.2.4.  For avoidance of doubt, no rights are granted by Biogen to Ionis under
this Schedule 1.2.4 (expressly or by implication or otherwise) with respect to
any compounds, materials or agents (or any method of use or manufacture
thereof).




c)
Ionis hereby grants Biogen a non-exclusive, fully-paid sublicensable license
under any Ionis Licensed Claims solely for the purpose of discovering,
developing or commercializing a non-oligonucleotide compound(s) as a
pharmaceutical product, provided, however, that such license will only be
sublicensable by Biogen to a Third Party licensee in connection with the grant
of an exclusive license to such Third Party under other Biogen intellectual
property with respect to any such non‑oligonucleotide compound. “Ionis Licensed
Claims” means the claims of any Ionis Invention that generically claims methods
of treating disease by modulating an Accepted Gene Target, but are not directed
to any specific compound or agent (including any oligonucleotide).  Except as
set forth in Section 3.2(a) and (c), no other license is granted to Biogen under
any Ionis-owned or controlled Patent Right or other intellectual property under
this Schedule 1.2.4.



3.3. Non-exclusive Collaboration.



a)
Ionis will perform target validation activities and will provide Research ASOs
to Biogen as set forth in the Target Validation Plan on a non-exclusive basis.
Ionis may collaborate with Third Parties for target validation studies on any
gene targets, including Accepted Gene Targets. In addition, this Schedule 1.2.4
will not limit Ionis from conducting research, discovery and development work on
any and all oligonucleotides, for itself or with or on behalf of a Third Party.




b)
If an oligonucleotide to an Accepted Gene Target hereunder becomes a drug
development candidate of Ionis or a Third Party collaborator of Ionis, Ionis
will notify Biogen. Upon receipt of such notice from Ionis, Biogen will return
to Ionis all unused quantities of applicable TV Compound within [***] days after
the date on which Biogen received such notice.  After such time, Ionis will not
have any obligation to provide additional quantities of the originally supplied
TV Compound to Biogen under this Schedule 1.2.4.

 
169

--------------------------------------------------------------------------------

c)
If Ionis achieves Target Sanction for an Accepted Gene Target, and Ionis does
not at such time have any obligations to any Third Party with respect to such
Accepted Gene Target that would conflict with Ionis’ compliance with this
Section 3.3(c), Ionis will provide to Biogen a Target Sanction Data Package for
such Accepted Gene Target (an “AGT Target Sanction Data Package”) and Biogen
will have [***] days following receipt of such AGT Target Sanction Data Package
to decide whether to negotiate with Ionis regarding an agreement with respect to
such Accepted Gene Target (an “AGT Agreement”).  Following delivery of an AGT
Target Sanction Data Package, Ionis will not initiate negotiations regarding or
enter into an AGT Agreement with any Third Party until the earlier to occur of:
(1) Biogen notifying Ionis that it declines the opportunity to negotiate with
Ionis regarding such AGT Agreement; (2) Biogen not responding to Ionis within 30
days after receipt of such AGT Target Sanction Data Package; or (3) the AGT
Negotiation Period expiring before Biogen and Ionis have entered into such AGT
Agreement.  If Biogen or one of its Affiliates responds within [***] days after
its receipt of the AGT Target Sanction Data Package indicating that Biogen or
one of its Affiliates desires to negotiate with Ionis regarding the proposed AGT
Agreement, Ionis and Biogen or one of its Affiliates will negotiate in good
faith for 180 days thereafter (or such other period as mutually agreed by the
Parties) (the “AGT Negotiation Period”) regarding a mutually satisfactory AGT
Agreement. During the AGT Negotiation Period, Biogen or its Affiliate will make
the first written proposal to Ionis setting forth all material business and
legal terms on which Biogen or its Affiliate would be willing to enter into the
proposed AGT Agreement with Ionis; provided that neither Party will have any
obligation to enter into an AGT Agreement. If the AGT Negotiation Period expires
before Biogen or its Affiliate and Ionis have entered into such AGT Agreement,
Ionis will have no further obligation to negotiate with Biogen or its Affiliates
with respect to such AGT Agreement and Ionis will be free to negotiate and enter
an agreement with a Third Party with respect to an AGT Agreement [***];
provided, however, that Ionis will not enter into any such AGT Agreement with
any Third Party unless the terms and pricing of such AGT Agreement, [***].

 
3.4. Biogen Materials.


Any materials provided by Biogen to Ionis in connection with a Biogen TV Target
or Accepted Gene Target, including any biological materials with respect to
screening assays, including any progeny, expression products, mutants,
replicates, derivatives and modifications thereof, (such materials being
individually and collectively referred to as the “Biogen Materials”) will be
used by Ionis solely for purposes of performing activities in accordance with
the  Target Validation Plan and any remaining Biogen Materials will be returned
to Biogen (or destroyed as may be requested by Biogen in writing) promptly
following the end of the applicable activities under the Target Validation Plan
or earlier upon request by Biogen. All information related to such Biogen
Materials will be Biogen Confidential Information. All such materials must be
used with prudence and appropriate caution in any experimental work, since all
of their characteristics may not be known.
 
ARTICLE 4
INTELLECTUAL PROPERTY


4.1. Ownership of Inventions.



a)
Title to any inventions, technology, discoveries, or other proprietary property
made or discovered (as determined by the U.S. laws of inventorship) by employees
of or consultants or contractors of a Party pursuant to the performance Target
Validation Plan (collectively, “Inventions”) are retained by the Party that is
the employer of the inventor (or, in the case of consultants or contractors, the
Party for which such consultant or contractor is providing services). Ionis will
own Inventions invented solely by employees or consultants or contractors of
Ionis and any Patent Rights claiming such Invention (collectively, the “Ionis
Inventions”). Biogen will own Inventions invented solely by employees or
consultants or contractors of Biogen and any Patent Rights claiming such
Invention.

 
170

--------------------------------------------------------------------------------

b)
Except as provided otherwise herein, Ionis and Biogen will jointly hold title to
all Inventions, made or discovered (as determined by the U.S. laws of
inventorship) jointly by employees or consultants or contractors of Ionis and
Biogen (“Joint Inventions”). Patent Rights claiming such Joint Inventions will
be “Joint Patents.”  Ionis and Biogen will promptly provide each other with
notice whenever a Joint Invention is made or discovered.




c)
The Parties agree, upon reasonable request, to execute any documents reasonably
necessary to effect and perfect each other’s ownership of any Invention or
Patent Right claiming such Invention.

 
4.2. Patent Prosecution; Infringement of Joint Patents.



a)
Each Party has the right to file, prosecute, maintain, enforce and defend Patent
Rights on Inventions owned by such Party, at its own expense.




b)
Ionis and Biogen will mutually agree on the filing, prosecution and maintenance
of any Joint Patents and the expenses of such prosecution and maintenance will
be shared equally. If either Party elects not to participate in the filing,
prosecution or maintenance of a Joint Patent, it will notify the other Party of
such election not later than [***] days before the applicable deadline for
filing, prosecution or maintenance, and the other Party will thereafter have the
right to undertake such filing, prosecution or maintenance, at its own expense.




c)
A Party whose rights in a Joint Patent are impacted by the infringement of such
Joint Patent by a Third Party will have the right to enforce that Joint Patent
at its own discretion and at its own expense. The non-enforcing Party agrees to
provide the enforcing Party all reasonable assistance (including joining such
action as a Party plaintiff), at the enforcing Party’s expense. Any damages or
other recovery, whether by settlement or otherwise, from an action hereunder to
enforce a Joint Patent will be paid first to each Party to reimburse the costs
of enforcement and then prorated to the Party(ies) based on damages incurred.

 
ARTICLE 5
TERM AND TERMINATION


5.1. Agreement Term.


Unless the Agreement is earlier terminated (in which case this Schedule 1.2.4
will also terminate), this Schedule 1.2.4 will remain in effect until the end of
the Research Term (the “Term”), at which time it will expire.


5.2. Survival.


Section 3.2 (Biogen’s Use of Research ASOs and Information), Section 5.2
(Survival) and ARTICLE 4 (Intellectual Property) will survive the expiration or
termination of this Schedule 1.2.4.
 
171

--------------------------------------------------------------------------------

Attachment 1 to Schedule 1.2.4


Definitions


“Accepted Gene Target” has the meaning set forth in Section 3.1(c).
 
“AGT Agreement” has the meaning set forth in Section 3.3(c).
 
“AGT Negotiation Period” has the meaning set forth in Section 3.3(c).
 
“AGT Target Sanction Data Package” has the meaning set forth in Section 3.3(c).
 
“Biogen Data” has the meaning set forth in Section 3.2(a).
 
“Biogen Licensed Claims” has the meaning set forth in Section 3.2(a).
 
“Biogen Materials” has the meaning set forth in Section 3.4.
 
“Biogen TV Target” has the meaning set forth in Section 3.1(a).
 
“Inventions” has the meaning set forth in Section 4.1(a).
 
“Ionis Inventions” has the meaning set forth in Section 4.1(a).
 
“Ionis Licensed Claims” has the meaning set forth in Section 3.2(c).
 
“Joint Invention” has the meaning set forth in Section 4.1(b).
 
“Joint Patents” has the meaning set forth in Section 4.1(b).
 
“Target Validation Plan” means the collaborative Target Validation Plan
undertaken by the Parties pursuant to this Schedule 1.2.4, as further described
in Attachment 2.
 
“Term” has the meaning set forth in Section 5.1.
 
“TV Compound” means an oligonucleotide delivered to Biogen by Ionis under this
Schedule 1.2.4 directed to an Accepted Gene Target.
 
172

--------------------------------------------------------------------------------

Attachment 2 to Schedule 1.2.4


Target Validation Plan


[***]
 
173

--------------------------------------------------------------------------------

Schedule 1.6.1


ALS Letter Agreement


[***]
 
174

--------------------------------------------------------------------------------

Schedule 1.10.2(c)


Ionis’ Standard IND-Enabling Toxicology Studies


[***]
 
175

--------------------------------------------------------------------------------

Schedule 1.10.2(d)


Initial Development Plan Requirements


[***]
 
176

--------------------------------------------------------------------------------

Schedule 1.10.2(d)(v)


Study Synopsis Requirements


[***]
 
177

--------------------------------------------------------------------------------

Schedule 1.10.2(e)


Apportionment of Certain Milestone Payments and Biogen-Approved Costs


In the event that either (I) a milestone payment established under Section
1.10.2(e) or (II) Biogen-Approved Costs resulting from [***], such milestone
payment or Biogen-Approved Costs, as applicable, shall be apportioned into
smaller milestone payments and paid by Biogen to Ionis as follows:


[***].


Each payment due under this Schedule 1.10.2(e) shall be payable by Biogen within
[***] days after receipt of the applicable invoice by Biogen following the event
that triggered such milestone payment.
 
178

--------------------------------------------------------------------------------

Schedule 1.10.6


Ionis API Supply for ALS Collaboration Programs and Biogen Conducted Non-ALS
Collaboration Programs


[***]
 
179

--------------------------------------------------------------------------------

Schedule 1.18.1


Collaboration Steering Committee Governance


CSC Representatives


Ionis


Lynne Parshall, Chief Operating Officer


Frank Bennett, SVP, Head of Research


Richard Geary, SVP, Head of Development


Biogen


Michael Ehlers, EVP, Research & Development


Gilmore O’Neill, SVP, Late Stage Development


John McDonald, VP Business Development
 
180

--------------------------------------------------------------------------------

Schedule 1.18.2


Neurology JRC Governance



(a)
The Neurology JRC will determine the Neurology JRC operating procedures,
including frequency of meetings (at least quarterly), location of meetings, and
responsibilities for agendas and minutes. The Neurology JRC will codify these
operating procedures in the written minutes of the first meeting.




(b)
The Neurology JRC may hold meetings in person or by audio or video conference as
determined by the Neurology JRC; but at least two meetings per year will be in
person (one held at Ionis’ facilities, and the other held at Biogen’s facilities
in the U.S.). Alliance Managers will attend Neurology JRC meetings as
participating non-members. In addition, upon prior approval of the other Party,
each Party may invite its employees or consultants to attend Neurology JRC
meetings, including any subject matter expert(s) with valuable knowledge of High
Interest Targets or Collaboration Targets (as applicable) or the diseases
associated with such targets.




(c)
The co-chairs will be responsible for ensuring that activities occur as set
forth in this Agreement, including ensuring that Neurology JRC meetings occur,
Neurology JRC recommendations are properly reflected in the minutes, and any
dispute is given prompt attention and resolved in accordance with Section
1.18.2, Section 7.1.3 and Section 12.1, as applicable.




(d)
The Neurology JRC members from the same Party will collectively have one vote.
The Neurology JRC will strive to make recommendations with approval of both
Ionis members and Biogen members, and record such recommendations in the minutes
of the applicable Neurology JRC meeting.



(e)
The Neurology JRC may form subcommittees and working groups as it determines in
order to carry out its activities under this Agreement, all of which will
dissolve when the Neurology JRC dissolves.

 
181

--------------------------------------------------------------------------------

Schedule 1.18.3


Neurology JDC Governance
 

(a)
The Neurology JDC will determine its operating procedures, including frequency
of meetings (at least quarterly), location of meetings, and responsibilities for
agendas and minutes. The Neurology JDC will codify these operating procedures in
the written minutes of its first meeting.




(b)
The Neurology JDC may hold meetings in person or by audio or video conference as
determined by the Neurology JDC; but at least two meetings per year will be in
person (one held at Ionis’ facilities, and the other held at Biogen’s facilities
in the U.S.). Alliance Managers will attend Neurology JDC meetings as
participating non-members. In addition, upon prior approval of the other Party,
each Party may invite its employees or consultants to attend Neurology JDC
meetings, including any subject matter expert(s) with valuable knowledge of the
applicable or Collaboration Target or the diseases associated with such target.




(c)
The co-chairs will be responsible for ensuring that activities occur as set
forth in this Agreement, including ensuring that Neurology JDC meetings occur,
Neurology JDC recommendations are properly reflected in the minutes, and any
dispute is given prompt attention and resolved in accordance with Section
1.18.3, Section 7.1.3 and Section 12.1, as applicable.




(d)
Neurology JDC members from the same Party will collectively have one vote. The
Neurology JDC will strive to make recommendations with approval of both Ionis
members and Biogen members, and record such recommendations in the minutes of
the applicable Neurology JDC meeting.



(e)
The Neurology JDC may form subcommittees and working groups as it determines in
order to carry out its activities under this Agreement, all of which will
dissolve when the Neurology JDC dissolves.

 
182

--------------------------------------------------------------------------------

Schedule 1.18.6


Alliance Management Activities
 
Each Alliance Manager is responsible for:



(a)
Promoting the overall health of the relationship between the Parties;




(b)
Developing a mutually agreed alliance launch plan covering any activities and
systems that the Parties need to implement within the first 100 days after the
Effective Date to support the Collaboration;




(c)
Organizing CSC, Neurology JRC and Neurology JDC meetings, including agendas,
drafting minutes, and publishing final minutes;




(d)
Supporting the co-chairs of the CSC, Neurology JRC and Neurology JDC with
organization of meetings, information exchange, meeting minutes, and
facilitating dispute resolution as necessary;




(e)
Preparing status and progress reports on the above as determined necessary by
the CSC, Neurology JRC and Neurology JDC;




(f)
Ensuring compliance in maintaining the Ionis Internal ASO Safety Database as
outlined in Section 5.2;




(g)
Manage and coordinate the target validation activities under Schedule 1.2.4;




(h)
Ensuring proper approval of publications prior to submission as required in
Section 11.4;




(i)
Determining an appropriate format for summaries of resource and FTE utilization,
and ensuring such summarized are timely provided to the JRC as outlined in
Section 1.11.

 
183

--------------------------------------------------------------------------------

Schedule 4.4.1(a)
 
Drug Substance Process and Formulation Development Activities
 
[***]
 
184

--------------------------------------------------------------------------------

Schedule 4.9.2(c)
 
Ionis’ Fully Absorbed Cost of Goods Methodology
Cost Estimate of API Cost per Kilogram
(OOO’s)
 
[***]
 
185

--------------------------------------------------------------------------------

Schedule 5.1.4


Biogen’s Development and Commercialization Activities


[***]
 
186

--------------------------------------------------------------------------------

Schedule 5.1.6
 
Integrated Development Plan Content
 
[***]
 
187

--------------------------------------------------------------------------------

Schedule 6.10.2(e)
Royalty Calculation Examples


[***]
 
188

--------------------------------------------------------------------------------

Schedule 6.10.2(f)


Allocation of Net Sales


[***]
 
189

--------------------------------------------------------------------------------

Schedule 6.13.1


Certain Ionis In-License Agreements


(Relevant to the High Interest Targets as of the Effective Date)


[***]
 
190

--------------------------------------------------------------------------------

Schedule 8.2.4(a)


Ionis Core Technology Patents


[***]
 
191

--------------------------------------------------------------------------------

Schedule 8.2.4(b)


Ionis Manufacturing and Analytical Patents


[***]
 
192

--------------------------------------------------------------------------------

Schedule 8.2.4(c)


Ionis Product-Specific Patents


[***]
 
225 Binney Street, Cambridge, MA 02142 • Phone 781-464-2000 • www.biogen.com
 
193

--------------------------------------------------------------------------------

Schedule 8.2.8


Prior Agreements


[***]
 
194

--------------------------------------------------------------------------------

Schedule 10.4.5(b)
 
Advisory Panel Regarding Setoff Disputes


[***]
 
195

--------------------------------------------------------------------------------

Schedule 10.4.6
 
Transition Services
 
[***]
 
196

--------------------------------------------------------------------------------

Schedule 12.1.2
 
Mediation



1.
Mediation.



1.1.          If a Dispute cannot be resolved pursuant to Section 12.1.1 of the
Agreement (Escalation), the Parties agree to try in good faith to resolve any
such Dispute by non-binding mediation administered by the American Arbitration
Association (the “AAA”) in accordance with its Commercial Mediation Procedures
then in effect (the “Procedures”), as modified by this Section 1.1 of this
Schedule 12.1.2.  The mediation will be conducted by a single mediator appointed
by agreement of the Parties, within 15 days after either Party notifies the
other Party of its intention to mediate such Dispute, or failing such agreement,
appointed by the AAA in accordance with the Procedures; provided, that in either
case the mediator will be a retired Delaware state or federal judge.  Unless
otherwise mutually agreed upon by the Parties, the mediation proceedings will be
conducted in Dover, Delaware. The Parties agree that they will share equally the
costs and expenses of the mediation; provided, that each Party will bear its own
attorneys’ fees and associated costs and expenses.  The mediation conference
will be held within [***] days after appointment of the mediator, and will last
no more than two consecutive days unless otherwise mutually agreed upon by the
Parties.  Any resolution of a Dispute by mediation pursuant to this Section 1.1
of these mediation procedures will be in writing and signed by duly authorized
representatives of both Parties.


1.2.          If the Parties cannot resolve a Dispute in accordance with Section
1.1 of this Schedule 12.1.2, then such Dispute will be resolved by the Parties
in accordance with Section 12.2 of the Agreement (Governing Law; Jurisdiction;
Venue; Service of Process).
 
197

--------------------------------------------------------------------------------

Schedule 12.5


Table A
Applicable License Fee Payments in Change of Control for Collaboration Products
 
[***]
 
198

--------------------------------------------------------------------------------

Schedule 12.5


Table B
Applicable [***] under Section 12.5.1(b) in Change of Control
 
[***]
 
 
199

--------------------------------------------------------------------------------